UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-5075 Thrivent Mutual Funds (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) John L. Sullivan, Assistant Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrants telephone number, including area code: (612) 844-5704 Date of fiscal year end: October 31 Date of reporting period: July 31, 2008 Item 1. Schedule of Investments Aggressive Allocation Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Value Percentage Equity Funds (92.2% ) 592,869 Thrivent Real Estate Securities Fund $6,136,189 1.5% 2,867,565 Thrivent Partner Small Cap Growth Fund # 31,543,212 7.8 991,560 Thrivent Partner Small Cap Value Fund 14,784,161 3.6 2,371,458 Thrivent Small Cap Stock Fund # 36,283,311 8.9 1,190,136 Thrivent Mid Cap Growth Fund # 18,911,257 4.7 1,527,983 Thrivent Partner Mid Cap Value Fund 16,502,219 4.1 2,859,429 Thrivent Mid Cap Stock Fund 38,745,266 9.5 165,514 Thrivent Partner Worldwide Allocation Fund # 1,557,484 0.4 5,838,199 Thrivent Partner International Stock Fund 69,299,424 17.0 12,712,135 Thrivent Large Cap Growth Fund 68,899,773 16.9 2,552,395 Thrivent Large Cap Value Fund 36,320,586 8.9 1,371,390 Thrivent Large Cap Stock Fund 31,939,664 7.9 426,901 Thrivent Equity Income Plus Fund 3,940,293 1.0 Total Equity Funds (cost $408,959,167) Debt Funds (7.6%) 1,909,158 Thrivent High Yield Fund 8,743,944 2.2 1,699,951 Thrivent Income Fund 13,531,608 3.3 697,130 Thrivent Limited Maturity Bond Fund 8,393,445 2.1 Total Debt Funds (cost $32,462,490) Short-Term Investments (0.3%) 1,412,073 Thrivent Money Market Fund 1,412,073 0.3 Total Short-Term Investments (at amortized cost) Total Funds (cost $442,833,730) Principal Interest Maturity Amount Other Investments (<0.1%) Rate (+) Date Value $200,000 Federal National Mortgage Association  2.320% 9/17/2008 $199,405 Total Other Investments (at amortized cost) Total Investments (cost $443,033,135) 100.1% Other Assets and Liabilities, Net (0.1%) Total Net Assets 100.0% The accompanying Notes to Schedule of Investments are an integral part of this schedule. 1 Aggressive Allocation Fund Schedule of Investments as of July 31, 2008 (unaudited) Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) Russell Mini Futures 1 September 2008 $72,393 $71,550 ($843) S&P 500 Mini Futures (1) September 2008 (67,322) (63,355) 3,967 Total Futures # Non-income producing security. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At July 31, 2008, $199,405 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $230,000 of investments were earmarked as collateral to cover open financial futures contracts. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $0 Gross unrealized depreciation (35,889,821) Net unrealized appreciation (depreciation) ($35,889,821) Cost for federal income tax purposes $443,033,135 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 2 Moderately Aggressive Allocation Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Value Percentage Equity Funds (77.6% ) 3,390,472 Thrivent Real Estate Securities Fund $35,091,387 3.6% 2,821,432 Thrivent Partner Small Cap Growth Fund # 31,035,757 3.2 1,592,289 Thrivent Partner Small Cap Value Fund 23,741,029 2.5 3,674,383 Thrivent Small Cap Stock Fund # 56,218,064 5.8 1,854,395 Thrivent Mid Cap Growth Fund # 29,466,343 3.0 2,911,918 Thrivent Partner Mid Cap Value Fund 31,448,709 3.2 5,834,402 Thrivent Mid Cap Stock Fund 79,056,146 8.1 2,416,793 Thrivent Partner Worldwide Allocation Fund # 22,742,025 2.4 9,890,578 Thrivent Partner International Stock Fund 117,401,167 12.1 22,712,393 Thrivent Large Cap Growth Fund 123,101,168 12.7 8,168,994 Thrivent Large Cap Value Fund 116,244,779 12.0 3,336,750 Thrivent Large Cap Stock Fund 77,712,910 8.0 1,019,765 Thrivent Equity Income Plus Fund 9,412,433 1.0 Total Equity Funds (cost $822,185,507) Debt Funds (22.3% ) 13,286,286 Thrivent High Yield Fund 60,851,189 6.3 14,131,033 Thrivent Income Fund 112,483,024 11.6 3,565,341 Thrivent Limited Maturity Bond Fund 42,926,703 4.4 Total Debt Funds (cost $228,622,039) Short-Term Investments (0.2% ) 1,938,301 Thrivent Money Market Fund 1,938,301 0.2 Total Short-Term Investments (at amortized cost) Total Funds (cost $1,052,745,847) Principal Interest Maturity Amount Other Investments (<0.1%) Rate (+) Date Value $500,000 Federal National Mortgage Association 2.320% 9/17/2008 $498,512 Total Other Investments (at amortized cost) Total Investments (cost $1,053,244,359) 100.1% Other Assets and Liabilities, Net (0.1%) Total Net Assets 100.0% # Non-income producing security. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $0 Gross unrealized depreciation (81,874,713) Net unrealized appreciation (depreciation) ($81,874,713) Cost for federal income tax purposes $1,053,244,359 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 3 Moderate Allocation Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Value Percentage Equity Funds (58.8% ) 3,421,226 Thrivent Real Estate Securities Fund $35,409,692 3.7% 1,761,201 Thrivent Partner Small Cap Growth Fund # 19,373,212 2.0 1,727,627 Thrivent Partner Small Cap Value Fund 25,758,920 2.7 1,866,649 Thrivent Small Cap Stock Fund # 28,559,737 3.0 629,066 Thrivent Mid Cap Growth Fund # 9,995,853 1.0 2,304,060 Thrivent Partner Mid Cap Value Fund 24,883,849 2.6 3,916,212 Thrivent Mid Cap Stock Fund 53,064,678 5.6 1,781,203 Thrivent Partner Worldwide Allocation Fund # 16,761,116 1.8 6,834,579 Thrivent Partner International Stock Fund 81,126,453 8.5 18,245,237 Thrivent Large Cap Growth Fund 98,889,183 10.4 7,515,311 Thrivent Large Cap Value Fund 106,942,882 11.3 2,110,672 Thrivent Large Cap Stock Fund 49,157,558 5.2 997,403 Thrivent Equity Income Plus Fund 9,206,028 1.0 Total Equity Funds (cost $604,767,925) Debt Funds (40.5% ) 12,806,829 Thrivent High Yield Fund 58,655,278 6.2 21,945,298 Thrivent Income Fund 174,684,572 18.4 12,533,397 Thrivent Limited Maturity Bond Fund 150,902,105 15.9 Total Debt Funds (cost $404,962,612) Short-Term Investments (0.8% ) 7,349,998 Thrivent Money Market Fund 7,349,998 0.8 Total Short-Term Investments (at amortized cost) Total Funds (cost $1,017,080,535) Principal Interest Maturity Amount Other Investments (<0.1%) Rate (+) Date Value $500,000 Federal National Mortgage Association 2.320% 9/17/2008 $498,512 Total Other Investments (at amortized cost) Total Investments (cost $1,017,579,047) 100.1% Other Assets and Liabilities, Net (0.1%) Total Net Assets 100.0% # Non-income producing security. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $0 Gross unrealized depreciation (66,359,421) Net unrealized appreciation (depreciation) ($66,359,421) Cost for federal income tax purposes $1,017,579,047 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 4 Moderately Conservative Allocation Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Value Percentage Equity Funds (39.8% ) 1,354,024 Thrivent Real Estate Securities Fund $14,014,144 3.7% 518,714 Thrivent Partner Small Cap Value Fund # 7,734,022 2.1 765,448 Thrivent Small Cap Stock Fund # 11,711,358 3.1 429,904 Thrivent Partner Mid Cap Value Fund # 4,642,955 1.2 1,151,497 Thrivent Mid Cap Stock Fund 15,602,790 4.2 544,124 Thrivent Partner Worldwide Allocation Fund # 5,120,209 1.4 1,652,853 Thrivent Partner International Stock Fund 19,619,363 5.2 4,414,368 Thrivent Large Cap Growth Fund 23,925,876 6.4 2,444,671 Thrivent Large Cap Value Fund 34,787,666 9.3 355,415 Thrivent Large Cap Stock Fund 8,277,608 2.2 397,004 Thrivent Equity Income Plus Fund 3,664,350 1.0 Total Equity Funds (cost $160,083,479) Debt Funds (57.0% ) 4,111,133 Thrivent High Yield Fund 18,828,987 5.0 6,515,386 Thrivent Income Fund 51,862,481 13.9 11,869,846 Thrivent Limited Maturity Bond Fund 142,912,957 38.1 Total Debt Funds (cost $223,566,789) Short-Term Investments (3.2% ) 12,007,561 Thrivent Money Market Fund 12,007,561 3.2 Total Short-Term Investments (at amortized cost) Total Funds (cost $395,657,829) Principal Interest Maturity Amount Other Investments (<0.01%) Rate (+) Date Value $200,000 Federal National Mortgage Association 2.320% 9/17/2008 $199,405 Total Other Investments (at amortized cost) Total Investments (cost $395,857,234) 100.0% Other Assets and Liabilities, Net 0.0% Total Net Assets 100.0% # Non-income producing security. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $443,895 Gross unrealized depreciation (21,389,397) Net unrealized appreciation (depreciation) ($20,945,502) Cost for federal income tax purposes $395,857,234 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 5 Technology Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (98.5%) Value Shares Common Stock (98.5%) Value Communications Equipment (14.8% ) 5,700 Nordex AG $186,552 37,900 Cisco Systems, Inc. # $833,421 7,100 Polypore International, Inc. # 185,665 25,200 Juniper Networks, Inc. # 655,956 3,600 Q-Cells AG * 348,779 40,300 QUALCOMM, Inc. 2,230,202 4,600 SunPower Corporation #* 362,342 8,900 Research in Motion, Ltd. # 1,093,098 8,400 Suntech Power Holdings Total Communications Company, Ltd. ADR #* 281,064 Equipment Total Industrials Computers & Peripherals (14.4% ) Information Technology (3.9% ) 10,500 Apple Computer, Inc. # 1,668,975 47,500 3PAR, Inc. #* 388,075 171,300 EMC Corporation # 2,571,214 254,000 China High Speed Transmission 17,700 NETAPP, Inc. # 452,235 Equipment Group Company, Ltd. 477,507 Total Computers & Peripherals 29,500 Netezza Corporation # 383,500 Total Information Technology Consumer Discretionary (1.7% ) 7,100 Amazon.com, Inc. # 542,014 Internet Software & Services (3.9% ) Total Consumer Discretionary 2,700 Google, Inc. # 1,279,125 Total Internet Software & Electronic Equipment & Instruments (1.7% ) Services 15,300 Comverge, Inc. #* 166,770 16,400 Echelon Corporation #* 173,020 IT Consulting & Services (4.0% ) 2,300 Itron, Inc. # 212,359 46,600 Cognizant Technology Solutions Total Electronic Equipment & Corporation # 1,308,062 Instruments Total IT Consulting & Services Energy (3.2% ) Materials (0.8% ) 7,000 Cameco Corporation 251,510 2,100 Monsanto Company 250,131 11,500 Clipper Windpower plc # 93,418 Total Materials 13,300 GT Solar International, Inc. # 163,058 4,000 Vestas Wind Systems # 521,667 Semiconductors & Semiconductor Equipment (15.8% ) Total Energy 15,700 ASML Holding NV ADR 357,803 62,900 FormFactor, Inc. #* 1,094,460 Financials (3.1% ) 65,400 Intel Corporation 1,451,226 32,200 Financial Select Sector SPDR Fund * 697,130 26,200 Marvell Technology Group, Ltd. # 387,498 11,300 First Trust Global Wind Energy ETF # 312,671 52,600 ON Semiconductor Corporation # 493,914 Total Financials 51,600 PMC-Sierra, Inc. 373,584 105,600 Teradyne, Inc. # 989,472 Health Care (0.7% ) Total Semiconductors & 7,200 BioMarin Pharmaceutical, Inc. # 234,360 Semiconductor Equipment Total Health Care Software (14.7% ) Industrials (14.0% ) 15,400 Adobe Systems, Inc. #* 636,790 10,100 American Superconductor Corporation * 398,849 93,800 Compuware Corporation # 1,031,800 251,300 Composite Technology Corporation #* 324,177 7,900 Electronic Arts, Inc. # 341,122 11,900 EnerNOC, Inc. #* 192,066 42,200 Microsoft Corporation 1,085,384 4,300 ESCO Technologies, Inc. 176,945 46,500 Nuance Communications, Inc. #* 721,680 3,200 First Solar, Inc. # 912,352 26,800 Quest Software, Inc. 404,948 86,500 Hansen Transmissions International NV # 537,980 8,900 Salesforce.com, Inc. # 567,731 32 Japan Wind Development Company, Ltd. 90,744 Total Software 11,600 Kaydon Corporation * 550,072 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 6 Technology Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (98.5%) Value Utilities (1.8% ) 10,000 Gamesa Corporacion Tecnologia SA $475,448 7,300 Greentech Energy Systems 115,726 Total Utilities Total Common Stock (cost $34,012,961) Interest Maturity Shares Collateral Held for Securities Loaned (18.5%) Rate (+) Date Value 6,016,945 Thrivent Financial Securities Lending Trust 2.540% N/A $6,016,945 Total Collateral Held for Securities Loaned (cost $6,016,945) Interest Maturity Shares Short-Term Investments (2.8%) Rate (+) Date Value 904,545 Thrivent Money Market Fund 2.440% N/A $904,545 Total Short-Term Investments (at amortized cost) Total Investments (cost $40,934,451) 119.8% Other Assets and Liabilities, Net (19.8%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. ETF  Exchange Traded Fund. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $2,046,414 Gross unrealized depreciation (4,023,724) Net unrealized appreciation (depreciation) ($1,977,310) Cost for federal income tax purposes $40,934,451 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 7 Partner Small Cap Growth Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (94.7%) Value Shares Common Stock (94.7%) Value Consumer Discretionary (13.7% ) Health Care (19.9% ) 24,210 Aeropostale, Inc. #* $780,772 24,300 Acorda Therapeutics, Inc. #* $797,283 48,810 AirMedia Group, Inc. ADR #* 682,852 10,570 Alexion Pharmaceuticals, Inc. # 990,938 10,450 Buckle, Inc. 537,862 15,370 Amedisys, Inc. # 985,524 14,160 Capella Education Company # 739,152 16,550 Auxilium Pharmaceuticals, Inc. #* 614,005 32,040 Citi Trends, Inc. # 741,085 21,590 BioMarin Pharmaceutical, Inc. #* 702,754 7,550 Deckers Outdoor Corporation #* 853,226 18,490 Haemonetics Corporation # 1,073,529 14,700 Fossil, Inc. # 393,666 24,000 Hologic, Inc. #* 443,280 26,880 Gymboree Corporation # 1,005,312 14,030 ICON plc ADR # 1,127,170 55,200 Interactive Data Corporation 1,589,760 11,090 Illumina, Inc. * 1,034,032 28,090 LKQ Corporation #* 575,845 8,700 Myriad Genetics, Inc. 578,550 30,550 Lululemon Athletica, Inc. #* 678,210 18,960 NuVasive, Inc. #* 1,064,983 31,500 Pulte Homes, Inc. 384,615 12,260 OSI Pharmaceuticals, Inc. * 645,244 23,950 True Religion Apparel, Inc. * 618,868 46,450 PAREXEL International Corporation # 1,357,734 28,490 Tupperware Corporation 1,111,110 31,220 Perrigo Company 1,099,881 34,480 Warnaco Group, Inc. # 1,446,436 33,860 Psychiatric Solutions, Inc. #* 1,185,777 38,280 WMS Industries, Inc. # 1,078,730 18,850 Rigel Pharmaceuticals, Inc. * 479,544 Total Consumer Discretionary 19,320 Savient Pharmaceuticals, Inc. #* 513,526 19,110 United Therapeutics Corporation #* 2,166,879 Consumer Staples (2.5% ) 5,830 Universal Health Services, Inc. 353,415 28,350 Darling International, Inc. 458,703 8,530 West Pharmaceutical Services, Inc. 391,698 35,515 Flowers Foods, Inc. 1,067,936 27,070 Wright Medical Group, Inc. # 852,434 15,920 Green Mountain Coffee Roasters, Inc. #* 578,692 14,140 Xenoport, Inc. # 647,895 11,100 TreeHouse Foods, Inc. # 300,810 Total Health Care Total Consumer Staples Industrials (18.0% ) Energy (7.9% ) 39,140 Actuant Corporation 1,192,204 21,960 Arena Resources, Inc. # 898,384 39,610 Aecom Technology Corporation # 1,127,697 12,490 Atwood Oceanics, Inc. # 573,416 16,570 American Superconductor Corporation * 654,349 21,860 Complete Production Services, Inc. # 696,022 10,200 Chart Industries, Inc. # 539,784 21,680 Concho Resources, Inc. # 710,020 10,840 Clean Harbors, Inc. # 845,954 11,170 Core Laboratories NV 1,447,744 65,110 Evergreen Solar, Inc. #* 608,127 23,740 EXCO Resources, Inc. # 618,427 6,230 Genco Shipping & Trading, Ltd. * 424,761 6,260 Foundation Coal Holdings, Inc. 371,844 11,420 Genesee & Wyoming, Inc. # 462,167 11,670 Goodrich Petroleum Corporation * 535,070 13,150 Huron Consulting Group, Inc. # 685,904 6,760 Lufkin Industries, Inc. 602,992 21,090 JA Solar Holdings Company, Ltd. ADR #* 319,935 9,790 Penn Virginia Corporation 594,742 5,440 Kforce, Inc. # 53,747 15,030 Willbros Group, Inc. #* 564,827 24,740 Landstar System, Inc. 1,251,349 Total Energy 8,070 Lindsay Manufacturing Company * 744,619 40,810 Mobile Mini, Inc. #* 815,384 Financials (5.9% ) 24,530 MPS Group, Inc. # 282,586 32,610 Digital Realty Trust, Inc. * 1,399,295 23,130 Orbital Sciences Corporation * 578,481 38,030 Dime Community Bancshares 636,242 15,600 RBC Bearings, Inc. # 519,012 79,000 Extra Space Storage, Inc. 1,119,430 19,220 Robbins & Myers, Inc. 975,799 17,380 PrivateBancorp, Inc. * 513,579 10,450 Teledyne Technologies, Inc. # 657,305 26,790 Riskmetrics Group, Inc. #* 482,756 47,190 Tetra Tech, Inc. #* 1,355,769 45,530 Waddell & Reed Financial, Inc. 1,520,702 3,560 Valmont Industries, Inc. 380,600 Total Financials 28,180 Wabtec Corporation 1,563,990 29,170 Woodward Governor Company * 1,312,650 Total Industrials The accompanying Notes to Schedule of Investments are an integral part of this schedule. 8 Partner Small Cap Growth Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (94.7%) Value Shares Common Stock (94.7%) Value Information Technology (19.8% ) Materials (4.8% ) 29,460 Ariba, Inc. $483,439 12,300 Century Aluminum Company #* $730,866 43,960 Atheros Communications, Inc. # 1,362,760 4,720 Compass Minerals International, Inc. 356,832 36,370 Cavium Networks, Inc. #* 583,738 13,980 Cytec Industries, Inc. 755,759 34,630 Concur Technologies, Inc. #* 1,427,449 13,740 Greif, Inc. 835,942 27,260 DTS, Inc. #* 779,363 81,760 Helca Mining Company * 750,557 19,024 EMS Technologies, Inc. 394,111 13,680 Koppers Holdings, Inc. 591,113 19,360 F5 Networks, Inc. #* 564,344 10,830 Olin Corporation 322,084 36,660 MICROS Systems, Inc. # 1,161,389 3,240 Schnitzer Steel Industries, Inc. 292,378 61,390 Microsemi Corporation #* 1,593,684 Total Materials 38,240 Monolithic Power Systems, Inc. #* 831,720 16,960 Net 1 UEPS Technology, Inc. # 399,917 Telecommunications Services (1.1% ) 28,950 Novellus Systems, Inc. #* 589,712 16,520 Cellcom Israel, Ltd. 547,473 42,210 Omniture, Inc. #* 732,344 31,560 Premiere Global Services, Inc. # 476,872 29,510 Plexus Corporation # 841,035 Total Telecommunications 118,030 PMC-Sierra, Inc. * 854,537 Services 29,110 Riverbed Technology, Inc. # 461,976 15,690 Solera Holdings, Inc. # 454,853 Utilities (1.1% ) 46,560 Sybase, Inc. #* 1,564,882 20,120 ITC Holdings Corporation 1,048,654 1,720 Taleo Corporation # 32,233 Total Utilities 29,070 Verigy, Ltd. # 646,226 35,150 VistaPrint, Ltd. #* 905,816 Total Common Stock 36,640 Vocus, Inc. # 1,304,018 (cost $85,882,186) 51,500 Websense, Inc. # 1,074,805 Total Information Technology Interest Maturity Shares Collateral Held for Securities Loaned (29.0%) Rate (+) Date Value 27,853,898 Thrivent Financial Securities Lending Trust 2.540% N/A $27,853,898 Total Collateral Held for Securities Loaned (cost $27,853,898) Shares or Principal Interest Maturity Amount Short-Term Investments (6.4%) Rate (+) Date Value $200,000 Federal National Mortgage Association  2.219% 9/17/2008 $199,431 5,979,912 Thrivent Money Market Fund 2.440 N/A 5,979,912 Total Short-Term Investments (at amortized cost) Total Investments (cost $119,915,427) 130.1% Other Assets and Liabilities, Net (30.1%) Total Net Assets 100.0% The accompanying Notes to Schedule of Investments are an integral part of this schedule. 9 Partner Small Cap Growth Fund Schedule of Investments as of July 31, 2008 (unaudited) Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) Russell Mini-Futures 36 September 2008 $2,471,922 $2,575,800 $103,878 Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At July 31, 2008, $99,715 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $3,047,972 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $8,733,998 Gross unrealized depreciation (3,495,921) Net unrealized appreciation (depreciation) $5,238,077 Cost for federal income tax purposes $119,915,427 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 10 Partner Small Cap Value Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (95.1%) Value Shares Common Stock (95.1%) Value Consumer Discretionary (10.4% ) 36,500 Compass Diversified Trust $424,495 100,000 Aaron Rents, Inc. * $2,747,000 78,700 East West Bancorp, Inc. * 937,317 32,000 Cavco Industries, Inc. # 1,078,400 24,200 Employers Holdings, Inc. 431,244 58,000 Corinthian Colleges, Inc. #* 913,500 78,400 First Financial Fund, Inc. 689,136 30,500 CSS Industries, Inc. 862,540 52,400 Glacier Bancorp, Inc. * 1,135,508 54,400 Dixie Group, Inc. # 298,656 36,000 Hatteras Financial Corporation * 826,200 39,000 Dorman Products, Inc. # 448,110 80,000 Hercules Technology Growth 50,600 Drew Industries, Inc. #* 748,880 Capital, Inc. * 796,000 51,200 Freds, Inc. * 658,432 37,700 Home Bancshares, Inc. * 983,593 64,400 Haverty Furniture Companies, Inc. * 735,448 4,600 iShares Russell 2000 Value Fund 304,842 34,000 Lee Enterprises, Inc. * 102,680 37,800 JMP Group, Inc. * 264,222 32,000 M/I Homes, Inc. * 606,400 38,000 Kite Realty Group Trust 471,960 42,700 MarineMax, Inc. #* 280,966 71,500 Kohlberg Capital Corporation * 644,215 25,300 Matthews International Corporation 1,262,723 41,000 LaSalle Hotel Properties 931,110 40,000 Mens Wearhouse, Inc. 796,400 2,650 Markel Corporation # 961,950 52,000 Meritage Homes Corporation #* 938,600 62,400 Max Re Capital, Ltd. * 1,464,528 76,700 Regent Communications, Inc. #* 50,622 37,100 National Interstate Corporation 746,452 49,900 Saga Communications, Inc. # 299,400 32,500 Parkway Properties, Inc. * 1,146,925 90,000 Shiloh Industries, Inc. 893,700 25,900 Piper Jaffray Companies # 919,450 37,200 Stanley Furniture Company, Inc. * 316,200 41,300 Potlatch Corporation * 1,923,341 43,000 Steak n Shake Company #* 296,270 50,200 ProAssurance Corporation #* 2,456,788 99,600 Stein Mart, Inc. * 445,212 43,500 ProCentury Corporation 715,575 31,100 Steven Madden, Ltd. 699,439 22,000 Redwood Trust, Inc. * 480,260 70,000 Winnebago Industries, Inc. * 893,200 32,400 Sandy Spring Bancorp, Inc. * 538,164 Total Consumer Discretionary 39,900 Seabright Insurance Holdings # 458,850 58,300 Strategic Hotel Capital, Inc. 459,987 Consumer Staples (1.8% ) 28,700 SVB Financial Group # 1,652,833 118,000 Alliance One International, Inc. # 527,460 34,200 Wintrust Financial Corporation 706,230 30,000 Caseys General Stores, Inc. * 738,000 Total Financials 32,800 Nash Finch Company * 1,294,616 16,700 Winn-Dixie Stores, Inc. #* 265,363 Health Care (5.8% ) Total Consumer Staples 11,200 Analogic Corporation 819,616 27,500 Angiodynamics, Inc. # 436,700 Energy (8.7% ) 214,000 Lexicon Pharmaceuticals, Inc. #* 526,440 8,800 Atwood Oceanics, Inc. # 404,008 97,000 Momenta Pharmaceuticals, Inc. #* 1,608,260 29,900 Carbo Ceramics, Inc. * 1,636,128 22,400 National Healthcare Corporation * 1,139,936 42,600 Forest Oil Corporation # 2,429,478 53,400 Owens & Minor, Inc. * 2,452,128 62,800 Hercules Offshore, Inc. #* 1,568,116 39,400 Triple-S Management Corporation #* 625,278 88,000 Mariner Energy, Inc. # 2,328,480 33,000 West Pharmaceutical Services, Inc. * 1,515,360 156,000 NGAS Resources, Inc. * 1,003,080 Total Health Care 37,500 TETRA Technologies, Inc. # 709,875 14,500 W-H Energy Services, Inc. #* 1,327,185 Industrials (25.4% ) 25,400 Whiting Petroleum Corporation # 2,379,218 86,900 Accuride Corporation #* 238,975 Total Energy 42,500 Alaska Air Group, Inc. #* 759,900 18,000 Ameron International Corporation 2,327,220 Financials (17.2% ) 28,700 Applied Industrial Technologies, Inc. 766,864 127,000 Ares Capital Corporation * 1,451,610 21,800 Astec Industries, Inc. # 695,856 43,000 Cascade Bancorp * 321,210 115,000 Beacon Roofing Supply, Inc. #* 1,538,700 115,500 Cedar Shopping Centers, Inc. 1,473,780 36,500 Belden, Inc. * 1,347,580 40,900 Central Fund of Canada, Ltd. 529,246 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 11 Partner Small Cap Value Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (95.1%) Value Shares Common Stock (95.1%) Value Industrials  continued 86,000 Wind River Systems, Inc. #* $1,008,780 50,500 C&D Technologies, Inc. #* $405,515 35,800 Xyratex, Ltd. # 530,556 22,000 Cascade Corporation * 965,360 311,100 Zarlink Semiconductor, Inc. #* 233,325 30,500 Circor International, Inc. 1,816,580 Total Information Technology 46,700 Comfort Systems USA, Inc. 619,242 42,000 Courier Corporation 713,160 Materials (8.0% ) 51,600 Dollar Thrifty Automotive Group, Inc. # 162,024 29,500 Airgas, Inc. 1,689,760 10,900 Franklin Electric Company, Inc. * 452,459 43,500 AMCOL International Corporation * 1,388,520 19,400 FTI Consulting, Inc. # 1,380,504 63,500 American Vanguard Corporation * 830,580 35,600 G & K Services, Inc. 1,211,824 55,000 AptarGroup, Inc. 2,128,500 51,000 Genesee & Wyoming, Inc. # 2,063,970 31,200 Arch Chemicals, Inc. 1,001,520 58,000 Gibraltar Industries, Inc. 916,980 35,000 Carpenter Technology Corporation 1,354,500 54,000 Hub Group, Inc. # 2,098,440 22,500 Chesapeake Corporation #* 40,500 39,650 IDEX Corporation 1,499,960 9,000 Deltic Timber Corporation * 545,850 61,000 Insituform Technologies, Inc. #* 1,054,690 41,000 Innospec, Inc. 727,340 43,500 Kirby Corporation # 2,075,820 16,700 Minerals Technologies, Inc. * 1,077,317 62,500 McGrath Rentcorp 1,798,750 88,300 Myers Industries, Inc. * 988,960 135,500 MPS Group, Inc. # 1,560,960 94,700 Wausau-Mosinee Paper Corporation 839,042 39,400 Navigant Consulting, Inc. # 728,112 Total Materials 35,000 Nordson Corporation 2,473,100 20,206 School Specialty, Inc. #* 673,062 Telecommunications Services (1.0% ) 50,000 Sterling Construction Company, Inc. # 1,031,500 201,300 Kratos Defense & Security 32,400 Universal Forest Products, Inc. 874,800 Solutions, Inc. # 366,366 92,500 Vitran Corporation, Inc. # 1,530,875 81,900 Premiere Global Services, Inc. # 1,237,509 38,500 Waste Connections, Inc. # 1,401,015 Total Telecommunications 65,000 Woodward Governor Company * 2,925,000 Services Total Industrials Utilities (5.1% ) Information Technology (11.7% ) 48,000 Black Hills Corporation 1,548,960 83,000 Advanced Energy Industries, Inc. # 1,147,060 72,900 Cleco Corporation * 1,831,977 89,700 Ariba, Inc. * 1,471,977 44,500 El Paso Electric Company # 919,370 18,200 ATMI, Inc. # 410,046 28,200 Empire District Electric Company * 575,562 71,800 Brooks Automation, Inc. # 560,758 45,200 Southwest Gas Corporation 1,306,280 16,400 Cabot Microelectronics Corporation #* 640,256 31,800 UniSource Energy Corporation 971,490 54,800 Catapult Communications Corporation #* 405,520 31,700 Vectren Corporation 925,640 40,000 Cymer, Inc. #* 1,059,600 Total Utilities 68,500 Electro Rent Corporation 938,450 31,200 FormFactor, Inc. #* 542,880 Total Common Stock 108,700 GSI Group, Inc. # 565,240 (cost $140,415,727) 30,000 Littelfuse, Inc. # 958,800 36,600 Methode Electronics, Inc. 409,554 Shares Preferred Stock (0.6%) Value 100,000 Palm, Inc. * 658,000 602 East West Bancorp, Inc. $451,500 54,700 Progress Software Corporation # 1,609,821 40,000 National Healthcare Corporation, 538,800 465,000 Safeguard Scientifics, Inc. #* 627,750 Convertible 40,400 SPSS, Inc. # 1,335,220 Total Preferred Stock 28,400 Standard Microsystems Corporation # 753,168 (cost $1,138,170) 60,000 StarTek, Inc. # 541,200 62,000 Symyx Technologies, Inc. # 588,380 41,100 Synnex Corporation #* 960,096 46,800 Vignette Corporation 526,968 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 12 Partner Small Cap Value Fund Schedule of Investments as of July 31, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (35.0%) Rate (+) Date Value 55,371,270 Thrivent Financial Securities Lending Trust 2.540% N/A $55,371,270 Total Collateral Held for Securities Loaned (cost $55,371,270) Shares or Principal Interest Maturity Amount Short-Term Investments (10.2%) Rate (+) Date Value $8,235,000 Federal Agricultural Mortgage Corporation 1.820% 8/1/2008 $8,235,000 7,907,211 Thrivent Money Market Fund 2.440 N/A 7,907,211 Total Short-Term Investments (at amortized cost) Total Investments (cost $213,067,378) 140.9% Other Assets and Liabilities, Net (40.9%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $31,551,333 Gross unrealized depreciation (21,872,661) Net unrealized appreciation (depreciation) $9,678,672 Cost for federal income tax purposes $213,067,378 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 13 Small Cap Stock Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (93.2%) Value Shares Common Stock (93.2%) Value Consumer Discretionary (12.9% ) 54,200 Smithfield Foods, Inc. #* $1,164,216 51,400 Aeropostale, Inc. #* $1,657,650 99,300 TreeHouse Foods, Inc. # 2,691,030 48,900 American Public Education, Inc. # 2,221,527 Total Consumer Staples 102,900 ArvinMeritor, Inc. * 1,421,049 71,800 Big Lots, Inc. #* 2,187,028 Energy (7.8% ) 97,000 Burger King Holdings, Inc. * 2,602,510 23,000 Alpha Natural Resources, Inc. # 2,275,850 38,900 Carters, Inc. 643,013 47,000 Atwood Oceanics, Inc. # 2,157,770 54,600 Central European 21,000 Bristow Group, Inc. #* 944,790 Distribution Corporation * 3,983,616 79,700 Complete Production Services, Inc. # 2,537,648 56,100 Childrens Place Retail Stores, Inc. # 2,134,605 8,700 Core Laboratories NV * 1,127,607 10,400 Deckers Outdoor Corporation #* 1,175,304 17,500 Dril-Quip, Inc. # 947,450 29,685 Desarrolladora Homex ADR #* 1,659,392 324,800 Edge Petroleum Corporation #* 1,669,472 65,500 Dollar Tree, Inc. # 2,456,250 23,900 Forest Oil Corporation # 1,363,017 114,500 Freds, Inc. 1,472,470 62,500 General Maritime Corporation * 1,683,750 179,600 Fuqi International, Inc. #* 1,573,296 19,500 Hornbeck Offshore Services, Inc. #* 869,310 36,500 Hasbro, Inc. 1,413,280 85,600 Input/Output, Inc. # 1,367,032 197,200 Hot Topic, Inc. # 1,240,388 74,100 Mariner Energy, Inc. # 1,960,686 38,100 ITT Educational Services, Inc. #* 3,374,898 5,800 Oceaneering International, Inc. #* 351,712 55,000 Jack in the Box, Inc. # 1,186,900 53,700 Oil States International, Inc. # 2,947,056 152,900 Leapfrog Enterprises, Inc. #* 1,463,253 31,900 Penn Virginia Corporation  1,937,925 61,700 LKQ Corporation #* 1,264,850 35,662 Petrohawk Energy Corporation 1,188,258 81,200 Marvel Entertainment, Inc. * 2,817,640 8,920 Petroleum Development Corporation # 493,365 35,600 Matthews International Corporation * 1,776,796 27,400 SandRidge Energy, Inc. # 1,339,586 18,000 Priceline.com, Inc. * 2,069,100 87,800 Tesco Corporation #* 2,727,946 42,800 Regal Entertainment Group 712,620 96,100 TETRA Technologies, Inc. # 1,819,173 124,800 Rent-A-Center, Inc. # 2,645,760 65,100 Union Drilling, Inc. # 1,253,826 72,000 Ross Stores, Inc. * 2,733,120 25,700 Whiting Petroleum Corporation # 2,407,319 285,700 Shuffle Master, Inc. #* 1,379,931 69,100 Willbros Group, Inc. #* 2,596,778 80,200 Skechers USA, Inc. # 1,515,780 Total Energy 2,300 Strayer Education, Inc. 512,210 39,000 TJX Companies, Inc. * 1,314,690 Financials (17.6% ) 55,800 Tupperware Corporation 2,176,200 15,100 Alexandria Real Estate Equities, Inc. * 1,559,226 159,100 Valassis Communications, Inc. #* 1,403,262 37,600 American Campus Communities, Inc. * 1,100,928 29,500 WABCO Holdings, Inc. 1,332,220 184,100 American Equity Investment Life 65,700 Warnaco Group, Inc. #* 2,756,115 Holding Company 1,609,034 100,700 WMS Industries, Inc. # 2,837,726 38,000 American Financial Group, Inc. 1,100,860 Total Consumer Discretionary 82,900 Amerisafe, Inc. # 1,506,293 41,200 Aspen Insurance Holdings, Ltd. 1,046,068 Consumer Staples (3.6% ) 24,300 Bank of Hawaii Corporation * 1,224,477 76,858 Calavo Growers, Inc. * 870,801 92,500 BioMed Realty Trust, Inc. 2,386,500 25,600 Chattem, Inc. #* 1,650,432 20,011 BOK Financial Corporation 800,440 70,500 Diamond Foods, Inc.  1,714,560 22,000 Cash America International, Inc. 927,520 132,350 Flowers Foods, Inc. * 3,979,764 49,200 City Holding Company 2,188,416 22,100 Hansen Natural Corporation #* 505,206 142,700 Colonial BancGroup, Inc. 950,382 103,700 Nu Skin Enterprises, Inc. 1,675,792 71,000 Community Bank System, Inc. * 1,675,600 69,300 Omega Protein Corporation # 1,083,852 42,207 Cullen/Frost Bankers, Inc. 2,225,997 22,100 Ralcorp Holdings, Inc. # 1,192,516 55,500 Digital Realty Trust, Inc. * 2,381,505 39,400 Ruddick Corporation 1,219,824 53,400 Dime Community Bancshares 893,382 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 14 Small Cap Stock Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (93.2%) Value Shares Common Stock (93.2%) Value Financials  continued 43,000 ArthroCare Corporation #* $909,020 80,700 East West Bancorp, Inc. * $961,137 75,000 BioMarin Pharmaceutical, Inc. #* 2,441,250 42,400 Education Realty Trust, Inc. 474,880 14,800 Bio-Rad Laboratories, Inc. # 1,318,680 87,500 First Cash Financial Services, Inc. # 1,668,625 22,500 Cephalon, Inc. #* 1,646,100 150,700 First Niagara Financial Group, Inc. * 2,108,293 35,200 Charles River Laboratories 53,000 Hanover Insurance Group, Inc. 2,274,760 International, Inc. # 2,339,392 36,500 Home Properties, Inc. * 2,008,230 50,500 Community Health Systems, Inc. # 1,665,490 8,600 Infinity Property & 104,100 Dexcom, Inc. #* 699,552 Casualty Corporation 383,216 7,100 Edwards Lifesciences Corporation # 445,028 83,300 Inland Real Estate Corporation * 1,245,335 85,598 Hansen Medical, Inc. #* 1,305,370 136,200 Investors Real Estate Trust * 1,430,100 63,500 HealthExtras, Inc. # 1,905,635 77,400 IPC Holdings, Ltd. Fund * 2,484,540 31,900 ICON plc ADR # 2,562,846 151,100 iShares Dow Jones US Home 19,300 Illumina, Inc. * 1,799,532 Construction Index 2,334,495 20,900 ImClone Systems, Inc. # 1,336,137 51,000 iShares Russell Microcap Index Fund * 2,379,660 52,925 IPC The Hospitalist Company, Inc. # 1,140,534 134,500 Knight Capital Group, Inc. * 2,204,455 64,300 Kindred Healthcare, Inc. 1,734,171 39,100 Mid-America Apartment 16,900 Kinetic Concepts, Inc. #* 590,655 Communities, Inc. * 2,247,077 54,000 K-V Pharmaceutical Company #* 1,106,460 58,700 Nationwide Health Properties, Inc. * 2,178,357 48,900 Lincare Holdings, Inc. # 1,575,558 118,050 New York Community Bancorp, Inc. * 1,961,991 9,266 Martek Biosciences Corporation # 348,494 106,800 NewAlliance Bancshares, Inc. * 1,386,264 74,550 Masimo Corporation #* 2,815,754 19,900 Old National Bancorp * 302,082 33,600 Myriad Genetics, Inc. 2,234,400 47,800 optionsXpress Holdings, Inc. 1,185,918 95,800 Natus Medical, Inc. 2,223,518 48,500 Platinum Underwriters Holdings, Ltd. 1,750,850 43,300 NuVasive, Inc. #* 2,432,161 29,400 Portfolio Recovery Associates, Inc. #* 1,172,178 25,500 OSI Pharmaceuticals, Inc. * 1,342,065 41,200 Potlatch Corporation * 1,918,684 52,200 Owens & Minor, Inc. * 2,397,024 9,300 PrivateBancorp, Inc. * 274,815 100,800 PAREXEL International Corporation # 2,946,384 62,100 Prosperity Bancshares, Inc. * 1,993,410 25,700 PerkinElmer, Inc. 747,870 31,600 Raymond James Financial, Inc. 913,240 19,300 Perrigo Company 679,939 25,900 RLI Corporation 1,414,658 74,200 Phase Forward, Inc. # 1,365,280 27,400 Saul Centers, Inc. * 1,328,078 29,300 Psychiatric Solutions, Inc. #* 1,026,086 50,800 Senior Housing Property Trust 1,069,340 23,700 Shire Pharmaceuticals Group plc ADR 1,193,058 29,400 Sovran Self Storage, Inc. * 1,229,214 57,400 STERIS Corporation 1,961,358 34,400 StanCorp Financial Group, Inc. 1,699,016 20,700 United Therapeutics Corporation #* 2,347,173 100,800 Sterling Bancshares, Inc. 979,776 30,600 Universal Health Services, Inc. 1,854,972 61,650 Stifel Financial Corporation #* 2,596,082 42,700 West Pharmaceutical Services, Inc. * 1,960,784 53,500 SVB Financial Group # 3,081,065 68,500 Wright Medical Group, Inc. # 2,157,065 29,300 Tower Group, Inc. 667,454 Total Health Care 38,900 UMB Financial Corporation 2,142,223 46,200 United Fire & Casual Company 1,255,254 Industrials (13.5% ) 65,100 Waddell & Reed Financial, Inc. 2,174,340 20,800 Brady Corporation 762,736 27,200 Westamerica Bancorporation * 1,414,400 21,800 Bucyrus International, Inc. 1,526,218 62,900 World Acceptance Corporation #* 2,060,604 10,400 Ceradyne, Inc. # 482,040 Total Financials 37,500 Chart Industries, Inc. # 1,984,500 24,800 Consolidated Graphics, Inc. # 830,800 Health Care (13.8% ) 49,100 Curtiss-Wright Corporation * 2,584,624 22,600 Alexion Pharmaceuticals, Inc. #* 2,118,750 75,700 EMCOR Group, Inc. # 2,280,084 70,300 Alpharma, Inc. #* 1,596,513 37,800 EnerSys #* 1,220,184 53,900 Amedisys, Inc. # 3,456,068 11,900 Flowserve Corporation 1,586,746 72,800 AmSurg Corporation # 1,951,040 54,300 FTI Consulting, Inc. # 3,863,988 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 15 Small Cap Stock Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (93.2%) Value Shares Common Stock (93.2%) Value Industrials  continued 49,600 ManTech International Corporation # $2,769,664 52,800 Gardner Denver, Inc. # $2,407,680 92,800 MKS Instruments, Inc. # 1,911,680 51,300 Genesee & Wyoming, Inc. # 2,076,111 62,000 Monolithic Power Systems, Inc. #* 1,348,500 106,200 GrafTech International, Ltd. 2,490,390 27,000 Netlogic Microsystems, Inc. #* 864,270 54,800 Hub Group, Inc. # 2,129,528 231,400 ON Semiconductor Corporation #* 2,172,846 18,700 IDEX Corporation 707,421 119,800 Parametric Technology Corporation # 2,320,526 47,700 JA Solar Holdings Company, Ltd. ADR #* 723,609 111,200 Pericom Semiconductor Corporation # 1,585,712 52,500 Kaydon Corporation * 2,489,550 154,600 Perot Systems Corporation # 2,584,912 87,800 Kforce, Inc. 867,464 72,700 Plexus Corporation # 2,071,950 41,700 Kirby Corporation # 1,989,924 108,900 PMC-Sierra, Inc. * 788,436 91,600 Knight Transportation, Inc. * 1,733,072 95,700 Polycom, Inc. # 2,258,520 54,400 Landstar System, Inc. 2,751,552 111,500 Quest Software, Inc. 1,684,765 30,200 Northwest Pipe Company #* 1,756,130 85,900 Radiant Systems, Inc. # 980,119 32,400 Otter Tail Corporation * 1,469,016 17,200 Rogers Corporation # 710,532 126,300 Pacer International, Inc. 2,998,362 319,900 S1 Corporation 2,597,588 27,500 Pentair, Inc. 952,050 63,300 SAIC, Inc. # 1,195,737 62,000 Polypore International, Inc. #* 1,621,300 17,700 ScanSource, Inc. # 543,213 25,200 Regal-Beloit Corporation 1,052,100 33,300 SINA Corporation 1,506,159 43,000 Robbins & Myers, Inc. 2,183,110 78,300 Solera Holdings, Inc. # 2,269,917 21,800 Roper Industries, Inc. * 1,333,724 25,900 SPSS, Inc. # 855,995 42,000 Shaw Group, Inc.  2,427,600 107,200 Sybase, Inc. #* 3,602,992 50,700 Sykes Enterprises, Inc. # 895,362 173,300 TIBCO Software, Inc. #* 1,422,793 34,500 Teledyne Technologies, Inc. # 2,170,050 62,500 Trimble Navigation, Ltd. # 2,075,000 38,200 Titan International, Inc. * 1,765,222 10,700 Varian Semiconductor Equipment 88,025 Waste Connections, Inc. # 3,203,230 Associates, Inc. # 312,654 45,100 Watson Wyatt Worldwide, Inc. 2,613,094 36,700 Zebra Technologies Corporation # 1,130,727 51,800 Woodward Governor Company 2,331,000 Total Information Technology Total Industrials Materials (6.1% ) Information Technology (14.9% ) 43,500 Airgas, Inc.  2,491,680 40,400 Actel Corporation # 555,500 72,200 AptarGroup, Inc.  2,794,140 166,700 ADC Telecommunications, Inc. # 1,576,982 26,257 Century Aluminum Company #* 1,560,191 69,600 ADTRAN, Inc. 1,556,256 11,000 CF Industries Holdings, Inc. 1,798,060 17,000 Akamai Technologies, Inc. #* 396,780 36,200 Commercial Metals Company 1,080,570 14,600 Anixter International, Inc. # 993,238 59,200 Crown Holdings, Inc. # 1,659,376 71,100 ANSYS, Inc. #* 3,262,068 31,400 FMC Corporation 2,335,218 111,500 Atmel Corporation # 393,595 42,500 Greif, Inc. 2,585,700 16,600 CACI International, Inc. # 746,336 44,900 Koppers Holdings, Inc. 1,940,129 86,300 Cognex Corporation 1,626,755 44,100 Pactiv Corporation # 1,063,251 241,000 Compuware Corporation # 2,651,000 36,000 Rock-Tenn Company 1,279,800 62,600 Comtech Telecommunications 54,200 Rockwood Holdings, Inc. # 2,067,730 Corporation #* 3,075,538 34,400 Royal Gold, Inc. 1,227,392 70,000 DTS, Inc. #* 2,001,300 52,000 RPM International, Inc. 1,066,000 207,800 EarthLink, Inc. * 1,870,200 31,800 SPDR Gold Trust # 2,863,590 74,600 F5 Networks, Inc. #* 2,174,590 20,500 Terra Industries, Inc. 1,107,000 59,988 FLIR Systems, Inc. #* 2,443,911 18,600 Texas Industries, Inc. * 961,620 117,500 Informatica Corporation # 1,902,325 Total Materials 20,000 Itron, Inc. #* 1,846,600 263,500 Lawson Software, Inc. #* 2,136,985 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 16 Small Cap Stock Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (93.2%) Value Shares Common Stock (93.2%) Value Telecommunications Services (1.4% ) 20,400 National Fuel Gas Company * $1,015,716 51,250 Iowa Telecommunications Services, Inc. * $950,175 20,400 Piedmont Natural Gas Company, Inc. * 546,312 66,000 NTELOS Holdings Corporation 1,578,060 47,800 UGI Corporation 1,293,467 199,600 Premiere Global Services, Inc. # 3,015,956 113,800 Vectren Corporation 3,322,960 93,600 Syniverse Holdings, Inc. # 1,516,320 Total Utilities Total Telecommunications Services Total Common Stock (cost $424,290,257) Utilities (1.6% ) 21,900 Avista Corporation 495,378 16,000 Energen Corporation  963,200 4,750 Energy Recovery, Inc. # 52,488 Interest Maturity Shares Collateral Held for Securities Loaned (29.1%) Rate (+) Date Value 142,592,495 Thrivent Financial Securities Lending Trust 2.540% N/A $142,592,495 Total Collateral Held for Securities Loaned (cost $142,592,495) Shares or Principal Interest Maturity Amount Short-Term Investments (6.8%) Rate (+) Date Value $11,585,000 Deutsche Financial Bank, LLC 2.200% 8/1/2008 $11,585,000 1,000,000 Federal National Mortgage Association  2.251 9/17/2008 997,112 8,980,000 Rabobank USA Finance Corporation 2.160 8/1/2008 8,980,000 11,672,466 Thrivent Money Market Fund 2.440 N/A 11,672,466 Total Short-Term Investments (at amortized cost) Total Investments (cost $600,117,330) 129.1% Other Assets and Liabilities, Net (29.1%) Total Net Assets 100.0% The accompanying Notes to Schedule of Investments are an integral part of this schedule. 17 Small Cap Stock Fund Schedule of Investments as of July 31, 2008 (unaudited) Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) Russell Mini-Futures 220 September 2008 $15,438,551 $15,741,000 $302,449 Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At July 31, 2008, $897,401 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $16,422,762 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $49,511,160 Gross unrealized depreciation (17,697,543) Net unrealized appreciation (depreciation) $31,813,617 Cost for federal income tax purposes $600,117,330 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 18 Small Cap Index Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (96.9%) Value Shares Common Stock (96.9%) Value Consumer Discretionary (12.9% ) 1,350 Joseph A. Bank Clothiers, Inc. #* $30,240 1,000 4Kids Entertainment, Inc. # $8,620 2,000 K-Swiss, Inc. * 30,920 3,975 Aaron Rents, Inc. 109,193 900 Landrys Restaurants, Inc. * 13,113 1,400 AH Belo Corporation 7,560 3,800 La-Z-Boy, Inc. * 28,044 2,000 Arbitron, Inc.  94,000 1,100 Libbey, Inc. * 9,977 900 Arctic Cat, Inc. 8,010 1,200 Lithia Motors, Inc. * 5,580 1,600 ATC Technology Corporation # 40,192 5,600 Live Nation, Inc. #* 70,672 1,400 Audiovox Corporation # 12,782 8,500 LKQ Corporation #* 174,250 900 Bassett Furniture Industries, Inc. 10,701 900 M/I Homes, Inc. 17,055 1,600 Big 5 Sporting Goods Corporation 12,784 1,400 Maidenform Brands, Inc. # 21,434 1,100 Blue Nile, Inc. #* 42,372 1,600 Marcus Corporation 25,456 3,150 Brown Shoe Company, Inc. 50,841 1,400 MarineMax, Inc. #* 9,212 6,800 Brunswick Corporation * 87,720 3,800 Mens Wearhouse, Inc. * 75,658 1,100 Buffalo Wild Wings, Inc. #* 36,223 2,300 Meritage Homes Corporation #* 41,515 2,200 Building Materials Holding Corporation * 4,092 1,000 Midas, Inc. # 14,370 2,900 Cabelas, Inc. #* 33,698 2,200 Monaco Coach Corporation 4,928 1,900 California Pizza Kitchen, Inc. # 24,795 1,000 Monarch Casino & Resort, Inc. # 12,320 2,150 Cato Corporation 38,464 1,400 Movado Group, Inc. 30,100 1,600 CBRL Group, Inc. 38,672 1,700 Multimedia Games, Inc. # 8,772 1,850 CEC Entertainment, Inc. # 64,491 300 National Presto Industries, Inc. 21,444 5,800 Champion Enterprises, Inc. # 22,910 2,300 Nautilus Group, Inc. * 11,224 1,500 Charlotte Russe Holding, Inc. # 19,440 2,300 NutriSystem, Inc. * 39,583 1,800 Childrens Place Retail Stores, Inc. # 68,490 1,600 OCharleys, Inc. 18,000 2,600 Christopher & Banks Corporation 22,620 5,900 OfficeMax, Inc. 75,284 3,900 CKE Restaurants, Inc. 47,853 1,100 Oxford Industries, Inc. * 23,144 2,100 Coinstar, Inc. # 72,429 1,800 P.F. Changs China Bistro, Inc. #* 46,800 400 CPI Corporation 5,508 2,200 Panera Bread Company #* 110,220 6,200 Crocs, Inc. #* 27,528 1,500 Papa Johns International, Inc. # 42,435 1,000 Deckers Outdoor Corporation # 113,010 900 Peets Coffee & Tea, Inc. #* 17,541 1,100 DineEquity, Inc. * 25,410 3,100 Pep Boys - Manny, Moe & Jack * 22,878 3,400 Dress Barn, Inc. #* 54,842 900 Perry Ellis International, Inc. 19,575 1,400 Drew Industries, Inc. # 20,720 1,800 PetMed Express, Inc. # 26,100 2,333 E.W. Scripps Company 16,147 4,400 Pinnacle Entertainment, Inc. # 49,720 2,100 Ethan Allen Interiors, Inc. * 52,710 2,400 Polaris Industries, Inc. * 102,720 3,643 Finish Line, Inc. # 39,527 3,575 Pool Corporation * 78,936 5,700 Fleetwood Enterprises, Inc. #* 16,131 600 Pre-Paid Legal Services, Inc. # 25,212 3,400 Fossil, Inc. # 91,052 9,300 Quiksilver, Inc. # 71,331 3,000 Freds, Inc. * 38,580 6,000 Radio One, Inc. # 5,940 1,400 Genesco, Inc. # 41,160 1,300 RC2 Corporation # 29,848 1,700 Group 1 Automotive, Inc. 33,405 1,200 Red Robin Gourmet Burgers, Inc. #* 29,796 2,100 Gymboree Corporation # 78,540 895 Ruby Tuesday, Inc. 6,158 1,600 Haverty Furniture Companies, Inc. * 18,272 1,200 Russ Berrie and Company, Inc. # 11,652 2,150 Hibbett Sports, Inc. #* 45,258 1,500 Ruths Chris Steak House, Inc. # 7,155 4,600 Hillenbrand, Inc. 106,490 3,350 Select Comfort Corporation # 6,633 3,275 Hot Topic, Inc. # 20,600 4,075 Shuffle Master, Inc. # 19,682 4,300 Iconix Brand Group, Inc. #* 51,600 2,400 Skechers USA, Inc. # 45,360 4,400 Jack in the Box, Inc. # 94,952 500 Skyline Corporation 13,035 2,000 JAKKS Pacific, Inc. # 43,960 2,200 Sonic Automotive, Inc. 22,154 1,910 Jo-Ann Stores, Inc. # 41,963 4,475 Sonic Corporation #* 67,528 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 19 Small Cap Index Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (96.9%) Value Shares Common Stock (96.9%) Value Consumer Discretionary  continued 1,100 Sanderson Farms, Inc. $43,714 2,400 Spartan Motors, Inc. * $13,008 1,600 Spartan Stores, Inc. 38,064 2,800 Stage Stores, Inc. 41,496 3,000 Spectrum Brands, Inc. #* 7,560 1,200 Stamps.com, Inc. # 16,332 2,300 TreeHouse Foods, Inc. # 62,330 900 Standard Motor Products, Inc. 8,451 3,200 United Natural Foods, Inc. #* 61,504 4,800 Standard Pacific Corporation, 1,200 WD-40 Company 41,004 Stock Warrants # 912 Total Consumer Staples 4,800 Standard Pacific Corporation * 16,032 2,100 Steak n Shake Company #* 14,469 Energy (7.8% ) 1,900 Stein Mart, Inc. * 8,493 4,200 Atwood Oceanics, Inc. # 192,822 1,500 Sturm, Ruger & Company, Inc. #* 9,075 1,700 Basic Energy Services, Inc. #* 45,764 1,700 Superior Industries 2,100 Bristow Group, Inc. # 94,479 International, Inc. * 28,713 1,500 Carbo Ceramics, Inc. * 82,080 4,000 Texas Roadhouse, Inc. # 37,120 2,000 Dril-Quip, Inc. # 108,280 2,400 Tractor Supply Company #* 91,224 800 Gulf Island Fabrication, Inc. 35,480 4,700 Triarc Companies, Inc. 26,226 1,700 Hornbeck Offshore Services, Inc. #* 75,786 1,200 True Religion Apparel, Inc. * 31,008 6,100 Input/Output, Inc. # 97,417 2,200 Tuesday Morning Corporation #* 8,448 1,100 Lufkin Industries, Inc. 98,120 1,800 Tween Brands, Inc. # 24,786 1,900 Matrix Service Company # 42,883 1,100 UniFirst Corporation 49,247 1,450 NATO Group, Inc. # 69,092 1,000 Universal Electronic Inc. # 22,720 4,100 Oceaneering International, Inc. # 248,621 1,500 Universal Technical Institute, Inc. # 22,020 3,100 Penn Virginia Corporation 188,325 1,100 Volcom, Inc. # 19,734 1,100 Petroleum Development Corporation # 60,841 2,200 Winnebago Industries, Inc. * 28,072 3,200 PetroQuest Energy, Inc. 66,784 3,100 WMS Industries, Inc. # 87,358 3,700 Pioneer Drilling Company # 58,793 3,650 Wolverine World Wide, Inc. 97,564 1,600 SEACOR Holdings, Inc. # 133,872 2,600 Zale Corporation #* 57,512 4,600 St. Mary Land & Exploration Company 195,776 1,300 Zumiez, Inc. 19,188 2,100 Stone Energy Corporation # 107,142 Total Consumer Discretionary 1,200 Superior Well Services, Inc. # 38,112 2,300 Swift Energy Company # 116,886 Consumer Staples (3.8% ) 5,500 TETRA Technologies, Inc. # 104,115 6,600 Alliance One International, Inc. # 29,502 3,500 Unit Corporation # 236,425 1,300 Andersons, Inc. * 59,085 2,300 W-H Energy Services, Inc. # 210,519 700 Boston Beer Company, Inc. # 31,703 2,100 World Fuel Services Corporation 50,610 3,800 Caseys General Stores, Inc. 93,480 Total Energy 5,300 Central Garden & Pet Company # 22,154 1,400 Chattem, Inc. #* 90,258 Financials (16.4% ) 6,000 Darling International, Inc. 97,080 2,400 Acadia Realty Trust  54,456 5,812 Flowers Foods, Inc. 174,767 1,300 Anchor BanCorp Wisconsin, Inc. 9,360 1,700 Great Atlantic & Pacific Tea 3,600 Bank Mutual Corporation 42,120 Company, Inc. # 27,047 3,100 BankAtlantic Bancorp, Inc. 4,216 1,300 Green Mountain Coffee Roasters, Inc. #* 47,255 5,300 BioMed Realty Trust, Inc. 136,740 3,000 Hain Celestial Group, Inc. # 78,420 4,200 Boston Private Financial Holdings, Inc. 32,886 1,000 J & J Snack Foods Corporation 31,670 4,300 Brookline Bancorp, Inc. 41,925 2,300 Lance, Inc. 42,320 2,100 Cascade Bancorp * 15,687 2,200 Longs Drug Stores Corporation 102,850 2,200 Cash America International, Inc. 92,752 1,200 Mannatech, Inc. * 7,956 2,100 Central Pacific Financial Corporation * 23,247 900 Nash Finch Company 35,523 3,500 Colonial Properties Trust * 69,860 1,900 Ralcorp Holdings, Inc. #* 102,524 1,300 Columbia Banking System, Inc. 19,643 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 20 Small Cap Index Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (96.9%) Value Shares Common Stock (96.9%) Value Financials  continued 1,000 Navigators Group, Inc. $47,560 2,200 Community Bank System, Inc. $51,920 4,900 Old National Bancorp * 74,382 2,400 Corus Bankshares, Inc. * 9,384 3,100 optionsXpress Holdings, Inc. 76,911 3,100 Delphi Financial Group, Inc. 77,345 1,100 Parkway Properties, Inc. 38,819 7,000 DiamondRock Hospitality Company * 64,540 2,900 Pennsylvania Real Estate 1,850 Dime Community Bancshares 30,950 Investment Trust * 53,418 1,400 Downey Financial Corporation * 2,954 1,100 Piper Jaffray Companies # 39,050 4,700 East West Bancorp, Inc. * 55,977 1,100 Portfolio Recovery Associates, Inc. #* 43,857 1,800 EastGroup Properties, Inc. 83,520 1,600 Presidential Life Corporation 25,664 2,300 Entertainment Properties Trust 123,372 2,100 PrivateBancorp, Inc. * 62,055 1,900 Essex Property Trust, Inc. 230,565 2,400 ProAssurance Corporation # 117,456 5,900 Extra Space Storage, Inc. 83,603 2,900 Prosperity Bancshares, Inc. 93,090 1,900 Financial Federal Corporation 43,795 2,455 Provident Bankshares Corporation * 22,340 5,600 First BanCorp * 49,000 1,100 PS Business Parks, Inc. 57,860 1,900 First Cash Financial Services, Inc. # 36,233 2,000 Rewards Network, Inc. # 9,940 4,700 First Commonwealth Financial 1,300 RLI Corporation 71,006 Corporation * 53,580 1,200 Safety Insurance Group, Inc. 50,964 2,300 First Financial Bancorp 25,990 4,000 Selective Insurance Group, Inc. 86,400 1,500 First Financial Bankshares, Inc. 68,835 8,300 Senior Housing Property Trust 174,715 3,600 First Midwest Bancorp, Inc. * 73,908 2,200 Signature Bank #* 64,746 1,000 FirstFed Financial Corporation #* 8,000 5,400 South Financial Group, Inc. * 32,562 2,700 Flagstar Bancorp, Inc. * 11,988 1,600 Sovran Self Storage, Inc. * 66,896 2,600 Forestar Real Estate Group, Inc. # 47,008 1,300 Sterling Bancorp 18,252 3,100 Frontier Financial Corporation * 35,805 5,375 Sterling Bancshares, Inc. 52,245 4,000 Glacier Bancorp, Inc. * 86,680 3,820 Sterling Financial Corporation * 28,574 1,300 Greenhill & Company, Inc. * 79,859 1,300 Stewart Information Services Corporation 22,698 2,600 Guaranty Financial Group, Inc. #* 8,606 6,400 Susquehanna Bancshares, Inc. * 91,648 1,800 Hancock Holding Company * 80,802 1,589 SWS Group, Inc. 30,064 2,900 Hanmi Financial Corporation 15,370 2,300 Tanger Factory Outlet Centers, Inc. * 85,882 2,700 Hilb, Rogal and Hobbs Company 117,045 1,500 Tower Group, Inc. 34,170 2,300 Home Properties, Inc. * 126,546 2,100 Tradestation Group, Inc. # 22,638 1,485 Independent Bank Corporation 7,529 5,633 TrustCo Bank Corporation NY * 49,176 1,200 Infinity Property & Casualty Corporation 53,472 8,200 UCBH Holdings, Inc. * 36,982 4,400 Inland Real Estate Corporation * 65,780 2,600 UMB Financial Corporation 143,182 3,200 Investment Technology Group, Inc. # 95,168 4,500 Umpqua Holdings Corporation * 61,110 1,400 Irwin Financial Corporation 5,754 2,900 United Bankshares, Inc. 73,051 2,400 Kilroy Realty Corporation 109,944 2,900 United Community Banks, Inc. * 30,885 2,200 Kite Realty Group Trust 27,324 1,600 United Fire & Casual Company 43,472 4,000 LaBranche & Company, Inc. #* 27,640 4,775 Whitney Holding Corporation * 98,174 1,100 LandAmerica Financial Group, Inc. * 12,639 1,300 Wilshire Bancorp, Inc. 16,016 3,200 LaSalle Hotel Properties 72,672 1,800 Wintrust Financial Corporation 37,170 4,900 Lexington Corporate Properties Trust * 70,560 1,194 World Acceptance Corporation # 39,115 1,500 LTC Properties, Inc. 43,845 2,800 Zenith National Insurance Corporation 96,348 4,900 Medical Properties Trust, Inc. * 54,341 Total Financials 1,900 Mid-America Apartment Communities, Inc. * 109,193 Health Care (12.7% ) 1,600 Nara Bancorp, Inc. 16,768 1,600 Abaxis, Inc. # 31,824 2,900 National Financial Partners 60,465 800 Air Methods Corporation 22,936 5,900 National penn Bancshares, Inc. * 79,237 4,200 Allscripts Healthcare Solutions, Inc. # 50,610 5,400 National Retail Properties, Inc. 114,156 3,300 Alpharma, Inc. # 74,943 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 21 Small Cap Index Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (96.9%) Value Shares Common Stock (96.9%) Value Health Care  continued 1,800 Noven Pharmaceuticals, Inc. # $22,356 1,933 Amedisys, Inc. # $123,944 2,450 Odyssey Healthcare, Inc. # 23,079 5,400 American Medical Systems 2,400 Omnicell, Inc. # 39,000 Holdings, Inc. #* 88,938 1,300 Osteotech, Inc. # 7,488 4,000 AMERIGROUP Corporation # 101,600 3,100 Owens & Minor, Inc. 142,352 2,200 AMN Healthcare Services, Inc. # 41,580 1,400 Palomar Medical Technologies, Inc. #* 17,906 2,300 AmSurg Corporation # 61,640 4,200 PAREXEL International Corporation # 122,766 950 Analogic Corporation 69,521 3,500 Pediatrix Medical Group, Inc. # 170,275 2,600 ArQule, Inc. # 9,854 2,300 PharMerica Corporation # 54,395 2,000 ArthroCare Corporation #* 42,280 1,400 Pharmnet Development Group # 33,782 1,800 BioLase Technology, Inc. # 5,292 3,200 Phase Forward, Inc. # 58,880 2,200 Cambrex Corporation # 16,742 4,600 PSS World Medical, Inc. #* 77,096 3,200 Centene Corporation # 71,392 4,600 Regeneron Pharmaceuticals, Inc. # 100,694 1,800 Chemed Corporation 77,040 1,300 RehabCare Group, Inc. # 21,528 2,100 CONMED Corporation # 63,819 1,900 Res-Care, Inc. # 34,884 3,300 Cooper Companies, Inc. 111,210 3,500 Salix Pharmaceuticals, Ltd. * 27,930 2,300 Cross Country Healthcare, Inc. # 36,685 3,300 Savient Pharmaceuticals, Inc. #* 87,714 1,850 CryoLife, Inc. # 25,142 2,600 Sciele Pharma, Inc. * 48,490 4,200 Cubist Pharmaceuticals, Inc. 95,172 3,300 Sunrise Senior Living, Inc. # 59,169 1,700 Cyberonics, Inc. #* 46,954 1,100 SurModics, Inc. #* 46,299 1,000 Datascope Corporation 46,680 2,600 Symmetry Medical, Inc. # 43,446 1,400 Dionex Corporation # 97,328 2,500 Theragenics Corporation # 9,050 4,300 Eclipsys Corporation 94,772 5,200 ViroPharma, Inc. #* 64,012 2,322 Enzo Biochem, Inc. # 32,996 600 Vital Signs, Inc. 43,890 2,100 Gentiva Health Services, Inc. # 53,634 2,400 West Pharmaceutical Services, Inc. 110,208 1,700 Greatbatch Technologies, Inc. # 34,782 1,500 Zoll Medical Corporation 47,250 1,900 Haemonetics Corporation # 110,314 Total Health Care 2,800 HealthExtras, Inc. # 84,028 3,700 Healthspring, Inc. # 71,965 Industrials (18.2% ) 2,600 Healthways, Inc. # 66,066 1,600 A.O. Smith Corporation 63,520 1,700 HMS Holding Corporation 42,296 2,900 AAR Corporation # 49,851 900 ICU Medical, Inc. #* 25,587 3,300 ABM Industries, Inc. 78,969 5,212 Immucor, Inc. # 157,038 3,000 Acuity Brands, Inc.  122,580 1,400 Integra LifeSciences Holdings 1,700 Administaff, Inc.  48,807 Corporation #* 63,924 2,000 Albany International Corporation 57,400 2,400 Invacare Corporation * 56,472 700 Angelica Corporation 15,358 2,500 inVentiv Health, Inc. # 60,400 2,100 Apogee Enterprises, Inc. 36,288 1,000 Kendle International, Inc. #* 41,150 2,675 Applied Industrial Technologies, Inc. 71,476 900 Kensey Nash Corporation # 31,257 900 Applied Signal Technology, Inc. 13,176 1,400 LCA-Vision, Inc. * 8,232 1,900 Arkansas Best Corporation * 70,566 1,100 LHC Group, Inc. # 30,822 1,400 Astec Industries, Inc. # 44,688 3,000 Magellan Health Services, Inc. # 125,250 3,400 Baldor Electric Company 115,770 2,400 Martek Biosciences Corporation #* 90,264 3,400 Barnes Group, Inc. * 76,806 900 MedCath Corporation # 16,803 3,225 Belden, Inc.  119,067 2,500 Mentor Corporation * 62,025 2,000 Bowne & Company, Inc. 25,860 2,950 Meridian Bioscience, Inc. 76,730 4,000 Brady Corporation 146,680 2,000 Merit Medical Systems, Inc. # 40,420 3,700 Briggs & Stratton Corporation * 50,098 1,100 Molina Healthcare, Inc. # 32,824 1,900 C&D Technologies, Inc. #* 15,257 2,100 Natus Medical, Inc. 48,741 625 Cascade Corporation 27,425 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 22 Small Cap Index Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (96.9%) Value Shares Common Stock (96.9%) Value Industrials  continued 900 Standex International Corporation $19,701 1,000 CDI Corporation $20,580 2,400 Sykes Enterprises, Inc. # 42,384 1,950 Ceradyne, Inc. # 90,382 2,600 Teledyne Technologies, Inc. # 163,540 3,700 CLARCOR, Inc. 142,524 4,400 Tetra Tech, Inc. # 126,412 800 Consolidated Graphics, Inc. # 26,800 2,800 Toro Company * 91,140 1,100 Cubic Corporation 29,392 1,600 Tredegar Corporation 26,208 3,300 Curtiss-Wright Corporation * 173,712 1,200 Triumph Group, Inc. 63,552 5,000 EMCOR Group, Inc. # 150,600 3,300 TrueBlue, Inc. # 49,830 1,500 EnPro Industries, Inc. #* 54,015 1,700 United Stationers, Inc. # 65,161 2,200 Esterline Technologies Corporation # 107,316 1,400 Universal Forest Products, Inc. 37,800 2,100 Forward Air Corporation * 76,839 1,300 Valmont Industries, Inc. 138,983 1,500 G & K Services, Inc. 51,060 1,500 Viad Corporation 45,720 3,900 Gardner Denver, Inc. # 177,840 1,400 Vicor Corporation 15,260 4,200 GenCorp, Inc. #* 35,196 950 Volt Information Sciences, Inc. # 13,176 2,200 Gibraltar Industries, Inc. 34,782 2,300 Wabash National Corporation 21,390 1,920 Griffon Corporation # 19,296 4,975 Waste Connections, Inc. # 181,040 3,225 Healthcare Services Group, Inc. * 53,567 1,800 Watsco, Inc. * 89,766 4,201 Heartland Express, Inc. 71,585 3,200 Watson Wyatt Worldwide, Inc. 185,408 1,300 Heidrick & Struggles International, Inc. 36,868 2,200 Watts Water Technologies, Inc. 64,988 2,800 Hub Group, Inc. # 108,808 4,300 Woodward Governor Company 193,500 1,800 II-VI, Inc. 69,228 Total Industrials 2,100 Insituform Technologies, Inc. #* 36,309 4,200 Interface, Inc. 49,770 Information Technology (16.2% ) 2,200 John Bean Technologies Corporation # 31,944 1,900 Actel Corporation # 26,125 1,900 Kaman Corporation 47,652 9,000 Adaptec, Inc. # 32,850 2,100 Kaydon Corporation * 99,582 2,400 Advanced Energy Industries, Inc. # 33,168 4,000 Kirby Corporation # 190,880 1,700 Agilysys, Inc. * 20,400 4,225 Knight Transportation, Inc. * 79,937 2,200 Anixter International, Inc. # 149,666 3,900 Landstar System, Inc. 197,262 1,200 Ansoft Corporation # 42,852 300 Lawson Products, Inc. 8,796 9,095 Arris Group, Inc. # 87,039 4,200 Lennox International, Inc. 149,940 2,300 ATMI, Inc. # 51,819 900 Lindsay Manufacturing Company * 83,043 2,347 Avid Technology, Inc. #* 51,892 1,200 Lydall, Inc. # 18,672 7,600 Axcelis Technologies, Inc. # 38,152 2,300 MagneTek, Inc. # 10,695 1,000 Bankrate, Inc. #* 31,450 2,600 Mobile Mini, Inc. # 51,948 900 Bel Fuse, Inc. 25,524 3,125 Moog, Inc. # 138,906 5,050 Benchmark Electronics, Inc. # 73,932 2,800 Mueller Industries, Inc. * 71,876 1,300 Black Box Corporation 38,610 1,500 NCI Building Systems, Inc. #* 56,190 3,300 Blackbaud, Inc. 58,938 2,100 Old Dominion Freight Line, Inc. # 77,070 2,800 Blue Coat Systems, Inc. # 40,684 2,600 On Assignment, Inc. # 22,178 3,820 Brightpoint, Inc. # 26,320 4,300 Orbital Sciences Corporation 107,543 4,753 Brooks Automation, Inc. # 37,121 2,775 Quanex Building Products Corporation 42,735 1,700 Cabot Microelectronics Corporation #* 66,368 2,400 Regal-Beloit Corporation 100,200 2,200 CACI International, Inc. # 98,912 2,600 Robbins & Myers, Inc. 132,002 2,000 Captaris, Inc. # 6,720 1,300 School Specialty, Inc. # 43,303 700 Catapult Communications Corporation # 5,180 2,800 Simpson Manufacturing Company, Inc. * 67,228 2,900 Checkpoint Systems, Inc. # 61,103 4,300 SkyWest, Inc. 65,446 4,000 CIBER, Inc. # 28,280 4,100 Spherion Corporation # 20,049 3,100 Cognex Corporation 58,435 900 Standard Register Company 7,947 1,700 Cohu, Inc. 27,064 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 23 Small Cap Index Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (96.9%) Value Shares Common Stock (96.9%) Value Information Technology  continued 2,200 Network Equipment Technologies, Inc. #* $6,424 1,800 Comtech Telecommunications 2,700 Newport Corporation #* 28,323 Corporation # $88,434 2,300 Novatel Wireless, Inc. #* 21,505 3,200 Concur Technologies, Inc. #* 131,904 1,500 Park Electrochemical Corporation 38,010 2,500 CSG Systems International, Inc. 44,350 1,500 PC TEL, Inc. 15,645 2,500 CTS Corporation 32,150 2,400 Perficient, Inc. #* 24,168 5,154 CyberSource Corporation # 91,484 1,900 Pericom Semiconductor Corporation # 27,094 2,300 Cymer, Inc. # 60,927 2,000 Phoenix Technologies, Ltd. # 24,140 2,500 Daktronics, Inc. * 44,625 1,300 Photon Dynamics, Inc. # 19,370 2,200 DealerTrack Holdings, Inc. # 34,276 3,100 Photronics, Inc. # 13,175 1,900 Digi International, Inc. # 19,228 3,100 Plexus Corporation # 88,350 2,350 Diodes, Inc. #* 61,030 3,100 Progress Software Corporation # 91,233 1,900 Ditech Networks, Inc. # 3,762 1,300 Quality Systems, Inc. * 42,705 2,100 DSP Group, Inc. # 14,826 2,000 Radiant Systems, Inc. # 22,820 2,000 Electro Scientific Industries, Inc. # 31,280 1,700 RadiSys Corporation # 19,686 4,400 Epicor Software Corporation # 29,744 1,300 Rogers Corporation # 53,703 2,300 EPIQ Systems, Inc. # 26,864 2,300 Rudolph Technologies, Inc. # 20,079 3,200 Exar Corporation # 24,640 1,900 ScanSource, Inc. # 58,311 3,100 FactSet Research Systems, Inc. * 178,777 4,300 Secure Computing Corporation # 16,899 1,200 Faro Technologies, Inc. # 28,440 1,000 SI International, Inc. # 18,280 2,700 FEI Company # 68,175 12,100 Skyworks Solutions, Inc. # 114,466 1,800 Gerber Scientific, Inc. # 21,366 2,300 Smith Micro Software, Inc. #* 16,560 1,700 Gevity HR, Inc. 12,665 2,000 Sonic Solutions, Inc. #* 10,300 7,000 Harmonic, Inc. # 54,530 1,300 SPSS, Inc. # 42,965 1,700 Hutchinson Technology, Inc. #* 25,228 1,700 Standard Microsystems Corporation # 45,084 6,600 Informatica Corporation # 106,854 800 StarTek, Inc. # 7,216 2,600 InfoSpace, Inc. 24,544 1,500 Stratasys, Inc. #* 23,325 3,450 Insight Enterprises, Inc. #* 44,022 1,000 Supertex, Inc. # 30,010 1,600 Intevac, Inc. # 17,040 3,450 Symmetricom, Inc. # 16,664 2,500 Itron, Inc. #* 230,825 1,700 Synaptics, Inc. # 81,974 3,300 J2 Global Communication, Inc. # 79,101 1,300 Synnex Corporation # 30,368 2,000 JDA Software Group, Inc. # 34,140 5,750 Take-Two Interactive Software, Inc. # 131,100 1,000 Keithley Instruments, Inc. 9,400 3,000 Technitrol, Inc. 42,060 2,100 Knot, Inc. # 18,396 4,900 THQ, Inc. #* 74,382 5,100 Kopin Corporation # 16,473 1,000 Tollgrade Communications, Inc. # 5,200 4,000 Kulicke and Soffa Industries, Inc. #* 25,440 11,200 TriQuint Semiconductor, Inc. # 63,056 1,600 Littelfuse, Inc. # 51,136 3,200 TTM Technologies, Inc. # 36,000 1,300 LoJack Corporation # 7,982 2,500 Tyler Technologies, Inc. 39,950 1,800 Manhattan Associates, Inc. # 44,172 1,700 Ultratech, Inc. # 25,058 1,500 ManTech International Corporation # 83,760 5,100 United Online, Inc. * 55,386 1,400 MAXIMUS, Inc. 51,954 5,475 Varian Semiconductor Equipment 1,700 Mercury Computer Systems, Inc. # 12,988 Associates, Inc. # 159,980 2,800 Methode Electronics, Inc. 31,332 2,400 Veeco Instruments, Inc. # 39,072 3,800 Micrel, Inc. 36,176 2,000 ViaSat, Inc. # 46,060 6,000 MICROS Systems, Inc. # 190,080 3,300 Websense, Inc. # 68,871 5,800 Microsemi Corporation #* 150,568 2,900 Wright Express Corporation # 76,995 3,300 MKS Instruments, Inc. # 67,980 Total Information Technology 1,300 MTS Systems Corporation 54,457 2,600 NETGEAR, Inc. # 39,390 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 24 Small Cap Index Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (96.9%) Value Shares Common Stock (96.9%) Value Materials (3.6% ) Telecommunications Services (0.2% ) 2,000 A. Schulman, Inc. $46,460 6,600 FairPoint Communications, Inc. * $45,804 1,200 A.M. Castle & Company 24,288 3,400 General Communication, Inc. # 30,498 1,700 AMCOL International Corporation 54,264 Total Telecommunications Services 1,800 Arch Chemicals, Inc. 57,780 1,300 Balchem Corporation 32,825 Utilities (5.1% ) 1,500 Brush Engineered Materials, Inc. # 35,895 1,900 ALLETE, Inc.  80,864 2,900 Buckeye Technologies, Inc. # 28,275 1,300 American States Water Company 46,956 2,600 Century Aluminum Company #* 154,492 6,700 Atmos Energy Corporation 177,349 800 Deltic Timber Corporation 48,520 3,900 Avista Corporation 88,218 2,600 Georgia Gulf Corporation 7,540 800 Central Vermont Public Service 3,800 H.B. Fuller Company 95,000 Corporation 17,632 3,100 Headwaters, Inc. # 40,641 1,000 CH Energy Group, Inc. * 36,250 900 Material Sciences Corporation # 6,813 4,500 Cleco Corporation 113,085 2,098 Myers Industries, Inc. 23,498 3,300 El Paso Electric Company # 68,178 1,100 Neenah Paper, Inc. 20,548 1,600 Laclede Group, Inc. 67,856 1,000 NewMarket Corporation 61,760 3,100 New Jersey Resources Corporation 105,679 700 Olympic Steel, Inc. 35,595 2,000 Northwest Natural Gas Company * 90,500 2,300 OM Group, Inc. # 77,280 5,400 Piedmont Natural Gas Company, Inc. * 144,612 3,200 OMNOVA Solutions, Inc. # 8,608 2,200 South Jersey Industries, Inc. 82,060 800 Penford Corporation 11,456 9,156 Southern Union Company  239,155 6,900 PolyOne Corporation # 51,750 3,200 Southwest Gas Corporation 92,480 800 Quaker Chemical Corporation 23,904 7,900 UGI Corporation 213,774 2,500 Rock-Tenn Company 88,875 1,899 UIL Holdings Corporation * 59,401 1,700 RTI International Metals, Inc. # 46,342 2,600 UniSource Energy Corporation 79,430 1,200 Schweitzer-Mauduit International, Inc. 22,332 Total Utilities 2,000 Texas Industries, Inc. * 103,400 3,100 Tronox, Inc. 4,340 Total Common Stock 3,700 Wausau-Mosinee Paper Corporation 32,782 (cost $28,860,297) 1,600 Zep, Inc. 27,312 Total Materials Interest Maturity Shares Collateral Held for Securities Loaned (20.2%) Rate (+) Date Value 7,128,134 Thrivent Financial Securities Lending Trust 2.540% N/A $7,128,134 Total Collateral Held for Securities Loaned (cost $7,128,134) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 25 Small Cap Index Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (3.1%) Rate (+) Date Value $100,000 Federal National Mortgage Association  2.100% 9/17/2008 $99,728 987,412 Thrivent Money Market Fund 2.440 N/A 987,412 Total Short-Term Investments (at amortized cost) Total Investments (cost $37,075,571) 120.2% Other Assets and Liabilities, Net (20.2%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) Russell Mini-Futures 15 September 2008 $1,054,451 $1,073,250 $18,799 Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At July 31, 2008, $99,728 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $1,433,192 of investments were earmarked as collateral to cover open financial futures contracts. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $10,250,912 Gross unrealized depreciation (4,955,236) Net unrealized appreciation (depreciation) $5,295,676 Cost for federal income tax purposes $37,075,571 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 26 Mid Cap Growth Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (94.2%) Value Shares Common Stock (94.2%) Value Consumer Discretionary (14.3% ) Financials (4.8% ) 147,500 Burger King Holdings, Inc. * $3,957,425 2,000 CME Group, Inc. * $720,260 22,800 Central European Media 132,400 Hudson City Bancorp, Inc. 2,417,624 Enterprises, Ltd. * 1,898,100 9,700 IntercontinentalExchange, Inc. # 968,060 416,950 Coldwater Creek, Inc. #* 2,718,514 35,900 Lazard, Ltd. * 1,465,079 214,700 Corinthian Colleges, Inc. #* 3,381,525 121,800 New York Community Bancorp, Inc. * 2,024,316 55,900 DeVry, Inc. 3,175,679 13,700 Nymex Holdings, Inc. 1,123,126 111,600 Discovery Holding Company # 2,218,608 17,000 Principal Financial Group, Inc. * 722,670 46,800 Fossil, Inc. #* 1,253,304 95,100 T. Rowe Price Group, Inc. * 5,691,735 104,300 Gentex Corporation 1,612,478 Total Financials 124,800 Goodyear Tire & Rubber Company # 2,449,824 42,500 Guess ?, Inc. 1,345,975 Health Care (17.0% ) 40,500 Harley-Davidson, Inc. 1,532,520 54,500 Advanced Medical Optics, Inc. #* 946,120 33,300 Hasbro, Inc. 1,289,376 89,300 Affymetrix, Inc. #* 703,684 75,600 International Game Technology 1,641,276 62,100 Alkermes, Inc. #* 978,075 25,300 ITT Educational Services, Inc. #* 2,241,074 86,600 Amylin Pharmaceuticals, Inc. #* 2,732,230 59,800 Jack in the Box, Inc. # 1,290,484 81,600 BioMarin Pharmaceutical, Inc. #* 2,656,080 94,600 Leapfrog Enterprises, Inc. #* 905,322 43,500 C.R. Bard, Inc. 4,038,540 41,800 Marvel Entertainment, Inc. * 1,450,460 42,300 Cephalon, Inc. #* 3,094,668 171,200 Quiksilver, Inc. # 1,313,104 23,200 Express Scripts, Inc. #* 1,636,528 54,200 Shuffle Master, Inc. #* 261,786 41,400 Gen-Probe, Inc. # 2,207,448 108,800 Texas Roadhouse, Inc. #* 1,009,664 42,000 Genzyme Corporation # 3,219,300 21,300 VF Corporation * 1,524,654 79,300 Gilead Sciences, Inc. # 4,280,614 28,100 WABCO Holdings, Inc. 1,268,996 81,000 Hologic, Inc. #* 1,496,070 113,000 WMS Industries, Inc. # 3,184,340 39,700 Illumina, Inc. * 3,701,628 139,700 Zumiez, Inc. * 2,061,972 5,700 Intuitive Surgical, Inc. # 1,774,353 Total Consumer Discretionary 38,800 Millipore Corporation #* 2,729,580 50,000 Myriad Genetics, Inc. * 3,325,000 Consumer Staples (2.4% ) 67,900 NuVasive, Inc. #* 3,813,943 68,200 Coca-Cola Enterprises, Inc. 1,154,626 38,300 Sepracor, Inc. # 669,484 28,900 Green Mountain Coffee Roasters, Inc. #* 1,050,515 39,500 Shire Pharmaceuticals Group plc ADR 1,988,430 71,500 H.J. Heinz Company 3,602,170 47,500 St. Jude Medical, Inc. # 2,212,550 35,700 Longs Drug Stores Corporation 1,668,975 47,700 Thoratec Corporation #* 894,852 Total Consumer Staples 23,200 United Therapeutics Corporation #* 2,630,648 22,718 Waters Corporation # 1,543,461 Energy (9.2% ) Total Health Care 55,500 BJ Services Company * 1,631,700 38,000 Cameron International Corporation # 1,814,880 Industrials (12.7% ) 30,800 Diamond Offshore Drilling, Inc. 3,674,440 12,600 AGCO Corporation # 754,110 67,400 Dril-Quip, Inc. # 3,649,036 210,000 AMR Corporation #* 1,896,300 22,800 Forest Oil Corporation # 1,300,284 102,700 BE Aerospace, Inc. # 2,637,336 25,500 National Oilwell Varco, Inc. # 2,005,065 25,100 Burlington Northern 73,400 Petrohawk Energy Corporation 2,445,688 Santa Fe Corporation 2,613,663 80,900 Southwestern Energy Company #* 2,937,479 31,100 C.H. Robinson Worldwide, Inc. * 1,499,020 67,500 Sunoco, Inc. * 2,741,175 217,300 Evergreen Solar, Inc. #* 2,029,582 36,400 Ultra Petroleum Corporation #* 2,598,232 24,140 Expeditors International of 79,436 Willbros Group, Inc. #* 2,985,205 Washington, Inc. * 857,211 25,177 XTO Energy, Inc. 1,189,110 26,600 Flowserve Corporation 3,546,844 Total Energy 41,400 Foster Wheeler, Ltd. # 2,350,278 23,500 FTI Consulting, Inc. # 1,672,260 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 27 Mid Cap Growth Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (94.2%) Value Shares Common Stock (94.2%) Value Industrials  continued 146,000 Seagate Technology $2,185,620 15,000 Huron Consulting Group, Inc. #* $782,400 58,300 Synaptics, Inc. #* 2,811,226 12,400 Jacobs Engineering Group, Inc. # 959,016 120,600 Synopsys, Inc. # 2,896,812 31,000 Joy Global, Inc. 2,238,820 257,300 Tellabs, Inc. # 1,322,522 68,200 Monster Worldwide, Inc. # 1,209,868 65,900 Tyco Electronics, Ltd. 2,183,926 46,100 Pentair, Inc. 1,595,982 57,000 VeriSign, Inc. # 1,854,780 30,300 Precision Castparts Corporation 2,830,929 29,700 VMware, Inc. #* 1,064,745 31,400 Quanta Services, Inc. # 969,632 143,800 Western Union Company 3,974,632 30,800 Rockwell Collins, Inc. 1,530,452 Total Information Technology 26,300 Roper Industries, Inc. * 1,609,034 50,700 Stericycle, Inc. # 3,029,325 Materials (6.5% ) 43,800 Terex Corporation # 2,073,054 20,200 Air Products and Chemicals, Inc. 1,923,242 30,200 Textron, Inc. 1,312,794 32,000 Albemarle Corporation 1,245,760 Total Industrials 9,400 Allegheny Technologies, Inc. 444,526 56,400 Bemis Company, Inc. * 1,588,224 Information Technology (22.8% ) 60,800 Celanese Corporation 2,342,624 193,200 Activision Blizzard, Inc. # 6,951,336 138,800 Pactiv Corporation # 3,346,468 119,334 Adobe Systems, Inc. #* 4,934,461 62,200 Praxair, Inc. 5,830,006 80,774 Akamai Technologies, Inc. #* 1,885,265 68,500 Rockwood Holdings, Inc. # 2,613,275 79,000 ASML Holding NV ADR 1,800,410 25,200 Steel Dynamics, Inc. 798,336 131,400 Broadcom Corporation # 3,191,706 32,200 Titanium Metals Corporation * 362,572 58,900 Electronic Arts, Inc. # 2,543,302 Total Materials 144,400 F5 Networks, Inc. #* 4,209,260 45,800 FormFactor, Inc. #* 796,920 Telecommunications Services (4.5% ) 57,300 Hewitt Associates, Inc. # 2,111,505 67,010 American Tower Corporation # 2,807,719 40,100 Hittite Microwave Corporation # 1,279,992 76,300 Clearwire Corporation #* 750,792 94,700 Intersil Corporation 2,285,111 80,800 NII Holdings, Inc. # 4,416,528 179,300 Lawson Software, Inc. #* 1,454,123 93,100 SBA Communications Corporation #* 3,527,559 312,100 Marvell Technology Group, Ltd. # 4,615,959 167,300 TW Telecom, Inc. #* 2,673,454 67,000 Maxim Integrated Products, Inc. 1,315,880 Total Telecommunications 41,200 MercadoLibre, Inc. #* 1,477,020 Services 74,200 Molex, Inc. 1,820,126 112,100 NETAPP, Inc. # 2,864,155 Total Common Stock 98,200 Nuance Communications, Inc. #* 1,524,064 (cost $279,869,426) 159,000 NVIDIA Corporation #* 1,818,960 108,000 Omniture, Inc. #* 1,873,800 435,300 RF Micro Devices, Inc. #* 1,423,431 66,800 SanDisk Corporation # 941,880 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 28 Mid Cap Growth Fund Schedule of Investments as of July 31, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (35.1%) Rate (+) Date Value 110,089,596 Thrivent Financial Securities Lending Trust 2.540% N/A $110,089,596 Total Collateral Held for Securities Loaned (cost $110,089,596) Interest Maturity Shares Short-Term Investments (5.6%) Rate (+) Date Value 17,401,080 Thrivent Money Market Fund 2.440% N/A $17,401,080 Total Short-Term Investments (at amortized cost) Total Investments (cost $407,360,102) 134.9% Other Assets and Liabilities, Net (34.9%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $53,394,230 Gross unrealized depreciation (37,340,536) Net unrealized appreciation (depreciation) $16,053,694 Cost for federal income tax purposes $407,360,102 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 29 Partner Mid Cap Value Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (93.9%) Value Shares Common Stock (93.9%) Value Consumer Discretionary (12.1% ) Financials (23.9% ) 3,720 AutoZone, Inc. # $484,679 4,110 Alexandria Real Estate Equities, Inc. $424,399 12,485 BorgWarner, Inc. 503,395 48,659 Annaly Capital Management, Inc. 733,291 42,704 Cablevision Systems New York Group 1,036,853 29,270 Apartment Investment & 6,630 Carnival Corporation 244,912 Management Company 1,000,156 96,300 Charter Communications, Inc. #* 109,782 10,675 Assurant, Inc. 641,781 24,549 DISH Network Corporation # 722,232 8,669 Camden Property Trust 426,341 26,024 Fortune Brands, Inc. * 1,491,435 30,996 CIT Group, Inc. * 262,846 48,158 H&R Block, Inc. 1,171,684 16,342 Commerce Bancshares, Inc. 713,001 9,416 J.C. Penney Company, Inc. 27,846 DCT Industrial Trust, Inc. 235,856 (Holding Company) 290,295 7,400 Digital Realty Trust, Inc. 317,534 24,206 Johnson Controls, Inc. * 730,053 12,847 Everest Re Group, Ltd. 1,050,885 7,573 M.D.C. Holdings, Inc. 314,431 39,051 Genworth Financial, Inc. 623,644 24,320 Mattel, Inc. 487,616 40,445 Hudson City Bancorp, Inc. 738,526 52,123 Newell Rubbermaid, Inc. 861,593 26,187 Huntington Bancshares, Inc. * 183,833 7,185 Nordstrom, Inc. 206,497 39,835 Invesco, Ltd. 927,757 747 NVR, Inc. # 412,583 6,761 Lazard, Ltd. * 275,916 13,786 Ross Stores, Inc. 523,317 23,201 Legg Mason, Inc. 936,160 7,207 Tenneco, Inc. # 103,925 15,124 Lincoln National Corporation 721,415 25,215 TJX Companies, Inc. 849,998 9,636 M&T Bank Corporation * 678,182 Total Consumer Discretionary 12,828 Northern Trust Corporation 1,002,765 10,353 PartnerRe, Ltd. 728,023 Consumer Staples (7.3% ) 22,300 Peoples United Financial, Inc. 378,654 12,668 Campbell Soup Company 460,862 14,168 Philadelphia Consolidated 24,856 Clorox Company 1,354,652 Holding Corporation # 828,120 15,563 Coca-Cola Enterprises, Inc. 263,482 8,707 Principal Financial Group, Inc. * 370,135 41,938 ConAgra Foods, Inc. 909,216 44,760 Progressive Corporation 906,390 2,850 Energizer Holdings, Inc. # 203,319 7,460 RenaissanceRe Holdings, Ltd. 379,490 8,343 General Mills, Inc. 537,206 33,267 SLM Corporation #* 569,864 9,077 Herbalife, Ltd. 392,036 52,036 Synovus Financial Corporation * 494,862 4,720 Lorillard, Inc. # 316,759 7,519 Torchmark Corporation 436,478 5,454 Reynolds American, Inc. 304,497 29,829 UnumProvident Corporation 720,669 18,260 Safeway, Inc. 487,907 9,712 Vornado Realty Trust * 923,320 44,284 SUPERVALU, Inc. 1,134,556 40,140 W.R. Berkley Corporation 948,107 Total Consumer Staples 12,047 Webster Financial Corporation 239,253 27,902 Willis Group Holdings, Ltd. 872,496 Energy (9.5% ) 8,953 XL Capital, Ltd. 160,169 15,315 Dril-Quip, Inc. # 829,154 Total Financials 12,100 EOG Resources, Inc. 1,216,413 9,073 Hess Corporation 920,002 Health Care (4.2% ) 25,480 Newfield Exploration Company # 1,248,010 4,260 Coventry Health Care, Inc. #* 150,676 5,196 Petroleum Development Corporation # 287,391 9,456 Edwards Lifesciences Corporation #* 592,702 30,363 Range Resources Corporation 1,474,427 4,702 Health Net, Inc. # 131,468 5,724 Smith International, Inc. 425,751 32,259 IMS Health, Inc. 674,213 7,256 W-H Energy Services, Inc. #* 664,142 17,380 Kinetic Concepts, Inc. #* 607,431 13,527 Whiting Petroleum Corporation # 1,267,074 16,699 Laboratory Corporation of Total Energy America Holdings #* 1,128,518 14,486 PerkinElmer, Inc. 421,543 Total Health Care The accompanying Notes to Schedule of Investments are an integral part of this schedule. 30 Partner Mid Cap Value Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (93.9%) Value Shares Common Stock (93.9%) Value Industrials (7.4% ) 2,230 Packaging Corporation of America $56,910 4,400 Alliant Techsystems, Inc. #* $435,556 3,215 United States Steel Corporation 515,557 102,781 Allied Waste Industries, Inc. # 1,243,650 Total Materials 10,242 Cooper Industries, Ltd. 431,905 8,476 Eaton Corporation 602,135 Telecommunications Services (1.5% ) 6,080 FedEx Corporation 479,347 28,284 Embarq Corporation 1,294,559 12,512 General Cable Corporation 721,067 Total Telecommunications 4,730 Ingersoll-Rand Company 170,280 Services 8,666 Landstar System, Inc. 438,326 3,930 Lennox International, Inc. 140,301 Utilities (14.5% ) 24,145 Monster Worldwide, Inc. # 428,332 20,344 American Electric Power Company, Inc. 803,588 7,773 Parker-Hannifin Corporation 479,439 16,900 CMS Energy Corporation * 228,150 4,448 Rockwell Collins, Inc. 221,021 4,366 Constellation Energy Group, Inc. 363,077 10,732 Ryder System, Inc. * 707,883 56,522 DPL, Inc. * 1,434,528 Total Industrials 29,622 Edison International, Inc. 1,431,927 17,342 Entergy Corporation 1,854,207 Information Technology (8.9% ) 19,205 Equitable Resources, Inc. 1,003,461 27,851 Activision Blizzard, Inc. # 1,002,079 18,244 FirstEnergy Corporation 1,341,846 38,344 Amphenol Corporation 1,827,858 25,836 PG&E Corporation 995,461 21,869 Autodesk, Inc. # 697,402 48,365 PPL Corporation 2,271,220 36,124 CommScope, Inc. # 1,610,769 8,480 Sempra Energy 476,237 58,135 Iron Mountain, Inc. * 1,685,915 10,079 Wisconsin Energy Corporation 454,764 62,882 Seagate Technology 941,344 Total Utilities Total Information Technology Total Common Stock Materials (4.6% ) (cost $83,413,012) 35,110 Albemarle Corporation 1,366,832 18,376 Celanese Corporation 708,027 27,740 International Paper Company * 768,953 13,640 Owens-Illinois, Inc. # 576,154 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 31 Partner Mid Cap Value Fund Schedule of Investments as of July 31, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (10.0%) Rate (+) Date Value 8,754,701 Thrivent Financial Securities Lending Trust 2.540% N/A $8,754,701 Total Collateral Held for Securities Loaned (cost $8,754,701) Shares or Principal Interest Maturity Amount Short-Term Investments (8.8%) Rate (+) Date Value $2,940,000 Federal Agricultural Mortgage Corporation 1.820% 8/1/2008 $2,940,000 4,745,402 Thrivent Money Market Fund 2.440 N/A 4,745,402 Total Short-Term Investments (at amortized cost) Total Investments (cost $99,853,115) 112.7% Other Assets and Liabilities, Net (12.7%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $4,737,898 Gross unrealized depreciation (6,141,838) Net unrealized appreciation (depreciation) ($1,403,940) Cost for federal income tax purposes $99,853,115 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 32 Mid Cap Stock Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (96.2%) Value Shares Common Stock (96.2%) Value Consumer Discretionary (6.1% ) 774,600 U-Store-It Trust * $9,024,090 408,200 Advance Auto Parts, Inc. $16,772,938 615,550 W.R. Berkley Corporation 14,539,291 327,200 Burger King Holdings, Inc. * 8,778,776 94,300 Westamerica Bancorporation * 4,903,600 71,200 Kohls Corporation # 2,983,992 141,500 Zions Bancorporation * 4,141,705 123,200 McGraw-Hill Companies, Inc. 5,010,544 Total Financials 418,900 PETsMART, Inc. 9,513,219 192,200 Scientific Games Corporation # 5,831,348 Health Care (8.7% ) 144,000 TJX Companies, Inc. 4,854,240 128,300 AmerisourceBergen Corporation 5,371,921 209,200 WMS Industries, Inc. #* 5,895,256 102,800 Beckman Coulter, Inc. 7,436,552 Total Consumer Discretionary 112,000 BioMarin Pharmaceutical, Inc. #* 3,645,600 119,100 C.R. Bard, Inc. 11,057,244 Consumer Staples (8.6% ) 259,300 Celera Corporation #* 3,539,445 175,800 Avon Products, Inc. 7,453,920 330,200 Community Health Systems, Inc. # 10,889,996 277,700 Flowers Foods, Inc. 8,350,439 120,300 Coventry Health Care, Inc. #* 4,255,011 741,400 H.J. Heinz Company 37,351,732 70,500 DaVita, Inc. # 3,937,425 271,300 Kellogg Company 14,395,178 252,300 Sepracor, Inc. # 4,410,204 618,500 TreeHouse Foods, Inc. #* 16,761,350 88,700 Shire Pharmaceuticals Group plc ADR 4,465,158 Total Consumer Staples 153,400 STERIS Corporation 5,241,678 37,300 United Therapeutics Corporation #* 4,229,447 Energy (15.4% ) 162,100 Varian Medical Systems, Inc. # 9,726,000 112,600 Baker Hughes, Inc. 9,335,666 24,200 Varian, Inc. # 1,195,480 241,500 Cameron International Corporation # 11,534,040 176,300 Vertex Pharmaceuticals, Inc. # 6,082,350 77,800 Diamond Offshore Drilling, Inc. * 9,281,540 Total Health Care 251,800 Dril-Quip, Inc. # 13,632,452 838,700 Global Industries, Ltd. * 10,014,078 Industrials (10.4% ) 262,100 National Oilwell Varco, Inc. # 20,608,923 87,200 Foster Wheeler, Ltd. # 4,950,344 289,500 Smith International, Inc. 21,533,010 178,500 FTI Consulting, Inc. # 12,702,060 169,500 TETRA Technologies, Inc. # 3,208,635 138,100 Joy Global, Inc. 9,973,582 134,000 Transocean, Inc. # 18,228,020 181,900 Masco Corporation 2,999,531 500,200 Weatherford International, Ltd. #* 18,872,546 307,200 McDermott International, Inc. # 14,644,224 394,800 Willbros Group, Inc. #* 14,836,584 241,800 Polypore International, Inc. # 6,323,070 Total Energy 278,100 Roper Industries, Inc. * 17,014,158 213,100 Shaw Group, Inc. 12,317,180 Financials (14.3% ) 60,200 SPX Corporation 7,632,156 851,100 Colonial BancGroup, Inc. * 5,668,326 155,700 Stericycle, Inc. # 9,303,075 193,495 Commerce Bancshares, Inc. 8,442,187 91,000 Trinity Industries, Inc. * 3,425,240 136,800 Cousins Properties, Inc. * 3,005,496 Total Industrials 96,100 Cullen/Frost Bankers, Inc. 5,068,314 196,400 Duke Realty Corporation 4,856,972 Information Technology (16.0% ) 66,400 Eaton Vance Corporation * 2,466,096 200,800 Activision Blizzard, Inc. # 7,224,784 79,500 Endurance Specialty Holdings, Ltd. 2,432,700 332,400 ASML Holding NV ADR 7,575,396 250,800 Equity One, Inc. * 4,842,948 2,353,100 Atmel Corporation # 8,306,443 86,400 Hanover Insurance Group, Inc. 3,708,288 278,000 Broadcom Corporation # 6,752,620 825,350 HCC Insurance Holdings, Inc. 18,694,178 216,600 Check Point Software 270,400 Marshall & Ilsley Corporation * 4,110,080 Technologies, Ltd. 4,944,978 1,005,900 New York Community Bancorp, Inc. * 16,718,058 1,765,500 Compuware Corporation # 19,420,500 103,000 PartnerRe, Ltd. 7,242,960 166,900 Electronic Arts, Inc. # 7,206,742 85,700 Protective Life Corporation 3,081,772 305,900 F5 Networks, Inc. #* 8,916,985 316,100 Raymond James Financial, Inc. * 9,135,290 245,200 Fair Isaac Corporation * 5,458,152 167,700 Rayonier, Inc. REIT * 7,834,944 614,400 FormFactor, Inc. #* 10,690,560 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 33 Mid Cap Stock Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (96.2%) Value Shares Common Stock (96.2%) Value Information Technology  continued 308,000 Owens-Illinois, Inc. # $13,009,920 149,500 Intersil Corporation $3,607,435 582,400 Packaging Corporation of America 14,862,848 105,900 Lam Research Corporation #* 3,483,051 123,303 Pactiv Corporation # 2,972,835 166,600 Logitech International SA * 4,369,918 866,985 Silgan Holdings, Inc. 45,794,148 169,800 McAfee, Inc. # 5,560,950 Total Materials 171,000 Paychex, Inc. * 5,629,320 934,200 PMC-Sierra, Inc. * 6,763,608 Telecommunications Services (1.0% ) 413,100 Polycom, Inc. #* 9,749,160 1,206,400 Cincinnati Bell, Inc. #* 4,704,960 397,900 Quest Software, Inc. 6,012,269 100,900 Embarq Corporation 4,618,193 135,600 Shanda Interactive Total Telecommunications Entertainment, Ltd. # 3,502,548 Services 1,029,500 Teradyne, Inc. # 9,646,415 213,600 Xilinx, Inc. 5,303,688 Utilities (0.5% ) 220,900 Zebra Technologies Corporation # 6,805,929 54,900 Equitable Resources, Inc. 2,868,525 Total Information Technology 38,600 National Fuel Gas Company 1,921,894 Total Utilities Materials (15.2% ) 149,824 Albemarle Corporation 5,832,648 Total Common Stock 870,648 Ball Corporation 38,813,487 (cost $968,070,492) 725,600 Crown Holdings, Inc. # 20,338,568 76,600 Freeport-McMoRan Copper & Gold, Inc. 7,411,050 Interest Maturity Shares Collateral Held for Securities Loaned (15.2%) Rate (+) Date Value 148,810,862 Thrivent Financial Securities Lending Trust 2.540% N/A $148,810,862 Total Collateral Held for Securities Loaned (cost $148,810,862) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 34 Mid Cap Stock Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (2.7%) Rate (+) Date Value $13,925,000 Deutsche Financial Bank, LLC 2.200% 8/1/2008 $13,925,000 12,737,313 Thrivent Money Market Fund 2.440 N/A 12,737,313 Total Short-Term Investments (at amortized cost) Total Investments (cost $1,143,543,667) 114.1% Other Assets and Liabilities, Net (14.1%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. REIT  Real Estate Investment Trust, is a company that buys, develops, manages, and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $47,289,286 Gross unrealized depreciation (73,555,399) Net unrealized appreciation (depreciation) ($26,266,113) Cost for federal income tax purposes $1,143,543,667 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 35 Mid Cap Index Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (99.1%) Value Shares Common Stock (99.1%) Value Consumer Discretionary (11.7% ) 1,450 Modine Manufacturing Company $25,288 2,100 99 Cents Only Stores # $14,049 2,560 Mohawk Industries, Inc. #* 150,963 4,300 Advance Auto Parts, Inc.  176,687 2,000 Netflix, Inc. #* 61,780 3,000 Aeropostale, Inc. # 96,750 200 NVR, Inc. # 110,464 9,350 American Eagle Outfitters, Inc.  130,900 6,200 OReilly Automotive, Inc. # 158,348 2,200 American Greetings Corporation 32,604 3,100 Pacific Sunwear of California, Inc. # 27,001 2,700 AnnTaylor Stores Corporation # 60,885 5,800 PETsMART, Inc. 131,718 3,317 ArvinMeritor, Inc. 45,808 2,300 Phillips-Van Heusen Corporation 81,420 1,960 Barnes & Noble, Inc. * 46,374 1,900 Regis Corporation 53,181 4,010 Belo Corporation * 27,228 3,000 Rent-A-Center, Inc. # 63,600 1,110 Blyth, Inc. 16,150 6,000 Ross Stores, Inc. 227,760 1,410 Bob Evans Farms, Inc. 40,382 1,900 Ryland Group, Inc. 39,121 2,760 Borders Group, Inc. * 13,524 6,510 Saks, Inc. #* 66,337 5,280 BorgWarner, Inc. 212,890 1,180 Scholastic Corporation 30,432 2,500 Boyd Gaming Corporation 24,950 2,900 Scientific Games Corporation # 87,986 4,562 Brinker International, Inc. 83,895 11,800 Service Corporation International 112,926 3,050 Callaway Golf Company 38,674 3,100 Sothebys Holdings, Inc. 85,994 4,100 Career Education Corporation #* 75,194 600 Strayer Education, Inc. 133,620 9,900 CarMax, Inc. #* 132,660 1,600 Thor Industries, Inc. * 31,392 5,100 Charming Shoppes, Inc. #* 27,795 2,200 Timberland Company # 31,548 3,000 Cheesecake Factory, Inc. # 42,240 5,800 Toll Brothers, Inc. # 116,522 8,000 Chicos FAS, Inc. # 44,560 2,800 Tupperware Corporation 109,200 1,500 Chipotle Mexican Grill, Inc. #* 102,750 1,600 Under Armour, Inc. #* 46,640 2,700 Coldwater Creek, Inc. #* 17,604 5,200 Urban Outfitters, Inc. # 171,652 2,870 Collective Brands, Inc. #* 36,966 2,160 Valassis Communications, Inc. #* 19,051 3,900 Corinthian Colleges, Inc. #* 61,425 2,100 Warnaco Group, Inc. # 88,095 2,690 DeVry, Inc. 152,819 3,960 Williams-Sonoma, Inc. * 69,062 3,800 Dicks Sporting Goods, Inc. #* 66,690 Total Consumer Discretionary 4,070 Dollar Tree, Inc. # 152,625 3,600 DreamWorks Animation SKG, Inc. # 106,920 Consumer Staples (3.1% ) 1,200 Entercom Communications Corporation * 7,356 3,900 Alberto-Culver Company * 104,637 7,000 Foot Locker, Inc. 105,420 2,720 BJs Wholesale Club, Inc. # 102,082 2,220 Furniture Brands International, Inc. 26,351 2,980 Church & Dwight Company, Inc. 163,513 6,500 Gentex Corporation 100,490 3,400 Corn Products International, Inc. 158,134 2,500 Guess ?, Inc. 79,175 2,650 Energizer Holdings, Inc. # 189,051 4,300 Hanesbrands, Inc. # 92,192 2,800 Hansen Natural Corporation #* 64,008 1,920 Harte-Hanks, Inc. 23,827 3,300 Hormel Foods Corporation 119,361 2,100 Hovnanian Enterprises, Inc. #* 14,763 2,488 J.M. Smucker Company 121,265 1,350 International Speedway Corporation 49,666 930 Lancaster Colony Corporation 30,234 1,300 ITT Educational Services, Inc. #* 115,154 2,300 NBTY, Inc. # 79,327 2,000 John Wiley and Sons, Inc. 90,680 2,660 PepsiAmericas, Inc. 62,962 3,500 Lamar Advertising Company * 132,930 1,690 Ruddick Corporation 52,322 3,500 Lear Corporation # 50,435 5,300 Smithfield Foods, Inc. #* 113,844 1,770 Lee Enterprises, Inc. * 5,345 1,195 Tootsie Roll Industries, Inc. * 31,249 1,500 Life Time Fitness, Inc. #* 44,685 1,240 Universal Corporation 64,009 1,600 M.D.C. Holdings, Inc. 66,432 Total Consumer Staples 2,200 Marvel Entertainment, Inc. 76,340 1,400 Matthews International Corporation 69,874 1,010 Media General, Inc. * 12,807 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 36 Mid Cap Index Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (99.1%) Value Shares Common Stock (99.1%) Value Energy (9.4% ) 1,700 Equity One, Inc. * $32,827 6,500 Arch Coal, Inc. $366,015 2,790 Everest Re Group, Ltd. 228,222 1,500 Bill Barrett Corporation # 61,710 2,700 Federal Realty Investment Trust * 196,047 3,800 Cimarex Energy Company 198,018 9,672 Fidelity National Financial, Inc. 129,218 11,200 Denbury Resources, Inc. # 315,168 4,200 First American Corporation 105,840 2,400 Encore Acquisition Company # 148,488 5,000 First Niagara Financial Group, Inc. 69,950 3,016 Exterran Holdings, Inc. # 170,223 3,650 FirstMerit Corporation 71,832 5,800 FMC Technologies, Inc. #* 358,324 2,360 Hanover Insurance Group, Inc. 101,291 4,000 Forest Oil Corporation # 228,120 5,000 HCC Insurance Holdings, Inc. 113,250 4,700 Frontier Oil Corporation 85,775 4,100 Health Care REIT, Inc. * 204,467 4,200 Helix Energy Solutions Group, Inc. 134,106 2,600 Highwoods Properties, Inc. 94,900 4,740 Helmerich & Payne, Inc. 280,276 1,850 Horace Mann Educators Corporation 25,641 6,000 Newfield Exploration Company # 293,880 4,300 Hospitality Properties Trust 91,590 1,190 Overseas Shipholding Group, Inc. 93,712 5,400 Jefferies Group, Inc. * 102,546 1,500 Patriot Coal Corporation 189,225 1,400 Jones Lang LaSalle, Inc. 66,696 7,000 Patterson-UTI Energy, Inc. 198,940 4,200 Liberty Property Trust 152,880 5,450 Pioneer Natural Resources Company 324,002 3,400 Macerich Company 188,122 4,842 Plains Exploration & 3,000 Mack-Cali Realty Corporation 115,140 Production Company # 271,007 1,600 Mercury General Corporation 80,816 7,600 Pride International, Inc. # 294,576 4,400 Nationwide Health Properties, Inc. 163,284 4,700 Quicksilver Resources, Inc. #* 122,952 15,410 New York Community Bancorp, Inc. * 256,114 3,700 Superior Energy Services, Inc. # 175,491 10,406 Old Republic International Corporation 109,263 2,310 Tidewater, Inc. * 138,461 1,100 PacWest Bancorp 20,482 Total Energy 2,700 Philadelphia Consolidated Holding Corporation # 157,815 Financials (15.6% ) 3,640 PMI Group, Inc. * 9,136 1,900 Affiliated Managers Group, Inc. # 164,160 1,755 Potlatch Corporation 81,730 1,500 Alexandria Real Estate Equities, Inc. * 154,890 3,150 Protective Life Corporation 113,274 4,400 AMB Property Corporation  215,424 4,325 Raymond James Financial, Inc. * 124,992 3,250 American Financial Group, Inc. 94,152 3,528 Rayonier, Inc. REIT 164,828 5,200 AmeriCredit Corporation #* 45,604 4,600 Realty Income Corporation * 115,874 6,400 Apollo Investment Corporation * 101,952 3,200 Regency Centers Corporation 190,400 4,200 Arthur J. Gallagher & Company 106,806 5,700 SEI Investments Company 131,271 5,778 Associated Banc-Corp * 96,435 2,200 StanCorp Financial Group, Inc. 108,658 3,720 Astoria Financial Corporation 83,216 1,500 SVB Financial Group #* 86,385 2,170 Bank of Hawaii Corporation 109,346 15,000 Synovus Financial Corporation * 142,650 2,300 BRE Properties, Inc. 112,424 4,980 TCF Financial Corporation * 63,495 5,200 Brown & Brown, Inc. 91,364 5,800 UDR, Inc. 148,132 2,400 Camden Property Trust 118,032 2,290 Unitrin, Inc. 63,181 2,200 Cathay General Bancorp * 35,068 6,750 W.R. Berkley Corporation 159,435 1,800 City National Corporation 88,434 3,900 Waddell & Reed Financial, Inc. 130,260 9,200 Colonial BancGroup, Inc. * 61,272 3,996 Washington Federal, Inc. 74,326 2,800 Commerce Bancshares, Inc. 122,164 2,350 Webster Financial Corporation 46,671 1,700 Cousins Properties, Inc. 37,349 3,400 Weingarten Realty Investors * 103,666 2,700 Cullen/Frost Bankers, Inc. 142,398 1,310 Westamerica Bancorporation * 68,120 6,700 Duke Realty Corporation * 165,691 3,040 Wilmington Trust Corporation 71,653 5,300 Eaton Vance Corporation 196,842 Total Financials The accompanying Notes to Schedule of Investments are an integral part of this schedule. 37 Mid Cap Index Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (99.1%) Value Shares Common Stock (99.1%) Value Health Care (10.8% ) Industrials (17.4% ) 2,756 Advanced Medical Optics, Inc. #* $47,844 4,110 AGCO Corporation # $245,984 3,100 Affymetrix, Inc. # 24,428 5,200 AirTran Holdings, Inc. #* 15,184 1,940 Apria Healthcare Group, Inc. # 37,267 1,620 Alaska Air Group, Inc. #* 28,966 2,900 Beckman Coulter, Inc.  209,786 1,850 Alexander & Baldwin, Inc. 80,272 3,100 Cephalon, Inc. #* 226,796 1,500 Alliant Techsystems, Inc. # 148,485 3,000 Cerner Corporation #* 133,980 4,860 AMETEK, Inc. 232,600 3,100 Charles River Laboratories 4,600 Avis Budget Group, Inc. # 28,060 International, Inc. # 206,026 4,200 BE Aerospace, Inc. # 107,856 4,400 Community Health Systems, Inc. # 145,112 2,140 Brinks Company 147,574 2,890 Covance, Inc. #* 265,302 2,720 Carlisle Companies, Inc. 83,205 6,720 Dentsply International, Inc. 270,480 3,133 ChoicePoint, Inc. # 149,914 2,490 Edwards Lifesciences Corporation # 156,073 2,110 Con-way, Inc. 106,682 5,400 Endo Pharmaceutical Holdings, Inc. # 125,010 3,100 Copart, Inc. # 135,966 2,400 Gen-Probe, Inc. # 127,968 1,500 Corporate Executive Board Company 56,220 11,000 Health Management Associates, Inc. # 67,650 5,700 Corrections Corporation of America # 159,771 4,840 Health Net, Inc. # 135,326 2,300 Crane Company 81,650 4,100 Henry Schein, Inc. # 219,596 2,300 Deluxe Corporation 32,890 2,830 Hill-Rom Holdings, Inc. * 79,495 3,180 Donaldson Company, Inc. 143,450 11,600 Hologic, Inc. #* 214,252 1,900 DRS Technologies, Inc. 149,720 2,700 IDEXX Laboratories, Inc. # 144,450 2,500 Dun & Bradstreet Corporation 241,600 4,100 Invitrogen Corporation #* 181,835 1,800 Dycom Industries, Inc. # 28,566 1,400 Kindred Healthcare, Inc. 37,758 5,680 Fastenal Company * 277,525 2,500 Kinetic Concepts, Inc. # 87,375 2,180 Federal Signal Corporation 31,327 2,500 LifePoint Hospitals, Inc. # 71,575 2,620 Flowserve Corporation 349,351 3,300 Lincare Holdings, Inc. # 106,326 2,100 GATX Corporation 95,487 2,600 Medicis Pharmaceutical Corporation 47,736 2,750 Graco, Inc. 99,632 5,480 Omnicare, Inc. 161,331 1,445 Granite Construction, Inc. 45,705 1,600 Par Pharmaceutical Companies, Inc. # 27,680 3,780 Harsco Corporation 204,498 5,400 PDL BioPharma, Inc. 60,318 2,570 Herman Miller, Inc. 67,180 3,520 Perrigo Company 124,010 2,010 HNI Corporation * 43,516 4,800 Pharmaceutical Product 2,530 Hubbell, Inc. 106,665 Development, Inc. 183,072 3,700 IDEX Corporation 139,971 2,500 Psychiatric Solutions, Inc. #* 87,550 3,900 JB Hunt Transport Services, Inc. * 144,222 3,500 ResMed, Inc. # 132,370 8,300 JetBlue Airways Corporation #* 43,741 4,920 Sepracor, Inc. # 86,002 4,950 Joy Global, Inc. 357,489 2,670 STERIS Corporation 91,234 3,500 Kansas City Southern, Inc. 192,500 1,800 Techne Corporation # 143,136 7,700 KBR, Inc. 219,450 2,300 Universal Health Services, Inc. 139,426 1,000 Kelly Services, Inc. 18,410 4,070 Valeant Pharmaceuticals International #* 69,678 3,520 Kennametal, Inc. 104,755 1,300 Varian, Inc. # 64,220 2,100 Korn/Ferry International # 36,750 3,800 VCA Antech, Inc. # 110,732 1,900 Lincoln Electric Holdings, Inc. 152,665 6,400 Vertex Pharmaceuticals, Inc. # 220,800 3,640 Manpower, Inc. 174,720 1,900 Wellcare Health Plans, Inc. # 74,727 1,300 Mine Safety Appliances Company * 42,952 Total Health Care 4,320 MPS Group, Inc. # 49,766 2,100 MSC Industrial Direct Company, Inc. 100,170 2,100 Navigant Consulting, Inc. # 38,808 1,480 Nordson Corporation 104,577 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 38 Mid Cap Index Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (99.1%) Value Shares Common Stock (99.1%) Value Industrials  continued 6,600 Foundry Networks, Inc. $115,104 3,400 Oshkosh Corporation $61,336 2,800 Gartner Group, Inc. # 68,208 4,520 Pentair, Inc. 156,482 3,600 Global Payments, Inc. 159,444 7,790 Quanta Services, Inc. #* 240,555 6,080 Harris Corporation 292,752 7,100 Republic Services, Inc. 230,750 1,400 Imation Corporation 26,684 1,943 Rollins, Inc. 33,186 6,500 Ingram Micro, Inc. # 119,795 4,100 Roper Industries, Inc. * 250,838 7,790 Integrated Device Technology, Inc. # 78,056 3,800 Shaw Group, Inc. 219,640 3,300 International Rectifier Corporation # 55,704 2,440 SPX Corporation 309,343 5,600 Intersil Corporation 135,128 3,900 Stericycle, Inc. # 233,025 3,500 Jack Henry & Associates, Inc. 75,565 1,820 Teleflex, Inc. 111,602 3,800 KEMET Corporation # 5,168 2,300 Thomas & Betts Corporation # 95,174 5,700 Lam Research Corporation # 187,473 4,400 Timken Company 145,288 4,000 Lender Processing Services, Inc. 133,400 3,695 Trinity Industries, Inc. * 139,080 3,800 Macrovision Solutions Corporation # 57,760 2,119 United Rentals, Inc. # 34,285 7,280 McAfee, Inc. # 238,420 3,800 URS Corporation 159,296 4,140 Mentor Graphics Corporation # 57,463 2,200 Wabtec Corporation 122,100 4,100 Metavante Technologies, Inc. # 91,266 2,000 Werner Enterprises, Inc. 47,620 2,550 National Instruments Corporation 86,828 2,600 YRC Worldwide, Inc. #* 43,940 7,600 NCR Corporation 204,136 Total Industrials 3,500 NeuStar, Inc. # 73,430 4,900 Palm, Inc. * 32,242 Information Technology (14.2% ) 5,200 Parametric Technology Corporation # 100,724 18,300 3Com Corporation # 34,404 2,200 Plantronics, Inc. 53,570 1,580 ACI Worldwide, Inc. # 30,905 4,000 Polycom, Inc. # 94,400 3,130 Acxiom Corporation 40,189 11,900 RF Micro Devices, Inc. #* 38,913 5,300 ADC Telecommunications, Inc. # 50,138 2,760 Semtech Corporation # 40,213 2,560 ADTRAN, Inc. 57,242 2,200 Silicon Laboratories, Inc. # 71,962 800 Advent Software, Inc. # 34,832 1,900 SRA International, Inc. # 41,705 3,600 Alliance Data Systems Corporation # 230,940 3,560 Sybase, Inc. # 119,652 8,000 Amphenol Corporation  381,360 6,480 Synopsys, Inc. # 155,650 4,000 ANSYS, Inc. # 183,520 2,440 Tech Data Corporation # 85,083 5,520 Arrow Electronics, Inc. # 177,854 5,700 Trimble Navigation, Ltd. # 189,240 20,160 Atmel Corporation # 71,165 4,300 ValueClick, Inc. # 51,170 6,840 Avnet, Inc. # 186,458 8,470 Vishay Intertechnology, Inc. # 75,976 2,010 Avocent Corporation # 47,798 10,000 Western Digital Corporation # 287,900 6,400 Broadridge Financial Solutions, LLC 132,480 3,100 Wind River Systems, Inc. # 36,363 11,680 Cadence Design Systems, Inc. # 86,315 2,900 Zebra Technologies Corporation # 89,349 3,166 CommScope, Inc. # 141,172 Total Information Technology 4,100 Cree, Inc. #* 79,540 6,810 Cypress Semiconductor Corporation # 185,572 Materials (8.5% ) 3,000 Diebold, Inc. 110,940 3,790 Airgas, Inc.  217,091 1,700 Digital River, Inc. #* 67,813 3,480 Albemarle Corporation  135,476 2,110 DST Systems, Inc. #* 127,507 3,100 AptarGroup, Inc. 119,970 3,700 F5 Networks, Inc. # 107,855 2,970 Cabot Corporation 79,685 2,250 Fair Isaac Corporation * 50,085 2,200 Carpenter Technology Corporation 85,140 5,600 Fairchild Semiconductor 2,200 CF Industries Holdings, Inc. 359,612 International, Inc. # 68,040 10,970 Chemtura Corporation 71,524 6,300 FLIR Systems, Inc. #* 256,662 4,700 Cleveland-Cliffs, Inc. 509,534 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 39 Mid Cap Index Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (99.1%) Value Shares Common Stock (99.1%) Value Materials  continued Utilities (7.9% ) 5,200 Commercial Metals Company $155,220 3,460 AGL Resources, Inc.  $119,578 1,950 Cytec Industries, Inc. 105,417 4,970 Alliant Energy Corporation  160,183 1,990 Ferro Corporation 43,302 6,066 Aqua America, Inc. * 96,146 3,400 FMC Corporation 252,858 1,780 Black Hills Corporation 57,441 4,700 Louisiana-Pacific Corporation 39,762 5,120 DPL, Inc. * 129,946 3,060 Lubrizol Corporation 152,388 3,300 Energen Corporation 198,660 1,900 Martin Marietta Materials, Inc. * 199,443 7,150 Energy East Corporation 178,678 870 Minerals Technologies, Inc. 56,124 5,900 Equitable Resources, Inc. 308,275 3,380 Olin Corporation 100,521 6,993 Great Plains Energy, Inc. 176,641 4,100 Packaging Corporation of America 104,632 3,840 Hawaiian Electric Industries, Inc. * 95,002 2,900 Reliance Steel & Aluminum Company 183,164 2,020 IDACORP, Inc. * 60,216 5,490 RPM International, Inc. 112,545 8,325 MDU Resources Group, Inc. 265,651 2,000 Scotts Company 38,960 3,660 National Fuel Gas Company * 182,231 2,220 Sensient Technologies Corporation 69,086 7,060 Northeast Utilities Service Company 177,630 4,540 Sonoco Products Company 148,095 4,840 NSTAR * 154,202 8,600 Steel Dynamics, Inc. 272,448 4,160 OGE Energy Corporation 136,115 4,800 Temple-Inland, Inc. 78,000 4,700 ONEOK, Inc. 213,756 4,100 Terra Industries, Inc. * 221,400 3,960 PNM Resources, Inc. 46,372 4,520 Valspar Corporation 97,948 5,920 Puget Energy, Inc. 163,037 2,900 Worthington Industries, Inc. 51,446 5,290 SCANA Corporation 191,445 Total Materials 10,570 Sierra Pacific Resources 119,864 3,720 Vectren Corporation 108,624 Telecommunications Services (0.5% ) 4,800 Westar Energy, Inc. 105,984 11,010 Cincinnati Bell, Inc. #* 42,939 2,290 WGL Holdings, Inc. 79,074 4,810 Telephone and Data Systems, Inc. * 203,944 5,320 Wisconsin Energy Corporation 240,038 Total Telecommunications Services Total Utilities Total Common Stock (cost $38,459,096) Interest Maturity Shares Collateral Held for Securities Loaned (15.7%) Rate (+) Date Value 7,480,347 Thrivent Financial Securities Lending Trust 2.540% N/A $7,480,347 Total Collateral Held for Securities Loaned (cost $7,480,347) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 40 Mid Cap Index Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (1.4%) Rate (+) Date Value $100,000 Federal National Mortgage Association  2.117% 9/17/2008 $99,728 572,829 Thrivent Money Market Fund 2.440 N/A 572,829 Total Short-Term Investments (at amortized cost) Total Investments (cost $46,612,000) 116.2% Other Assets and Liabilities, Net (16.2%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 400 Index Mini-Futures 7 September 2008 $567,672 $562,730 ($4,942) Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At July 31, 2008, $99,728 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $2,266,831 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages, and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $14,054,536 Gross unrealized depreciation (5,347,887) Net unrealized appreciation (depreciation) $8,706,649 Cost for federal income tax purposes $46,612,000 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 41 Mid Cap Index Fund-I Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (91.2%) Value Shares Common Stock (91.2%) Value Consumer Discretionary (11.1% ) 235 Media General, Inc. * $2,980 566 99 Cents Only Stores # $3,787 340 Modine Manufacturing Company 5,930 1,050 Advance Auto Parts, Inc.  43,144 620 Mohawk Industries, Inc. #* 36,561 750 Aeropostale, Inc. # 24,188 500 Netflix, Inc. # 15,445 2,221 American Eagle Outfitters, Inc.  31,094 100 NVR, Inc. # 55,232 500 American Greetings Corporation 7,410 1,600 OReilly Automotive, Inc. # 40,864 700 AnnTaylor Stores Corporation # 15,785 800 Pacific Sunwear of California, Inc. # 6,968 786 ArvinMeritor, Inc. * 10,855 1,400 PETsMART, Inc. 31,794 495 Barnes & Noble, Inc. 11,712 600 Phillips-Van Heusen Corporation 21,240 1,015 Belo Corporation 6,892 500 Regis Corporation 13,995 215 Blyth, Inc. 3,128 700 Rent-A-Center, Inc. # 14,840 320 Bob Evans Farms, Inc. 9,165 1,420 Ross Stores, Inc. 53,903 665 Borders Group, Inc. * 3,258 500 Ryland Group, Inc. 10,295 1,280 BorgWarner, Inc.  51,610 1,535 Saks, Inc. #* 15,642 600 Boyd Gaming Corporation * 5,988 310 Scholastic Corporation 7,995 1,135 Brinker International, Inc.  20,873 700 Scientific Games Corporation # 21,238 750 Callaway Golf Company 9,510 2,900 Service Corporation International 27,753 1,000 Career Education Corporation #* 18,340 705 Sothebys Holdings, Inc. 19,557 2,400 CarMax, Inc. #* 32,160 200 Strayer Education, Inc. 44,540 1,200 Charming Shoppes, Inc. #* 6,540 400 Thor Industries, Inc. * 7,848 750 Cheesecake Factory, Inc. #* 10,560 500 Timberland Company # 7,170 1,900 Chicos FAS, Inc. # 10,583 1,400 Toll Brothers, Inc. # 28,126 400 Chipotle Mexican Grill, Inc. # 27,400 700 Tupperware Corporation 27,300 700 Coldwater Creek, Inc. #* 4,564 400 Under Armour, Inc. #* 11,660 725 Collective Brands, Inc. #* 9,338 1,300 Urban Outfitters, Inc. # 42,913 900 Corinthian Colleges, Inc. # 14,175 575 Valassis Communications, Inc. #* 5,072 695 DeVry, Inc. 39,483 500 Warnaco Group, Inc. # 20,975 900 Dicks Sporting Goods, Inc. # 15,795 970 Williams-Sonoma, Inc. 16,917 1,002 Dollar Tree, Inc. # 37,575 Total Consumer Discretionary 900 DreamWorks Animation SKG, Inc. # 26,730 300 Entercom Communications Corporation * 1,839 Consumer Staples (2.8% ) 1,700 Foot Locker, Inc.  25,602 1,000 Alberto-Culver Company * 26,830 500 Furniture Brands International, Inc. * 5,935 630 BJs Wholesale Club, Inc. # 23,644 1,600 Gentex Corporation  24,736 765 Church & Dwight Company, Inc.  41,976 600 Guess ?, Inc. 19,002 800 Corn Products International, Inc. 37,208 1,000 Hanesbrands, Inc. # 21,440 600 Energizer Holdings, Inc. # 42,804 435 Harte-Hanks, Inc. 5,398 700 Hansen Natural Corporation #* 16,002 500 Hovnanian Enterprises, Inc. #* 3,515 825 Hormel Foods Corporation 29,840 355 International Speedway Corporation 13,060 595 J.M. Smucker Company 29,000 300 ITT Educational Services, Inc. #* 26,574 245 Lancaster Colony Corporation 7,965 500 John Wiley and Sons, Inc. 22,670 600 NBTY, Inc. # 20,694 900 Lamar Advertising Company 34,182 610 PepsiAmericas, Inc. 14,439 900 Lear Corporation # 12,969 380 Ruddick Corporation 11,765 460 Lee Enterprises, Inc. * 1,389 1,300 Smithfield Foods, Inc. #* 27,924 400 Life Time Fitness, Inc. #* 11,916 303 Tootsie Roll Industries, Inc. 7,923 400 M.D.C. Holdings, Inc. 16,608 250 Universal Corporation 12,905 550 Marvel Entertainment, Inc. 19,085 Total Consumer Staples 300 Matthews International Corporation 14,973 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 42 Mid Cap Index Fund-I Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (91.2%) Value Shares Common Stock (91.2%) Value Energy (8.6% ) 400 Equity One, Inc. * $7,724 1,600 Arch Coal, Inc.  $90,096 705 Everest Re Group, Ltd. 57,669 400 Bill Barrett Corporation # 16,456 600 Federal Realty Investment Trust * 43,566 900 Cimarex Energy Company  46,899 2,385 Fidelity National Financial, Inc.  31,864 2,700 Denbury Resources, Inc. # 75,978 1,000 First American Corporation  25,200 600 Encore Acquisition Company # 37,122 1,200 First Niagara Financial Group, Inc.  16,788 698 Exterran Holdings, Inc. # 39,395 870 FirstMerit Corporation  17,122 1,400 FMC Technologies, Inc. # 86,492 565 Hanover Insurance Group, Inc. 24,250 1,000 Forest Oil Corporation # 57,030 1,250 HCC Insurance Holdings, Inc. 28,312 1,100 Frontier Oil Corporation  20,075 1,000 Health Care REIT, Inc. 49,870 1,100 Helix Energy Solutions Group, Inc. 35,123 600 Highwoods Properties, Inc. 21,900 1,150 Helmerich & Payne, Inc. 68,000 430 Horace Mann Educators Corporation 5,960 1,500 Newfield Exploration Company # 73,470 1,000 Hospitality Properties Trust 21,300 270 Overseas Shipholding Group, Inc. 21,262 1,350 Jefferies Group, Inc. * 25,636 400 Patriot Coal Corporation 50,460 400 Jones Lang LaSalle, Inc. 19,056 1,700 Patterson-UTI Energy, Inc. 48,314 1,000 Liberty Property Trust 36,400 1,360 Pioneer Natural Resources Company 80,852 800 Macerich Company 44,264 1,230 Plains Exploration & 700 Mack-Cali Realty Corporation 26,866 Production Company # 68,843 400 Mercury General Corporation 20,204 1,800 Pride International, Inc. # 69,768 1,100 Nationwide Health Properties, Inc. * 40,821 1,100 Quicksilver Resources, Inc. #* 28,776 3,800 New York Community Bancorp, Inc. * 63,156 900 Superior Energy Services, Inc. # 42,687 2,521 Old Republic International Corporation 26,470 580 Tidewater, Inc. 34,765 300 PacWest Bancorp 5,586 Total Energy 700 Philadelphia Consolidated Holding Corporation # 40,915 Financials (14.4% ) 870 PMI Group, Inc. 2,184 500 Affiliated Managers Group, Inc. # 43,200 418 Potlatch Corporation 19,466 400 Alexandria Real Estate Equities, Inc. * 41,304 755 Protective Life Corporation 27,150 1,100 AMB Property Corporation  53,856 1,050 Raymond James Financial, Inc. * 30,345 800 American Financial Group, Inc. 23,176 883 Rayonier, Inc. REIT 41,254 1,300 AmeriCredit Corporation #* 11,401 1,100 Realty Income Corporation * 27,709 1,600 Apollo Investment Corporation * 25,488 800 Regency Centers Corporation 47,600 1,000 Arthur J. Gallagher & Company  25,430 1,400 SEI Investments Company 32,242 1,444 Associated Banc-Corp  24,100 500 StanCorp Financial Group, Inc. 24,695 945 Astoria Financial Corporation 21,140 400 SVB Financial Group # 23,036 485 Bank of Hawaii Corporation 24,439 3,600 Synovus Financial Corporation * 34,236 600 BRE Properties, Inc. 29,328 1,220 TCF Financial Corporation 15,555 1,300 Brown & Brown, Inc.  22,841 1,400 UDR, Inc. 35,756 600 Camden Property Trust 29,508 515 Unitrin, Inc. 14,209 500 Cathay General Bancorp 7,970 1,650 W.R. Berkley Corporation  38,973 410 City National Corporation  20,143 1,000 Waddell & Reed Financial, Inc. 33,400 2,200 Colonial BancGroup, Inc. * 14,652 973 Washington Federal, Inc. 18,098 700 Commerce Bancshares, Inc. 30,541 570 Webster Financial Corporation 11,320 400 Cousins Properties, Inc. 8,788 800 Weingarten Realty Investors * 24,392 600 Cullen/Frost Bankers, Inc. 31,644 325 Westamerica Bancorporation * 16,900 1,600 Duke Realty Corporation * 39,568 770 Wilmington Trust Corporation 18,149 1,300 Eaton Vance Corporation 48,282 Total Financials The accompanying Notes to Schedule of Investments are an integral part of this schedule. 43 Mid Cap Index Fund-I Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (91.2%) Value Shares Common Stock (91.2%) Value Health Care (9.9% ) Industrials (15.8% ) 624 Advanced Medical Optics, Inc. # $10,833 1,010 AGCO Corporation # $60,448 800 Affymetrix, Inc. # 6,304 1,300 AirTran Holdings, Inc. #* 3,796 445 Apria Healthcare Group, Inc. # 8,548 435 Alaska Air Group, Inc. # 7,778 710 Beckman Coulter, Inc.  51,361 450 Alexander & Baldwin, Inc. 19,526 700 Cephalon, Inc. # 51,212 400 Alliant Techsystems, Inc. # 39,596 700 Cerner Corporation #* 31,262 1,130 AMETEK, Inc.  54,082 800 Charles River Laboratories 1,110 Avis Budget Group, Inc. # 6,771 International, Inc. # 53,168 1,100 BE Aerospace, Inc. # 28,248 1,100 Community Health Systems, Inc. # 36,278 505 Brinks Company 34,825 670 Covance, Inc. # 61,506 630 Carlisle Companies, Inc. 19,272 1,664 Dentsply International, Inc.  66,976 800 ChoicePoint, Inc. # 38,280 600 Edwards Lifesciences Corporation # 37,608 515 Con-way, Inc. 26,038 1,300 Endo Pharmaceutical Holdings, Inc. # 30,095 700 Copart, Inc. # 30,702 600 Gen-Probe, Inc. # 31,992 400 Corporate Executive Board Company 14,992 2,700 Health Management Associates, Inc. # 16,605 1,400 Corrections Corporation of America # 39,242 1,150 Health Net, Inc. # 32,154 600 Crane Company 21,300 1,000 Henry Schein, Inc. # 53,560 600 Deluxe Corporation 8,580 730 Hill-Rom Holdings, Inc. 20,506 790 Donaldson Company, Inc. 35,637 2,800 Hologic, Inc. #* 51,716 500 DRS Technologies, Inc. 39,400 700 IDEXX Laboratories, Inc. # 37,450 600 Dun & Bradstreet Corporation 57,984 1,000 Invitrogen Corporation #* 44,350 400 Dycom Industries, Inc. # 6,348 300 Kindred Healthcare, Inc. 8,091 1,340 Fastenal Company  65,472 600 Kinetic Concepts, Inc. # 20,970 495 Federal Signal Corporation  7,113 600 LifePoint Hospitals, Inc. # 17,178 600 Flowserve Corporation  80,004 830 Lincare Holdings, Inc. # 26,743 475 GATX Corporation 21,598 600 Medicis Pharmaceutical Corporation 11,016 700 Graco, Inc.  25,361 1,385 Omnicare, Inc. 40,774 330 Granite Construction, Inc.  10,438 400 Par Pharmaceutical Companies, Inc. # 6,920 960 Harsco Corporation 51,936 1,300 PDL BioPharma, Inc. 14,521 580 Herman Miller, Inc. 15,161 830 Perrigo Company 29,241 515 HNI Corporation * 11,150 1,200 Pharmaceutical Product Development, Inc. 45,768 655 Hubbell, Inc. 27,615 600 Psychiatric Solutions, Inc. # 21,012 900 IDEX Corporation 34,047 900 ResMed, Inc. # 34,038 910 JB Hunt Transport Services, Inc. 33,652 1,170 Sepracor, Inc. # 20,452 2,000 JetBlue Airways Corporation #* 10,540 680 STERIS Corporation 23,236 1,150 Joy Global, Inc. 83,053 400 Techne Corporation # 31,808 900 Kansas City Southern, Inc. 49,500 600 Universal Health Services, Inc. 36,372 1,900 KBR, Inc. 54,150 970 Valeant Pharmaceuticals International #* 16,606 290 Kelly Services, Inc. 5,339 300 Varian, Inc. # 14,820 830 Kennametal, Inc. 24,701 900 VCA Antech, Inc. # 26,226 500 Korn/Ferry International # 8,750 1,500 Vertex Pharmaceuticals, Inc. # 51,750 500 Lincoln Electric Holdings, Inc. 40,175 500 Wellcare Health Plans, Inc. # 19,665 850 Manpower, Inc. 40,800 Total Health Care 300 Mine Safety Appliances Company 9,912 1,025 MPS Group, Inc. # 11,808 500 MSC Industrial Direct Company, Inc. 23,850 500 Navigant Consulting, Inc. # 9,240 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 44 Mid Cap Index Fund-I Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (91.2%) Value Shares Common Stock (91.2%) Value Industrials  continued 1,600 FLIR Systems, Inc. #* $65,184 360 Nordson Corporation $25,438 1,600 Foundry Networks, Inc. 27,904 800 Oshkosh Corporation 14,432 700 Gartner Group, Inc. # 17,052 1,130 Pentair, Inc. 39,121 900 Global Payments, Inc.  39,861 1,900 Quanta Services, Inc. #* 58,672 1,490 Harris Corporation 71,744 1,750 Republic Services, Inc. 56,875 300 Imation Corporation 5,718 510 Rollins, Inc. 8,711 1,600 Ingram Micro, Inc. # 29,488 1,000 Roper Industries, Inc. * 61,180 1,855 Integrated Device Technology, Inc. # 18,587 900 Shaw Group, Inc. 52,020 800 International Rectifier Corporation # 13,504 540 SPX Corporation 68,461 1,400 Intersil Corporation 33,782 900 Stericycle, Inc. # 53,775 800 Jack Henry & Associates, Inc. 17,272 435 Teleflex, Inc. 26,674 900 KEMET Corporation # 1,224 600 Thomas & Betts Corporation # 24,828 1,350 Lam Research Corporation # 44,402 1,100 Timken Company 36,322 1,000 Lender Processing Services, Inc. 33,350 880 Trinity Industries, Inc. 33,123 900 Macrovision Solutions Corporation # 13,680 498 United Rentals, Inc. # 8,058 1,795 McAfee, Inc. # 58,786 900 URS Corporation 37,728 1,050 Mentor Graphics Corporation # 14,574 500 Wabtec Corporation 27,750 1,000 Metavante Technologies, Inc. # 22,260 475 Werner Enterprises, Inc. 11,310 650 National Instruments Corporation 22,132 600 YRC Worldwide, Inc. #* 10,140 1,800 NCR Corporation 48,348 Total Industrials 900 NeuStar, Inc. # 18,882 1,200 Palm, Inc. * 7,896 Information Technology (13.0% ) 1,300 Parametric Technology Corporation # 25,181 4,400 3Com Corporation # 8,272 500 Plantronics, Inc. 12,175 385 ACI Worldwide, Inc. # 7,531 990 Polycom, Inc. # 23,364 745 Acxiom Corporation 9,566 2,900 RF Micro Devices, Inc. #* 9,483 1,300 ADC Telecommunications, Inc. # 12,298 700 Semtech Corporation # 10,199 590 ADTRAN, Inc. 13,192 500 Silicon Laboratories, Inc. # 16,355 200 Advent Software, Inc. # 8,708 500 SRA International, Inc. # 10,975 900 Alliance Data Systems Corporation # 57,735 900 Sybase, Inc. # 30,249 1,900 Amphenol Corporation  90,573 1,600 Synopsys, Inc. # 38,432 1,100 ANSYS, Inc. # 50,468 545 Tech Data Corporation # 19,004 1,325 Arrow Electronics, Inc. # 42,692 1,400 Trimble Navigation, Ltd. # 46,480 4,890 Atmel Corporation # 17,262 1,000 ValueClick, Inc. # 11,900 1,660 Avnet, Inc. # 45,252 2,095 Vishay Intertechnology, Inc. # 18,792 450 Avocent Corporation # 10,701 2,400 Western Digital Corporation # 69,096 1,500 Broadridge Financial Solutions, LLC 31,050 700 Wind River Systems, Inc. # 8,211 2,880 Cadence Design Systems, Inc. # 21,283 700 Zebra Technologies Corporation # 21,567 756 CommScope, Inc. # 33,710 Total Information Technology 1,000 Cree, Inc. #* 19,400 1,640 Cypress Semiconductor Corporation # 44,690 Materials (7.8% ) 690 Diebold, Inc. 25,516 895 Airgas, Inc.  51,266 400 Digital River, Inc. # 15,956 860 Albemarle Corporation 33,480 490 DST Systems, Inc. #* 29,611 700 AptarGroup, Inc. 27,090 900 F5 Networks, Inc. # 26,235 675 Cabot Corporation 18,110 500 Fair Isaac Corporation  11,130 500 Carpenter Technology Corporation 19,350 1,400 Fairchild Semiconductor 500 CF Industries Holdings, Inc. 81,730 International, Inc. # 17,010 2,620 Chemtura Corporation 17,082 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 45 Mid Cap Index Fund-I Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (91.2%) Value Shares Common Stock (91.2%) Value Materials  continued Utilities (7.3% ) 1,200 Cleveland-Cliffs, Inc. $130,089 885 AGL Resources, Inc.  $30,586 1,300 Commercial Metals Company 38,805 1,175 Alliant Energy Corporation  37,870 465 Cytec Industries, Inc. 25,138 1,500 Aqua America, Inc. 23,775 490 Ferro Corporation  10,662 470 Black Hills Corporation 15,167 800 FMC Corporation  59,496 1,245 DPL, Inc. * 31,598 1,100 Louisiana-Pacific Corporation 9,306 800 Energen Corporation 48,160 770 Lubrizol Corporation 38,346 1,765 Energy East Corporation 44,107 505 Martin Marietta Materials, Inc. * 53,010 1,400 Equitable Resources, Inc.  73,150 170 Minerals Technologies, Inc. 10,967 1,781 Great Plains Energy, Inc.  44,976 785 Olin Corporation 23,346 970 Hawaiian Electric Industries, Inc. 23,998 1,000 Packaging Corporation of America 25,520 525 IDACORP, Inc. * 15,650 700 Reliance Steel & Aluminum Company 44,212 2,050 MDU Resources Group, Inc. 65,416 1,315 RPM International, Inc. 26,958 870 National Fuel Gas Company 43,317 500 Scotts Company 9,740 1,725 Northeast Utilities Service Company 43,401 510 Sensient Technologies Corporation 15,871 1,130 NSTAR * 36,002 1,075 Sonoco Products Company 35,066 965 OGE Energy Corporation 31,575 2,100 Steel Dynamics, Inc. 66,528 1,100 ONEOK, Inc. 50,028 1,200 Temple-Inland, Inc. 19,500 995 PNM Resources, Inc. 11,651 1,000 Terra Industries, Inc. 54,000 1,425 Puget Energy, Inc. 39,244 1,100 Valspar Corporation 23,837 1,290 SCANA Corporation 46,685 700 Worthington Industries, Inc. 12,418 2,570 Sierra Pacific Resources 29,144 Total Materials 1,040 Vectren Corporation 30,368 1,200 Westar Energy, Inc. 26,496 Telecommunications Services (0.5% ) 580 WGL Holdings, Inc. 20,027 2,660 Cincinnati Bell, Inc. #* 10,374 1,310 Wisconsin Energy Corporation 59,107 1,135 Telephone and Data Systems, Inc. * 48,124 Total Utilities Total Telecommunications Services Total Common Stock (cost $8,684,442) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 46 Mid Cap Index Fund-I Schedule of Investments as of July 31, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (8.1%) Rate (+) Date Value 1,027,527 Thrivent Financial Securities Lending Trust 2.540% N/A $1,027,527 Total Collateral Held for Securities Loaned (cost $1,027,527) Shares or Principal Interest Maturity Amount Short-Term Investments (9.6%) Rate (+) Date Value $100,000 Federal National Mortgage Association  2.117% 9/17/2008 $99,728 1,108,165 Thrivent Money Market Fund 2.440 N/A 1,108,165 Total Short-Term Investments (at amortized cost) Total Investments (cost $10,919,862) 108.9% Other Assets and Liabilities, Net (8.9%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 400 Index Mini-Futures 14 September 2008 $1,132,888 $1,125,460 ($7,428) Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At July 31, 2008, $99,728 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $1,938,151 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages, and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $3,909,767 Gross unrealized depreciation (1,068,400) Net unrealized appreciation (depreciation) $2,841,367 Cost for federal income tax purposes $10,919,862 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 47 Partner Worldwide Allocation Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (83.9%) Value^ Shares Common Stock (83.9%) Value^ Australia (2.9%) Canada (2.8% ) 21,677 AJ Lucas Group, Ltd. § $118,740 1,800 Addax Petroleum Corporation $70,295 16,182 BHP Billiton, Ltd. 603,857 2,000 Agrium, Inc. 175,742 11,967 BHP Steel, Ltd. 130,015 5,400 Barrick Gold Corporation 228,656 10,651 Campbell Brothers, Ltd. 264,749 2,100 Canadian Oil Sands Trust 105,492 16,382 Centennial Coal Company, Ltd. 79,087 6,900 CGI Group, Inc. # 73,447 5,364 CSL, Ltd. 173,441 4,700 EnCana Corporation 339,189 860 Incitec Pivot, Ltd. 131,442 1,100 Fording Canadian Coal Trust 97,228 3,052 Leighton Holdings, Ltd. 120,527 3,100 Husky Energy, Inc. 137,260 20,338 Mount Gibson Iron, Ltd. # 49,577 5,900 Nexen, Inc. 185,585 15,343 OneSteel, Ltd. 97,247 2,000 Potash Corporation of Saskatchewan # 410,879 2,674 Rio Tinto, Ltd. 313,016 2,400 Precision Drilling Trust 53,719 28,745 Transpacific Industries Group, Ltd. 193,404 3,300 Research In Motion, Ltd. # 405,539 18,605 United Group, Ltd. 232,780 2,800 Shoppers Drug Mart Corporation 148,641 9,862 Woolworths, Ltd. 232,577 900 Suncor Energy, Inc. 48,920 Total Australia 3,800 Teck Cominco, Ltd. 174,525 4,500 Viterra, Inc. # 53,174 Austria (0.3%) Total Canada 3,000 Erste Bank der Oesterreichischen Sparkassen AG 191,374 Cayman Islands (0.3% ) 1,410 OMV AG 97,091 182,000 New World Department Store Total Austria China, Ltd. # 146,125 77,500 Stella International Holdings, Ltd. 136,205 Belgium (0.5% ) Total Cayman Islands 1,270 Belgacom SA 49,950 441 Colruyt SA 122,868 Chile (0.3% ) 2,898 Compagnie d Entreprises CFE 288,138 5,600 Banco Santander Chile SA ADR 255,920 584 Group Bruxelles Lambert SA 64,777 Total Chile Total Belgium China (0.4% ) Bermuda (0.2% ) 310,000 PetroChina Company, Ltd. 412,748 160,000 GOME Electrical Appliances Holdings, Ltd. 67,090 Total China 43,000 Noble Group, Ltd. 67,063 Total Bermuda Denmark (0.7% ) 1,150 FLSmidth & Company 110,548 Brazil (2.6% ) 3,600 Novo Nordisk AS 228,260 19,500 Banco Bradesco SA ADR 413,985 1,800 Sydbank AS 68,041 20,000 Companhia Vale do Rio Doce SP ADR  523,400 1,850 Vestas Wind Systems # 241,271 14,200 Empresa Brasileira de Aeronautica Total Denmark SA ADR ± 433,952 11,463 Lojas Renner SA 224,605 Finland (0.9% ) 10,000 Petroleo Brasileiro SA ADR  458,400 3,478 Fortum Oyj 153,313 7,300 Souza Cruz SA 207,772 4,183 Konecranes Oyj 166,180 6,774 Ultrapar Participacoes SA 246,689 10,698 Nokia Oyj 291,968 Total Brazil 2,787 Nokian Renkaat Oyj 120,000 3,130 Outotec Oyj 159,418 Total Finland The accompanying Notes to Schedule of Investments are an integral part of this schedule. 48 Partner Worldwide Allocation Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (83.9%) Value^ Shares Common Stock (83.9%) Value^ France (5.2% ) Greece (0.7% ) 1 Air Liquide $78 6,135 Alpha Bank AE $180,903 2,192 Alstom 245,362 3,247 Greek Organization of Football 19,400 Axa SA 570,183 Prognostics SA 116,177 6,100 Cap Gemini SA 389,426 8,872 Jumbo SA 228,137 2,483 Eurofins Scientific 225,937 3,446 National Bank of Greece SA 162,324 875 Eutelsat Communications 24,472 Total Greece 7,039 Gdf Suez 440,514 1,625 Ingenico 43,918 Hong Kong (1.6% ) 1,449 Lafarge SA 197,125 30,000 BOC Hong Kong (Holdings), Ltd. 75,526 3,880 Orpea # 212,578 460,000 China Everbright International, Ltd. 127,229 139 Rubis 12,738 31,000 China Mobile, Ltd. 414,165 5,200 Schneider Electric SA 575,779 67,000 Hang Lung Group, Ltd. 297,150 528 Sechilienne SA 41,912 4,600 Hang Seng Bank, Ltd. 90,025 2,468 Stallergenes 225,310 18,000 Hutchison Whampoa, Ltd. 168,384 5 Suez Lyonnaise des Eaux 299 165,000 Swire Pacific, Ltd. 350,752 2,093 Teleperformance 80,351 12,000 Wharf Holdings, Ltd. 53,038 1,075 UBISOFT Entertainment SA # 105,801 Total Hong Kong 577 Unibail-Rodamco 129,080 364 Vallourec SA 108,382 Hungary (0.4% ) 1,369 Vilmorin & Cie 257,795 1,900 Richter Gedeon Nyrt 432,244 2,890 Vinci SA 163,397 Total Hungary 23,532 Vivendi Universal SA 983,866 Total France Indonesia (0.3% ) 130,000 PT Astra International Tbk 319,226 Germany (6.0% ) Total Indonesia 13,100 Adidas AG 801,950 1,924 BASF SE 121,782 Ireland (0.1% ) 4,143 Bayer AG 356,542 1,775 Paddy Power plc 49,462 4,100 Bayerische Motoren Werke AG 184,137 Total Ireland 21,400 Deutsche Post AG-REG 502,167 3,213 E.ON AG 612,291 Israel (0.5% ) 7,131 ElringKlinger AG 194,481 8,500 Check Point Software Technologies, Ltd. 194,055 2,395 Fresenius Medical Care AG & Company 131,929 5,500 Teva Pharmaceutical Industries, 3,504 GEA Group AG 115,289 Ltd. ADR 246,620 4,080 Gerresheimer AG # 211,424 Total Israel 1,350 Hannover Rueckversicherung AG 64,271 1,720 K+S AG 211,509 Italy (3.4% ) 3,126 Krones AG 247,337 16,980 Ansaldo STS SPA 252,438 4,981 Leoni AG 206,042 12,504 Enel SPA 115,559 1,370 MAN AG 137,399 21,300 Eni SPA 718,745 492 Muenchener Rueckversicherungs - 8,035 Fiat SPA 137,481 Gesellschaft AG 81,668 26,400 Finmeccanica SPA 778,386 1,261 Rational AG 234,515 2,403 Lottomatica SPA 74,919 962 RWE AG 115,111 34,894 Maire Tecnimont SPA 213,283 1,805 SGL Carbon AG # 120,139 18,207 Terna-Rete Elettrica Nationale SPA 75,557 7,600 Siemens AG 928,650 12,462 Trevi Finanziaria SPA 291,979 1,757 Vossloh AG 226,822 97,600 Unicredit SPA 581,459 Total Germany Total Italy The accompanying Notes to Schedule of Investments are an integral part of this schedule. 49 Partner Worldwide Allocation Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (83.9%) Value^ Shares Common Stock (83.9%) Value^ Japan (14.0% ) 5,500 Shin-Etsu Chemical Company, Ltd. $336,503 5,700 Asahi Breweries, Ltd. $107,228 18,700 Shinko Plantech Company, Ltd. 267,326 5,000 Bank of Kyoto, Ltd. 52,089 19,600 Sojitz Corporation 60,008 34,000 Bridgestone Corporation 554,814 10 So-net M3, Inc. 38,808 2,400 Canon, Inc. 109,693 1,200 Sony Corporation 45,378 6,600 Capcom Company, Ltd. 205,562 7,700 Sugi Pharmacy Company, Ltd. 218,450 10,000 Chiba Bank, Ltd. 66,728 56,100 Sumitomo Corporation 757,259 3,400 Credit Saison Company, Ltd. 71,353 89,200 Sumitomo Trust and Banking 50 CyberAgent, Inc. 66,114 Company, Ltd. 614,209 5,000 Daihatsu Motor Company, Ltd. 59,233 6,000 Suruga Bank, Ltd. 74,793 15,100 Daiichi Sankyo Company, Ltd. 450,832 6,400 Sysmex Corporation 263,434 3,500 Daikin Industries, Ltd. 149,458 1,300 T&D Holdings, Inc. 82,026 9,100 Daiseki Company, Ltd. 290,590 8,000 Takeda Pharmaceutical Company, Ltd. 424,754 14,400 Daito Trust Construction Company, Ltd. 656,644 20,000 Tokai Carbon Company, Ltd. 237,414 6,700 Exedy Corporation 148,164 4,800 Tokio Marine Holdings, Inc. 180,093 1,600 FamilyMart Company, Ltd. 70,063 2,100 Toyoda Gosei Company, Ltd. 57,608 1,230 Fast Retailing Company, Ltd. 137,622 2,000 Toyota Boshoku Corporation 44,204 21,000 Fujitsu, Ltd. 151,880 12,600 Toyota Motor Corporation 543,155 1,900 Hisamitsu Pharmaceutical Company, Inc. 79,593 8,400 Unicharm Petcare Corporation 253,702 5,000 Hitachi Metals, Ltd. 82,407 8,312 Yamatake Corporation 200,412 31,000 Hitachi, Ltd. 223,468 Total Japan 3,500 Honda Motor Company, Ltd. 111,732 4,200 Hosiden Corporation 68,463 Luxembourg (0.4% ) 12 INPEX Holdings, Inc. 121,378 1,150 Oriflame Cosmetics SA 74,415 14,000 ITOCHU Corporation 139,125 5,000 Tenaris SA ADR  301,250 1,700 JFE Holdings, Inc. 82,625 Total Luxembourg 7,400 Komatsu, Ltd. 183,773 2,200 KONAMI Corporation 69,571 Malaysia (0.5% ) 25,000 Kureha Corporation 137,421 56,000 Bumiputra-Commerce Holdings Berhad 149,530 2,100 Kurita Water Industries, Ltd. 66,734 100,000 Public Bank Berhad 321,176 1,500 LAWSON, Inc. 77,558 Total Malaysia 2,000 Makita Corporation 68,434 22,000 Marubeni Corporation 160,270 Mexico (1.7% ) 12,000 Matsushita Electric Industrial 168,000 Consorcio ARA SAB de CV 139,403 Company, Ltd. 253,008 10,500 Fomento Economico Mexicano 9,100 Mitsubishi Corporation 265,173 SAB de CV ADR 481,530 19,000 Mitsubishi Electric Corporation 187,257 3,600 Grupo Aeroportuario del Sureste 100,400 Mitsubishi UFJ Financial Group, Inc. 886,559 SAB de CV ADR 184,176 8,000 Mitsui & Company, Ltd. 164,130 88,000 Grupo Financiero Banorte SA de CV ADR 378,691 13,000 Mitsui Osk Lines, Ltd. 168,353 117,000 Organizacion Soriana SAB de CV 430,644 16,952 Mitsui Sumitomo Insurance Total Mexico Group Holdings, Inc. # 561,892 9,200 Nichi-iko Pharmaceutical Company, Ltd. 250,263 Netherlands (1.9% ) 5,000 Nikon Corporation 145,271 2,777 Arcelor Mittal 245,655 600 Nintendo Company, Ltd. 291,112 1,369 Furgo NV 97,130 8,000 Nippon Electric Glass Company, Ltd. 117,732 1,761 Gemalto NV # 66,407 13,000 Nippon Yusen Kabushiki Kaisha 111,085 7,738 Imtech NV 171,165 4,600 NPC, Inc. 224,791 19,800 ING Groep NV 645,651 151 Rakuten, Inc. 75,789 12,625 Koninklijke (Royal) KPN NV 900 Sankyo Company, Ltd. 54,522 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 50 Partner Worldwide Allocation Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (83.9%) Value^ Shares Common Stock (83.9%) Value^ Netherlands  continued 2,400 Kookmin Bank $136,095 1,286 Koninklijke Boskalis Westminster NV $68,711 647 MegaStudy Company, Ltd. 162,084 1,216 Koninklijke DSM NV 73,782 11,000 Pusan Bank 133,556 8,666 Reed Elsevier NV 143,543 14,280 S&T Dynamics Company, Ltd. 171,569 5,032 Unilever NV 138,773 1,440 Samsung Electronics Company, Ltd. 529,388 Total Netherlands 2,200 Samsung Electronics Company, Ltd. GDR ≤ 613,013 Norway (2.2% ) 350 Shinsegae Company, Ltd. 180,162 6,200 DnB NOR ASA 79,179 1,581 Taewoong Company, Ltd. 155,484 47,200 Norsk Hydro ASA 590,076 Total South Korea 15,683 ODIM ASA # 278,668 29,600 Statoil ASA 958,850 Spain (2.6% ) 9,317 Tomra Systems ASA 64,497 21,800 Banco Bilbao Vizcaya Argentaria SA 400,612 2,050 Yara International ASA 145,635 1,687 General de Alquiler de Maquinaria # 25,970 Total Norway 2,455 Grifols SA 73,436 29,400 Iberdrola SA 399,365 Philippines (0.3% ) 14,108 Mapfre SA 70,280 750,000 Ayala Land, Inc. 165,112 58,644 Telefonica SA 1,521,634 157,200 Bank of the Philippine Islands 142,752 Total Spain Total Philippines Sweden (0.9% ) Portugal (0.2% ) 8,400 Alfa Laval AB 130,624 28,704 Mota Engil SGPS SA 168,490 3,800 Hennes & Mauritz AB 202,785 Total Portugal 13,624 Intrum Justitia AB 217,521 850 Modern Times Group AB 47,741 Russia (0.5% ) 3,800 Nordea Bank AB 53,857 5,500 LUKOIL ADR 456,793 24,560 Telefonaktiebolaget LM Ericsson 257,732 Total Russia Total Sweden Singapore (1.1% ) Switzerland (6.3% ) 250,000 Midas Holding, Ltd. 130,997 13,919 ABB, Ltd. 364,908 110,000 Parkway Holdings, Ltd. 159,329 5,500 Adecco SA 251,908 10,800 Singapore Airlines, Ltd. 94,551 730 Burckhardt Compression Holding AG 197,755 204,600 Singapore Telecommunications, Ltd. 532,388 1,082 Komax Holding AG 146,081 4,900 United Overseas Bank, Ltd. 69,286 3,747 Logitech International SA # 99,227 18,000 Wilmar International, Ltd. 57,537 842 Lonza Group AG 122,043 Total Singapore 771 Meyer Burger Technology AG # 214,854 37,420 Nestle SA 1,641,425 25,828 Novartis AG 1,533,296 South Africa (0.8% ) 2,067 Roche Holding AG 381,903 49,000 Massmart Holdings, Ltd. 497,483 1,300 Sonova Holding AG 94,483 80,000 Truworths International, Ltd. 315,563 9,200 Swiss Reinsurance Company 572,114 Total South Africa 2,056 Temenos Group AG # 60,560 128 Vetropack Holding AG 291,954 South Korea (2.5% ) 411 Zurich Financial Services AG 108,026 1,766 Daewoong Pharmaceutical Total Switzerland Company, Ltd. 135,072 4,701 JVM Company, Ltd. 138,609 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 51 Partner Worldwide Allocation Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (83.9%) Value^ Shares Common Stock (83.9%) Value^ Taiwan (1.2% ) 26,066 Group 4 Securicor plc $99,211 70,000 Taiwan Mobile Company, Ltd. $125,862 20,020 HMV Group plc 47,600 195,983 Taiwan Semiconductor Manufacturing 11,511 ICAP plc 113,556 Company, Ltd. # 354,062 9,203 IG Group Holdings plc 64,208 67,338 Taiwan Semiconductor Manufacturing 9,086 Imperial Tobacco Group plc 339,337 Company, Ltd. ADR # 639,709 22,237 International Power plc 180,964 Total Taiwan 3,632 Intertek Group plc 72,528 9,569 John Wood Group plc 79,826 Thailand (0.6% ) 211,300 Kingfisher plc 491,079 60,000 PTT Exploration & Production Public 26,860 Laird plc 153,547 Company, Ltd. 265,154 17,087 Man Group plc 206,395 56,000 Siam Cememt Public Company, Ltd. 285,275 44,600 Pearson plc 571,030 Total Thailand 6,062 Petrofac, Ltd. 76,754 19,464 Prudential plc 208,436 Turkey (0.9% ) 30,727 PV Crystalox Solar plc 105,495 71,000 Akbank TAS 393,513 5,023 Reckitt Benckiser Group plc 273,855 7,500 BIM Birlesik Magazalar AS 281,138 2,983 Rio Tinto plc 312,160 9,000 Migros Turk TAS 157,071 14,789 Rotork plc 319,527 Total Turkey 65,677 Royal Bank of Scotland Group plc 272,498 20,463 Stagecoach Group plc 114,787 United Kingdom (13.4% ) 14,313 Standard Chartered plc 435,776 8,175 Aggreko plc 114,447 17,196 Tesco plc 122,144 7,003 Anglo American plc 400,338 5,631 Ultra Electronics Holdings 145,236 10,300 AstraZeneca plc 500,615 32,340 Unilever plc 886,667 5,036 Autonomy Corporation plc # 106,101 286,300 Vodafone Group plc 766,909 2,650 Aveva Group plc 81,996 17,901 VT Group plc 224,878 22,101 Babcock International Group 263,600 34,470 William Morrison Supermarkets plc 175,835 17,837 BG Group plc 403,120 51,700 WPP Group plc 490,755 8,346 BHP Billiton plc 276,214 3,668 Xstrata plc 263,090 9,587 British American Tobacco plc 345,972 Total United Kingdom 66,700 British Sky Broadcasting Group plc 597,828 United States (1.8% ) 31,668 Carillion plc 177,372 3,256 iShares MSCI EAFE Index Fund 216,166 1,610 Chemring Group plc 75,564 75,700 WisdomTree India Earnings Fund # 1,478,421 25,425 Cobham plc 101,629 Total United States 19,385 Compass Group plc 139,756 Total Common Stock 2,060 Dana Petrolem plc # 58,553 (cost $85,612,816) 15,203 Dignity plc 221,659 9,573 Enterprise Inns plc 58,824 51,326 Fenner plc 247,494 17,273 GAME GROUP plc 87,413 41,548 GlaxoSmithKline plc 968,493 Principal Interest Maturity Amount Long-Term Fixed Income (9.9%) Rate Date Value^ Argentina (0.6%) $1,310,000 Republic of Argentina  3.127% 8/4/2008 $531,205 190,000 Republic of Argentina > 1.330 12/31/2038 63,460 Total Argentina The accompanying Notes to Schedule of Investments are an integral part of this schedule. 52 Partner Worldwide Allocation Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (9.9%) Rate Date Value^ Brazil (1.0% ) $840,000 Federative Republic of Brazil 6.000% 1/17/2017 $858,060 70,000 Independencia International, Ltd. ≤ 9.875 5/15/2015 68,512 Total Brazil Colombia (0.4% ) 100,000 Colombia Government International Bond 7.375 1/27/2017 109,500 280,000 Colombia Government International Bond 7.375 9/18/2037 305,900 Total Colombia Dominican Republic (0.1% ) 87,438 Dominican Republic International Bond 9.040 1/23/2018 87,220 Total Dominican Republic Ecuador (0.2% ) 230,000 Republic of Ecuador 10.000 8/15/2030 211,600 Total Ecuador Germany (0.1% ) 100,000 ABN AMRO 9.625 3/1/2013 109,500 Total Germany Indonesia (0.2% ) 200,000 Republic of Indonesia Government International Bond 7.750 1/17/2038 191,997 Total Indonesia Ireland (0.1% ) 100,000 VIP Finance Ireland, Ltd. ≤ 9.125 4/30/2018 97,804 Total Ireland Kazakhstan (0.1% ) 100,000 KazMunaiGaz Finance Sub BV ≤ 8.375 7/2/2013 101,875 Total Kazakhstan Lebanon (0.2% ) 10,000 Lebanon Government International Bond 8.500 1/19/2016 9,938 256,500 Lebanon Government International Bond 4.000 12/31/2017 207,124 Total Lebanon Luxembourg (0.1% ) 70,000 Evraz Group SA ≤ 9.500 4/24/2018 67,466 60,000 Gaz Capital SA 8.146 4/11/2018 60,808 Total Luxembourg Mexico (0.9% ) 900,000 Mexican Bonos 10.000 12/5/2024 96,795 10,000 Mexico Government International Bond 8.300 8/15/2031 12,525 680,000 Mexico Government International Bond 7.500 4/8/2033 790,500 Total Mexico The accompanying Notes to Schedule of Investments are an integral part of this schedule. 53 Partner Worldwide Allocation Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (9.9%) Rate Date Value^ Netherlands (0.8% ) $700,000 Majapahit Holding BV 7.750% 10/17/2016 $643,484 150,000 TuranAlem Finance BV 8.000 3/24/2014 120,562 Total Netherlands Panama (0.3% ) 260,000 Panama Government International Bond 6.700 1/26/2036 264,550 Total Panama Peru (0.6% ) 430,000 Peruvian Government International Bond 8.375 5/3/2016 506,562 10,000 Peruvian Government International Bond 6.550 3/14/2037 10,360 Total Peru Philippines (0.5% ) 360,000 Philippine Government International Bond 10.625 3/16/2025 489,132 Total Philippines Russia (1.0% ) 40,000 Russia Government International Bond 12.750 6/24/2028 71,008 768,300 Russian Federation 7.500 3/31/2030 864,338 Total Russia South Africa (0.2% ) 220,000 Republic of South Africa 5.875 5/30/2022 206,800 Total South Africa Trinidad And Tobago (0.2% ) 170,000 National Gas Co of Trinidad & Tobago, Ltd. ≤ 6.050 1/15/2036 153,922 Total Trinidad And Tobago Turkey (0.8% ) 10,000 Republic of Turkey 7.250 3/5/2038 9,412 740,000 Turkey Government International Bond 6.750 4/3/2018 733,525 Total Turkey Ukraine (0.4% ) 200,000 Ukraine Government 7.650 6/11/2013 195,250 170,000 Ukraine Government International Bond 6.750 11/14/2017 150,960 Total Ukraine Uruguay (0.5% ) 500,000 Oriental Republic of Uruguay 7.625 3/21/2036 497,500 Total Uruguay The accompanying Notes to Schedule of Investments are an integral part of this schedule. 54 Partner Worldwide Allocation Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (9.9%) Rate Date Value^ Venezuela (0.6%) $220,000 Venezuela Government International Bond 10.750% 9/19/2013 $225,500 80,000 Venezuela Government International Bond 6.000 12/9/2020 54,000 10,000 Venezuela Government International Bond 9.000 5/7/2023 8,490 140,000 Venezuela Government International Bond 9.250 9/15/2027 127,610 150,000 Venezuela Government International Bond 9.375 1/13/2034 128,850 50,000 Venezuela Government International Bond 7.000 3/31/2038 33,375 Total Venezuela Total Long-Term Fixed Income (cost $9,714,656) Shares or Principal Interest Maturity Amount Short-Term Investments (5.8%) Rate (+) Date Value $200,000 Federal National Mortgage Association  2.120% 9/17/2008 $199,456 5,391,423 Thrivent Money Market Fund 2.440 N/A 5,391,423 Total Short-Term Investments (at amortized cost) Total Investments (cost $100,918,351) 99.6% Other Assets and Liabilities, Net 0.4% Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) E-Mini MSCI EAFE Index Futures 17 September 2008 $1,767,642 $1,605,905 ($161,737) Total Futures The accompanying Notes to Schedule of Investments are an integral part of this schedule. 55 Partner Worldwide Allocation Fund Schedule of Investments as of July 31, 2008 (unaudited) Foreign Currency Forward Contracts to Settlement Value on Unrealized Contracts (Purchases) Deliver/Receive Date Settlement Date Value Gain/(Loss) Australian Dollar 30,709 8/1/08  8/6/08 $29,111 $28,916 ($195) Brazilian Real 424,277 8/4/08 254,000 270,691 16,691 Brazilian Real 166,525 11/4/08 103,335 103,718 383 Chinese Renminbi Yua 684,798 8/4/08 100,300 100,287 (13) Chinese Renminbi Yua 684,798 11/4/08 101,212 101,489 277 European Monetary Unit 107,442 8/1/08  8/6/08 167,565 167,590 25 Great Britian Pound 29,805 8/1/08  8/6/08 59,104 59,079 (25) Japanese Yen 10,593,037 8/1/08  8/6/08 97,978 98,188 210 Norwegian Krone 336,708 8/1/08  8/6/08 65,567 65,717 150 Total Foreign Currency Forward Contracts (Purchases) Foreign Currency Forward Contracts to Settlement Value on Unrealized Contracts (Sales) Deliver/Receive Date Settlement Date Value Gain/(Loss) Brazilian Real 424,277 8/4/08 $265,230 $270,691 ($5,461) Chinese Renminbi Yua 684,798 8/4/08 100,322.00 100,287 35 European Monetary Unit 30,182 8/1/08  8/6/08 47,011.00 47,078 (67) Japanese Yen 8,518,403 8/1/08  8/6/08 78,834.00 78,958 (124) Singapore Dollar 185,587 8/1/08  8/6/08 135,454.00 135,722 (268) Total Foreign Currency Forward Contracts (Sales) Net Unrealized Gain/(Loss) on Foreign Currency Forward Contracts # Non-income producing security. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. > Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. ± Designated as cover for long settling trades. § Denotes investments purchased on a when-issued or delayed delivery basis.  At July 31, 2008, $199,456 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $2,872,821 of investments were earmarked as collateral to cover open financial futures contracts. ^ Security is fair valued. ≤ Denotes securities sold under Rule 144A of the Securities Act of 1933, which exempts them from registration. These securities have been determined to be liquid under the guidelines established by the Funds Board of Trustees and may be resold to other dealers in the program or to other qualified institutional buyers. As of July 31, 2008, the value of these investments was $1,102,592 or 1.1% of total net assets. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. GDR  Global Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $2,455,414 Gross unrealized depreciation (7,734,773) Net unrealized appreciation (depreciation) ($5,279,359) Cost for federal income tax purposes $100,918,351 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 56 Partner International Stock Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (97.1%) Value^ Shares Common Stock (97.1%) Value^ Australia (3.4%) 9,500 Suncor Energy, Inc. $516,377 162,445 BHP Billiton, Ltd. $6,061,891 38,300 Teck Cominco, Ltd. 1,759,032 122,121 BHP Steel, Ltd. 1,326,784 46,000 Viterra, Inc. # 543,555 161,091 Centennial Coal Company, Ltd. * 777,696 Total Canada 54,995 CSL, Ltd. 1,778,218 8,788 Incitec Pivot, Ltd. 1,343,155 Denmark (1.1% ) 31,308 Leighton Holdings, Ltd. * 1,236,386 11,900 FLSmidth & Company 1,143,930 200,791 Mount Gibson Iron, Ltd. # 489,461 36,994 Novo Nordisk AS 2,345,629 158,115 OneSteel, Ltd. 1,002,169 18,000 Sydbank AS 680,406 27,237 Rio Tinto, Ltd. 3,188,340 18,550 Vestas Wind Systems # 2,419,233 98,823 Woolworths, Ltd. 2,330,557 Total Denmark Total Australia Finland (1.0% ) Austria (0.2%) 34,837 Fortum Oyj 1,535,643 14,427 OMV AG 993,429 108,488 Nokia Oyj 2,960,837 Total Austria 28,218 Nokian Renkaat Oyj 1,214,985 Total Finland Belgium (0.4% ) 12,807 Belgacom SA 503,704 France (7.3% ) 4,414 Colruyt SA 1,229,799 1 Air Liquide 26 5,991 Group Bruxelles Lambert SA 664,520 22,018 Alstom 2,464,594 Total Belgium 199,100 Axa SA 5,851,726 66,600 Cap Gemini SA 4,251,762 Bermuda (0.2% ) 8,740 Eutelsat Communications 244,436 1,620,000 GOME Electrical Appliances 71,080 Gdf Suez 4,448,326 Holdings, Ltd. 679,285 16,008 Ingenico 432,638 439,000 Noble Group, Ltd. 684,665 14,550 Lafarge SA 1,979,411 Total Bermuda 55,300 Schneider Electric SA * 6,123,188 12 Suez Lyonnaise des Eaux 718 Brazil (0.8% ) 20,608 Teleperformance 791,143 155,100 Empresa Brasileira de Aeronautica 11,099 UBISOFT Entertainment SA 1,092,363 SA ADR * 4,739,856 6,033 Unibail-Rodamco 1,349,640 Total Brazil 3,654 Vallourec SA 1,087,989 29,566 Vinci SA 1,671,625 Canada (4.6% ) 249,197 Vivendi Universal SA 10,418,852 17,700 Addax Petroleum Corporation 691,233 Total France 20,600 Agrium, Inc. 1,810,145 45,100 Barrick Gold Corporation 1,909,703 Germany (7.9% ) 21,600 Canadian Oil Sands Trust 1,085,062 131,800 Adidas AG 8,068,479 69,778 CGI Group, Inc. # 742,754 19,522 BASF SE 1,235,672 47,700 EnCana Corporation 3,442,412 41,527 Bayer AG 3,573,764 10,900 Fording Canadian Coal Trust 963,437 44,500 Bayerische Motoren Werke AG 1,998,564 25,700 Husky Energy, Inc. 1,137,928 223,000 Deutsche Post AG-REG * 5,232,865 60,400 Nexen, Inc. 1,899,887 32,209 E.ON AG 6,137,962 167 Nortel Networks Corporation # 1,276 24,200 Fresenius Medical Care AG & Company 1,333,061 19,900 Potash Corporation of Saskatchewan 4,088,245 33,758 GEA Group AG 1,110,712 25,000 Precision Drilling Trust 559,570 13,555 Hannover Rueckversicherung AG 645,331 33,100 Research In Motion, Ltd. # 4,067,680 17,132 K+S AG 2,106,726 28,900 Shoppers Drug Mart Corporation 1,534,184 14,017 MAN AG 1,405,786 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 57 Partner International Stock Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (97.1%) Value^ Shares Common Stock (97.1%) Value^ Germany  continued 16,500 FamilyMart Company, Ltd. $722,527 4,986 Muenchener Rueckversicherungs- 12,567 Fast Retailing Company, Ltd. 1,406,096 Gesellschaft AG $827,633 211,000 Fujitsu, Ltd. 1,526,035 9,909 RWE AG 1,185,689 19,000 Hisamitsu Pharmaceutical 18,434 SGL Carbon AG # 1,226,944 Company, Inc. 795,933 80,596 Siemens AG 9,848,087 50,000 Hitachi Metals, Ltd. 824,067 Total Germany 310,000 Hitachi, Ltd. 2,234,683 35,500 Honda Motor Company, Ltd. 1,133,277 Greece (0.8% ) 41,200 Hosiden Corporation 671,586 63,232 Alpha Bank AE 1,864,520 127 INPEX Holdings, Inc. 1,284,586 33,178 Greek Organization of Football 138,000 ITOCHU Corporation 1,371,373 Prognostics SA 1,187,106 17,000 JFE Holdings, Inc. 826,253 35,631 National Bank of Greece SA 1,678,397 77,700 Komatsu, Ltd. 1,929,620 Total Greece 22,800 KONAMI Corporation 721,013 21,400 Kurita Water Industries, Ltd. 680,048 Hong Kong (0.7% ) 15,000 LAWSON, Inc. 775,575 305,000 BOC Hong Kong (Holdings), Ltd. 767,848 19,700 Makita Corporation 674,078 46,800 Hang Seng Bank, Ltd. 915,909 228,000 Marubeni Corporation 1,660,982 182,000 Hutchison Whampoa, Ltd. 1,702,552 119,000 Matsushita Electric Industrial 111 Vtech Holdings, Ltd. 674 Company, Ltd. 2,508,994 118,000 Wharf Holdings, Ltd. 521,541 92,500 Mitsubishi Corporation 2,695,443 Total Hong Kong 194,000 Mitsubishi Electric Corporation 1,911,988 1,025,400 Mitsubishi UFJ Financial Group, Inc. 9,054,558 79,000 Mitsui & Company, Ltd. 1,620,781 Ireland (0.1% ) 132,000 Mitsui Osk Lines, Ltd. 1,709,433 17,483 Paddy Power plc 487,181 180,055 Mitsui Sumitomo Insurance Group 5,968,118 Total Ireland Holdings, Inc. # 52,000 Nikon Corporation 1,510,817 Italy (4.5% ) 6,300 Nintendo Company, Ltd. 3,056,671 128,883 Enel SPA 1,191,107 81,000 Nippon Electric Glass Company, Ltd. 1,192,041 226,600 Eni SPA 7,646,363 133,000 Nippon Yusen Kabushiki Kaisha 1,136,481 82,826 Fiat SPA 1,417,176 1,513 Rakuten, Inc. 759,391 270,600 Finmeccanica SPA 7,978,458 9,800 Sankyo Company, Ltd. 593,684 24,329 Lottomatica SPA 758,514 58,300 Shin-Etsu Chemical Company, Ltd. 3,566,934 187,737 Terna-Rete Elettrica Nationale SPA 779,090 203,374 Sojitz Corporation 622,654 1,019,900 Unicredit SPA 6,076,129 12,700 Sony Corporation 480,252 Total Italy 577,000 Sumitomo Corporation 7,788,564 930,800 Sumitomo Trust and Banking Japan (19.0% ) Company, Ltd. 6,409,261 57,600 Asahi Breweries, Ltd. 1,083,567 56,000 Suruga Bank, Ltd. 698,067 56,000 Bank of Kyoto, Ltd. 583,392 12,800 T&D Holdings, Inc. 807,639 345,500 Bridgestone Corporation 5,637,884 83,200 Takeda Pharmaceutical Company, Ltd. 4,417,443 23,500 Canon, Inc. 1,074,073 48,500 Tokio Marine Holdings, Inc. 1,819,691 97,000 Chiba Bank, Ltd. 647,260 21,700 Toyoda Gosei Company, Ltd. 595,284 35,300 Credit Saison Company, Ltd. 740,807 20,500 Toyota Boshoku Corporation 453,094 516 CyberAgent, Inc. 682,295 132,500 Toyota Motor Corporation 5,711,746 56,000 Daihatsu Motor Company, Ltd. 663,407 Total Japan 158,600 Daiichi Sankyo Company, Ltd. * 4,735,230 35,400 Daikin Industries, Ltd. 1,511,657 Luxembourg (0.1% ) 148,400 Daito Trust Construction 11,950 Oriflame Cosmetics SA 773,271 Company, Ltd. 6,767,086 Total Luxembourg The accompanying Notes to Schedule of Investments are an integral part of this schedule. 58 Partner International Stock Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (97.1%) Value^ Shares Common Stock (97.1%) Value^ Netherlands (3.0% ) Switzerland (10.2% ) 28,233 Arcelor Mittal $2,497,509 139,468 ABB, Ltd. $3,656,368 13,986 Furgo NV 992,299 59,400 Adecco SA * 2,720,604 18,105 Gemalto NV # 682,732 6,350 Givaudan SA 5,168,896 211,300 ING Groep NV 6,890,206 38,426 Logitech International SA # 1,017,585 126,684 Koninklijke (Royal) KPN NV 2,205,301 8,647 Lonza Group AG 1,253,337 12,738 Koninklijke Boskalis Westminster NV 680,590 384,420 Nestle SA 16,862,544 12,583 Koninklijke DSM NV 763,483 267,466 Novartis AG 15,878,298 87,022 Reed Elsevier NV 1,441,421 20,732 Roche Holding AG 3,830,481 52,129 Unilever NV 1,437,617 13,444 Sonova Holding AG 977,104 Total Netherlands 97,800 Swiss Reinsurance Company 6,081,817 20,308 Temenos Group AG #* 598,179 Norway (3.2% ) 4,202 Zurich Financial Services AG 1,104,439 63,900 DnB NOR ASA 816,056 Total Switzerland 491,600 Norsk Hydro ASA 6,145,787 309,849 Statoil ASA * 10,037,116 Taiwan (1.1% ) 21,200 Yara International ASA 1,506,079 690,701 Taiwan Semiconductor Manufacturing Total Norway Company, Ltd. ADR * 6,561,659 Total Taiwan Singapore (1.4% ) 562,000 Golden Agri-Resources, Ltd. 290,371 United Kingdom (19.2% ) 121,600 Singapore Airlines, Ltd. 1,336,897 83,540 Aggreko plc 1,169,527 2,034,590 Singapore Telecommunications, Ltd. 5,294,189 70,296 Anglo American plc 4,018,590 51,700 United Overseas Bank, Ltd. 731,033 107,800 AstraZeneca plc 5,239,443 180,000 Wilmar International, Ltd. 575,371 49,731 Autonomy Corporation plc # 1,047,762 Total Singapore 26,165 Aveva Group plc 809,590 178,081 BG Group plc 4,024,666 South Korea (1.1% ) 85,058 BHP Billiton plc 2,815,024 11,831 Samsung Electronics Company, Ltd. 6,545,581 96,051 British American Tobacco plc 3,466,251 Total South Korea 687,600 British Sky Broadcasting Group plc 6,162,913 15,854 Chemring Group plc 744,098 Spain (4.5% ) 262,523 Cobham plc 1,049,363 223,200 Banco Bilbao Vizcaya Argentaria SA 4,101,679 197,890 Compass Group plc 1,426,691 25,170 Grifols SA 752,905 20,887 Dana Petrolem plc # 593,688 331,600 Iberdrola SA 4,504,401 95,643 Enterprise Inns plc 587,698 141,661 Mapfre SA 705,698 177,262 GAME GROUP plc 897,062 616,923 Telefonica SA 16,007,280 436,435 GlaxoSmithKline plc 10,173,391 Total Spain 268,633 Group 4 Securicor plc 1,022,456 197,670 HMV Group plc 469,981 Sweden (1.3% ) Alfa Laval AB 1,321,791 116,546 ICAP plc 1,149,728 38,750 Hennes & Mauritz AB 2,067,871 93,893 IG Group Holdings plc 655,074 8,725 Modern Times Group AB 490,048 92,388 Imperial Tobacco Group plc 3,450,440 38,400 Nordea Bank AB 544,238 215,740 International Power plc 1,755,683 266,140 Telefonaktiebolaget LM Ericsson 2,792,863 35,684 Intertek Group plc 712,577 Total Sweden 94,781 John Wood Group plc 790,675 2,301,400 Kingfisher plc 5,348,645 41,998 Laird plc 240,084 176,086 Man Group plc 2,126,958 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 59 Partner International Stock Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (97.1%) Value^ Shares Common Stock (97.1%) Value^ United Kingdom  continued 175,246 Tesco plc $1,244,785 458,500 Pearson plc $5,870,345 334,065 Unilever plc 9,159,076 59,622 Petrofac, Ltd. 754,901 2,759,787 Vodafone Group plc 7,392,619 193,602 Prudential plc 2,073,249 354,791 William Morrison Supermarkets plc 1,809,821 50,342 Reckitt Benckiser Group plc 2,744,652 528,700 WPP Group plc 5,018,615 30,401 Rio Tinto plc 3,181,349 36,795 Xstrata plc 2,639,153 29,370 Rotork plc 634,561 Total United Kingdom 678,505 Royal Bank of Scotland Group plc 2,815,157 211,500 Stagecoach Group plc 1,186,412 Total Common Stock 98,930 Standard Chartered plc 3,012,041 (cost $546,395,137) Interest Maturity Shares Collateral Held for Securities Loaned (4.7%) Rate (+) Date Value 27,229,312 Thrivent Financial Securities Lending Trust 2.540% N/A $27,229,312 Total Collateral Held for Securities Loaned (cost $27,229,312) Interest Maturity Shares Short-Term Investments (2.6%) Rate (+) Date Value 15,210,931 Thrivent Money Market Fund 2.440% N/A $15,210,931 Total Short-Term Investments (at amortized cost) Total Investments (cost $588,835,380) 104.4% Other Assets and Liabilities, Net (4.4%) Total Net Assets 100.0% The accompanying Notes to Schedule of Investments are an integral part of this schedule. 60 Partner International Stock Fund Schedule of Investments as of July 31, 2008 (unaudited) Foreign Currency Forward Contracts to Settlement Value on Unrealized Contracts (Purchases) Deliver/Receive Date S ettlement Date Value Gain/(Loss) European Monetary Unit 706,409 8/1/08  8/6/08 $1,101,122 $1,101,870 $748 Great Britian Pound 297,772 8/1/08  8/6/08 590,481 590,231 (250) Singapore Dollar 458,653 8/1/08  8/6/08 335,101 335,419 318 Total Foreign Currency Forward Contracts (Purchases) Foreign Currency Forward Contracts to Settlement Value on Unrealized Contracts (Purchases) Deliver/Receive Date S ettlement Date Value Gain/(Loss) European Monetary Unit 134,148 8/1/08  8/6/08 $209,104 $209,246 ($142) Japanese Yen 89,125,697 8/1/08  8/6/08 824,788 826,118 (1,330) Singapore Dollar 1,530,341 8/1/08  8/6/08 1,117,755 1,119,161 (1,406) Total Foreign Currency Forward Contracts (Sales) Net Unrealized Gain/(Loss) on Foreign Currency Forward Contracts # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ^ Security is fair valued. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $58,271,064 Gross unrealized depreciation (41,383,045) Net unrealized appreciation (depreciation) $16,888,019 Cost for federal income tax purposes $588,835,380 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 61 Large Cap Growth Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (99.1%) Value Shares Common Stock (99.1%) Value Consumer Discretionary (8.1% ) 85,600 Marsh & McLennan Companies, Inc. $2,418,200 81,350 Amazon.com, Inc. #~ $6,210,259 33,800 Morgan Stanley 1,334,424 78,750 Best Buy Company, Inc. 3,127,950 36,200 Northern Trust Corporation 2,829,754 86,615 Burger King Holdings, Inc. 2,323,880 32,000 Nymex Holdings, Inc. 2,623,360 74,200 Coach, Inc. # 1,892,842 44,900 NYSE Euronext 2,121,076 169,900 Comcast Corporation 3,503,338 16,500 State Street Corporation 1,182,060 236,200 Interpublic Group of Companies, Inc. # 2,076,198 49,250 T. Rowe Price Group, Inc. *~ 2,947,612 67,750 J.C. Penney Company, Inc. Total Financials (Holding Company) 2,088,732 42,500 Las Vegas Sands Corporation #* 1,934,600 Health Care (16.6% ) 86,700 Lowes Companies, Inc. * 1,761,744 124,150 Abbott Laboratories 6,994,611 120,750 McDonalds Corporation 7,219,642 52,150 Aetna, Inc. 2,138,672 62,650 NIKE, Inc. * 3,676,302 43,300 Allergan, Inc. 2,248,569 73,850 WMS Industries, Inc. #* 2,081,093 115,550 Baxter International, Inc. 7,927,886 Total Consumer Discretionary 64,850 Celgene Corporation # 4,895,526 37,650 Express Scripts, Inc. #* 2,655,831 Consumer Staples (7.2% ) 68,850 Genentech, Inc. # 6,557,962 125,700 Coca-Cola Company 6,473,550 45,505 Genzyme Corporation # 3,487,958 28,550 Costco Wholesale Corporation * 1,789,514 241,000 Gilead Sciences, Inc. # 13,009,180 152,700 CVS/Caremark Corporation 5,573,550 93,950 Hologic, Inc. #* 1,735,256 20,850 Energizer Holdings, Inc. # 1,487,439 53,170 McKesson Corporation 2,976,988 29,600 Molson Coors Brewing Company * 1,597,512 34,400 Medco Health Solutions, Inc. # 1,705,552 79,050 Philip Morris International, Inc. 4,082,932 104,750 Merck & Company, Inc. 3,446,275 91,300 Procter & Gamble Company 5,978,324 88,800 St. Jude Medical, Inc. # 4,136,304 115,750 Wal-Mart Stores, Inc. 6,785,265 41,150 Teva Pharmaceutical Industries, Total Consumer Staples Ltd. ADR * 1,845,166 162,394 Thermo Fisher Scientific, Inc. #* 9,828,085 Energy (12.3% ) 59,100 Wyeth 2,394,732 28,000 Baker Hughes, Inc. 2,321,480 Total Health Care 33,600 CONSOL Energy, Inc. ~ 2,499,504 37,500 Devon Energy Corporation 3,558,375 Industrials (10.5% ) 84,000 Halliburton Company * 3,764,880 30,100 AGCO Corporation #* 1,801,485 50,300 Holly Corporation 1,437,574 79,050 BE Aerospace, Inc. # 2,030,004 49,000 National Oilwell Varco, Inc. # 3,852,870 19,200 Burlington Northern Santa Fe 73,500 Occidental Petroleum Corporation 5,794,005 Corporation 1,999,296 88,000 Petroleo Brasileiro SA ADR * 4,920,080 34,000 Cummins, Inc. 2,255,560 123,150 Schlumberger, Ltd. 12,512,040 53,600 Danaher Corporation * 4,269,240 66,000 Suncor Energy, Inc. 3,597,000 63,550 Deere & Company 4,458,668 47,778 Transocean, Inc. # 6,499,241 98,050 Emerson Electric Company 4,775,035 39,150 Ultra Petroleum Corporation # 2,794,527 37,900 Fluor Corporation 3,083,165 85,500 XTO Energy, Inc. 4,038,165 47,350 Foster Wheeler, Ltd. # 2,688,060 Total Energy 53,600 Lockheed Martin Corporation 5,592,088 30,600 McDermott International, Inc. # 1,458,702 Financials (8.4% ) 250,150 Northwest Airlines Corporation #* 2,291,374 59,050 American International Group, Inc. 1,538,252 51,900 Raytheon Company 2,954,667 208,800 Charles Schwab Corporation 4,779,432 58,950 Union Pacific Corporation 4,859,838 45,950 Goldman Sachs Group, Inc. * 8,456,638 76,950 United Technologies Corporation 4,923,261 161,200 J.P. Morgan Chase & Company 6,549,556 Total Industrials 87,600 Janus Capital Group, Inc. * 2,657,784 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 62 Large Cap Growth Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (99.1%) Value Shares Common Stock (99.1%) Value Information Technology (27.0% ) Materials (7.2% ) 40,700 Accenture, Ltd. * $1,699,632 47,500 Air Products and Chemicals, Inc. $4,522,475 189,650 ADC Telecommunications, Inc. # 1,794,089 52,200 Freeport-McMoRan 114,300 Altera Corporation 2,508,885 Copper & Gold, Inc. 5,050,350 79,700 Apple Computer, Inc. # 12,668,315 114,250 Monsanto Company 13,608,318 119,500 Broadcom Corporation # 2,902,655 27,700 Potash Corporation of 513,450 Cisco Systems, Inc. # 11,290,766 Saskatchewan, Inc. * 5,658,279 54,450 Cognizant Technology Solutions 56,100 Rockwood Holdings, Inc. # 2,140,215 Corporation # 1,528,412 16,900 United States Steel Corporation 2,710,084 153,050 Dell, Inc. #* 3,760,438 Total Materials 45,570 Electronic Arts, Inc. # 1,967,713 294,080 EMC Corporation # 4,414,141 Telecommunications Services (1.8% ) 31,400 Google, Inc. # 14,875,751 66,800 American Tower Corporation # 2,798,920 280,000 Intel Corporation 6,213,200 62,200 Crown Castle 25,600 International Business Machines International Corporation # 2,376,040 Corporation 3,276,288 56,550 NII Holdings, Inc. # 3,091,023 44,700 Intersil Corporation 1,078,611 Total Telecommunications 290,450 Marvell Technology Group, Ltd. # 4,295,756 Services 24,850 MasterCard, Inc. *~ 6,067,128 32,600 MEMC Electronic Materials, Inc. # 1,506,446 Total Common Stock 473,550 Microsoft Corporation 12,179,706 (cost $471,788,379) 72,700 Nice Systems, Ltd. ADR 2,149,012 172,700 Nokia Oyj ADR * 4,718,164 174,695 Oracle Corporation # 3,761,183 169,050 QUALCOMM, Inc. 9,355,227 34,000 Research in Motion, Ltd. # 4,175,880 125,000 Symantec Corporation # 2,633,750 24,600 Visa, Inc. 1,797,276 42,150 VistaPrint, Ltd. #* 1,086,206 63,600 Western Union Company 1,757,904 69,700 Yahoo!, Inc. # 1,386,333 Total Information Technology The accompanying Notes to Schedule of Investments are an integral part of this schedule. 63 Large Cap Growth Fund Schedule of Investments as of July 31, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (13.7%) Rate (+) Date Value 64,238,431 Thrivent Financial Securities Lending Trust 2.540% N/A $64,238,431 Total Collateral Held for Securities Loaned (cost $64,238,431) Interest Maturity Shares Short-Term Investments (0.3%) Rate (+) Date Value 1,530,201 Thrivent Money Market Fund 2.440% N/A $1,530,201 Total Short-Term Investments (at amortized cost) Total Investments (cost $537,557,011) 113.1% Other Assets and Liabilities, Net (13.1%) Total Net Assets 100.0% Number of Exercise Expiration Unrealized Call Options Written Contracts Price Date Value Gain/(Loss) Amazon.com, Inc. 36 $85 August 2008 ($1,404) $876 Amazon.com, Inc. 72 80 August 2008 (10,512) 3,273 CONSOL Energy, Inc. 81 85 August 2008 (27,797) 0 Mastercard, Inc. 42 290 August 2008 (2,940) 22,493 T. Rowe Price Group, Inc. 16 60 August 2008 (3,840) 576 Total Call Options Written # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ~ All or a portion of the security was earmarked as collateral to cover options. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $28,537,926 Gross unrealized depreciation (35,404,183) Net unrealized appreciation (depreciation) ($6,866,257) Cost for federal income tax purposes $537,557,011 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 64 Large Cap Value Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (99.7%) Value Shares Common Stock (99.7%) Value Consumer Discretionary (7.0% ) 86,700 Chubb Corporation $4,165,068 57,600 BorgWarner, Inc. $2,322,432 375,432 Citigroup, Inc. * 7,016,824 320,150 Comcast Corporation 6,601,493 171,700 Discover Financial Services 2,515,405 110,200 General Motors Corporation * 1,219,914 17,300 Everest Re Group, Ltd. 1,415,140 110,500 Home Depot, Inc. * 2,633,215 88,140 Federal Home Loan Mortgage 76,200 McDonalds Corporation 4,555,998 Corporation * 720,104 108,100 Omnicom Group, Inc. 4,614,789 57,100 Federal National Mortgage Association 656,650 293,500 Pacific Sunwear of California, Inc. # 2,556,385 21,100 Goldman Sachs Group, Inc. * 3,883,244 226,000 Time Warner, Inc. 3,236,320 21,680 Hartford Financial Services Group, Inc. 1,374,295 252,800 Viacom, Inc. # 7,060,704 438,800 Hudson City Bancorp, Inc. 8,012,488 129,000 Walt Disney Company 3,915,150 39,500 iShares Nasdaq Biotechnology 36,800 Whirlpool Corporation * 2,785,760 Index Fund * 3,515,105 Total Consumer Discretionary 314,500 J.P. Morgan Chase & Company 12,778,135 32,400 Lehman Brothers Holdings, Inc. * 561,816 Consumer Staples (10.3% ) 165,600 Marshall & Ilsley Corporation * 2,517,120 179,100 Altria Group, Inc. 3,644,685 57,100 Merrill Lynch & Company, Inc. * 1,521,715 207,100 ConAgra Foods, Inc. * 4,489,928 96,900 Morgan Stanley 3,825,612 148,100 CVS/Caremark Corporation 5,405,650 38,300 Piper Jaffray Companies # 1,359,650 40,400 Diageo plc ADR 2,843,352 61,900 Principal Financial Group, Inc. * 2,631,369 215,900 General Mills, Inc. * 13,901,801 77,700 Raymond James Financial, Inc. * 2,245,530 70,810 Kimberly-Clark Corporation 4,094,942 355,000 Synovus Financial Corporation * 3,376,050 210,100 Kraft Foods, Inc. * 6,685,382 140,700 Travelers Companies, Inc. 6,207,684 179,100 Philip Morris International, Inc. 9,250,515 116,700 U.S. Bancorp * 3,572,187 116,800 Unilever NV ADR 3,236,528 141,914 Wachovia Corporation * 2,450,855 127,100 Wal-Mart Stores, Inc. 7,450,602 299,800 Washington Federal, Inc. * 5,576,280 Total Consumer Staples 89,162 Washington Mutual, Inc. * 475,233 215,800 Wells Fargo & Company 6,532,266 Energy (14.0% ) Total Financials 53,750 Apache Corporation 6,029,138 36,600 Baker Hughes, Inc. 3,034,506 Health Care (9.2% ) 139,714 Chevron Corporation 11,814,216 165,400 Abbott Laboratories 9,318,636 138,512 ConocoPhillips 11,305,349 40,800 Aetna, Inc. 1,673,208 49,600 Devon Energy Corporation 4,706,544 86,700 Baxter International, Inc. 5,948,487 169,300 Exxon Mobil Corporation 13,616,799 66,300 Eli Lilly and Company 3,123,393 121,200 Halliburton Company * 5,432,184 144,560 Johnson & Johnson 9,898,023 207,100 Nabors Industries, Ltd. #* 7,550,866 105,700 McKesson Corporation 5,918,143 42,600 Royal Dutch Shell plc ADR * 3,015,654 76,000 Merck & Company, Inc. 2,500,400 51,900 Schlumberger, Ltd. 5,273,040 334,700 Pfizer, Inc. 6,248,849 79,000 Sunoco, Inc. * 3,208,190 141,300 Sanofi-Aventis ADR 4,939,848 77,600 Total SA ADR 5,934,848 42,300 WellPoint, Inc. # 2,218,635 70,500 Valero Energy Corporation 2,355,405 77,300 Wyeth 3,132,196 Total Energy Total Health Care Financials (21.4% ) Industrials (10.3% ) 96,500 ACE, Ltd. 4,892,550 203,800 AMR Corporation #* 1,840,314 49,200 AFLAC, Inc. 2,736,012 39,300 Caterpillar, Inc. 2,732,136 64,100 Ameriprise Financial, Inc. 2,724,250 68,300 Eaton Corporation 4,852,032 296,080 Bank of America Corporation * 9,741,032 101,200 Emerson Electric Company 4,928,440 337,403 Bank of New York Mellon Corporation 11,977,806 33,600 FedEx Corporation 2,649,024 144,100 Capital One Financial Corporation * 6,032,026 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 65 Large Cap Value Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (99.7%) Value Shares Common Stock (99.7%) Value Industrials  continued Materials (6.5% ) 21,100 General Dynamics Corporation $1,880,854 113,850 Alcoa, Inc. $3,842,438 312,500 General Electric Company 8,840,625 42,600 Broken Hill Proprietary, Ltd. * 3,180,516 115,500 Honeywell International, Inc. 5,872,020 281,000 E.I. du Pont de Nemours and Company 12,310,610 89,300 Lockheed Martin Corporation 9,316,669 71,740 International Paper Company * 1,988,633 210,550 Republic Services, Inc. 6,842,875 231,700 MeadWestvaco Corporation 6,211,877 127,550 Tyco International, Ltd. 5,683,628 56,200 Praxair, Inc. 5,267,626 95,200 United Technologies Corporation 6,090,896 147,200 Rockwood Holdings, Inc. # 5,615,680 Total Industrials Total Materials Information Technology (14.2% ) Telecommunications Services (3.9% ) 132,100 Accenture, Ltd. * 5,516,496 409,898 AT&T, Inc. 12,628,957 95,400 Amdocs, Ltd. # 2,901,114 179,600 TW Telecom, Inc. #* 2,870,008 74,520 Applied Materials, Inc. 1,290,686 225,464 Verizon Communications, Inc. 7,674,795 163,400 Automatic Data Processing, Inc. 6,978,814 Total Telecommunications 82,000 Cisco Systems, Inc. # 1,803,180 Services 117,800 Corning, Inc. 2,357,178 79,100 F5 Networks, Inc. #* 2,305,765 Utilities (2.9% ) 78,300 Hewitt Associates, Inc. # 2,885,355 49,400 Entergy Corporation 5,281,848 174,900 Hewlett-Packard Company 7,835,520 66,900 Exelon Corporation 5,259,678 461,800 Intel Corporation 10,247,342 88,200 FirstEnergy Corporation 6,487,110 140,350 International Business Machines Total Utilities Corporation 17,961,993 207,600 Microsoft Corporation 5,339,472 Total Common Stock 86,550 Nokia Oyj ADR 2,364,546 (cost $585,149,482) 273,400 Oracle Corporation # 5,886,302 115,149 Sybase, Inc. # 3,870,158 163,800 Texas Instruments, Inc. 3,993,444 26,950 Tyco Electronics, Ltd. 893,123 Total Information Technology Interest Maturity Shares Collateral Held for Securities Loaned (17.3%) Rate (+) Date Value 102,876,716 Thrivent Financial Securities Lending Trust 2.540% N/A $102,876,716 Total Collateral Held for Securities Loaned (cost $102,876,716) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 66 Large Cap Value Fund Schedule of Investments as of July 31, 2008 (unaudited) Interest Maturity Shares Short-Term Investments (0.8%) Rate (+) Date Value 4,512,839 Thrivent Money Market Fund 2.440% N/A $4,512,839 Total Short-Term Investments (at amortized cost) Total Investments (cost $692,539,037) 117.8% Other Assets and Liabilities, Net (17.8%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $78,826,579 Gross unrealized depreciation (71,684,681) Net unrealized appreciation (depreciation) $7,141,898 Cost for federal income tax purposes $692,539,037 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 67 Large Cap Stock Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Consumer Discretionary (6.7% ) 151,200 Sunoco, Inc. * $6,140,232 223,050 Amazon.com, Inc. #~ $17,027,637 148,592 Total SA ADR * 11,364,316 197,700 Best Buy Company, Inc. 7,852,644 136,093 Transocean, Inc. # 18,512,731 1,094,751 Comcast Corporation 22,573,766 134,800 Valero Energy Corporation 4,503,668 317,200 General Motors Corporation * 3,511,404 241,200 XTO Energy, Inc. 11,391,876 200,000 Goodyear Tire & Rubber Company # 3,926,000 Total Energy 611,700 Home Depot, Inc. * 14,576,811 637,500 McDonalds Corporation 38,116,125 Financials (16.2% ) 222,950 NIKE, Inc. * 13,082,706 185,000 ACE, Ltd. 9,379,500 98,667 Nordstrom, Inc. * 2,835,690 94,400 AFLAC, Inc. 5,249,584 207,400 Omnicom Group, Inc. * 8,853,906 25,000 Allstate Corporation 1,155,500 550,300 Pacific Sunwear of California, Inc. # 4,793,113 85,854 American Express Company * 3,186,900 141,600 Pulte Homes, Inc. 1,728,936 404,784 American International Group, Inc. 10,544,623 312,589 Time Warner, Inc. 4,476,274 262,270 Ameriprise Financial, Inc. 11,146,475 483,700 Viacom, Inc. # 13,509,741 977,601 Bank of America Corporation * 32,163,073 69,200 Whirlpool Corporation * 5,238,440 907,834 Bank of New York Mellon Corporation 32,228,107 183,700 WMS Industries, Inc. # 5,176,666 273,800 Capital One Financial Corporation * 11,461,268 Total Consumer Discretionary 265,810 Chubb Corporation 12,769,512 757,777 Citigroup, Inc. * 14,162,852 Consumer Staples (8.5% ) 330,800 Discover Financial Services 4,846,220 798,539 Altria Group, Inc. 16,250,269 222,204 Federal National Mortgage Association * 2,555,346 309,750 Coca-Cola Company 15,952,125 131,171 Goldman Sachs Group, Inc. * 24,140,711 850,453 ConAgra Foods, Inc. * 18,437,821 855,400 Hudson City Bancorp, Inc. 15,619,604 59,850 Costco Wholesale Corporation * 3,751,398 74,300 iShares Nasdaq Biotechnology 284,300 CVS/Caremark Corporation 10,376,950 Index Fund * 6,611,957 76,300 Diageo plc ADR 5,369,994 1,341,504 J.P. Morgan Chase & Company 54,505,308 372,102 General Mills, Inc. * 23,959,648 309,000 KeyCorp * 3,259,950 502,204 Kraft Foods, Inc. * 15,980,131 161,283 Loews Corporation 7,186,770 103,900 Molson Coors Brewing Company * 5,607,483 540,300 Marshall & Ilsley Corporation * 8,212,560 619,877 Philip Morris International, Inc. 32,016,647 110,208 Merrill Lynch & Company, Inc. * 2,937,043 273,900 Procter & Gamble Company 17,934,972 297,420 MetLife, Inc. * 15,100,013 136,300 Sara Lee Corporation 1,861,858 230,800 Morgan Stanley * 9,111,984 339,500 Unilever NV ADR 9,407,545 135,850 Northern Trust Corporation 10,619,394 628,700 Wal-Mart Stores, Inc. 36,854,394 75,400 Piper Jaffray Companies # 2,676,700 Total Consumer Staples 118,673 Principal Financial Group, Inc. * 5,044,789 133,481 Prudential Financial, Inc. * 9,206,185 Energy (13.3% ) 147,300 Raymond James Financial, Inc. * 4,256,970 155,916 Apache Corporation 17,489,098 846,700 Synovus Financial Corporation * 8,052,117 105,300 Baker Hughes, Inc. 8,730,423 205,900 T. Rowe Price Group, Inc. *~ 12,323,115 562,871 ConocoPhillips 45,941,531 415,861 Travelers Companies, Inc. 18,347,787 85,050 CONSOL Energy, Inc. ~ 6,326,870 578,201 Wachovia Corporation * 9,985,531 215,250 Devon Energy Corporation 20,425,072 561,800 Washington Federal, Inc. * 10,449,480 909,644 Exxon Mobil Corporation 73,162,668 572,355 Wells Fargo & Company 17,325,186 232,700 Halliburton Company * 10,429,614 Total Financials 392,800 Nabors Industries, Ltd. #* 14,321,488 233,300 Occidental Petroleum Corporation 18,391,039 297,250 Petroleo Brasileiro SA ADR * 16,619,248 80,500 Royal Dutch Shell plc ADR * 5,698,595 433,291 Schlumberger, Ltd. 44,022,366 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 68 Large Cap Stock Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Health Care (14.0% ) 338,400 Corning, Inc. $6,771,384 1,060,268 Abbott Laboratories $59,735,499 544,050 Dell, Inc. #* 13,367,308 152,500 Aetna, Inc. 6,254,025 885,150 EMC Corporation # 13,286,102 99,312 Allergan, Inc. 5,157,272 150,200 F5 Networks, Inc. #* 4,378,330 426,543 Baxter International, Inc. 29,265,115 70,942 Google, Inc. # 33,608,772 127,000 Eli Lilly and Company 5,982,970 151,400 Hewitt Associates, Inc. #* 5,579,090 116,466 Express Scripts, Inc. #* 8,215,512 669,083 Hewlett-Packard Company 29,974,918 969,936 Gilead Sciences, Inc. # 52,357,145 1,750,257 Intel Corporation 38,838,203 258,600 Hologic, Inc. #* 4,776,342 497,230 International Business Machines 777,414 Johnson & Johnson 53,229,537 Corporation 63,635,495 409,617 McKesson Corporation 22,934,456 146,750 Intersil Corporation 3,541,078 109,700 Medco Health Solutions, Inc. # 5,438,926 690,500 Marvell Technology Group, Ltd. #* 10,212,495 301,850 Merck & Company, Inc. 9,930,865 56,100 MasterCard, Inc. 13,696,815 642,436 Pfizer, Inc. 11,994,280 1,809,449 Microsoft Corporation 46,539,028 270,967 Sanofi-Aventis ADR * 9,473,006 366,600 Nokia Oyj ADR 10,015,512 334,200 St. Jude Medical, Inc. # 15,567,036 912,854 Oracle Corporation # 19,653,747 741,874 Thermo Fisher Scientific, Inc. #* 44,898,214 370,013 QUALCOMM, Inc. 20,476,519 86,833 WellPoint, Inc. # 4,554,391 75,100 Research in Motion, Ltd. # 9,223,782 Total Health Care 230,846 Sybase, Inc. #* 7,758,734 564,000 Symantec Corporation # 11,883,480 Industrials (9.0% ) 314,500 Texas Instruments, Inc. 7,667,510 542,100 AMR Corporation #* 4,895,163 82,200 Visa, Inc. 6,005,532 122,252 Caterpillar, Inc. * 8,498,959 143,950 VistaPrint, Ltd. #* 3,709,592 163,306 Danaher Corporation * 13,007,323 Total Information Technology 199,832 Deere & Company 14,020,213 131,000 Eaton Corporation  9,306,240 Materials (7.1% ) 322,850 Emerson Electric Company 15,722,795 144,693 Air Products and Chemicals, Inc. 13,776,221 65,000 FedEx Corporation 5,124,600 360,122 Alcoa, Inc. 12,154,118 113,050 Fluor Corporation 9,196,618 82,200 Broken Hill Proprietary, Ltd. * 6,137,052 151,850 Foster Wheeler, Ltd. # 8,620,524 527,051 E.I. du Pont de Nemours 679,778 General Electric Company 19,230,920 and Company 23,090,104 387,714 Honeywell International, Inc. 19,711,380 147,239 Freeport-McMoRan 197,029 Lockheed Martin Corporation * 20,556,036 Copper & Gold, Inc. 14,245,373 601,150 Northwest Airlines Corporation #* 5,506,534 703,674 MeadWestvaco Corporation 18,865,500 406,800 Republic Services, Inc. 13,221,000 312,650 Monsanto Company 37,239,742 239,300 Tyco International, Ltd. 10,663,208 73,100 Potash Corporation of 204,696 Union Pacific Corporation 16,875,138 Saskatchewan, Inc. * 14,932,137 495,426 United Technologies Corporation 31,697,355 284,542 Praxair, Inc. 26,670,122 Total Industrials 282,000 Rockwood Holdings, Inc. # 10,758,300 Total Materials Information Technology (19.6% ) 473,100 Accenture, Ltd. * 19,756,656 Telecommunications Services (1.8% ) 374,000 Altera Corporation * 8,209,300 450,100 AT&T, Inc.  13,867,581 184,800 Amdocs, Ltd. # 5,619,768 269,300 Crown Castle International 168,728 Apple Computer, Inc. # 26,819,316 Corporation # 10,287,260 306,200 Automatic Data Processing, Inc. 13,077,802 188,762 NII Holdings, Inc. # 10,317,731 409,700 Broadcom Corporation # 9,951,613 706,646 TW Telecom, Inc. #* 11,292,203 1,095,405 Cisco Systems, Inc. # 24,087,956 Total Telecommunications 152,700 Cognizant Technology Solutions Services Corporation # 4,286,289 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 69 Large Cap Stock Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (98.0%) Value Utilities (1.8% ) 144,800 DTE Energy Company * $5,936,800 1,099,355 Southern Company 38,906,173 Total Utilities Total Common Stock (cost $2,145,624,659) Interest Maturity Shares Collateral Held for Securities Loaned (18.6%) Rate (+) Date Value 464,990,389 Thrivent Financial Securities Lending Trust 2.540% N/A $464,990,389 Total Collateral Held for Securities Loaned (cost $464,990,389) Shares or Principal Interest Maturity Amount Short-Term Investments (2.3%) Rate (+) Date Value $2,100,000 Federal National Mortgage Association  2.143% 9/17/2008 $2,094,226 33,020,000 Rabobank USA Finance Corporation 2.160 8/1/2008 33,020,000 22,563,302 Thrivent Money Market Fund 2.440 N/A 22,563,302 Total Short-Term Investments (at amortized cost) Total Investments (cost $2,668,292,576) 118.9% Other Assets and Liabilities, Net (18.9%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Futures 40 September 2008 $12,589,150 $12,671,000 $81,850 Total Futures The accompanying Notes to Schedule of Investments are an integral part of this schedule. 70 Large Cap Stock Fund Schedule of Investments as of July 31, 2008 (unaudited) Number of Exercise Expiration Unrealized Call Options Written Contracts Price Date Value Gain/(Loss) Amazon.com, Inc. 195 $85 August 2008 ($7,605) $4,746 Amazon.com, Inc. 346 80 August 2008 (50,516) 12,756 CONSOL Energy, Inc. 197 85 August 2008 (67,604) 0 T. Rowe Price Group, Inc. 72 60 August 2008 (17,280) 2,592 Total Call Options Written # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At July 31, 2008, $2,094,226 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $23,173,821 of investments were earmarked as collateral to cover open financial futures contracts. ~ All or a portion of the security was earmarked as collateral to cover options. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $465,139,935 Gross unrealized depreciation (154,703,411) Net unrealized appreciation (depreciation) $310,436,524 Cost for federal income tax purposes $2,668,292,576 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 71 Large Cap Index Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Consumer Discretionary (8.0% ) 1,900 Marriott International, Inc. $49,229 500 Abercrombie & Fitch Company $27,610 2,200 Mattel, Inc. 44,110 1,900 Amazon.com, Inc. # 145,046 7,000 McDonalds Corporation 418,530 900 Apollo Group, Inc. # 56,061 2,000 McGraw-Hill Companies, Inc. 81,340 800 AutoNation, Inc. # 8,256 200 Meredith Corporation 5,112 300 AutoZone, Inc. # 39,087 900 New York Times Company * 11,331 1,600 Bed Bath & Beyond, Inc. # 44,528 1,700 Newell Rubbermaid, Inc. 28,101 2,175 Best Buy Company, Inc. 86,391 14,200 News Corporation 200,646 500 Big Lots, Inc. # 15,230 2,300 NIKE, Inc. 134,964 400 Black & Decker Corporation 24,008 1,100 Nordstrom, Inc. 31,614 2,700 Carnival Corporation 99,738 1,700 Office Depot, Inc. # 11,560 4,250 CBS Corporation 69,530 2,000 Omnicom Group, Inc. * 85,380 800 Centex Corporation 11,744 400 Polo Ralph Lauren Corporation 23,668 2,100 Coach, Inc. # 53,571 1,300 Pulte Homes, Inc. 15,873 18,330 Comcast Corporation 377,965 800 RadioShack Corporation 13,344 1,700 D.R. Horton, Inc. 18,904 600 Scripps Networks Interactive 24,324 900 Darden Restaurants, Inc. 29,313 472 Sears Holdings Corporation #* 38,232 400 Dillards, Inc. * 4,044 600 Sherwin-Williams Company 31,950 4,400 DIRECTV Group, Inc. # 118,888 400 Snap-On, Inc. 22,516 1,800 Eastman Kodak Company 26,352 500 Stanley Works 22,240 1,300 Expedia, Inc. # 25,441 4,350 Staples, Inc. 97,875 900 Family Dollar Stores, Inc. 20,970 4,500 Starbucks Corporation # 66,105 13,856 Ford Motor Company #* 66,509 1,200 Starwood Hotels & Resorts 900 Fortune Brands, Inc. 51,579 Worldwide, Inc. 41,148 1,000 GameStop Corporation 40,510 4,800 Target Corporation 217,104 1,400 Gannett Company, Inc. 25,368 750 Tiffany & Company 28,342 2,800 Gap, Inc. 45,136 22,150 Time Warner, Inc. 317,188 3,500 General Motors Corporation * 38,745 2,600 TJX Companies, Inc. 87,646 1,000 Genuine Parts Company 40,110 500 VF Corporation 35,790 1,500 Goodyear Tire & Rubber Company #* 29,445 3,950 Viacom, Inc. # 110,324 2,000 H&R Block, Inc. 48,660 11,800 Walt Disney Company 358,130 1,500 Harley-Davidson, Inc. * 56,760 50 Washington Post Company 30,912 400 Harman International Industries, Inc. 16,468 500 Wendys International, Inc. 11,475 900 Hasbro, Inc. 34,848 483 Whirlpool Corporation * 36,563 10,500 Home Depot, Inc. 250,215 1,100 Wyndham Worldwide Corporation 19,734 1,100 IAC InterActiveCorp # 19,206 2,900 Yum! Brands, Inc. 103,878 1,900 International Game Technology 41,249 Total Consumer Discretionary 2,931 Interpublic Group of Companies, Inc. # 25,763 1,400 J.C. Penney Company, Inc. Consumer Staples (11.0% ) (Holding Company) 43,162 12,900 Altria Group, Inc.  262,515 3,700 Johnson Controls, Inc. 111,592 4,400 Anheuser-Busch Companies, Inc. 298,144 500 Jones Apparel Group, Inc. 8,370 3,996 Archer-Daniels-Midland Company 114,405 500 KB Home * 8,795 2,600 Avon Products, Inc. 110,240 1,900 Kohls Corporation #* 79,629 500 Brown-Forman Corporation 35,980 1,000 Leggett & Platt, Inc. 19,500 1,300 Campbell Soup Company 47,294 900 Lennar Corporation * 10,890 900 Clorox Company 49,050 1,900 Limited Brands, Inc. 31,331 12,300 Coca-Cola Company 633,450 600 Liz Claiborne, Inc. 7,842 1,800 Coca-Cola Enterprises, Inc. 30,474 9,000 Lowes Companies, Inc. * 182,880 3,100 Colgate-Palmolive Company 230,237 2,556 Macys Group, Inc 48,078 2,800 ConAgra Foods, Inc. 60,704 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 72 Large Cap Index Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Consumer Staples  continued 1,700 Hess Corporation $172,380 1,200 Constellation Brands, Inc. # $25,824 4,330 Marathon Oil Corporation 214,205 2,700 Costco Wholesale Corporation * 169,236 500 Massey Energy Company 37,125 8,810 CVS/Caremark Corporation 321,565 1,200 Murphy Oil Corporation 95,676 900 Dean Foods Company # 19,170 1,700 Nabors Industries, Ltd. # 61,982 700 Estee Lauder Companies, Inc. 30,870 2,600 National Oilwell Varco, Inc. # 204,438 2,100 General Mills, Inc. 135,219 1,700 Noble Corporation 88,179 1,900 H.J. Heinz Company 95,722 1,100 Noble Energy, Inc. 81,257 1,000 Hershey Company * 36,770 5,100 Occidental Petroleum Corporation 402,033 1,600 Kellogg Company 84,896 1,700 Peabody Energy Corporation 115,005 2,600 Kimberly-Clark Corporation 150,358 1,000 Range Resources Corporation 48,560 9,380 Kraft Foods, Inc. * 298,472 700 Rowan Companies, Inc. 27,860 4,100 Kroger Company 115,948 7,400 Schlumberger, Ltd. 751,840 1,100 Lorillard, Inc. # 73,821 1,200 Smith International, Inc. 89,256 800 McCormick & Company, Inc. 32,080 2,100 Southwestern Energy Company # 76,251 900 Molson Coors Brewing Company 48,573 3,870 Spectra Energy Corporation 105,148 800 Pepsi Bottling Group, Inc. 22,280 700 Sunoco, Inc. 28,427 9,790 PepsiCo, Inc. 651,622 900 Tesoro Petroleum Corporation 13,896 13,000 Philip Morris International, Inc. 671,450 1,968 Transocean, Inc. # 267,707 18,910 Procter & Gamble Company 1,238,227 3,300 Valero Energy Corporation 110,253 1,100 Reynolds American, Inc. 61,413 4,200 Weatherford International, Ltd. #* 158,466 2,700 Safeway, Inc. 72,144 3,600 Williams Companies, Inc. 115,380 4,400 Sara Lee Corporation 60,104 3,450 XTO Energy, Inc. 162,944 1,309 SUPERVALU, Inc. 33,537 Total Energy 3,700 SYSCO Corporation 104,932 1,700 Tyson Foods, Inc. 25,330 Financials (15.0% ) 900 UST, Inc. 47,349 2,900 AFLAC, Inc.  161,269 6,100 Walgreen Company 209,474 3,400 Allstate Corporation 157,148 14,400 Wal-Mart Stores, Inc. 844,128 1,300 American Capital, Ltd. * 26,416 900 Whole Foods Market, Inc. * 19,953 7,200 American Express Company 267,264 1,375 William Wrigley Jr. Company 108,570 16,644 American International Group, Inc. 433,576 Total Consumer Staples 1,400 Ameriprise Financial, Inc. 59,500 1,800 Aon Corporation 82,440 Energy (13.8% ) 535 Apartment Investment & 2,890 Anadarko Petroleum Corporation 167,360 Management Company 18,281 2,022 Apache Corporation 226,808 600 Assurant, Inc. 36,072 1,900 Baker Hughes, Inc. 157,529 500 Avalonbay Communities, Inc. 49,855 1,800 BJ Services Company 52,920 28,177 Bank of America Corporation 927,028 600 Cabot Oil & Gas Corporation 26,406 7,105 Bank of New York Mellon Corporation 252,228 1,300 Cameron International Corporation # 62,088 3,400 BB&T Corporation 95,268 3,000 Chesapeake Energy Corporation * 150,450 700 Boston Properties, Inc. 67,333 12,803 Chevron Corporation 1,082,622 2,318 Capital One Financial Corporation * 97,031 9,488 ConocoPhillips 774,411 1,100 CB Richard Ellis Group, Inc. # 15,455 1,100 CONSOL Energy, Inc. 81,829 5,700 Charles Schwab Corporation 130,473 2,800 Devon Energy Corporation 265,692 2,300 Chubb Corporation 110,492 4,292 El Paso Corporation 76,956 1,007 Cincinnati Financial Corporation 28,035 900 ENSCO International, Inc. 62,226 1,700 CIT Group, Inc. * 14,416 1,500 EOG Resources, Inc. 150,795 33,606 Citigroup, Inc. 628,096 32,600 Exxon Mobil Corporation 2,622,017 290 CME Group, Inc. 104,438 5,400 Halliburton Company * 242,028 900 Comerica, Inc. 25,848 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 73 Large Cap Index Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Financials  continued 4,314 Regions Financial Corporation $40,897 700 Developers Diversified Realty 550 SAFECO Corporation 36,388 Corporation $22,372 1,400 Simon Property Group, Inc. * 129,682 3,000 Discover Financial Services 43,950 2,900 SLM Corporation # 49,677 2,900 E*TRADE Financial Corporation #* 8,758 2,935 Sovereign Bancorp, Inc. 27,941 1,700 Equity Residential REIT 73,389 2,600 State Street Corporation 186,264 4,000 Federal Home Loan Mortgage 2,200 SunTrust Banks, Inc. * 90,332 Corporation * 32,680 1,600 T. Rowe Price Group, Inc. 95,760 6,600 Federal National Mortgage Association 75,900 600 Torchmark Corporation 34,830 500 Federated Investors, Inc. 16,430 3,764 Travelers Companies, Inc. 166,068 3,522 Fifth Third Bancorp 49,202 10,718 U.S. Bancorp * 328,078 1,200 First Horizon National Corporation 11,280 2,100 UnumProvident Corporation 50,736 1,000 Franklin Resources, Inc. 100,610 800 Vornado Realty Trust * 76,056 1,700 General Growth Properties, Inc. * 46,597 13,232 Wachovia Corporation * 228,517 2,700 Genworth Financial, Inc. 43,119 9,301 Washington Mutual, Inc. * 49,574 2,400 Goldman Sachs Group, Inc. 441,696 20,400 Wells Fargo & Company * 617,508 1,900 Hartford Financial Services Group, Inc. 120,441 1,900 XL Capital, Ltd. 33,991 1,500 Health Care Property Investors, Inc. 54,105 700 Zions Bancorporation * 20,489 3,200 Host Marriott Corporation 41,952 Total Financials 3,200 Hudson City Bancorp, Inc. 58,432 2,310 Huntington Bancshares, Inc. 16,216 Health Care (12.4% ) 400 IntercontinentalExchange, Inc. # 39,920 9,500 Abbott Laboratories  535,230 21,332 J.P. Morgan Chase & Company 866,719 3,000 Aetna, Inc. 123,030 900 Janus Capital Group, Inc. 27,306 1,900 Allergan, Inc. 98,667 3,000 KeyCorp 31,650 1,000 AmerisourceBergen Corporation 41,870 1,600 Kimco Realty Corporation 56,464 6,736 Amgen, Inc. # 421,876 900 Legg Mason, Inc. 36,315 1,000 Applied Biosystems, Inc. 36,930 4,300 Lehman Brothers Holdings, Inc. 74,562 700 Barr Pharmaceuticals, Inc. # 46,186 1,100 Leucadia National Corporation * 49,247 3,900 Baxter International, Inc. 267,579 1,643 Lincoln National Corporation 78,371 1,500 Becton, Dickinson and Company 127,365 2,200 Loews Corporation 98,032 1,790 Biogen Idec, Inc. # 124,870 500 M&T Bank Corporation 35,190 8,335 Boston Scientific Corporation # 99,103 3,200 Marsh & McLennan Companies, Inc. 90,400 12,200 Bristol-Myers Squibb Company 257,664 1,600 Marshall & Ilsley Corporation * 24,320 600 C.R. Bard, Inc. 55,704 1,300 MBIA, Inc. * 7,709 2,200 Cardinal Health, Inc. 118,206 8,200 Merrill Lynch & Company, Inc. * 218,530 2,700 Celgene Corporation # 203,823 4,400 MetLife, Inc. 223,388 1,700 CIGNA Corporation 62,934 800 MGIC Investment Corporation 5,120 950 Coventry Health Care, Inc. #* 33,602 1,300 Moodys Corporation * 45,253 3,059 Covidien, Ltd. 150,625 6,800 Morgan Stanley 268,464 700 DaVita, Inc. # 39,095 4,700 National City Corporation * 22,231 6,100 Eli Lilly and Company 287,371 1,200 Northern Trust Corporation 93,804 1,600 Express Scripts, Inc. #* 112,864 1,600 NYSE Euronext 75,584 1,900 Forest Laboratories, Inc. # 67,469 1,100 Plum Creek Timber Company, Inc. 53,592 1,700 Genzyme Corporation # 130,305 2,100 PNC Financial Services Group, Inc. 149,709 5,700 Gilead Sciences, Inc. # 307,686 1,600 Principal Financial Group, Inc. * 68,016 950 Hospira, Inc. # 36,252 4,200 Progressive Corporation 85,050 1,000 Humana, Inc. # 43,910 1,600 ProLogis Trust 78,208 1,100 IMS Health, Inc. 22,990 2,700 Prudential Financial, Inc. * 186,219 200 Intuitive Surgical, Inc. # 62,258 800 Public Storage, Inc. 65,512 17,390 Johnson & Johnson 1,190,693 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 74 Large Cap Index Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Health Care  continued 1,000 Fluor Corporation $81,350 1,533 King Pharmaceuticals, Inc. # $17,645 2,500 General Dynamics Corporation 222,850 700 Laboratory Corporation of 61,600 General Electric Company 1,742,664 America Holdings # 47,306 800 Goodrich Corporation 39,312 1,700 McKesson Corporation 95,183 4,600 Honeywell International, Inc. 233,864 3,150 Medco Health Solutions, Inc. # 156,177 2,500 Illinois Tool Works, Inc. 117,125 6,900 Medtronic, Inc. 364,527 1,953 Ingersoll-Rand Company 70,308 13,300 Merck & Company, Inc. 437,570 1,100 ITT Corporation 73,656 300 Millipore Corporation # 21,105 800 Jacobs Engineering Group, Inc. # 61,872 1,900 Mylan Laboratories, Inc. # 24,643 800 L-3 Communications Holdings, Inc. 78,952 700 Patterson Companies, Inc. # 21,861 2,100 Lockheed Martin Corporation 219,093 700 PerkinElmer, Inc. 20,370 800 Manitowoc Company, Inc. 21,088 41,840 Pfizer, Inc. 781,153 2,200 Masco Corporation 36,278 1,000 Quest Diagnostics, Inc. * 53,160 800 Monster Worldwide, Inc. # 14,192 10,000 Schering-Plough Corporation 210,800 2,300 Norfolk Southern Corporation 165,416 2,100 St. Jude Medical, Inc. # 97,818 2,134 Northrop Grumman Corporation 143,810 1,500 Stryker Corporation 96,285 2,255 PACCAR, Inc. * 94,845 3,000 Tenet Healthcare Corporation # 17,370 700 Pall Corporation 28,294 2,600 Thermo Fisher Scientific, Inc. # 157,352 1,050 Parker-Hannifin Corporation 64,764 7,600 UnitedHealth Group, Inc. 213,408 1,300 Pitney Bowes, Inc. 41,197 800 Varian Medical Systems, Inc. # 48,000 900 Precision Castparts Corporation 84,087 600 Waters Corporation # 40,764 1,300 R.R. Donnelley & Sons Company 34,710 600 Watson Pharmaceuticals, Inc. # 17,346 2,600 Raytheon Company 148,018 3,300 WellPoint, Inc. # 173,085 1,000 Robert Half International, Inc. 25,290 8,200 Wyeth 332,264 900 Rockwell Automation, Inc. 40,059 1,440 Zimmer Holdings, Inc. # 99,230 1,000 Rockwell Collins, Inc. 49,690 Total Health Care 400 Ryder System, Inc. 26,384 4,500 Southwest Airlines Company 70,155 Industrials (11.2% ) 600 Terex Corporation # 28,398 4,400 3M Company 309,716 1,500 Textron, Inc. 65,205 2,100 Allied Waste Industries, Inc. # 25,410 2,959 Tyco International, Ltd. 131,853 700 Avery Dennison Corporation 30,807 3,200 Union Pacific Corporation 263,808 4,600 Boeing Company 281,106 6,300 United Parcel Service, Inc. 397,404 1,800 Burlington Northern Santa 6,000 United Technologies Corporation 383,880 Fe Corporation 187,434 400 W.W. Grainger, Inc. 35,804 1,100 C.H. Robinson Worldwide, Inc. 53,020 3,000 Waste Management, Inc. 106,620 3,800 Caterpillar, Inc. 264,176 Total Industrials 800 Cintas Corporation 22,752 1,100 Cooper Industries, Ltd. 46,387 Information Technology (16.2% ) 2,500 CSX Corporation 168,950 3,300 Adobe Systems, Inc. #* 136,455 1,300 Cummins, Inc. 86,242 3,700 Advanced Micro Devices, Inc. #* 15,577 1,600 Danaher Corporation * 127,440 600 Affiliated Computer Services, Inc. # 28,920 2,700 Deere & Company 189,432 2,200 Agilent Technologies, Inc. # 79,332 1,200 Dover Corporation 59,556 1,000 Akamai Technologies, Inc. # 23,340 1,050 Eaton Corporation 74,592 1,900 Altera Corporation 41,705 4,800 Emerson Electric Company 233,760 1,800 Analog Devices, Inc. 54,918 800 Equifax, Inc. 28,072 5,400 Apple Computer, Inc. # 858,330 1,300 Expeditors International of 8,400 Applied Materials, Inc. 145,488 Washington, Inc. 46,163 1,400 Autodesk, Inc. # 44,646 1,900 FedEx Corporation 149,796 3,200 Automatic Data Processing, Inc. 136,672 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 75 Large Cap Index Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Information Technology  continued 1,400 SanDisk Corporation # $19,740 1,200 BMC Software, Inc. # $39,468 4,800 Sun Microsystems, Inc. # 51,024 2,800 Broadcom Corporation # 68,012 5,147 Symantec Corporation # 108,447 2,400 CA, Inc. 57,264 2,500 Tellabs, Inc. # 12,850 585 CIENA Corporation # 12,092 1,100 Teradata Corporation # 25,762 36,500 Cisco Systems, Inc. # 802,635 1,100 Teradyne, Inc. # 10,307 1,100 Citrix Systems, Inc. # 29,304 8,200 Texas Instruments, Inc. 199,916 1,800 Cognizant Technology Solutions 1,200 Total System Services, Inc. 23,496 Corporation # 50,526 2,959 Tyco Electronics, Ltd. 98,061 900 Computer Sciences Corporation # 42,633 2,200 Unisys Corporation # 8,118 1,600 Compuware Corporation # 17,600 1,200 VeriSign, Inc. # 39,048 800 Convergys Corporation # 10,160 4,603 Western Union Company 127,227 9,700 Corning, Inc. 194,097 5,600 Xerox Corporation 76,384 12,500 Dell, Inc. #* 307,125 1,700 Xilinx, Inc. 42,211 6,800 eBay, Inc. # 171,156 8,500 Yahoo!, Inc. # 169,065 2,000 Electronic Arts, Inc. # 86,360 Total Information Technology 3,100 Electronic Data Systems Corporation 76,911 12,800 EMC Corporation # 192,128 Materials (3.7% ) 1,100 Fidelity National Information 1,300 Air Products and Chemicals, Inc. 123,773 Services, Inc. 20,845 700 AK Steel Holding Corporation 44,450 1,050 Fiserv, Inc. # 50,211 5,000 Alcoa, Inc. 168,750 1,400 Google, Inc. # 663,250 600 Allegheny Technologies, Inc. 28,374 15,241 Hewlett-Packard Company 682,797 300 Ashland, Inc. 12,531 35,400 Intel Corporation 785,526 600 Ball Corporation 26,748 8,500 International Business Machines 600 Bemis Company, Inc. 16,896 Corporation 1,087,830 5,783 Dow Chemical Company 192,632 2,000 Intuit, Inc. # 54,660 5,600 E.I. du Pont de Nemours and Company 245,336 1,300 Jabil Circuit, Inc. 21,138 500 Eastman Chemical Company 29,980 1,375 JDS Uniphase Corporation # 15,029 1,100 Ecolab, Inc. 49,170 3,200 Juniper Networks, Inc. # 83,296 2,338 Freeport-McMoRan Copper & Gold, Inc. 226,202 1,100 KLA-Tencor Corporation 41,349 700 Hercules, Inc. 14,035 600 Lexmark International, Inc. # 21,048 500 International Flavors & Fragrances, Inc. 20,110 1,400 Linear Technology Corporation 43,470 2,600 International Paper Company 72,072 3,900 LSI Corporation #* 27,066 1,091 MeadWestvaco Corporation 29,250 400 MasterCard, Inc. 97,660 3,368 Monsanto Company 401,162 1,400 MEMC Electronic Materials, Inc. # 64,694 2,800 Newmont Mining Corporation 134,288 1,100 Microchip Technology, Inc. * 35,123 1,900 Nucor Corporation 108,718 4,700 Micron Technology, Inc. #* 22,701 800 Pactiv Corporation # 19,288 49,500 Microsoft Corporation 1,273,140 1,000 PPG Industries, Inc. 60,640 900 Molex, Inc. 22,077 1,900 Praxair, Inc. 178,087 13,900 Motorola, Inc. 120,096 800 Rohm and Haas Company 60,000 1,300 National Semiconductor Corporation * 27,235 1,000 Sealed Air Corporation 21,700 2,100 NETAPP, Inc. # 53,655 800 Sigma-Aldrich Corporation 48,592 2,200 Novell, Inc. # 12,254 600 Titanium Metals Corporation * 6,756 600 Novellus Systems, Inc. # 12,222 700 United States Steel Corporation 112,252 3,450 NVIDIA Corporation # 39,468 700 Vulcan Materials Company * 44,933 24,491 Oracle Corporation # 527,291 1,300 Weyerhaeuser Company 69,498 2,000 Paychex, Inc. 65,840 Total Materials 800 QLogic Corporation # 15,072 10,000 QUALCOMM, Inc. 553,400 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 76 Large Cap Index Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Telecommunications Services (3.0% ) 1,000 DTE Energy Company $41,000 2,400 American Tower Corporation # $100,560 7,840 Duke Energy Corporation 137,827 36,668 AT&T, Inc. 1,129,741 3,083 Dynegy, Inc. # 20,749 700 CenturyTel, Inc. 26,033 2,000 Edison International, Inc. 96,680 943 Embarq Corporation 43,161 1,200 Entergy Corporation 128,304 2,000 Frontier Communications 4,050 Exelon Corporation 318,411 Corporation # 23,120 1,900 FirstEnergy Corporation 139,745 9,400 Qwest Communications 2,500 FPL Group, Inc. 161,325 International, Inc. * 36,002 430 Integrys Energy Group, Inc. 21,956 17,568 Sprint Nextel Corporation 143,004 300 Nicor, Inc. 11,946 17,600 Verizon Communications, Inc. 599,104 1,737 NiSource, Inc. 29,668 2,801 Windstream Corporation * 33,388 1,200 Pepco Holdings, Inc. 29,928 Total Telecommunications 2,200 PG&E Corporation 84,766 Services 600 Pinnacle West Capital Corporation 20,142 2,300 PPL Corporation 108,008 Utilities (3.7% ) 1,627 Progress Energy, Inc. 68,838 4,200 AES Corporation # 67,788 3,100 Public Service Enterprise Group, Inc. 129,580 1,000 Allegheny Energy, Inc. 48,400 1,100 Questar Corporation 58,168 1,300 Ameren Corporation 53,417 1,500 Sempra Energy 84,240 2,500 American Electric Power Company, Inc. 98,750 4,700 Southern Company 166,333 2,000 CenterPoint Energy, Inc. 31,540 1,300 TECO Energy, Inc. 24,115 1,400 CMS Energy Corporation 18,900 2,655 Xcel Energy, Inc. 53,259 1,700 Consolidated Edison, Inc. 67,490 Total Utilities 1,100 Constellation Energy Group, Inc. 91,476 3,600 Dominion Resources, Inc. 159,048 Total Common Stock (cost $57,095,217) Interest Maturity Shares Collateral Held for Securities Loaned (5.5%) Rate (+) Date Value 3,844,927 Thrivent Financial Securities Lending Trust 2.540% N/A $3,844,927 Total Collateral Held for Securities Loaned (cost $3,844,927) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 77 Large Cap Index Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (2.1%) Rate (+) Date Value $100,000 Federal National Mortgage Association  2.189% 9/17/2008 $99,719 1,336,542 Thrivent Money Market Fund 2.440 N/A 1,336,542 Total Short-Term Investments (at amortized cost) Total Investments (cost $62,376,405) 105.6% Other Assets and Liabilities, Net (5.6%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Mini-Futures 20 September 2008 $1,272,218 $1,267,100 ($5,118) Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At July 31, 2008, $99,719 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $1,817,344 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages, and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $19,275,147 Gross unrealized depreciation (8,030,299) Net unrealized appreciation (depreciation) $11,244,848 Cost for federal income tax purposes $62,376,405 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 78 Large Cap Index Fund-I Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (94.8%) Value Shares Common Stock (94.8%) Value Consumer Discretionary (7.6% ) 710 Marriott International, Inc. $18,396 200 Abercrombie & Fitch Company $11,044 862 Mattel, Inc. 17,283 800 Amazon.com, Inc. # 61,072 2,785 McDonalds Corporation 166,515 355 Apollo Group, Inc. # 22,113 808 McGraw-Hill Companies, Inc. 32,861 358 AutoNation, Inc. # 3,695 100 Meredith Corporation 2,556 152 AutoZone, Inc. # 19,804 354 New York Times Company 4,457 657 Bed Bath & Beyond, Inc. # 18,284 656 Newell Rubbermaid, Inc. 10,844 841 Best Buy Company, Inc. 33,405 5,700 News Corporation 80,541 152 Big Lots, Inc. # 4,630 914 NIKE, Inc. 53,634 101 Black & Decker Corporation 6,062 404 Nordstrom, Inc. 11,611 1,065 Carnival Corporation 39,341 707 Office Depot, Inc. # 4,808 1,711 CBS Corporation 27,992 806 Omnicom Group, Inc. * 34,408 302 Centex Corporation 4,433 100 Polo Ralph Lauren Corporation 5,917 800 Coach, Inc. # 20,408 504 Pulte Homes, Inc. 6,154 7,324 Comcast Corporation 151,021 303 RadioShack Corporation 5,054 700 D.R. Horton, Inc. 7,784 200 Scripps Networks Interactive 8,108 380 Darden Restaurants, Inc. 12,377 175 Sears Holdings Corporation #* 14,175 101 Dillards, Inc. 1,021 253 Sherwin-Williams Company 13,472 1,700 DIRECTV Group, Inc. # 45,934 100 Snap-On, Inc. 5,629 758 Eastman Kodak Company 11,097 201 Stanley Works 8,940 500 Expedia, Inc. # 9,785 1,718 Staples, Inc. 38,655 305 Family Dollar Stores, Inc. 7,106 1,820 Starbucks Corporation # 26,736 5,520 Ford Motor Company #* 26,496 506 Starwood Hotels & Resorts 354 Fortune Brands, Inc. 20,288 Worldwide, Inc. 17,351 400 GameStop Corporation 16,204 1,928 Target Corporation 87,203 604 Gannett Company, Inc. * 10,944 354 Tiffany & Company 13,378 1,074 Gap, Inc. 17,313 8,786 Time Warner, Inc. 125,816 1,365 General Motors Corporation * 15,111 1,016 TJX Companies, Inc. 34,249 354 Genuine Parts Company 14,199 202 VF Corporation 14,459 603 Goodyear Tire & Rubber Company # 11,837 1,511 Viacom, Inc. # 42,202 810 H&R Block, Inc. 19,707 4,711 Walt Disney Company 142,979 608 Harley-Davidson, Inc. * 23,007 25 Washington Post Company 15,456 100 Harman International Industries, Inc. 4,117 202 Wendys International, Inc. 4,636 304 Hasbro, Inc. 11,771 180 Whirlpool Corporation 13,626 4,167 Home Depot, Inc. 99,300 425 Wyndham Worldwide Corporation 7,624 400 IAC InterActiveCorp # 6,984 1,118 Yum! Brands, Inc. 40,047 808 International Game Technology 17,542 Total Consumer Discretionary 1,117 Interpublic Group of Companies, Inc. # 9,818 556 J.C. Penney Company, Inc. Consumer Staples (10.6% ) (Holding Company) 17,141 5,109 Altria Group, Inc.  103,968 1,412 Johnson Controls, Inc. * 42,586 1,725 Anheuser-Busch Companies, Inc. 116,886 254 Jones Apparel Group, Inc. 4,252 1,538 Archer-Daniels-Midland Company 44,033 200 KB Home * 3,518 1,012 Avon Products, Inc. 42,909 758 Kohls Corporation # 31,768 200 Brown-Forman Corporation 14,392 404 Leggett & Platt, Inc. 7,878 560 Campbell Soup Company 20,373 300 Lennar Corporation 3,630 305 Clorox Company 16,622 764 Limited Brands, Inc. 12,598 4,923 Coca-Cola Company 253,534 203 Liz Claiborne, Inc. 2,653 711 Coca-Cola Enterprises, Inc. 12,037 3,548 Lowes Companies, Inc. 72,095 1,265 Colgate-Palmolive Company 93,952 1,038 Macys Group, Inc. 19,525 1,212 ConAgra Foods, Inc. 26,276 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 79 Large Cap Index Fund-I Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (94.8%) Value Shares Common Stock (94.8%) Value Consumer Staples  continued 653 Hess Corporation $66,214 500 Constellation Brands, Inc. # $10,760 1,732 Marathon Oil Corporation 85,682 1,061 Costco Wholesale Corporation 66,503 200 Massey Energy Company 14,850 3,557 CVS/Caremark Corporation 129,830 500 Murphy Oil Corporation 39,865 400 Dean Foods Company # 8,520 706 Nabors Industries, Ltd. # 25,741 300 Estee Lauder Companies, Inc. 13,230 1,000 National Oilwell Varco, Inc. # 78,630 860 General Mills, Inc. 55,375 708 Noble Corporation 36,724 759 H.J. Heinz Company 38,238 400 Noble Energy, Inc. 29,548 404 Hershey Company 14,855 2,022 Occidental Petroleum Corporation 159,394 660 Kellogg Company 35,020 700 Peabody Energy Corporation 47,355 1,064 Kimberly-Clark Corporation 61,531 400 Range Resources Corporation 19,424 3,712 Kraft Foods, Inc. 118,116 301 Rowan Companies, Inc. 11,980 1,672 Kroger Company 47,284 2,930 Schlumberger, Ltd. 297,688 400 Lorillard, Inc. # 26,844 500 Smith International, Inc. 37,190 304 McCormick & Company, Inc. 12,190 800 Southwestern Energy Company # 29,048 300 Molson Coors Brewing Company 16,191 1,532 Spectra Energy Corporation 41,624 308 Pepsi Bottling Group, Inc. 8,578 302 Sunoco, Inc. 12,264 3,897 PepsiCo, Inc. 259,384 300 Tesoro Petroleum Corporation 4,632 5,209 Philip Morris International, Inc. 269,045 808 Transocean, Inc. # 109,912 7,492 Procter & Gamble Company 490,576 1,300 Valero Energy Corporation 43,433 404 Reynolds American, Inc. 22,555 1,700 Weatherford International, Ltd. # 64,141 1,061 Safeway, Inc. 28,350 1,463 Williams Companies, Inc. 46,889 1,722 Sara Lee Corporation 23,523 1,366 XTO Energy, Inc. 64,516 508 SUPERVALU, Inc. 13,015 Total Energy 1,468 SYSCO Corporation 41,632 700 Tyson Foods, Inc. 10,430 Financials (14.6% ) 403 UST, Inc. 21,202 1,163 AFLAC, Inc.  64,674 2,429 Walgreen Company 83,412 1,370 Allstate Corporation 63,321 5,682 Wal-Mart Stores, Inc. 333,079 500 American Capital, Ltd. * 10,160 300 Whole Foods Market, Inc. * 6,651 2,888 American Express Company  107,203 531 William Wrigley Jr. Company 41,928 6,627 American International Group, Inc.  172,633 Total Consumer Staples 577 Ameriprise Financial, Inc. 24,522 707 Aon Corporation 32,381 Energy (13.4% ) 264 Apartment Investment & 1,140 Anadarko Petroleum Corporation  66,017 Management Company 9,021 846 Apache Corporation 94,896 200 Assurant, Inc. 12,024 708 Baker Hughes, Inc. 58,700 200 Avalonbay Communities, Inc. 19,942 710 BJ Services Company 20,874 11,200 Bank of America Corporation 368,486 200 Cabot Oil & Gas Corporation 8,802 2,821 Bank of New York Mellon Corporation 100,146 500 Cameron International Corporation # 23,880 1,312 BB&T Corporation * 36,762 1,200 Chesapeake Energy Corporation * 60,180 300 Boston Properties, Inc. 28,857 5,114 Chevron Corporation 432,440 969 Capital One Financial Corporation 40,562 3,780 ConocoPhillips 308,524 400 CB Richard Ellis Group, Inc. # 5,620 400 CONSOL Energy, Inc. 29,756 2,287 Charles Schwab Corporation 52,349 1,112 Devon Energy Corporation 105,518 906 Chubb Corporation 43,524 1,675 El Paso Corporation * 30,033 450 Cincinnati Financial Corporation 12,528 400 ENSCO International, Inc. 27,656 700 CIT Group, Inc. 5,936 606 EOG Resources, Inc. 60,921 13,360 Citigroup, Inc.  249,698 13,005 Exxon Mobil Corporation 1,045,996 140 CME Group, Inc. 50,418 2,124 Halliburton Company * 95,198 353 Comerica, Inc. 10,138 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 80 Large Cap Index Fund-I Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (94.8%) Value Shares Common Stock (94.8%) Value Financials  continued 252 SAFECO Corporation $16,672 300 Developers Diversified Realty 555 Simon Property Group, Inc. 51,410 Corporation $9,588 1,162 SLM Corporation # 19,905 1,165 Discover Financial Services 17,067 1,150 Sovereign Bancorp, Inc. 10,948 1,200 E*TRADE Financial Corporation #* 3,624 1,008 State Street Corporation 72,213 658 Equity Residential REIT 28,406 856 SunTrust Banks, Inc. 35,147 1,619 Federal Home Loan Mortgage Corporation 13,227 602 T. Rowe Price Group, Inc. 36,030 2,628 Federal National Mortgage Association 30,222 252 Torchmark Corporation 14,629 203 Federated Investors, Inc. 6,671 1,453 Travelers Companies, Inc. 64,106 1,407 Fifth Third Bancorp 19,656 4,269 U.S. Bancorp * 130,674 454 First Horizon National Corporation 4,268 857 UnumProvident Corporation 20,705 355 Franklin Resources, Inc. 35,717 300 Vornado Realty Trust 28,521 700 General Growth Properties, Inc. * 19,187 5,227 Wachovia Corporation * 90,270 1,100 Genworth Financial, Inc. 17,567 3,700 Washington Mutual, Inc. * 19,721 1,013 Goldman Sachs Group, Inc. 186,433 8,096 Wells Fargo & Company 245,066 756 Hartford Financial Services Group, Inc. 47,923 804 XL Capital, Ltd. 14,384 600 Health Care Property Investors, Inc. 21,642 252 Zions Bancorporation 7,376 1,300 Host Marriott Corporation 17,043 Total Financials 1,300 Hudson City Bancorp, Inc. 23,738 926 Huntington Bancshares, Inc. * 6,501 Health Care (12.0% ) 200 IntercontinentalExchange, Inc. # 19,960 3,796 Abbott Laboratories  213,867 8,454 J.P. Morgan Chase & Company 343,486 1,212 Aetna, Inc. 49,704 406 Janus Capital Group, Inc. * 12,318 806 Allergan, Inc.  41,856 1,210 KeyCorp 12,766 404 AmerisourceBergen Corporation 16,915 600 Kimco Realty Corporation * 21,174 2,707 Amgen, Inc. # 169,539 300 Legg Mason, Inc. 12,105 454 Applied Biosystems, Inc. 16,766 1,710 Lehman Brothers Holdings, Inc. 29,651 300 Barr Pharmaceuticals, Inc. # 19,794 400 Leucadia National Corporation 17,908 1,569 Baxter International, Inc. 107,649 639 Lincoln National Corporation 30,480 606 Becton, Dickinson and Company 51,455 862 Loews Corporation 38,411 705 Biogen Idec, Inc. # 49,181 200 M&T Bank Corporation 14,076 3,343 Boston Scientific Corporation # 39,748 1,266 Marsh & McLennan Companies, Inc. 35,764 4,856 Bristol-Myers Squibb Company 102,559 605 Marshall & Ilsley Corporation * 9,196 202 C.R. Bard, Inc. 18,754 529 MBIA, Inc. 3,137 837 Cardinal Health, Inc. 44,972 3,378 Merrill Lynch & Company, Inc. * 90,024 1,100 Celgene Corporation # 83,039 1,770 MetLife, Inc. 89,863 712 CIGNA Corporation 26,358 351 MGIC Investment Corporation 2,246 350 Coventry Health Care, Inc. # 12,380 506 Moodys Corporation * 17,614 1,240 Covidien, Ltd. 61,058 2,731 Morgan Stanley 107,820 300 DaVita, Inc. # 16,755 1,916 National City Corporation * 9,063 2,383 Eli Lilly and Company 112,263 504 Northern Trust Corporation 39,398 600 Express Scripts, Inc. # 42,324 700 NYSE Euronext 33,068 712 Forest Laboratories, Inc. # 25,283 456 Plum Creek Timber Company, Inc. 22,216 706 Genzyme Corporation # 54,115 855 PNC Financial Services Group, Inc. 60,953 2,300 Gilead Sciences, Inc. # 124,154 660 Principal Financial Group, Inc. * 28,057 409 Hospira, Inc. # 15,607 1,624 Progressive Corporation 32,886 454 Humana, Inc. # 19,935 600 ProLogis Trust 29,328 454 IMS Health, Inc. 9,489 1,067 Prudential Financial, Inc. 73,591 100 Intuitive Surgical, Inc. # 31,129 300 Public Storage, Inc. 24,567 6,935 Johnson & Johnson 474,839 1,687 Regions Financial Corporation 15,993 573 King Pharmaceuticals, Inc. # 6,595 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 81 Large Cap Index Fund-I Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (94.8%) Value Shares Common Stock (94.8%) Value Health Care  continued 1,008 General Dynamics Corporation $89,853 300 Laboratory Corporation of America 24,450 General Electric Company 691,690 Holdings # $20,274 301 Goodrich Corporation 14,791 656 McKesson Corporation 36,729 1,824 Honeywell International, Inc. 92,732 1,282 Medco Health Solutions, Inc. # 63,562 1,014 Illinois Tool Works, Inc. 47,506 2,734 Medtronic, Inc. 144,437 812 Ingersoll-Rand Company 29,232 5,317 Merck & Company, Inc. 174,929 404 ITT Corporation 27,052 150 Millipore Corporation # 10,552 300 Jacobs Engineering Group, Inc. # 23,202 700 Mylan Laboratories, Inc. # 9,079 300 L-3 Communications Holdings, Inc. 29,607 300 Patterson Companies, Inc. # 9,369 862 Lockheed Martin Corporation 89,932 252 PerkinElmer, Inc. 7,333 300 Manitowoc Company, Inc. 7,908 16,581 Pfizer, Inc. 309,567 861 Masco Corporation 14,198 406 Quest Diagnostics, Inc. 21,583 301 Monster Worldwide, Inc. # 5,340 3,943 Schering-Plough Corporation 83,118 910 Norfolk Southern Corporation 65,447 812 St. Jude Medical, Inc. # 37,823 846 Northrop Grumman Corporation 57,012 608 Stryker Corporation 39,028 896 PACCAR, Inc. 37,686 1,190 Tenet Healthcare Corporation # 6,890 251 Pall Corporation 10,145 1,054 Thermo Fisher Scientific, Inc. # 63,788 428 Parker-Hannifin Corporation 26,399 3,032 UnitedHealth Group, Inc. 85,139 555 Pitney Bowes, Inc. 17,588 300 Varian Medical Systems, Inc. # 18,000 300 Precision Castparts Corporation 28,029 254 Waters Corporation # 17,257 501 R.R. Donnelley & Sons Company 13,377 301 Watson Pharmaceuticals, Inc. # 8,702 1,059 Raytheon Company 60,289 1,270 WellPoint, Inc. # 66,612 405 Robert Half International, Inc. 10,242 3,239 Wyeth 131,244 354 Rockwell Automation, Inc. 15,757 539 Zimmer Holdings, Inc. # 37,142 354 Rockwell Collins, Inc. 17,590 Total Health Care 100 Ryder System, Inc. 6,596 1,795 Southwest Airlines Company 27,984 Industrials (10.8% ) 200 Terex Corporation # 9,466 1,724 3M Company 121,352 604 Textron, Inc. 26,256 854 Allied Waste Industries, Inc. # 10,333 1,140 Tyco International, Ltd. 50,798 302 Avery Dennison Corporation 13,291 1,312 Union Pacific Corporation 108,161 1,874 Boeing Company 114,520 2,484 United Parcel Service, Inc. 156,691 758 Burlington Northern Santa 2,422 United Technologies Corporation 154,960 Fe Corporation 78,931 202 W.W. Grainger, Inc. 18,081 400 C.H. Robinson Worldwide, Inc. 19,280 1,164 Waste Management, Inc. 41,369 1,518 Caterpillar, Inc. 105,531 Total Industrials 305 Cintas Corporation 8,674 404 Cooper Industries, Ltd. 17,037 Information Technology (15.7% ) 1,008 CSX Corporation 68,121 1,260 Adobe Systems, Inc. #* 52,101 500 Cummins, Inc. 33,170 1,507 Advanced Micro Devices, Inc. #* 6,344 604 Danaher Corporation 48,109 200 Affiliated Computer Services, Inc. # 9,640 1,010 Deere & Company 70,862 851 Agilent Technologies, Inc. # 30,687 454 Dover Corporation 22,532 300 Akamai Technologies, Inc. # 7,002 404 Eaton Corporation 28,700 759 Altera Corporation 16,660 1,922 Emerson Electric Company 93,601 710 Analog Devices, Inc. 21,662 303 Equifax, Inc. 10,632 2,120 Apple Computer, Inc. # 336,974 500 Expeditors International of 3,302 Applied Materials, Inc. 57,191 Washington, Inc. 17,755 504 Autodesk, Inc. # 16,073 807 FedEx Corporation 63,624 1,265 Automatic Data Processing, Inc. 54,028 404 Fluor Corporation 32,865 507 BMC Software, Inc. # 16,675 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 82 Large Cap Index Fund-I Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (94.8%) Value Shares Common Stock (94.8%) Value Information Technology  continued 600 SanDisk Corporation # $8,460 1,132 Broadcom Corporation # $27,496 1,899 Sun Microsystems, Inc. # 20,186 965 CA, Inc. 23,025 2,036 Symantec Corporation # 42,899 194 CIENA Corporation # 4,010 960 Tellabs, Inc. # 4,934 14,514 Cisco Systems, Inc. # 319,163 402 Teradata Corporation # 9,415 403 Citrix Systems, Inc. # 10,736 454 Teradyne, Inc. # 4,254 700 Cognizant Technology Solutions 3,298 Texas Instruments, Inc. 80,405 Corporation # 19,649 500 Total System Services, Inc. 9,790 404 Computer Sciences Corporation # 19,137 1,140 Tyco Electronics, Ltd. 37,780 659 Compuware Corporation # 7,249 857 Unisys Corporation # 3,162 304 Convergys Corporation # 3,861 500 VeriSign, Inc. # 16,270 3,833 Corning, Inc. 76,698 1,865 Western Union Company 51,549 4,976 Dell, Inc. # 122,260 2,171 Xerox Corporation 29,612 2,732 eBay, Inc. # 68,764 706 Xilinx, Inc. 17,530 808 Electronic Arts, Inc. # 34,889 3,428 Yahoo!, Inc. # 68,183 1,212 Electronic Data Systems Corporation 30,070 Total Information Technology 5,115 EMC Corporation # 76,776 400 Fidelity National Information Materials (3.6% ) Services, Inc. 7,580 556 Air Products and Chemicals, Inc. 52,937 380 Fiserv, Inc. # 18,172 300 AK Steel Holding Corporation 19,050 600 Google, Inc. # 284,250 1,986 Alcoa, Inc. 67,028 6,107 Hewlett-Packard Company 273,594 251 Allegheny Technologies, Inc. 11,870 14,049 Intel Corporation 311,747 151 Ashland, Inc. 6,307 3,348 International Business Machines 202 Ball Corporation 9,005 Corporation 428,477 202 Bemis Company, Inc. 5,688 810 Intuit, Inc. # 22,137 2,318 Dow Chemical Company 77,213 505 Jabil Circuit, Inc. 8,211 2,229 E.I. du Pont de Nemours and Company 97,652 530 JDS Uniphase Corporation # 5,793 201 Eastman Chemical Company 12,052 1,300 Juniper Networks, Inc. # 33,839 404 Ecolab, Inc. 18,059 454 KLA-Tencor Corporation 17,066 939 Freeport-McMoRan Copper & Gold, Inc. 90,848 251 Lexmark International, Inc. # 8,805 252 Hercules, Inc. 5,053 557 Linear Technology Corporation 17,295 201 International Flavors & Fragrances, Inc. 8,084 1,608 LSI Corporation #* 11,160 1,019 International Paper Company 28,247 200 MasterCard, Inc. 48,830 396 MeadWestvaco Corporation 10,617 600 MEMC Electronic Materials, Inc. # 27,726 1,346 Monsanto Company 160,322 500 Microchip Technology, Inc. * 15,965 1,160 Newmont Mining Corporation 55,634 1,866 Micron Technology, Inc. #* 9,013 804 Nucor Corporation 46,005 19,725 Microsoft Corporation 507,327 354 Pactiv Corporation # 8,535 367 Molex, Inc. 9,003 404 PPG Industries, Inc. 24,499 5,551 Motorola, Inc. 47,961 808 Praxair, Inc. 75,734 508 National Semiconductor Corporation 10,643 306 Rohm and Haas Company 22,950 808 NETAPP, Inc. # 20,644 402 Sealed Air Corporation 8,723 909 Novell, Inc. # 5,063 302 Sigma-Aldrich Corporation 18,343 253 Novellus Systems, Inc. # 5,154 200 Titanium Metals Corporation * 2,252 1,365 NVIDIA Corporation # 15,616 251 United States Steel Corporation 40,250 9,710 Oracle Corporation # 209,056 251 Vulcan Materials Company 16,112 785 Paychex, Inc. 25,842 505 Weyerhaeuser Company 26,997 352 QLogic Corporation # 6,632 Total Materials 3,942 QUALCOMM, Inc. 218,150 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 83 Large Cap Index Fund-I Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (94.8%) Value Shares Common Stock (94.8%) Value Telecommunications Services (2.9% ) 3,064 Duke Energy Corporation $53,865 1,000 American Tower Corporation # $41,900 1,237 Dynegy, Inc. # 8,325 14,558 AT&T, Inc.  448,532 758 Edison International, Inc. 36,642 304 CenturyTel, Inc. 11,306 506 Entergy Corporation 54,102 387 Embarq Corporation 17,713 1,564 Exelon Corporation 122,962 807 Frontier Communications 758 FirstEnergy Corporation 55,751 Corporation # 9,329 1,006 FPL Group, Inc. 64,917 3,736 Qwest Communications 223 Integrys Energy Group, Inc. 11,386 International, Inc. * 14,309 150 Nicor, Inc. 5,973 7,041 Sprint Nextel Corporation 57,314 675 NiSource, Inc. 11,529 6,974 Verizon Communications, Inc. 237,395 500 Pepco Holdings, Inc. 12,470 1,089 Windstream Corporation 12,981 860 PG&E Corporation 33,136 Total Telecommunications 201 Pinnacle West Capital Corporation 6,748 Services 906 PPL Corporation 42,546 682 Progress Energy, Inc. 28,855 Utilities (3.6% ) 1,212 Public Service Enterprise Group, Inc. 50,662 1,664 AES Corporation # 26,857 400 Questar Corporation 21,152 452 Allegheny Energy, Inc. 21,877 659 Sempra Energy 37,009 503 Ameren Corporation 20,668 1,870 Southern Company 66,179 1,029 American Electric Power Company, Inc. 40,646 504 TECO Energy, Inc. 9,349 806 CenterPoint Energy, Inc. 12,711 1,014 Xcel Energy, Inc. 20,341 602 CMS Energy Corporation 8,127 Total Utilities 657 Consolidated Edison, Inc. 26,083 403 Constellation Energy Group, Inc. 33,513 Total Common Stock 1,458 Dominion Resources, Inc. 64,414 (cost $26,734,091) 403 DTE Energy Company 16,523 Interest Maturity Shares Collateral Held for Securities Loaned (2.2%) Rate (+) Date Value 632,364 Thrivent Financial Securities Lending Trust 2.540% N/A $632,364 Total Collateral Held for Securities Loaned (cost $632,364) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 84 Large Cap Index Fund-I Schedule of Investments as of July 31, 2008 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (5.4%) Rate (+) Date Value $100,000 Federal National Mortgage Association  2.117% 9/17/2008 $99,728 1,475,363 Thrivent Money Market Fund 2.440 N/A 1,475,363 Total Short-Term Investments (at amortized cost) Total Investments (cost $28,941,546) 102.4% Other Assets and Liabilities, Net (2.4%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Mini-Futures 22 September 2008 $1,464,343 $1,393,810 ($70,533) Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At July 31, 2008, $99,728 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $1,478,212 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages, and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $6,465,346 Gross unrealized depreciation (5,967,435) Net unrealized appreciation (depreciation) $497,911 Cost for federal income tax purposes $28,941,546 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 85 Balanced Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (68.6%) Value Shares Common Stock (68.6%) Value Consumer Discretionary (6.8% ) 27,600 Coca-Cola Company  $1,421,400 16,200 Advance Auto Parts, Inc. ±~ $665,658 21,800 Constellation Brands, Inc. #~ 469,136 9,200 Autoliv, Inc. 359,168 25,895 CVS/Caremark Corporation ~ 945,168 16,200 Bed Bath & Beyond, Inc. #± 450,846 7,100 Diageo plc ADR 499,698 2,600 Black & Decker Corporation ± 156,052 4,368 Dr. Pepper Snapple Group, Inc. # 90,287 16,800 Carters, Inc. 277,702 18,600 Elizabeth Arden, Inc. # 303,738 3,800 Centex Corporation 55,784 14,550 Flowers Foods, Inc. 437,518 9,400 Childrens Place Retail Stores, Inc. #~ 357,670 14,800 General Mills, Inc. 952,972 47,600 Coldwater Creek, Inc. #* 310,352 9,600 Hormel Foods Corporation * 347,232 89,100 Comcast Corporation ± 1,837,242 22,166 Kraft Foods, Inc. * 705,322 8,400 D.R. Horton, Inc. 93,408 29,300 Kroger Company 828,604 13,200 Dollar Tree, Inc. # 495,000 8,300 Lorillard, Inc. # 557,013 2,651 Finish Line, Inc. #* 28,768 18,700 Pepsi Bottling Group, Inc. 520,795 17,900 Fossil, Inc. #* 479,362 25,300 PepsiCo, Inc.  1,683,968 7,800 Genesco, Inc. #* 229,320 21,500 Philip Morris International, Inc. 1,110,475 24,700 Goodyear Tire & Rubber Company # 484,861 33,512 Procter & Gamble Company  2,194,366 12,200 Guess ?, Inc. 386,374 14,826 Reckitt Benckiser Group plc 808,315 3,600 Gymboree Corporation # 134,640 11,500 Smithfield Foods, Inc. #* 247,020 23,700 Harley-Davidson, Inc. * 896,808 26,500 Wal-Mart Stores, Inc. 1,553,430 2,400 Harman International Industries, Inc. 98,808 9,900 William Wrigley Jr. Company 781,704 2,100 Hasbro, Inc. 81,312 Total Consumer Staples 41,300 Hot Topic, Inc. # 259,777 23,000 Kohls Corporation #* 963,930 Energy (9.4% ) 64,500 Leapfrog Enterprises, Inc. #* 617,265 21,900 Devon Energy Corporation ~ 2,078,091 4,100 Lennar Corporation * 49,610 32,900 Dril-Quip, Inc. # 1,781,206 36,300 McDonalds Corporation 2,170,377 33,186 Exxon Mobil Corporation ± 2,669,150 9,000 McGraw-Hill Companies, Inc. 366,030 56,500 Halliburton Company * 2,532,330 2,000 Mohawk Industries, Inc. #* 117,940 39,300 Noble Corporation 2,038,491 5,400 Newell Rubbermaid, Inc. 89,262 25,900 Occidental Petroleum Corporation  2,041,697 49,100 Pier 1 Imports, Inc. * 181,670 780 Patriot Coal Corporation 98,397 6,200 Pulte Homes, Inc. 75,702 7,600 Peabody Energy Corporation 514,140 33,400 Regal Entertainment Group 556,110 81,100 Petrohawk Energy Corporation  2,702,252 18,800 Ross Stores, Inc.  713,648 39,800 Petroleo Brasileiro SA ADR * 2,225,218 8,200 Skechers USA, Inc. # 154,980 19,900 Petroleum Development 8,100 Target Corporation 366,363 Corporation #± 1,100,669 26,700 TJX Companies, Inc. * 900,057 46,051 Sunoco, Inc. * 1,870,131 16,600 Ulta Salon Cosmetics & 22,700 Total SA ADR 1,736,096 Fragrance, Inc. #* 156,538 38,500 Willbros Group, Inc. #* 1,446,830 17,700 Viacom, Inc. # 494,361 Total Energy 5,800 Warnaco Group, Inc. # 243,310 42,000 Yum! Brands, Inc. 1,504,440 Financials (9.6% ) Total Consumer Discretionary 6,700 Affiliated Managers Group, Inc. #~ 578,880 18,600 AFLAC, Inc.  1,034,346 Consumer Staples (6.8% ) 13,000 Allstate Corporation ± 600,860 10,200 Alberto-Culver Company ~ 273,666 2,200 AMB Property Corporation  107,712 21,500 Altria Group, Inc.  437,525 23,200 American Express Company ~ 861,184 14,700 Avon Products, Inc.  623,280 35,062 American International Group, Inc. ± 913,365 5,824 Cadbury plc  275,883 8,100 Ameriprise Financial, Inc. ± 344,250 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 86 Balanced Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (68.6%) Value Shares Common Stock (68.6%) Value Financials  continued 7,600 Prudential Financial, Inc. * $524,172 2,401 Apartment Investment & 2,940 Public Storage, Inc. * 240,757 Management Company $82,042 2,400 Rayonier, Inc. REIT 112,128 13,200 Axis Capital Holdings, Ltd. 418,176 9,300 Security Capital Assurance, Ltd. * 17,670 31,100 Bank of America Corporation ± 1,023,190 3,000 Simon Property Group, Inc. * 277,890 16,600 Bank of New York Mellon Corporation ~ 589,300 100 Sovran Self Storage, Inc. 4,181 2,363 CapitalSource, Inc. * 27,458 24,800 U.S. Bancorp * 759,128 38,000 Center Financial Corporation ~ 418,000 3,800 UDR, Inc. 97,052 14,000 Chubb Corporation  672,560 2,300 Weingarten Realty Investors * 70,127 19,200 Citigroup, Inc. ± 358,848 32,500 Wells Fargo & Company * 983,775 900 CME Group, Inc. ± 324,117 8,900 Zions Bancorporation * 260,503 8,775 Commerce Bancshares, Inc. ~ 382,853 Total Financials 7,800 Cullen/Frost Bankers, Inc. ~ 411,372 1,800 Developers Diversified Realty Health Care (9.6% ) Corporation 57,528 9,800 Aetna, Inc. ± 401,898 27,600 East West Bancorp, Inc. * 328,716 533 Amedisys, Inc. #* 34,176 12,000 Endurance Specialty Holdings, Ltd. 367,200 3,400 AmerisourceBergen Corporation 142,358 300 Entertainment Properties Trust 16,092 17,600 ArthroCare Corporation #* 372,064 3,700 Equity Residential REIT * 159,729 19,100 Beckman Coulter, Inc. ± 1,381,694 1,300 Essex Property Trust, Inc. 157,755 38,000 BioMarin Pharmaceutical, Inc. #~ 1,236,900 8,800 Federal Home Loan 14,800 C.R. Bard, Inc. ± 1,374,032 Mortgage Corporation * 71,896 6,000 Cardinal Health, Inc. ~ 322,380 14,700 Federal National Mortgage Association 169,050 13,700 Cephalon, Inc. #* 1,002,292 7,400 Franklin Resources, Inc. 744,514 7,200 CIGNA Corporation ~ 266,544 7,300 Goldman Sachs Group, Inc. 1,343,492 1,400 Covance, Inc. #* 128,520 677 Gramercy Capital Corporation * 4,577 5,700 Coventry Health Care, Inc. # 201,609 4,100 Hartford Financial Services Group, Inc. 259,899 21,700 Dentsply International, Inc.  873,425 13,500 HCC Insurance Holdings, Inc. 305,775 100,300 Dexcom, Inc. #* 674,016 3,300 Hospitality Properties Trust 70,290 7,700 Express Scripts, Inc. # 543,158 10,500 Hudson City Bancorp, Inc. 191,730 20,900 Gilead Sciences, Inc. # 1,128,182 64,900 J.P. Morgan Chase & Company 2,636,887 44,900 Hansen Medical, Inc. #* 684,725 400 Kilroy Realty Corporation 18,324 2,000 Health Net, Inc. # 55,920 2,300 Mack-Cali Realty Corporation 88,274 1,700 Henry Schein, Inc. # 91,052 22,500 Marshall & Ilsley Corporation * 342,000 31,700 Hospira, Inc. # 1,209,672 15,300 Merrill Lynch & Company, Inc. * 407,745 3,100 Humana, Inc. # 136,121 35,700 MGIC Investment Corporation * 228,480 19,600 ImClone Systems, Inc. # 1,253,028 18,400 Morgan Stanley 726,432 7,700 IMS Health, Inc. 160,930 51,300 New York Community Bancorp, Inc. * 852,606 2,300 Laboratory Corporation of America 41,700 NewAlliance Bancshares, Inc. * 541,266 Holdings # 155,434 9,500 Northern Trust Corporation 742,615 38,900 Masimo Corporation #* 1,469,253 6,800 Nymex Holdings, Inc. 557,464 5,000 McKesson Corporation ± 279,950 100 Parkway Properties, Inc. 3,529 10,156 Medco Health Solutions, Inc. # 503,534 28,400 Peoples United Financial, Inc. 482,232 3,600 Millipore Corporation #* 253,260 2,400 Plum Creek Timber Company, Inc. * 116,928 22,200 NuVasive, Inc. #* 1,246,974 64,800 PMI Group, Inc. * 162,648 2,100 Omnicare, Inc. 61,824 4,000 PNC Financial Services Group, Inc. 285,160 2,300 Patterson Companies, Inc. #± 71,829 6,500 Portfolio Recovery Associates, Inc. #* 259,155 283 PharMerica Corporation # 6,693 2,700 ProLogis Trust 131,976 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 87 Balanced Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (68.6%) Value Shares Common Stock (68.6%) Value Health Care  continued Information Technology (11.4% ) 100 Psychiatric Solutions, Inc. #* $3,502 42,500 ADC Telecommunications, Inc. #± $402,050 2,700 Quest Diagnostics, Inc. * 143,532 22,700 Apple Computer, Inc. #±~ 3,608,165 67,300 SenoRx, Inc. # 485,906 15,200 Applied Materials, Inc.  263,264 21,900 Shire Pharmaceuticals Group plc ADR 1,102,446 11,300 ASML Holding NV ADR 257,527 19,600 STERIS Corporation 669,732 11,200 Avnet, Inc. #± 305,312 8,400 Thermo Fisher Scientific, Inc. # 508,368 73,600 Cisco Systems, Inc. #± 1,618,464 9,500 United Therapeutics Corporation #* 1,077,205 48,500 Citrix Systems, Inc. #~ 1,292,040 15,940 UnitedHealth Group, Inc. 447,595 18,000 Cognizant Technology Solutions 47,300 Vertex Pharmaceuticals, Inc. # 1,631,850 Corporation #± 505,260 10,700 WellPoint, Inc. # 561,215 190,700 Compuware Corporation #± 2,097,700 13,600 Zimmer Holdings, Inc. # 937,176 15,600 Corning, Inc. ± 312,156 Total Health Care 9,500 DTS, Inc. #*± 271,605 20,100 Electronic Arts, Inc. # 867,918 Industrials (8.2% ) 50,800 EMC Corporation # 762,508 250 Allegiant Travel Company # 6,170 14,400 F5 Networks, Inc. #* 419,760 22,800 American Commercial Lines, Inc. #* 261,060 15,500 FormFactor, Inc. #* 269,700 19,800 American Reprographics Company #~ 316,998 2,070 Google, Inc. # 980,662 10,000 C.H. Robinson Worldwide, Inc.  482,000 7,800 Harris Corporation 375,570 6,200 Canadian National Railway Company ~ 327,050 79,600 Informatica Corporation # 1,288,724 28,700 Carlisle Companies, Inc. ± 877,933 73,700 Integrated Device Technology, Inc. # 738,474 16,600 Danaher Corporation * 1,322,190 99,500 Intel Corporation ± 2,207,905 16,000 Emerson Electric Company  779,200 35,200 Intersil Corporation 849,376 15,100 FTI Consulting, Inc. # 1,074,516 47,600 Ixia # 416,976 70,100 General Electric Company 1,983,129 13,100 Juniper Networks, Inc. # 340,993 15,700 Hub Group, Inc. # 610,102 74,800 Microsoft Corporation 1,923,856 23,300 JA Solar Holdings Company, Ltd. ADR #* 353,461 16,600 NETAPP, Inc. # 424,130 25,200 JB Hunt Transport Services, Inc. * 931,896 23,000 Nokia Oyj ADR ± 628,360 9,400 Kaydon Corporation * 445,748 32,650 NVIDIA Corporation # 373,516 14,200 Kirby Corporation # 677,624 24,100 Omniture, Inc. #* 418,135 5,800 Manpower, Inc. 278,400 20,000 ON Semiconductor Corporation #* 187,800 10,500 McDermott International, Inc. # 500,535 107,800 Powerwave Technologies, Inc. #* 441,980 27,800 Oshkosh Corporation * 501,512 16,100 QUALCOMM, Inc. 890,974 39,600 Pall Corporation 1,600,632 82,900 Quest Software, Inc. 1,252,619 24,700 Pentair, Inc. 855,114 3,500 Research in Motion, Ltd. # 429,870 59,300 Polypore International, Inc. # 1,550,695 74,500 Sonus Networks, Inc. # 270,435 8,700 Precision Castparts Corporation 812,841 51,300 Tellabs, Inc. # 263,682 10,700 Rockwell Collins, Inc. 531,683 35,600 Texas Instruments, Inc. 867,928 21,500 Roper Industries, Inc. * 1,315,370 107,100 TIBCO Software, Inc. #* 879,291 11,600 Shaw Group, Inc. 670,480 2,477 Verigy, Ltd. # 55,064 4,500 SPX Corporation 570,510 8,100 Zebra Technologies Corporation # 249,561 23,900 Tyco International, Ltd. 1,064,984 Total Information Technology 26,700 Waste Management, Inc. 948,918 Total Industrials The accompanying Notes to Schedule of Investments are an integral part of this schedule. 88 Balanced Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Common Stock (68.6%) Value Shares Common Stock (68.6%) Value Materials (2.9% ) Utilities (2.7% ) 9,900 Air Products and Chemicals, Inc. ± $942,579 12,600 AES Corporation # $203,364 375 Arkema ADR 19,125 4,400 Ameren Corporation 180,796 16,000 Dow Chemical Company ± 532,960 8,500 American Electric Power Company, Inc. ± 335,750 15,200 E.I. du Pont de Nemours and Company 665,912 5,400 Consolidated Edison, Inc. 214,380 8,700 FMC Corporation ± 647,019 4,000 Constellation Energy Group, Inc. ~ 332,640 15,300 Freeport-McMoRan 15,000 Dominion Resources, Inc. ~ 662,700 Copper & Gold, Inc.  1,480,275 3,900 DTE Energy Company 159,900 8,900 Lubrizol Corporation 443,220 20,216 Duke Energy Corporation 355,397 21,800 Pactiv Corporation # 525,598 7,000 Edison International, Inc.  338,380 15,500 Praxair, Inc. 1,452,815 4,600 Entergy Corporation  491,832 15,900 Silgan Holdings, Inc. 839,838 14,000 Exelon Corporation ~ 1,100,680 Total Materials 7,100 FirstEnergy Corporation 522,205 7,200 PG&E Corporation 277,416 Telecommunications Services (1.2% ) 7,700 PPL Corporation 361,592 59,400 AT&T, Inc. ± 1,830,114 5,700 Progress Energy, Inc. 241,167 10,000 Embarq Corporation 457,700 11,200 Public Service Enterprise Group, Inc. 468,160 10,300 NII Holdings, Inc. # 562,998 4,200 Questar Corporation 222,096 51,800 Sprint Nextel Corporation 421,652 5,700 Sempra Energy 320,112 Total Telecommunications 2,500 Wisconsin Energy Corporation 112,800 Services 8,700 Xcel Energy, Inc. ± 174,522 Total Utilities Total Common Stock (cost $171,027,226) Shares Preferred Stock/Equity-Linked Securities (0.3%) Value 5,025 Allegro Investment Corporation SA TGT, Convertible ¿≤ $226,034 15,771 Credit Suisse New York, NY ± 337,342 12,000 Federal National Mortgage Association 201,480 Total Preferred Stock/Equity-Linked Securities (cost $818,823) Principal Interest Maturity Amount Long-Term Fixed Income (35.0%) Rate Date Value Asset-Backed Securities (4.6%) $922,924 Americredit Automobile Receivables Trust ± 2.543% 8/6/2008 $887,655 538,078 Bear Stearns Mortgage Funding Trust  2.601 8/25/2008 134,432 1,000,000 Chase Funding Issuance Trust  4.960 9/17/2012 1,013,197 750,000 Citibank Credit Card Issuance Trust  5.650 9/20/2019 734,884 843,066 Countrywide Asset-Backed Certificates ± 5.549 4/25/2036 765,404 1,000,000 Discover Card Master Trust ± 5.650 3/16/2020 933,177 1,000,000 First Franklin Mortgage Loan Asset-Backed Certificates  2.571 8/25/2008 982,226 726,624 First Horizon ABS Trust  2.591 8/25/2008 532,651 1,000,000 Ford Credit Floor Plan Master Owner Trust ± 2.638 8/15/2008 979,261 950,500 GMAC Mortgage Corporation Loan Trust  2.531 8/25/2008 662,079 1,014,629 GMAC Mortgage Corporation Loan Trust  2.641 8/25/2008 545,226 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 89 Balanced Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (35.0%) Rate Date Value Asset-Backed Securities  continued $468,522 Green Tree Financial Corporation ± 6.330% 11/1/2029 $455,760 700,000 Merna Re, Ltd. ≤ 4.551 9/30/2008 667,870 63,498 National Collegiate Student Loan Trust  2.521 8/25/2008 63,436 140,535 Popular ABS Mortgage Pass-Through Trust 4.000 12/25/2034 138,390 1,500,000 Renaissance Home Equity Loan Trust  5.608 5/25/2036 1,469,202 240,398 Residential Asset Securities Corporation 4.160 7/25/2030 236,859 442,570 Residential Funding Mortgage Securities II  2.591 8/25/2008 409,801 147,239 SLM Student Loan Trust  2.810 10/27/2008 146,947 852,689 Wachovia Asset Securitization, Inc. ≤ 2.601 8/25/2008 532,696 Total Asset-Backed Securities Basic Materials (0.3% ) 250,000 ArcelorMittal ±≤ 6.125 6/1/2018 240,076 500,000 Precision Castparts Corporation ± 5.600 12/15/2013 496,032 Total Basic Materials Capital Goods (0.7% ) 135,000 Caterpillar Financial Services Corporation ± 5.850 9/1/2017 137,900 225,000 Honeywell International, Inc. 5.300 3/1/2018 219,715 500,000 John Deere Capital Corporation ~ 5.350 1/17/2012 508,863 750,000 Oakmont Asset Trust ≤ 4.514 12/22/2008 752,582 350,000 United Technologies Corporation 4.875 5/1/2015 348,838 Total Capital Goods Collateralized Mortgage Obligations (1.8% ) 1,120,816 Banc of America Mortgage Securities, Inc.  4.804 9/25/2035 1,058,880 689,877 HomeBanc Mortgage Trust 5.987 4/25/2037 524,340 683,060 J.P. Morgan Alternative Loan Trust 5.771 3/25/2036 505,003 985,231 Merrill Lynch Mortgage Investors, Inc. 4.871 6/25/2035 926,227 675,606 Thornburg Mortgage Securities Trust  2.551 8/25/2008 670,631 647,635 Thornburg Mortgage Securities Trust  2.571 8/25/2008 619,817 391,772 Zuni Mortgage Loan Trust  2.591 8/25/2008 372,385 Total Collateralized Mortgage Obligations Commercial Mortgage-Backed Securities (4.7% ) 1,500,000 Bear Stearns Commercial Mortgage Securities, Inc. ≤ 2.608 8/15/2008 1,408,976 1,000,000 Bear Stearns Commercial Mortgage Securities, Inc. ± 4.487 2/11/2041 974,896 500,000 Bear Stearns Commercial Mortgage Securities, Inc. ± 5.835 9/11/2042 439,570 24,842 Citigroup Commercial Mortgage Trust ≤ 2.528 8/15/2008 23,930 30,022 Commercial Mortgage Pass-Through Certificates ≤ 2.558 8/15/2008 29,080 1,000,000 Commercial Mortgage Pass-Through Certificates ≤ 2.588 8/15/2008 935,438 1,500,000 Commercial Mortgage Pass-Through Certificates ≤ 2.638 8/15/2008 1,383,297 1,500,000 Credit Suisse Mortgage Capital Certificates ~≤ 2.628 8/15/2008 1,415,199 500,000 Crown Castle International Corporation ±≤ 5.245 11/15/2036 487,375 1,250,000 Greenwich Capital Commercial Funding Corporation  5.867 8/10/2017 1,103,118 1,000,000 GS Mortgage Securities Corporation II ≤ 2.590 8/6/2008 920,126 53,218 LB-UBS Commercial Mortgage Trust 3.086 5/15/2027 53,072 1,000,000 Merrill Lynch Mortgage Trust 5.442 1/12/2044 924,928 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 90 Balanced Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (35.0%) Rate Date Value Commercial Mortgage-Backed Securities  continued $1,000,000 TIAA Real Estate CDO, Ltd. 5.815% 8/15/2039 $982,719 875,000 Wachovia Bank Commercial Mortgage Trust 5.765 7/15/2045 831,256 400,072 Washington Mutual Asset Securities Corporation ≤ 3.830 1/25/2035 392,144 Total Commercial Mortgage-Backed Securities Communications Services (0.8% ) 125,000 AT&T, Inc. 6.500 9/1/2037 120,174 150,000 British Telecom plc ± 9.125 12/15/2030 177,944 150,000 Citizens Communications Company  6.250 1/15/2013 142,500 330,000 Comcast Corporation ± 6.500 1/15/2015 334,637 140,000 New Cingular Wireless Services, Inc.  8.750 3/1/2031 163,044 125,000 News America, Inc. 6.400 12/15/2035 115,813 220,000 Rogers Cable, Inc. 5.500 3/15/2014 212,265 280,000 Rogers Cable, Inc. 6.750 3/15/2015 285,175 40,000 Rogers Cable, Inc. 8.750 5/1/2032 45,081 225,000 Sprint Capital Corporation 6.900 5/1/2019 191,812 245,000 Verizon Communications, Inc. 5.550 2/15/2016 238,236 Total Communications Services Consumer Cyclical (0.5% ) 350,000 Ford Motor Credit Company 7.375 10/28/2009 318,803 150,000 McDonalds Corporation 6.300 3/1/2038 147,424 250,000 Nissan Motor Acceptance Corporation ≤ 4.625 3/8/2010 250,242 315,000 Nissan Motor Acceptance Corporation ≤ 5.625 3/14/2011 313,557 230,000 Walmart Stores, Inc. 5.875 4/5/2027 221,611 Total Consumer Cyclical Consumer Non-Cyclical (0.9% ) 400,000 Abbott Laboratories  5.150 11/30/2012 410,235 170,000 Archer-Daniels-Midland Company 6.450 1/15/2038 161,636 230,000 Baxter International, Inc. ± 5.900 9/1/2016 235,470 150,000 HCA, Inc. 9.250 11/15/2016 154,500 250,000 Johnson & Johnson Company 5.950 8/15/2037 255,230 200,000 Kroger Company 6.400 8/15/2017 204,391 375,000 PepsiCo, Inc. 4.650 2/15/2013 380,802 300,000 Schering-Plough Corporation  6.000 9/15/2017 296,236 150,000 United Health Group 6.500 6/15/2037 130,793 100,000 Wyeth 5.950 4/1/2037 94,615 Total Consumer Non-Cyclical Energy (0.4% ) 265,000 Nexen, Inc. 5.650 5/15/2017 256,418 300,000 Ras Laffan Liquefied Natural Gas Company, Ltd. II ≤ 5.298 9/30/2020 280,125 125,000 Ras Laffan Liquefied Natural Gas Company, Ltd. III ≤ 5.832 9/30/2016 121,838 220,000 Transocean, Inc. 6.000 3/15/2018 223,014 200,000 XTO Energy, Inc. 5.500 6/15/2018 187,247 Total Energy The accompanying Notes to Schedule of Investments are an integral part of this schedule. 91 Balanced Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (35.0%) Rate Date Value Financials (4.3% ) $225,000 Ace INA Holdings, Inc. ~ 5.800% 3/15/2018 $215,748 200,000 American Express Company 7.000 3/19/2018 198,903 25,000 Bank of America Corporation 5.650 5/1/2018 23,336 600,000 Bank of America Corporation  8.125 5/15/2018 558,126 225,000 Bear Stearns Companies, Inc. ± 6.950 8/10/2012 231,931 200,000 Bear Stearns Companies, Inc. 6.400 10/2/2017 195,869 350,000 Capmark Financial Group, Inc.  5.875 5/10/2012 223,050 100,000 Capmark Financial Group, Inc. 6.300 5/10/2017 58,721 325,000 CIT Group, Inc. 7.625 11/30/2012 276,017 225,000 Citigroup, Inc. ± 5.000 9/15/2014 204,076 375,000 Corestates Capital Trust I ±≤ 8.000 12/15/2026 354,152 475,000 Countrywide Financial Corporation, Convertible  Zero Coupon 10/15/2008 459,268 400,000 Countrywide Financial Corporation, Convertible ±≤ Zero Coupon 10/15/2008 386,752 120,000 General Electric Capital Corporation 5.625 9/15/2017 116,827 250,000 General Motors Acceptance Corporation, LLC 6.000 12/15/2011 156,586 450,000 Goldman Sachs Group, Inc. ± 5.125 1/15/2015 424,211 150,000 Goldman Sachs Group, Inc. 6.750 10/1/2037 132,577 500,000 Goldman Sachs Group, Inc., Convertible 1.000 1/31/2015 464,365 400,000 Goldman Sachs Group, Inc., Convertible 1.000 5/7/2015 368,888 165,000 HSBC Holdings plc 6.500 5/2/2036 150,456 390,000 International Lease Finance Corporation 5.750 6/15/2011 355,708 500,000 Lehman Brothers Holdings, Inc. 5.250 2/6/2012 469,640 120,000 Lehman Brothers Holdings, Inc. 6.875 7/17/2037 99,446 200,000 Liberty Property, LP 5.500 12/15/2016 173,566 325,000 Merrill Lynch & Company, Inc. 5.450 2/5/2013 301,483 215,000 Mitsubishi UFG Capital Finance, Ltd. 6.346 7/25/2016 184,313 210,000 Morgan Stanley 6.250 8/9/2026 179,656 500,000 Morgan Stanley, Convertible ≤ 1.000 1/28/2015 467,630 375,000 Nationwide Health Properties, Inc. 6.250 2/1/2013 369,753 525,000 ProLogis ± 5.500 4/1/2012 514,232 225,000 Prudential Financial, Inc. 6.100 6/15/2017 223,407 100,000 Prudential Financial, Inc. 5.700 12/14/2036 80,340 300,000 Reinsurance Group of America, Inc. 5.625 3/15/2017 241,499 350,000 Royal Bank of Scotland Group plc ≤ 6.990 10/5/2017 291,730 275,000 Simon Property Group, LP 5.375 6/1/2011 271,652 275,000 Swiss RE Capital I, LP ≤ 6.854 5/25/2016 235,761 105,000 Travelers Companies, Inc. 6.250 6/15/2037 96,616 285,000 Wachovia Bank NA 4.875 2/1/2015 242,382 495,000 Wachovia Capital Trust III 5.800 3/15/2011 279,675 55,000 Washington Mutual Preferred Funding ≤ 6.665 12/1/2020 17,875 600,000 Washington Mutual Preferred Funding II ≤ 6.895 6/15/2012 186,000 225,000 WEA Finance, LLC ≤ 7.125 4/15/2018 216,521 225,000 Wells Fargo & Company 4.375 1/31/2013 214,059 200,000 Wells Fargo & Company 5.625 12/11/2017 190,613 220,000 Willis North America, Inc. 6.200 3/28/2017 204,924 Total Financials The accompanying Notes to Schedule of Investments are an integral part of this schedule. 92 Balanced Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (35.0%) Rate Date Value Foreign (0.2% ) $500,000 Corporacion Andina de Fomento 5.750% 1/12/2017 $476,507 Total Foreign Mortgage-Backed Securities (10.8% ) 6,000,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 6.000 8/1/2038 6,026,250 17,725,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 5.500 8/1/2038 17,342,814 5,000,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 6.500 8/1/2038 5,132,810 Total Mortgage-Backed Securities Technology (0.1% ) 250,000 Oracle Corporation * 5.750 4/15/2018 249,422 Total Technology Transportation (0.9% ) 175,000 Burlington Northern Santa Fe Corporation ± 7.000 12/15/2025 179,054 350,000 Continental Airlines, Inc. ± 5.983 4/19/2022 281,750 450,000 Delta Air Lines, Inc. ~ 7.111 9/18/2011 402,750 342,181 FedEx Corporation 6.720 1/15/2022 360,256 614,173 Southwest Airlines Company 6.150 8/1/2022 582,292 450,000 Union Pacific Corporation  6.125 1/15/2012 464,909 Total Transportation U.S. Government (3.1% ) 500,000 Federal Home Loan Bank Discount Notes 4.625 10/10/2012 513,067 750,000 Federal Home Loan Mortgage Corporation 5.000 12/14/2018 674,956 1,000,000 Federal National Mortgage Association 4.625 5/1/2013 948,853 210,000 U.S. Treasury Bonds * 4.750 2/15/2037 214,397 175,000 U.S. Treasury Bonds * 5.000 5/15/2037 185,924 250,000 U.S. Treasury Notes * 2.125 4/30/2010 248,945 150,000 U.S. Treasury Notes * 2.750 2/28/2013 147,105 425,000 U.S. Treasury Notes * 2.500 3/31/2013 412,117 200,000 U.S. Treasury Notes * 3.125 4/30/2013 199,109 450,000 U.S. Treasury Notes * 4.250 8/15/2013 470,848 515,000 U.S. Treasury Notes * 4.125 5/15/2015 534,554 230,000 U.S. Treasury Notes * 3.875 5/15/2018 228,023 3,446,850 U.S. Treasury Notes, TIPS * 2.000 7/15/2014 3,591,456 Total U.S. Government The accompanying Notes to Schedule of Investments are an integral part of this schedule. 93 Balanced Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (35.0%) Rate Date Value Utilities (0.9% ) $300,000 CenterPoint Energy Resources Corporation  6.125% 11/1/2017 $292,220 245,000 Cleveland Electric Illuminating Company ± 5.700 4/1/2017 231,676 220,000 Commonwealth Edison Company ± 5.400 12/15/2011 221,104 300,000 Exelon Corporation 6.750 5/1/2011 308,055 225,000 ITC Holdings Corporation ≤ 6.050 1/31/2018 218,205 225,000 MidAmerican Energy Holdings Company 6.500 9/15/2037 221,913 395,928 Power Receivables Finance, LLC ≤ 6.290 1/1/2012 405,304 350,000 Union Electric Company 6.400 6/15/2017 346,916 145,000 Virginia Electric & Power Company 6.000 1/15/2036 135,138 Total Utilities Total Long-Term Fixed Income (cost $97,678,578) Strike Expiration Contracts Options Purchased (<0.1%) Price Date Value 150 Call on U.S. Treasury Bond Futures $115 9/26/2008 $119,532 Total Options Purchased (cost $96,545) Interest Maturity Shares Collateral Held for Securities Loaned (14.3%) Rate (+) Date Value 37,840,816 Thrivent Financial Securities Lending Trust 2.540% N/A $37,840,816 Total Collateral Held for Securities Loaned (cost $37,840,816) Shares or Principal Interest Maturity Amount Short-Term Investments (7.1%) Rate (+) Date Value $200,000 Federal National Mortgage Association  2.100% 9/17/2008 $199,438 18,584,708 Thrivent Money Market Fund 2.440 N/A 18,584,708 Total Short-Term Investments (at amortized cost) Total Investments (cost $326,246,134) 125.3% Other Assets and Liabilities, Net (25.3%) Total Net Assets 100.0% The accompanying Notes to Schedule of Investments are an integral part of this schedule. 94 Balanced Fund Schedule of Investments as of July 31, 2008 (unaudited) Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) 2-Yr. U.S. Treasury Bond Futures (35) September 2008 ($7,342,706) ($7,420,000) ($77,294) 5-Yr. U.S. Treasury Bond Futures (45) September 2008 (5,001,894) (5,010,117) (8,223) 10-Yr. U.S. Treasury Bond Futures (130) September 2008 (14,713,666) (14,927,657) (213,991) 20-Yr. U.S. Treasury Bond Futures 40 September 2008 4,654,164 4,620,000 (34,164) EURO Foreign Exchange Currency (3) September 2008 (584,010) (583,388) 622 Futures Total Futures Notional Buy/Sell Termination Principal Unrealized Swaps and Counterparty Protection Date Amount Value Gain/(Loss) Credit Default Swaps CDS WB, 5 Year, Buy June 2013 $650,000 $13,998 $13,998 at 1.954%; Bank of America CDX HY, 5 Year, Sell June 2013 1,000,000 (65,771) (1,599) Series 10, at 5.00%; Bank of America Total Swaps # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades.  At July 31, 2008, $199,438 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $37,066,609 and $3,355,819 of investments were earmarked as collateral to cover open financial futures contracts and swap contracts. ~ All or a portion of the security was earmarked as collateral to cover options. ¿ These securities are Equity-Linked Structured Securities. ≤ Denotes securities sold under Rule 144A of the Securities Act of 1933, which exempts them from registration. These securities have been determined to be liquid under the guidelines established by the Funds Board of Trustees and may be resold to other dealers in the program or to other qualified institutional buyers. As of July 31, 2008, the value of these investments was $13,160,512 or 5.0% of total net assets. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. TIPS  Treasury Inflation Protected Security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $29,918,696 Gross unrealized depreciation (25,508,700) Net unrealized appreciation (depreciation) $4,409,996 Cost for federal income tax purposes $326,246,134 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 95 High Yield Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Bank Loans (2.7%) !! Rate Date Value Basic Materials (0.5% ) $2,104,706 Lyondell Chemical Company, Term Loan 5.963% 12/20/2013 $1,773,215 1,296,750 Lyondell Chemical Company, Term Loan 7.000 12/20/2014 1,086,241 Total Basic Materials Consumer Cyclical (0.6% ) 4,234,253 Ford Motor Company, Term Loan 5.470 12/15/2013 3,329,774 Total Consumer Cyclical Consumer Non-Cyclical (0.4% ) 124,501 CHS/Community Health Systems, Inc., Term Loan §≠ 3.463 7/25/2014 117,467 2,434,358 CHS/Community Health Systems, Inc., Term Loan 4.978 7/25/2014 2,296,816 Total Consumer Non-Cyclical Technology (0.4% ) 526,699 Flextronics Semiconductor, Ltd., Term Loan 5.041 10/1/2014 479,296 1,832,913 Flextronics Semiconductor, Ltd., Term Loan 5.041 10/1/2014 1,660,308 Total Technology Utilities (0.8% ) 4,912,875 Energy Future Holdings, Term Loan 6.213 10/10/2014 4,612,453 Total Utilities Total Bank Loans (cost $16,343,556) Principal Interest Maturity Amount Long-Term Fixed Income (89.0%) Rate Date Value Asset-Backed Securities (0.3%) $2,209,285 Countrywide Home Loans Asset-Backed Securities « 2.571% 8/25/2008 $1,817,090 Total Asset-Backed Securities Basic Materials (8.7% ) 1,610,000 Aleris International, Inc. 9.000 12/15/2014 1,231,650 2,585,000 Arch Western Finance, LLC 6.750 7/1/2013 2,578,538 2,360,000 Domtar, Inc. 7.125 8/15/2015 2,218,400 2,155,000 Drummond Company, Inc. ≤ 7.375 2/15/2016 1,950,275 2,965,000 FMG Finance, Pty., Ltd. ≤ 10.625 9/1/2016 3,439,400 2,120,000 Freeport-McMoRan Copper & Gold, Inc. 8.250 4/1/2015 2,210,100 3,025,000 Freeport-McMoRan Copper & Gold, Inc. 8.375 4/1/2017 3,168,688 1,400,000 Georgia-Pacific Corporation 8.125 5/15/2011 1,379,000 1,805,000 Georgia-Pacific Corporation ≤ 7.125 1/15/2017 1,665,112 3,540,000 Graphic Packaging International Corporation * 9.500 8/15/2013 3,292,200 2,965,000 Griffin Coal Mining Company, Pty., Ltd. ≤ 9.500 12/1/2016 2,342,350 1,300,000 Jefferson Smurfit Corporation 8.250 10/1/2012 1,140,750 2,020,000 Momentive Performance Materials, Inc. * 11.500 12/1/2016 1,555,400 2,540,000 Mosaic Global Holdings, Inc., Convertible ≤ 7.375 12/1/2014 2,616,200 1,820,000 NewPage Corporation 10.000 5/1/2012 1,742,650 3,540,000 Peabody Energy Corporation 6.875 3/15/2013 3,575,400 1,380,000 PNA Group, Inc. 10.750 9/1/2016 1,638,750 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 96 High Yield Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (89.0%) Rate Date Value Basic Materials  continued $860,000 PNA Intermediate Holdings Corporation  9.676% 8/15/2008 $864,300 650,000 Rock-Tenn Company ≤ 9.250 3/15/2016 669,500 1,700,000 Ryerson, Inc. ≤ 12.000 11/1/2015 1,657,500 1,840,000 Smurfit-Stone Container Enterprises, Inc. * 8.000 3/15/2017 1,504,200 1,460,000 Southern Copper Corporation 7.500 7/27/2035 1,398,928 4,080,000 Steel Dynamics, Inc. ≤ 7.750 4/15/2016 4,018,800 3,200,000 Terra Capital, Inc. 7.000 2/1/2017 3,160,000 Total Basic Materials Capital Goods (9.5% ) 3,610,000 Allied Waste North America, Inc. 7.875 4/15/2013 3,673,175 1,300,000 Ashtead Capital, Inc. *≤ 9.000 8/15/2016 1,144,000 2,155,000 Ball Corporation 6.625 3/15/2018 2,090,350 4,250,000 BE Aerospace, Inc. * 8.500 7/1/2018 4,388,125 1,200,000 Berry Plastics Holding Corporation 8.875 9/15/2014 960,000 2,230,000 Case New Holland, Inc.  7.125 3/1/2014 2,157,525 1,830,000 Crown Americas, Inc. 7.625 11/15/2013 1,857,450 1,830,000 Crown Americas, Inc. 7.750 11/15/2015 1,889,475 2,600,000 DRS Technologies, Inc. 6.625 2/1/2016 2,626,000 860,000 General Cable Corporation 7.125 4/1/2017 812,700 2,530,000 Graham Packaging Company, Inc. * 9.875 10/15/2014 2,163,150 3,030,000 L-3 Communications Corporation 6.375 10/15/2015 2,848,200 850,000 Legrand SA 8.500 2/15/2025 896,096 5,070,000 Leucadia National Corporation 7.125 3/15/2017 4,746,788 1,390,000 Mueller Water Products, Inc. 7.375 6/1/2017 1,139,800 1,760,000 Norcraft Companies, LP/Norcraft Finance Corporation * 9.000 11/1/2011 1,742,400 1,230,000 Owens-Brockway Glass Container, Inc. 8.250 5/15/2013 1,260,750 4,250,000 Owens-Illinois, Inc. 7.800 5/15/2018 4,281,875 2,595,000 Plastipak Holdings, Inc. ≤ 8.500 12/15/2015 2,205,750 2,385,000 RBS Global, Inc./Rexnord Corporation 9.500 8/1/2014 2,277,675 1,780,000 Rental Services Corporation * 9.500 12/1/2014 1,459,600 2,170,000 SPX Corporation ≤ 7.625 12/15/2014 2,218,825 4,865,000 TransDigm, Inc. 7.750 7/15/2014 4,743,375 1,740,000 United Rentals North America, Inc. 6.500 2/15/2012 1,570,350 Total Capital Goods Communications Services (16.2% ) 4,250,000 American Tower Corporation *≤ 7.000 10/15/2017 4,239,375 2,100,000 CCH I, LLC * 11.000 10/1/2015 1,590,750 2,550,000 Centennial Communication Corporation  8.541 10/1/2008 2,540,438 2,760,000 Centennial Communications Corporation * 8.125 2/1/2014 2,787,600 4,650,000 Charter Communications Holdings II, LLC * 10.250 9/15/2010 4,429,125 1,700,000 Charter Communications Holdings II, LLC 10.250 9/15/2010 1,615,000 4,790,000 Charter Communications Holdings, LLC * 8.750 11/15/2013 4,430,750 2,915,000 Citizens Communications Company 9.250 5/15/2011 3,031,600 2,550,000 CSC Holdings, Inc. ≤ 8.500 6/15/2015 2,511,750 1,120,000 Dex Media West, LLC/Dex Media West Finance Company 9.875 8/15/2013 879,200 4,220,000 DIRECTV Holdings, LLC ≤ 7.625 5/15/2016 4,188,350 3,220,000 EchoStar DBS Corporation 7.125 2/1/2016 2,970,450 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 97 High Yield Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (89.0%) Rate Date Value Communications Services  continued $1,720,000 FairPoint Communications, Inc. ≤ 13.125% 4/1/2018 $1,711,400 2,665,000 Idearc, Inc. 8.000 11/15/2016 1,212,575 5,760,000 Intelsat Subsidiary Holding Company, Ltd. ≤ 8.875 1/15/2015 5,673,600 2,458,000 Intelsat, Ltd. >≤ Zero Coupon 2/1/2010 2,089,300 3,585,000 Lamar Media Corporation 6.625 8/15/2015 3,226,500 2,550,000 Level 3 Financing, Inc. 12.250 3/15/2013 2,562,750 1,440,000 Level 3 Financing, Inc. 9.250 11/1/2014 1,310,400 4,230,000 Mediacom, LLC/Mediacom Capital Corporation 9.500 1/15/2013 3,997,350 2,610,000 MetroPCS Wireless, Inc. 9.250 11/1/2014 2,531,700 4,010,000 NTL Cable plc 9.125 8/15/2016 3,709,250 2,500,000 Quebecor Media, Inc. 7.750 3/15/2016 2,306,250 1,080,000 Qwest Communications International, Inc. 7.500 2/15/2014 996,300 3,860,000 Qwest Corporation 7.875 9/1/2011 3,802,100 1,230,000 Qwest Corporation 7.625 6/15/2015 1,122,375 3,395,000 R.H. Donnelley Corporation 6.875 1/15/2013 1,680,525 1,610,000 Rural Cellular Corporation  5.682 9/1/2008 1,610,000 1,515,000 Rural Cellular Corporation 9.875 2/1/2010 1,549,088 4,380,000 Time Warner Telecom Holdings, Inc. 9.250 2/15/2014 4,445,700 5,010,000 TL Acquisitions, Inc. ≤ 10.500 1/15/2015 4,408,800 4,000,000 Videotron Ltee 6.875 1/15/2014 3,860,000 640,000 Videotron, Ltd. ≤ 9.125 4/15/2018 667,200 2,160,000 Virgin Media Finance plc 8.750 4/15/2014 2,014,200 1,080,000 Windstream Corporation 8.625 8/1/2016 1,093,500 1,600,000 Windstream Corporation 7.000 3/15/2019 1,464,000 Total Communications Services Consumer Cyclical (17.4% ) 1,470,000 Allied Security Escrow Corporation 11.375 7/15/2011 1,470,000 860,000 AutoNation, Inc. 7.000 4/15/2014 740,675 1,105,000 Beazer Homes USA, Inc. * 8.625 5/15/2011 895,050 1,700,000 Blockbuster, Inc. 9.000 9/1/2012 1,353,625 3,400,000 Bon-Ton Stores, Inc. 10.250 3/15/2014 1,802,000 5,150,000 Boyd Gaming Corporation * 6.750 4/15/2014 3,785,250 3,160,000 Circus & Eldorado Joint Venture/Silver Legacy Capital Corporation 10.125 3/1/2012 2,875,600 1,489,000 Dollarama Group, LP  8.883 12/15/2008 1,347,545 4,300,000 Dollarama Group, LP 8.875 8/15/2012 3,977,500 4,450,000 Firekeepers Development Authority ≤ 13.875 5/15/2015 4,094,000 5,180,000 Fontainebleau Las Vegas Holdings, LLC ≤ 10.250 6/15/2015 2,745,400 2,960,000 Ford Motor Credit Company  7.241 10/15/2008 2,810,558 3,820,000 Ford Motor Credit Company  7.375 2/1/2011 3,079,164 2,020,000 Ford Motor Credit Company * 7.000 10/1/2013 1,447,104 840,000 Ford Motor Credit Company, LLC 7.800 6/1/2012 630,876 1,760,000 Gaylord Entertainment Company * 6.750 11/15/2014 1,562,000 2,150,000 General Motors Corporation * 8.375 7/15/2033 1,058,875 3,810,000 Group 1 Automotive, Inc. 8.250 8/15/2013 3,467,100 2,090,000 Hanesbrands, Inc.  6.508 12/15/2008 1,860,100 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 98 High Yield Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (89.0%) Rate Date Value Consumer Cyclical  continued $3,820,000 Host Hotels & Resorts, LP 6.875% 11/1/2014 $3,399,800 3,040,000 KB Home * 6.250 6/15/2015 2,530,800 3,820,000 Lear Corporation * 8.500 12/1/2013 3,175,375 450,000 MGM MIRAGE 5.875 2/27/2014 355,500 2,150,000 Mohegan Tribal Gaming Authority * 8.000 4/1/2012 1,806,000 1,250,000 Norcraft Holdings, LP/Norcraft Capital Corporation > Zero Coupon 9/1/2008 1,137,500 2,200,000 Perry Ellis International, Inc. 8.875 9/15/2013 2,035,000 2,550,000 Pinnacle Entertainment 8.250 3/15/2012 2,416,125 2,517,000 Pokagon Gaming Authority ≤ 10.375 6/15/2014 2,592,510 850,000 Pulte Homes, Inc. 7.875 8/1/2011 820,250 2,150,000 Pulte Homes, Inc. 5.200 2/15/2015 1,784,500 3,475,000 Rite Aid Corporation 8.625 3/1/2015 2,232,688 2,990,000 Sally Holdings, LLC * 9.250 11/15/2014 2,915,250 2,415,000 Seminole Hard Rock Entertainment ≤ 5.276 9/15/2008 1,956,150 1,600,000 Service Corporation International 6.750 4/1/2015 1,508,000 4,650,000 Shingle Springs Tribal Gaming Authority ≤ 9.375 6/15/2015 3,766,500 2,600,000 Speedway Motorsports, Inc. 6.750 6/1/2013 2,489,500 4,805,000 Station Casinos, Inc. * 6.875 3/1/2016 2,186,275 2,440,000 Tenneco, Inc. * 8.125 11/15/2015 2,171,600 4,870,000 Tunica Biloxi Gaming Authority ≤ 9.000 11/15/2015 4,589,975 1,500,000 Turning Stone Resort Casino Enterprise ≤ 9.125 12/15/2010 1,440,000 3,130,000 Turning Stone Resort Casino Enterprise ≤ 9.125 9/15/2014 2,973,500 1,270,000 Universal City Development Services 11.750 4/1/2010 1,295,400 3,655,000 Universal City Florida Holding Company I/II  7.623 8/1/2008 3,545,350 3,495,000 Warnaco, Inc. 8.875 6/15/2013 3,630,431 2,100,000 Wynn Las Vegas Capital Corporation 6.625 12/1/2014 1,900,500 Total Consumer Cyclical Consumer Non-Cyclical (11.7% ) 3,190,000 Biomet, Inc. 11.625 10/15/2017 3,369,438 4,100,000 Biomet, Inc. 10.000 10/15/2017 4,407,500 4,200,000 Boston Scientific Corporation 5.450 6/15/2014 3,906,000 2,660,000 Community Health Systems, Inc. 8.875 7/15/2015 2,679,950 3,830,000 Constellation Brands, Inc. * 7.250 9/1/2016 3,695,950 3,120,000 DaVita, Inc. * 7.250 3/15/2015 3,069,300 4,520,000 HCA, Inc. 6.750 7/15/2013 3,932,400 5,515,000 HCA, Inc. 9.250 11/15/2016 5,680,450 2,830,000 Jarden Corporation * 7.500 5/1/2017 2,462,100 3,565,000 Jostens Holding Corporation > Zero Coupon 12/1/2008 3,440,225 2,760,000 Michael Foods, Inc. 8.000 11/15/2013 2,725,500 3,000,000 Omnicare, Inc. 6.875 12/15/2015 2,745,000 2,160,000 Pinnacle Foods Finance, LLC 9.250 4/1/2015 1,852,200 1,300,000 Select Medical Corporation * 8.449 9/15/2008 1,131,000 2,990,000 Select Medical Corporation 7.625 2/1/2015 2,578,875 1,830,000 Stater Brothers Holdings, Inc. 8.125 6/15/2012 1,820,850 2,590,000 Sun Healthcare Group, Inc. 9.125 4/15/2015 2,577,050 2,020,000 SUPERVALU, Inc. 7.500 11/15/2014 1,992,225 3,220,000 Surgical Care Affiliates, Inc. ≤ 8.875 7/15/2015 2,809,450 1,750,000 Tenet Healthcare Corporation 6.375 12/1/2011 1,723,750 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 99 High Yield Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (89.0%) Rate Date Value Consumer Non-Cyclical  continued $440,000 Tenet Healthcare Corporation 6.500% 6/1/2012 $427,350 1,780,000 Tenet Healthcare Corporation 9.875 7/1/2014 1,788,900 4,410,000 Vanguard Health Holding Company II, LLC 9.000 10/1/2014 4,299,750 3,190,000 Ventas Realty, LP/Ventas Capital Corporation * 6.500 6/1/2016 2,998,600 Total Consumer Non-Cyclical Energy (7.5% ) 2,390,000 CHC Helicopter Corporation 7.375 5/1/2014 2,482,612 2,710,000 Chesapeake Energy Corporation 7.500 9/15/2013 2,737,100 2,310,000 Chesapeake Energy Corporation 6.250 1/15/2018 2,119,425 3,480,000 Connacher Oil and Gas, Ltd. ≤ 10.250 12/15/2015 3,645,300 2,590,000 Denbury Resources, Inc. 7.500 12/15/2015 2,570,575 3,390,000 Forest Oil Corporation 7.250 6/15/2019 3,186,600 2,550,000 Helix Energy Solutions Group, Inc. ≤ 9.500 1/15/2016 2,550,000 1,815,000 Hornbeck Offshore Services, Inc. 6.125 12/1/2014 1,737,862 3,100,000 Key Energy Services, Inc. ≤ 8.375 12/1/2014 3,115,500 2,760,000 Mariner Energy, Inc. 8.000 5/15/2017 2,601,300 3,620,000 Newfield Exploration Company 6.625 4/15/2016 3,375,650 1,710,000 OPTI Canada, Inc. 8.250 12/15/2014 1,722,825 3,690,000 PetroHawk Energy Corporation 9.125 7/15/2013 3,736,125 2,870,000 Plains Exploration & Production Company 7.750 6/15/2015 2,819,775 2,990,000 Quicksilver Resources, Inc. 7.750 8/1/2015 2,907,775 2,550,000 Southwestern Energy Company ≤ 7.500 2/1/2018 2,613,750 Total Energy Financials (3.3% ) 2,340,000 Bank of America Corporation * 8.125 5/15/2018 2,176,691 2,120,000 Countrywide Financial Corporation * 6.250 5/15/2016 1,826,198 2,600,000 Countrywide Financial Corporation, Convertible * Zero Coupon 10/15/2008 2,513,888 1,075,000 Deluxe Corporation 7.375 6/1/2015 936,594 1,750,000 FTI Consulting, Inc. 7.625 6/15/2013 1,776,250 7,555,000 General Motors Acceptance Corporation, LLC 6.875 9/15/2011 4,988,582 530,000 Lender Processing Services, Inc. ≤ 8.125 7/1/2016 529,338 3,150,000 Nuveen Investment, Inc. ≤ 10.500 11/15/2015 2,835,000 2,100,000 Rouse Company 3.625 3/15/2009 2,019,660 Total Financials Technology (3.7% ) 488,000 Avago Technologies Finance Pte  8.182 9/2/2008 486,170 3,250,000 Avago Technologies Finance Pte 10.125 12/1/2013 3,428,750 2,130,000 First Data Corporation ≤ 9.875 9/24/2015 1,885,050 2,100,000 Freescale Semiconductor, Inc. 8.875 12/15/2014 1,779,750 1,250,000 Freescale Semiconductor, Inc. 9.125 12/15/2014 1,012,500 2,960,000 Nortel Networks, Ltd.  7.041 10/15/2008 2,789,800 1,210,000 NXP BV/NXP Funding, LLC  5.541 10/15/2008 949,850 3,680,000 NXP BV/NXP Funding, LLC * 9.500 10/15/2015 2,548,400 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 100 High Yield Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (89.0%) Rate Date Value Technology  continued $3,585,000 Seagate Technology HDD Holdings 6.800% 10/1/2016 $3,226,500 3,350,000 SunGard Data Systems, Inc. 10.250 8/15/2015 3,400,250 Total Technology Transportation (2.3% ) 2,265,731 Continental Airlines, Inc. 7.875 7/2/2018 1,540,697 2,010,000 Delta Air Lines, Inc. 7.920 11/18/2010 1,753,725 1,555,000 Hertz Corporation  8.875 1/1/2014 1,426,712 2,420,000 Kansas City Southern de Mexico SA de CV 7.625 12/1/2013 2,371,600 870,000 Kansas City Southern de Mexico SA de CV 7.375 6/1/2014 837,375 2,700,000 Navios Maritime Holdings, Inc. 9.500 12/15/2014 2,639,250 2,750,000 Windsor Petroleum Transport Corporation ≤ 7.840 1/15/2021 2,998,603 Total Transportation Utilities (8.4% ) 1,376,000 AES Corporation ≤ 8.750 5/15/2013 1,427,600 2,700,000 AES Corporation 7.750 10/15/2015 2,666,250 2,700,000 AES Corporation 8.000 10/15/2017 2,659,500 1,553,000 Colorado Interstate Gas Company 6.800 11/15/2015 1,585,688 3,010,000 Copano Energy, LLC 8.125 3/1/2016 2,934,750 1,720,000 Dynegy Holdings, Inc. 6.875 4/1/2011 1,698,500 2,460,000 Dynegy Holdings, Inc. 7.500 6/1/2015 2,330,850 3,675,000 Dynegy Holdings, Inc. * 8.375 5/1/2016 3,647,438 1,670,000 Edison Mission Energy 7.500 6/15/2013 1,678,350 2,820,000 Edison Mission Energy 7.000 5/15/2017 2,664,900 2,820,000 Edison Mission Energy 7.200 5/15/2019 2,650,800 1,900,000 El Paso Corporation 6.875 6/15/2014 1,895,444 1,900,000 El Paso Corporation 7.000 6/15/2017 1,902,128 2,120,000 Ferrellgas Partners, LP ≤ 6.750 5/1/2014 1,791,400 4,160,000 NRG Energy, Inc. 7.375 2/1/2016 4,035,200 2,650,000 Regency Energy Partners, LP 8.375 12/15/2013 2,703,000 3,680,000 SemGroup, LP *≤ ≥ 8.750 11/15/2015 496,800 1,910,000 Southern Star Central Corporation 6.750 3/1/2016 1,795,400 4,250,000 Texas Competitive Electric Holdings Company, LLC ≤ 10.250 11/1/2015 4,250,000 2,250,000 Williams Companies, Inc. 7.625 7/15/2019 2,362,500 1,810,000 Williams Partners, LP 7.250 2/1/2017 1,805,475 Total Utilities Total Long-Term Fixed Income (cost $555,604,880) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 101 High Yield Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Preferred Stock (1.7%) Value 2,600 Bank of America Corporation, Convertible $2,425,800 8,660 Citigroup, Inc., Convertible 383,118 63,648 Credit Suisse New York, NY 1,361,431 114,000 Federal National Mortgage Association * 1,914,060 93,000 General Motors Corporation, Convertible 1,144,830 69,000 Merrill Lynch & Company, Inc. * 1,417,950 3,720 NRG Energy, Inc., Convertible 1,161,338 Total Preferred Stock (cost $11,478,516) Shares Common Stock (<0.1%) Value 15 Pliant Corporation #^ $0 36,330 TVMAX Holdings, Inc. # 3,633 6,054 XO Communications, Inc., Stock Warrants # 151 4,540 XO Communications, Inc., Stock Warrants # 91 4,540 XO Communications, Inc., Stock Warrants # 91 3,026 XO Holdings, Inc., Stock Warrants #* 1,452 Total Common Stock (cost $2,344,578) Interest Maturity Shares Collateral Held for Securities Loaned (11.4%) Rate (+) Date Value 66,655,529 Thrivent Financial Securities Lending Trust 2.540% N/A $66,655,529 Total Collateral Held for Securities Loaned (cost $66,655,529) Shares or Principal Interest Maturity Amount Short-Term Investments (4.5%) Rate (+) Date Value $7,470,000 BP Capital Markets plc 2.130% 8/1/2008 $7,470,000 400,000 Federal National Mortgage Association  2.119 9/17/2008 398,912 18,327,076 Thrivent Money Market Fund 2.440 N/A 18,327,076 Total Short-Term Investments (at amortized cost) Total Investments (cost $678,623,047) 109.3% Other Assets and Liabilities, Net (9.3%) Total Net Assets 100.0% The accompanying Notes to Schedule of Investments are an integral part of this schedule. 102 High Yield Fund Schedule of Investments as of July 31, 2008 (unaudited) Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) 10-Yr. U.S. Treasury Bond Futures (52) September 2008 ($5,940,841) ($5,971,062) ($30,221) Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ^ Security is fair valued. > Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis.  At July 31, 2008, $398,912 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $6,154,190 of investments were earmarked as collateral to cover open financial futures contracts. ≠ All or a portion of the loan is unfunded. !! The stated interest rate represents the weighted average of all contracts within the bank loan facility. Bank loans generally have rates of interest which are reset either daily, monthly, quarterly or semi-annually by reference to a base lending rate, plus a premium. These base lending rates are primarily the London-Interbank Offered Rate (LIBOR), and secondarily the prime rate offered by one or more major United States banks (the Prime Rate) and the certificate of deposit (CD) rate or other base lending rates used by commercial lenders. Bank loans often require prepayments from excess cash flows or allow the borrower to repay at its election. The rate at which the borrower repays cannot be predicted with accuracy. Therefore, the remaining maturity may be considerably less than the stated maturities shown. ≥ In bankruptcy. ≤ Denotes securities sold under Rule 144A of the Securities Act of 1933, which exempts them from registration. These securities have been determined to be liquid under the guidelines established by the Funds Board of Trustees and may be resold to other dealers in the program or to other qualified institutional buyers. As of July 31, 2008, the value of these investments was $104,523,313 or 17.9% of total net assets. « All or a portion of the security is insured or guaranteed.  Denotes restricted securities. Restricted securities are investment securities which cannot be offered for public sale without first being registered under the Securities Act of 1933. The following table indicates the acquisition date and cost of restricted securities High Yield Fund owned as of July 31, 2008. Acquisition Security Date Cost Windsor Petroleum Transport Corporation 4/21/1998 $2,398,728 Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $4,649,673 Gross unrealized depreciation (45,651,778) Net unrealized appreciation (depreciation) ($41,002,105) Cost for federal income tax purposes $678,623,047 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 103 Municipal Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.7%) Rate Date Value Alabama (0.1%) $1,000,000 Alabama 21st Century Authority Tobacco Settlement Revenue Bonds 5.750% 12/1/2020 $1,000,920 Total Alabama Alaska (0.7%) 3,155,000 Alaska Energy Authority Power Revenue Refunding Bonds (Bradley Lake) (Series 5) (FSA Insured) ! 5.000 7/1/2021 3,200,716 2,045,000 Northern Tobacco Securitization Corporation, Alaska Tobacco Settlement Asset Backed Revenue Bonds (Series A) ÷ 6.200 6/1/2022 2,148,661 2,000,000 Northern Tobacco Securitization Corporation, Alaska Tobacco Settlement Asset Backed Revenue Bonds (Series A) 5.000 6/1/2032 1,585,040 1,670,000 Valdez, Alaska Marine Terminal Revenue Bonds  2.030 8/1/2008 1,670,000 Total Alaska Arizona (0.9%) 975,000 Arizona Health Facilities Authority Revenue Bonds (Arizona Healthcare Pooled Financing) (FGIC Insured) ! 5.000 6/1/2011 1,014,458 1,020,000 Arizona Health Facilities Authority Revenue Bonds (Arizona Healthcare Pooled Financing) (FGIC Insured) ! 5.000 6/1/2012 1,069,399 1,000,000 Arizona Health Facilities Authority Revenue Bonds (Blood Systems, Inc.) 5.000 4/1/2017 1,015,180 1,200,000 Arizona Health Facilities Authority Revenue Bonds (Blood Systems, Inc.) 5.000 4/1/2018 1,212,276 2,500,000 Glendale, Arizona Industrial Development Authority Revenue Bonds 5.000 5/15/2031 2,394,900 500,000 Glendale, Arizona Industrial Development Authority Revenue Bonds (Midwestern University) (Series A) ÷ 5.750 5/15/2021 547,000 2,000,000 Phoenix, Arizona Industrial Development Authority Government Office Lease Revenue Bonds (Capital Mall Project) (AMBAC Insured) ÷! 5.375 9/15/2020 2,131,100 5,000 Phoenix, Arizona Industrial Development Authority Single Family Mortgage Revenue Bonds (Series 1A) (GNMA/FNMA/FHLMC Insured) ! 5.875 6/1/2016 5,025 1,285,000 Pima County, Arizona Industrial Development Authority Multifamily Bonds (La Hacienda Project) (GNMA/FHA Insured) ÷! 7.000 12/20/2031 1,472,661 500,000 Yavapai County, Arizona Hospital Revenue Bonds (Yavapai Regional Medical Center) (Series A) 6.000 8/1/2033 500,210 Total Arizona Arkansas (0.9%) 240,000 Arkansas Housing Development Agency Single Family Mortgage Revenue Bonds (FHA Insured) ÷! 8.375 7/1/2010 258,106 2,400,000 Arkansas State Community Water System Public Water Authority Revenue Bonds (Series B) (MBIA Insured) ! 5.000 10/1/2023 2,442,144 5,000,000 Arkansas State Development Finance Authority Revenue Bonds (Series B) (FSA Insured) ±! 5.000 11/1/2025 5,143,300 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 104 Municipal Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.7%) Rate Date Value Arkansas  continued $2,310,000 Jonesboro, Arkansas Residential Housing and Health Care Facilities Revenue Bonds (St. Bernards Regional Medical Center) (AMBAC Insured) ! 5.800% 7/1/2011 $2,315,036 875,000 Pope County, Arkansas Pollution Control Revenue Bonds (Arkansas Power and Light Company Project) (FSA Insured) ! 6.300 12/1/2016 876,601 Total Arkansas California (7.8% ) 3,950,000 Anaheim, California Public Financing Authority Lease Revenue Bonds (Public Improvements Project) (Series A) (FSA Insured) ! 6.000 9/1/2024 4,575,482 1,000,000 California Educational Finance Authority Revenue Bonds 5.875 10/1/2034 993,040 5,000,000 California Infrastructure & Economic Bank Revenue Bonds (Bay Area Toll Bridges) (1st Lien-A) ÷ 5.000 7/1/2025 5,305,750 100,000 California Pollution Control Financing Authority Revenue Bonds  1.940 8/1/2008 100,000 50,000 California Rural Home Mortgage Finance Authority Single Family Mortgage Revenue Bonds (Series D) (GNMA/FNMA Insured) (Subject to AMT) ! 7.100 6/1/2031 51,018 2,000,000 California State General Obligation Bonds (AMBAC Insured) ! 6.300 9/1/2010 2,152,920 5,000,000 California State General Obligation Revenue Bonds 5.250 3/1/2038 4,987,850 5,000,000 California State General Obligation Revenue Bonds 5.000 11/1/2037 4,842,850 3,000,000 California State Public Works Board Lease Revenue Bonds (Department of Corrections State Prison) 7.400 9/1/2010 3,294,990 4,000,000 California State Public Works Board Lease Revenue Bonds (UCLA Replacement Hospital) (Series A) (FSA Insured) ! 5.375 10/1/2015 4,308,400 2,000,000 California State Revenue General Obligation Bonds 5.250 11/1/2021 2,075,780 10,000 California State Revenue General Obligation Bonds 5.250 4/1/2029 10,106 3,990,000 California State Revenue General Obligation Bonds ÷ 5.250 4/1/2029 4,420,800 300,000 California State Unrefunded General Obligation Bonds (MBIA Insured) ! 6.000 8/1/2016 303,822 2,000,000 California State Veterans General Obligation Revenue Bonds (FGIC Insured) (Series AT) ! 9.500 2/1/2010 2,205,840 4,030,000 Contra Costa County, California Home Mortgage Revenue Bonds (GNMA Insured) (Escrowed to Maturity) ÷! 7.500 5/1/2014 4,896,289 10,000,000 East Bay, California Municipal Utility District Water System Revenue Bonds 5.000 6/1/2037 9,908,800 6,000,000 Foothill/Eastern Transportation Corridor Agency, California Toll Road Revenue Bonds (Series A) ÷ 7.150 1/1/2013 6,547,140 420,000 Golden West Schools Financing Authority, California Revenue Bonds (Series A) (MBIA Insured) ! 5.800 2/1/2022 474,760 3,000,000 Los Angeles, California Unified School District Revenue Bonds 5.000 7/1/2023 3,068,670 5,000,000 Pittsburg, California Redevelopment Agency Tax Allocation Bonds (Los Medanos Community Development Project) (AMBAC Insured) ! Zero Coupon 8/1/2024 2,048,350 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 105 Municipal Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.7%) Rate Date Value California  continued $3,880,000 Pomona, California Single Family Mortgage Revenue Bonds (Series A) (GNMA/FNMA Insured) ÷! 7.600% 5/1/2023 $4,884,726 1,385,000 San Bernardino County, California Single Family Mortgage Revenue Bonds (Series A) (GNMA Insured) ÷! 7.500 5/1/2023 1,733,064 10,000,000 San Diego Community College District, California Revenue Bonds (FSA Guaranteed) ! 5.000 5/1/2030 10,096,100 1,500,000 San Francisco, California Bay Area Rapid Transit District Sales Tax Revenue Bonds (AMBAC Insured) ! 6.750 7/1/2010 1,624,290 8,000,000 San Jose, California Airport Revenue Bonds (Series A) 5.000 3/1/2037 7,256,160 2,760,000 San Jose, California Redevelopment Agency Tax Allocation Bonds (Series A) (MBIA Insured) ! 5.000 8/1/2025 2,707,367 Total California Colorado (5.7% ) 475,000 Colorado Educational & Cultural Facilities Authority Revenue Bonds 5.125 6/15/2032 443,688 1,000,000 Colorado Educational & Cultural Facilities Authority Revenue Bonds 5.375 6/15/2038 959,080 2,000,000 Colorado Educational and Cultural Facilities Authority Revenue Bonds (Bromley East Project) (Series A) ÷ 7.250 9/15/2030 2,259,500 570,000 Colorado Educational and Cultural Facilities Authority Revenue Bonds (Cherry Creek Academy Facility, Inc.) 6.000 4/1/2021 573,551 1,280,000 Colorado Educational and Cultural Facilities Authority Revenue Bonds (Cherry Creek Academy Facility, Inc.) 6.000 4/1/2030 1,255,565 2,825,000 Colorado Educational and Cultural Facilities Authority Revenue Bonds (Classical Academy) ÷ 7.250 12/1/2030 3,234,540 1,000,000 Colorado Educational and Cultural Facilities Authority Revenue Bonds (University Lab School Project) ÷ 5.750 6/1/2016 1,077,780 750,000 Colorado Educational and Cultural Facilities Authority Revenue Bonds (University Lab School Project) ÷ 6.125 6/1/2021 815,902 6,250,000 Colorado Educational and Cultural Facilities Authority Revenue Bonds (University Lab School Project) ÷ 6.250 6/1/2031 6,820,250 160,000 Colorado Health Facilities Authority Revenue Bonds 6.250 12/1/2010 163,944 615,000 Colorado Health Facilities Authority Revenue Bonds ÷ 6.250 12/1/2010 633,985 3,080,000 Colorado Health Facilities Authority Revenue Bonds ÷ 6.800 12/1/2020 3,449,939 1,920,000 Colorado Health Facilities Authority Revenue Bonds 6.800 12/1/2020 2,037,216 3,000,000 Colorado Health Facilities Authority Revenue Bonds 5.750 5/15/2036 2,839,680 1,000,000 Colorado Health Facilities Authority Revenue Bonds (Parkview Medical Center Project) ÷ 6.500 9/1/2020 1,106,300 500,000 Colorado Health Facilities Authority Revenue Bonds (Parkview Medical Center Project) ÷ 6.600 9/1/2025 554,610 115,000 Colorado Housing and Finance Authority Revenue Bonds (Single Family Program) (Series A-2) (Subject to AMT) 7.450 10/1/2016 116,254 45,000 Colorado Housing and Finance Authority Revenue Bonds (Single Family Program) (Series A-3) 7.250 4/1/2010 45,140 425,000 Colorado Housing and Finance Authority Revenue Bonds (Single Family Program) (Series B-3) 6.700 8/1/2017 440,580 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 106 Municipal Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.7%) Rate Date Value Colorado  continued $50,000 Colorado Housing and Finance Authority Revenue Bonds (Single Family Program) (Series C-3) (FHA/VA Insured) ! 7.150% 10/1/2030 $50,704 20,000 Colorado Housing and Finance Authority Single Family Revenue Bonds (Series A-3) 7.000 11/1/2016 20,444 515,000 Colorado Housing and Finance Authority Single Family Revenue Bonds (Series D-2) (Subject to AMT) 6.350 11/1/2029 530,393 70,000 Colorado Water Resources and Power Development Authority Clean Water Unrefunded Revenue Bonds (Series A) (FSA Insured) ! 6.250 9/1/2013 70,132 3,525,000 Colorado Water Resources and Power Development Authority Small Water Resources Revenue Bonds (Series A) (FGIC Insured) ! 5.250 11/1/2021 3,627,119 5,000,000 Denver, Colorado City and County Airport Revenue Bonds (Series A) 5.000 11/15/2022 5,008,700 6,000,000 Denver, Colorado City and County Revenue Bonds 5.600 10/1/2029 6,303,120 2,000,000 Denver, Colorado Health and Hospital Authority Healthcare Revenue Bonds (Series A) 5.250 12/1/2031 1,808,160 2,000,000 Denver, Colorado Health and Hospital Authority Healthcare Revenue Bonds (Series A) (ACA/CBI Insured) ÷! 6.250 12/1/2016 2,213,320 1,885,000 Goldsmith, Colorado Metropolitan District Capital Appreciation General Obligation Bonds (MBIA Insured) ! Zero Coupon 12/1/2008 1,870,240 10,000,000 Jefferson County, Colorado School District General Obligation Bonds (FSA Guaranteed) ! 5.000 12/15/2016 10,830,600 3,000,000 Larimer County, Colorado School District #R1 Poudre Valley General Obligation Bonds (MBIA/IBC Insured) ! 7.000 12/15/2016 3,696,480 4,000,000 Northwest Parkway Public Highway Authority, Colorado Capital Appreciation Revenue Bonds (Series C) (AMBAC Insured) >÷! Zero Coupon 6/15/2021 3,776,000 Total Colorado Connecticut (0.5% ) 2,000,000 Connecticut State Health and Educational Facilities Authority Revenue Bonds (Yale University) (Series W) 5.125 7/1/2027 2,012,120 4,000,000 Connecticut State Special Tax Obligation Revenue Bonds (Transportation Infrastructure) (Series B) 6.500 10/1/2010 4,345,000 Total Connecticut District of Columbia (0.5% ) 6,205,000 District of Columbia Tobacco Settlement Financing Corporation Revenue Bonds 6.250 5/15/2024 6,098,832 Total District of Columbia The accompanying Notes to Schedule of Investments are an integral part of this schedule. 107 Municipal Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.7%) Rate Date Value Florida (1.7% ) $363,000 Brevard County, Florida Housing Finance Authority Homeowner Mortgage Revenue Bonds (Series B) (GNMA Insured) ! 6.500% 9/1/2022 $361,323 855,000 Clay County, Florida Housing Finance Authority Single Family Mortgage Revenue Bonds (GNMA/FNMA Insured) (Subject to AMT) ! 6.000 4/1/2029 855,983 620,000 Florida State Board of Education Capital Outlay Unrefunded General Obligation Bonds (MBIA Insured) ! 9.125 6/1/2014 729,108 1,520,000 Florida State Revenue Bonds (Jacksonville Transportation) 5.000 7/1/2019 1,522,630 2,000,000 Hillsborough County, Florida Industrial Development Authority Pollution Control Revenue Bonds 5.150 9/1/2025 1,991,120 1,500,000 Jacksonville, Florida Health Facilities Authority Revenue Bonds (Series C) ÷ 5.750 8/15/2015 1,561,275 1,145,000 Leon County, Florida Educational Facilities Authority Certificates of Participation ÷ 8.500 9/1/2017 1,555,700 2,000,000 Orange County, Florida Health Facilities Authority Revenue Bonds (Orlando Regional Healthcare System) (Series A) (MBIA Insured) ! 6.250 10/1/2018 2,244,280 160,000 Orange County, Florida Housing Finance Authority Homeowner Revenue Bonds (Series B-1) (GNMA/FNMA Insured) (Subject to AMT) ! 5.900 9/1/2028 160,072 65,000 Palm Beach County, Florida Housing Finance Authority Single Family Homeowner Revenue Bonds (Series A-1) (GNMA/FNMA Insured) (Subject to AMT) ! 5.900 10/1/2027 65,065 6,000,000 South Miami, Florida Health Facilities Authority Hospital Revenue Bonds 5.000 8/15/2032 5,586,480 4,000,000 Tallahassee, Florida Consolidated Utility Revenue Bonds 5.000 10/1/2032 4,037,800 Total Florida Georgia (2.9% ) 6,900,000 Bibb County, Georgia Authority Environmental Improvement Revenue Bonds 4.850 12/1/2009 6,899,862 1,645,000 Brunswick, Georgia Water and Sewer Refunding Revenue Bonds (MBIA Insured) ! 6.000 10/1/2011 1,733,534 1,500,000 Brunswick, Georgia Water and Sewer Refunding Revenue Bonds (MBIA Insured) ! 6.100 10/1/2019 1,753,230 1,560,000 Chatham County, Georgia Hospital Authority Revenue Bonds (C/O Memorial Medical Center) 5.750 1/1/2029 1,365,016 1,000,000 Chatham County, Georgia Hospital Authority Revenue Bonds (Memorial Health University Medical Center) 6.125 1/1/2024 959,080 5,000,000 Cherokee County, Georgia Water and Sewer Authority Refunding Revenue Bonds (MBIA Insured) ! 5.500 8/1/2018 5,517,650 5,275,000 Gainesville, Georgia Redevelopment Authority Educational Facilities Revenue Bonds 5.125 3/1/2027 4,664,999 3,500,000 Georgia State General Obligation Bonds (Series D) 5.000 8/1/2012 3,772,230 35,000 Georgia State Prerefunded Balance General Obligation Bonds (Series B) ÷ 5.650 3/1/2012 38,355 1,000,000 Georgia State Unrefunded Balance General Obligation Bonds (Series B) 6.300 3/1/2009 1,026,710 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 108 Municipal Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.7%) Rate Date Value Georgia  continued $1,000,000 Georgia State Unrefunded Balance General Obligation Bonds (Series B) 6.300% 3/1/2010 $1,064,120 1,965,000 Georgia State Unrefunded Balance General Obligation Bonds (Series B) 5.650 3/1/2012 2,149,160 2,500,000 Milledgeville-Balswin County, Georgia Development Authority Revenue Bonds ÷ 5.500 9/1/2024 2,806,150 1,500,000 Savannah, Georgia Economic Development Authority Student Housing Revenue Bonds (State University Project) (Series A) (ACA Insured) ÷! 6.750 11/15/2020 1,665,735 Total Georgia Hawaii (2.2% ) 7,330,000 Hawaii State Highway Revenue Bonds 5.500 7/1/2018 8,266,481 5,000,000 Honolulu, Hawaii City & County Board of Water Supply Water System Revenue Bonds (Series A) 5.000 7/1/2036 5,019,200 10,000,000 Honolulu, Hawaii City & County Revenue Bonds (Series A) (FSA Insured) ! 5.250 3/1/2027 10,339,900 2,555,000 Honolulu, Hawaii City & County Revenue Bonds (Unrefunded Balance) (Series A) (FGIC Insured) ! 6.250 4/1/2014 2,912,547 Total Hawaii Idaho (0.4% ) 3,115,000 Idaho Falls, Idaho General Obligation Bonds (FGIC Insured) ! Zero Coupon 4/1/2010 2,963,237 2,000,000 Idaho Falls, Idaho General Obligation Bonds (FGIC Insured) ! Zero Coupon 4/1/2011 1,814,940 Total Idaho Illinois (9.3% ) 2,000,000 Broadview, Illinois Tax Increment Tax Allocation Revenue Bonds 5.250 7/1/2012 1,995,720 1,000,000 Broadview, Illinois Tax Increment Tax Allocation Revenue Bonds 5.375 7/1/2015 980,210 10,000,000 Chicago, Illinois Capital Appreciation City Colleges General Obligation Bonds (FGIC Insured) ! Zero Coupon 1/1/2024 4,361,100 3,000,000 Chicago, Illinois Lakefront Millennium Project General Obligation Bonds (MBIA Insured) ÷! 5.750 1/1/2029 3,328,620 195,000 Chicago, Illinois Single Family Mortgage Revenue Bonds (Series C) (GNMA/FNMA/FHLMC Insured) (Subject to AMT) ! 7.050 10/1/2030 197,634 135,000 Chicago, Illinois Single Family Mortgage Revenue Bonds (Series C) (GNMA/FNMA/FHLMC Insured) (Subject to AMT) ! 7.000 3/1/2032 137,137 7,200,000 Chicago, Illinois Tax Increment Capital Appreciation Tax Allocation Revenue Bonds (Series A) (ACA Insured) ! Zero Coupon 11/15/2014 5,044,032 1,000,000 Cook County, Illinois Community Consolidated School District #15 Palatine Capital Appreciation General Obligation Bonds (FGIC Insured) ÷! Zero Coupon 12/1/2014 771,290 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 109 Municipal Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.7%) Rate Date Value Illinois  continued $2,500,000 Cook County, Illinois General Obligation Bonds (Series A) (MBIA Insured) ! 6.250% 11/15/2011 $2,757,475 1,250,000 Cook County, Illinois School District #99 Cicero General Obligation Bonds (FGIC Insured) ! 8.500 12/1/2011 1,461,875 1,565,000 Cook County, Illinois School District #99 Cicero General Obligation Bonds (FGIC Insured) ! 8.500 12/1/2014 1,984,890 1,815,000 Cook County, Illinois School District #99 Cicero General Obligation Bonds (FGIC Insured) ! 8.500 12/1/2016 2,385,146 1,000,000 Du Page County, Illinois General Obligation Bonds (Stormwater Project) 5.600 1/1/2021 1,121,530 1,000,000 Illinois Development Finance Authority Revenue Bonds (Midwestern University) (Series B) ÷ 6.000 5/15/2026 1,099,240 4,900,000 Illinois Educational Facilities Authority Revenue Bonds (Northwestern University) ÷ 5.250 11/1/2032 5,460,462 1,000,000 Illinois Educational Facilities Authority Student Housing Revenue Bonds (University Center Project) ÷ 6.625 5/1/2017 1,135,810 1,600,000 Illinois Health Facilities Authority Revenue Bonds (Bethesda Home and Retirement) (Series A) 6.250 9/1/2014 1,624,336 2,000,000 Illinois Health Facilities Authority Revenue Bonds (Centegra Health Systems) 5.250 9/1/2018 2,014,740 2,000,000 Illinois Health Facilities Authority Revenue Bonds (Lutheran General Health Care Facilities) (FSA Insured) ! 6.000 4/1/2018 2,250,240 2,500,000 Illinois Health Facilities Authority Revenue Bonds (Passavant Memorial Area Hospital Association) ÷ 6.000 10/1/2024 2,718,250 4,180,000 Illinois Health Facilities Authority Revenue Bonds (Rush- Presbyterian-St. Lukes) (Series A) (MBIA Insured) ! 5.250 11/15/2014 4,240,234 3,970,000 Illinois Health Facilities Authority Revenue Bonds (Swedish American Hospital) ÷ 6.875 11/15/2030 4,271,958 4,655,000 Illinois Health Facilities Authority Revenue Bonds (Thorek Hospital and Medical Center) 5.250 8/15/2018 4,612,034 2,120,000 Illinois Health Facilities Authority Unrefunded Revenue Bonds (Series B) (MBIA/IBC Insured) ! 5.250 8/15/2018 2,142,748 7,900,000 Illinois State Sales Tax Revenue Bonds (Second Series) 5.750 6/15/2018 8,913,965 3,065,000 Illinois State Sales Tax Revenue Bonds (Series L) 7.450 6/15/2012 3,551,324 1,000,000 Illinois, Rush University Medical Center Finance Authority Refunding Bonds (Series B) (MBIA Insured) ! 5.250 11/1/2035 943,310 2,345,000 Joliet, Illinois Regional Port District Marine Term Revenue Bonds  2.030 8/1/2008 2,345,000 3,035,000 McHenry County, Illinois Community High School District #157 General Obligation Bonds (FSA Insured) ! 9.000 12/1/2017 4,148,906 4,000,000 McLean County, Illinois Bloomington - Normal Airport Central Illinois Regional Authority Revenue Bonds (Subject to AMT) 6.050 12/15/2019 4,015,280 1,410,000 Metropolitan Pier and Exposition Authority, Illinois State Tax Revenue Bonds (McCormick Place Exposition Project) (FGIC Insured) ! 5.250 12/15/2028 1,428,513 885,000 Metropolitan Pier and Exposition Authority, Illinois State Tax Revenue Bonds (McCormick Place Exposition Project) (Series A) (FGIC Insured) ! 5.500 6/15/2015 978,447 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 110 Municipal Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.7%) Rate Date Value Illinois  continued $17,505,000 Metropolitan Pier and Exposition Authority, Illinois State Tax Revenue Bonds (McCormick Place Exposition Project) (Series A) (FGIC Insured) ! Zero Coupon 6/15/2020 $9,823,981 3,100,000 Metropolitan Pier and Exposition Authority, Illinois State Tax Revenue Bonds (McCormick Place Exposition Project) (Series A) (MBIA Insured) ! Zero Coupon 6/15/2024 1,381,732 2,000,000 Metropolitan Pier and Exposition Authority, Illinois State Tax Revenue Bonds (McCormick Place Exposition Project) (Series A) (MBIA Insured) ! Zero Coupon 12/15/2024 869,020 7,000,000 Metropolitan Pier and Exposition Authority, Illinois State Tax Revenue Bonds (McCormick Place Exposition Project) (Series B) (MBIA Insured) >! Zero Coupon 6/15/2020 6,173,230 6,550,000 Metropolitan Water Reclamation District of Greater Chicago General Obligation Refunding Bonds 5.250% 12/1/2032 6,969,855 3,000,000 Regional Transportation Authority, Illinois Revenue Bonds (Series A) (FGIC Insured) ! 6.700 11/1/2021 3,524,070 Total Illinois Indiana (0.8% ) 700,000 Ball State University, Indiana University Student Fee Revenue Bonds (Series K) (FGIC Insured) ÷! 5.750 7/1/2020 766,374 1,250,000 East Chicago, Indiana Elementary School Building Corporation Revenue Bonds 6.250 1/5/2016 1,350,475 500,000 Indiana Health and Educational Facilities Finance Authority Hospital Revenue Bonds 5.250 5/15/2041 496,860 250,000 Indiana Transportation Finance Authority Highway Revenue Bonds (Series A) 6.800 12/1/2016 286,238 985,000 Indiana Transportation Finance Authority Highway Revenue Bonds (Series A) (MBIA/IBC Insured) ÷! 7.250 6/1/2015 1,062,470 3,565,000 Indiana Transportation Finance Authority Highway Unrefunded Revenue Bonds (Series A) (MBIA/IBC Insured) ! 7.250 6/1/2015 4,108,306 2,120,000 Purdue University, Indiana Revenue Bonds (Student Fees) (Series L) 5.000 7/1/2020 2,171,177 Total Indiana Iowa (0.9% ) 2,085,000 Coralville, Iowa Urban Renewal Annual Appropriation Revenue Bonds (Tax Increment-H2) 5.000 6/1/2011 2,157,475 3,125,000 Coralville, Iowa Urban Renewal Annual Appropriation Revenue Bonds (Tax Increment-H2) 5.000 6/1/2021 3,061,094 4,500,000 Iowa Finance Authority Health Care Facilities Revenue Bonds (Genesis Medical Center) 6.250 7/1/2025 4,613,085 1,740,000 Iowa Finance Authority Single Family Revenue Bonds (Series E) 5.000 1/1/2037 1,508,093 Total Iowa The accompanying Notes to Schedule of Investments are an integral part of this schedule. 111 Municipal Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.7%) Rate Date Value Kansas (1.6% ) $9,580,000 Kansas State Department of Transportation Highway Revenue Bonds (Series B-2)  2.170% 8/1/2008 $9,580,000 90,000 Kansas State Development Finance Authority Health Facility Revenue Bonds ÷ 5.375 11/15/2024 97,618 910,000 Kansas State Development Finance Authority Health Facility Revenue Bonds 5.375 11/15/2024 926,180 2,000,000 Olathe, Kansas Health Facilities Revenue Bonds (Olathe Medical Center Project) (Series A) (AMBAC Insured) ! 5.500 9/1/2025 2,051,020 2,475,000 Salina, Kansas Hospital Revenue Bonds 5.000 10/1/2036 2,259,650 225,000 Sedgwick and Shawnee Counties, Kansas Single Family Mortgage Revenue Bonds (Series A-2) (GNMA Insured) ! 6.700 6/1/2029 228,312 4,350,000 Wyandotte County/Kansas City, Kansas Unified Government Special Obligation Revenue Bonds (2nd Lien-B) 5.000 12/1/2020 4,196,967 Total Kansas Kentucky (0.4% ) 5,345,000 Kentucky State Turnpike Authority Economic Development Revenue Bonds (Revitalization Project) (FGIC Insured) ! Zero Coupon 1/1/2010 5,145,845 Total Kentucky Louisiana (2.5% ) 500,000 Jefferson Parish, Louisiana Home Mortgage Authority Single Family Mortgage Revenue Bonds (Series A-2) (GNMA/FNMA Insured) (Subject to AMT) ! 7.500 12/1/2030 502,890 150,000 Jefferson Parish, Louisiana Home Mortgage Authority Single Family Mortgage Revenue Bonds (Series D-1) (GNMA/FNMA Insured) (Subject to AMT) ! 7.500 6/1/2026 150,936 125,000 Louisiana Housing Finance Agency Single Family Mortgage Revenue Bonds (Series D-2) (GNMA/FNMA Insured) (Subject to AMT) ! 7.050 6/1/2031 126,878 3,000,000 Louisiana Public Facilities Authority Hospital Revenue Bonds (Lake Charles Memorial) (AMBAC/TCRS Insured) ÷! 8.625 12/1/2030 3,468,510 500,000 Louisiana Public Facilities Authority Revenue Bonds 5.000 7/1/2031 432,060 4,745,000 Louisiana Public Facilities Authority Revenue Bonds (MBIA Insured) ! 5.250 3/1/2031 4,670,836 6,500,000 New Orleans, Louisiana General Obligation Bonds (AMBAC Insured) ! Zero Coupon 9/1/2012 5,576,220 10,000,000 Parish of St. John the Baptist, Louisiana Revenue Bonds (Marathon Oil Corporation Project) (Series 2007A) (Non-AMT) 5.125 6/1/2037 8,635,500 2,605,000 Regional Transportation Authority, Louisiana Sales Tax Revenue Bonds (Series A) (FGIC Insured) ! 8.000 12/1/2012 3,051,836 4,200,000 Tobacco Settlement Financing Corporation, Louisiana Revenue Bonds (Series 2001-B) 5.500 5/15/2030 3,794,532 Total Louisiana The accompanying Notes to Schedule of Investments are an integral part of this schedule. 112 Municipal Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.7%) Rate Date Value Maryland (0.9% ) $1,250,000 Frederick County, Maryland Educational Facilities Revenue Bonds (Mount Saint Marys College) (Series A) ÷ 5.750% 9/1/2025 $1,331,262 1,815,000 Maryland State Economic Development Corporation Revenue Bonds (Lutheran World Relief) ÷ 7.200 4/1/2025 1,982,561 1,550,000 Maryland State Economic Development Corporation Student Housing Revenue Bonds (Sheppard Pratt) (ACA Insured) ! 6.000 7/1/2033 1,408,888 1,000,000 Maryland State Health and Higher Educational Facilities Authority Revenue Bonds (University of Maryland Medical System) ÷ 6.000 7/1/2022 1,106,640 4,500,000 Morgan State University, Maryland Academic and Auxiliary Facilities Fees Revenue Bonds (MBIA Insured) ! 6.050 7/1/2015 4,990,185 5,000 Prince Georges County, Maryland Housing Authority Single Family Mortgage Revenue Bonds (Series A) (GNMA/FNMA/FHLMC Insured) (Subject to AMT) ! 7.400 8/1/2032 5,030 Total Maryland Massachusetts (3.1% ) 5,000,000 Massachusetts Bay Transportation Authority Sales Tax Revenue Bonds (Series B) (MBIA Insured) ! 5.500 7/1/2025 5,518,350 4,935,000 Massachusetts State Construction Lien General Obligation Bonds (Series A) (FGIC-TCRS Insured) ! 5.250 1/1/2013 5,358,028 725,000 Massachusetts State Development Finance Agency Revenue Bonds (Devens Electric Systems) 5.625 12/1/2016 748,077 15,000,000 Massachusetts State Health and Educational Facilities Authority Revenue Bonds 5.250 7/1/2033 16,156,650 1,000,000 Massachusetts State Health and Educational Facilities Authority Revenue Bonds (Partners Healthcare System) (Series C) 6.000 7/1/2016 1,065,490 3,000,000 Massachusetts State School Building Authority Dedicated Sales Tax Revenue Bonds (Series A) (MBIA Insured) ! 5.000 8/15/2027 3,058,680 5,000,000 Massachusetts State Water Pollution Abatement Trust Revenue Bonds 5.000 8/1/2024 5,359,700 Total Massachusetts Michigan (2.6% ) 2,000,000 East Lansing, Michigan Building Authority General Obligation Bonds 5.700 4/1/2020 2,278,100 3,250,000 Kalamazoo, Michigan Hospital Finance Authority Revenue Bonds 5.000 5/15/2026 3,212,040 1,500,000 Livonia, Michigan Public Schools School District General Obligation Bonds (FGIC Insured) ÷! Zero Coupon 5/1/2009 1,475,400 1,380,000 Michigan Public Power Agency Revenue Bonds (Combustion Turbine #1 Project) (Series A) (AMBAC Insured) ! 5.250 1/1/2016 1,446,447 45,000 Michigan State Hospital Finance Authority Revenue Bonds (Detroit Medical Center) 8.125 8/15/2012 45,600 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 113 Municipal Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.7%) Rate Date Value Michigan  continued $2,825,000 Michigan State Hospital Finance Authority Revenue Bonds (MBIA Insured) ÷! 5.375% 8/15/2014 $3,047,186 175,000 Michigan State Hospital Finance Authority Revenue Bonds (Series P) (MBIA Insured) ÷! 5.375 8/15/2014 185,150 2,750,000 Michigan State Hospital Finance Authority Revenue Refunding Bonds (Crittenton Hospital) (Series A) 5.500 3/1/2022 2,824,662 5,000,000 Michigan State Trunk Line Fund Revenue Bonds (FSA Insured) ! 5.000 11/1/2022 5,212,250 4,500,000 Rochester, Michigan Community School District General Obligation Bonds (MBIA Insured) ! 5.000 5/1/2019 4,800,285 2,855,000 Sault Ste. Marie, Michigan Chippewa Indians Housing Authority Revenue Bonds (Tribal Health and Human Services Center) 7.750 9/1/2012 2,857,627 2,000,000 St. Clair County, Michigan Economic Development Corporation Revenue Bonds (Detroit Edison) (Series AA) (AMBAC Insured) ! 6.400 8/1/2024 2,043,420 990,000 Summit Academy North, Michigan Public School Academy Certificates of Participation ÷ 6.550 7/1/2014 1,067,398 690,000 Summit Academy North, Michigan Public School Academy Certificates of Participation ÷ 8.375 7/1/2030 766,590 Total Michigan Minnesota (4.1% ) 1,000,000 Baytown Township Minnesota Revenue Bonds § 7.000 8/1/2038 993,750 800,000 Minneapolis and St. Paul, Minnesota Housing & Redevelopment Authority Healthcare System Revenue Bonds (Healthpartners Obligation Group Project) 6.000 12/1/2021 815,952 2,030,000 Minneapolis and St. Paul, Minnesota Metropolitan Airports Commission Airport Revenue Bonds 5.000 1/1/2022 1,954,362 5,000,000 Minneapolis and St. Paul, Minnesota Metropolitan Airports Commission Airport Revenue Bonds (Series A) (AMBAC Insured) ! 5.000 1/1/2035 4,857,050 5,000,000 Minneapolis and St. Paul, Minnesota Metropolitan Airports Commission Airport Revenue Bonds (Series C) (FGIC Insured) ! 5.000 1/1/2031 4,636,900 7,685,000 Minneapolis, Minnesota Community Development Agency Tax Increment Revenue Bonds (MBIA Insured) ! Zero Coupon 3/1/2009 7,582,098 85,000 Minnesota Agricultural and Economic Development Board Health Care System Unrefunded Balance Revenue Bonds (Fairview Hospital) (Series A) (MBIA Insured) ! 5.750 11/15/2026 86,695 1,000,000 Minnesota Higher Education Facilities Authority Revenue Bonds (College of Art and Design) (Series 5-D) ÷ 6.625 5/1/2020 1,075,930 530,000 Minnesota Higher Education Facilities Authority Revenue Bonds (University of St. Thomas) (Series 5-Y) 5.250 10/1/2019 555,196 3,620,000 Minnesota State General Obligation Bonds 5.250 8/1/2017 3,675,024 2,000,000 North Oaks, Minnesota Senior Housing Revenue Bonds (Presbyterian Homes, North Oaks) 6.125 10/1/2039 1,918,140 2,000,000 Northern Municipal Power Agency Minnesota Electric System Revenue Bonds (Series A) 5.000 1/1/2026 2,005,860 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 114 Municipal Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.7%) Rate Date Value Minnesota  continued $1,000,000 Northfield, Minnesota Hospital Revenue Bonds (Series C) ÷ 6.000% 11/1/2021 $1,099,680 1,300,000 Northfield, Minnesota Hospital Revenue Bonds (Series C) ÷ 6.000 11/1/2026 1,429,584 2,040,000 Northfield, Minnesota Hospital Revenue Bonds (Series C) ÷ 6.000 11/1/2031 2,243,347 1,000,000 St. Louis Park, Minnesota Health Care Facilities Revenue Bonds § 5.750 7/1/2030 991,670 2,000,000 St. Louis Park, Minnesota Health Care Facilities Revenue Bonds ÷ 5.250 7/1/2030 2,207,660 4,000,000 St. Paul, Minnesota Housing and Redevelopment Authority Educational Facility Revenue Bonds 5.000 10/1/2024 4,002,640 230,000 St. Paul, Minnesota Housing and Redevelopment Authority Health Care Facilities Revenue Bonds (Healthpartners Obligation Group PJ) 5.250 5/15/2019 227,373 1,500,000 St. Paul, Minnesota Housing and Redevelopment Authority Health Care Facilities Revenue Bonds (Healthpartners Obligation Group PJ) 5.250 5/15/2036 1,328,400 1,690,000 St. Paul, Minnesota Housing and Redevelopment Authority Lease Parking Facilities Revenue Bonds (Rivercentre Parking Ramp) 6.000 5/1/2013 1,720,065 4,135,000 White Earth Band of Chippewa Indians, Minnesota Revenue Bonds (Series A) (ACA Insured) ! 7.000 12/1/2011 4,286,548 Total Minnesota Missouri (1.9% ) 7,500,000 Jackson County, Missouri Special Obligation Harry S. Truman Sports Complex Revenue Bonds (AMBAC Insured) ! 5.000 12/1/2027 7,504,500 785,000 Missouri State Development Finance Board Infrastructure Facilities Revenue Bonds (Eastland Center Project Phase II) (Series B) ÷ 5.875 4/1/2017 806,933 500,000 Missouri State Development Finance Board Infrastructure Facilities Revenue Bonds (Eastland Center Project Phase II) (Series B) ÷ 6.000 4/1/2021 514,375 2,000,000 Missouri State Environmental Improvement and Energy Resources Authority Pollution Control Revenue Bonds (Associated Electric Coop Project) 4.375 12/1/2034 2,039,180 1,000,000 Missouri State Environmental Improvement and Energy Resources Authority Water Pollution Revenue Bonds (Series A) 5.250 1/1/2018 1,061,610 2,500,000 Missouri State Health and Educational Facilities Authority Health Facilities Revenue Bonds 5.000 5/15/2020 2,518,375 3,000,000 Missouri State Health and Educational Facilities Authority Health Facilities Revenue Bonds (Barnes Jewish, Inc. Christian) (Series A) 5.250 5/15/2014 3,180,510 1,500,000 Missouri State Health and Educational Facilities Authority Health Facilities Revenue Bonds (Lake Regional Health Securities Project) 5.600 2/15/2025 1,474,605 1,000,000 Missouri State Health and Educational Facilities Authority Health Facilities Revenue Bonds (Saint Anthonys Medical Center) ÷ 6.250 12/1/2030 1,098,270 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 115 Municipal Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.7%) Rate Date Value Missouri  continued $655,000 Missouri State Health and Educational Facilities Authority Revenue Bonds (Lake of the Ozarks) 6.500% 2/15/2021 $658,210 130,000 Missouri State Housing Development Commission Single Family Mortgage Revenue Bonds (Series B-1) (GNMA/FNMA Insured) (Subject to AMT) ! 7.450 9/1/2031 132,796 140,000 Missouri State Housing Development Commission Single Family Mortgage Revenue Bonds (Series C-1) (GNMA/FNMA Insured) ! 6.550 9/1/2028 140,277 250,000 Missouri State Housing Development Commission Single Family Mortgage Revenue Bonds (Series C-1) (GNMA/FNMA Insured) (Subject to AMT) ! 7.150 3/1/2032 260,605 2,000,000 St. Charles County, Missouri Francis Howell School District General Obligation Bonds (Series A) 5.250 3/1/2018 2,178,880 Total Missouri Montana (1.3% ) 2,830,000 Montana Facility Finance Authority Revenue Providence Health and Services Revenue Bonds 5.000 10/1/2024 2,831,698 40,000 Montana State Board of Housing Single Family Mortgage Revenue Bonds (Series A-1) 6.000 6/1/2016 39,363 140,000 Montana State Board of Housing Single Family Mortgage Revenue Bonds (Series A-2) (Subject to AMT) 6.250 6/1/2019 138,041 2,385,000 Montana State Board of Investment Refunded Balance 1996 Payroll Tax Revenue Bonds (MBIA Insured) ÷! 6.875 6/1/2020 2,468,260 775,000 Montana State Board of Investment Refunded Revenue Bonds (1996 Payroll Tax) (MBIA Insured) ÷! 6.875 6/1/2020 802,055 1,240,000 Montana State Board of Investment Refunded Revenue Bonds (Payroll Tax) (MBIA Insured) ÷! 6.875 6/1/2020 1,283,288 1,165,000 Montana State Board of Regents Revenue Bonds (Higher Education-University of Montana) (Series F) (MBIA Insured) ! 5.750 5/15/2016 1,238,733 3,000,000 Montana State Health Facilities Authority Revenue Bonds (Hillcrest Senior Living Project) ÷ 7.375 6/1/2030 3,299,940 3,860,000 Montana State Hospital Finance Authority Refunding Revenue Bonds 5.250 6/1/2018 3,968,775 Total Montana Nebraska (1.8% ) 2,000,000 Douglas County, Nebraska Hospital Authority Revenue Bonds 5.750 11/1/2048 1,903,860 2,500,000 Nebraska Public Power District Revenue Bonds (Series B) (AMBAC Insured) ! 5.000 1/1/2013 2,662,300 5,780,000 Omaha, Nebraska Public Power District Electric Revenue Bonds (Series A) 5.000 2/1/2046 5,750,869 3,455,000 Omaha, Nebraska Public Power District Revenue Bonds (Series B) ÷ 6.150 2/1/2012 3,685,829 1,675,000 Omaha, Nebraska Special Assessment Revenue Bonds (Riverfront Redevelopment Project) (Series A) 5.500 2/1/2015 1,798,967 6,000,000 University of Nebraska Revenue Bonds (Lincoln Student Fees & Facilities) (Series B) 5.000 7/1/2023 6,136,980 Total Nebraska The accompanying Notes to Schedule of Investments are an integral part of this schedule. 116 Municipal Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.7%) Rate Date Value Nevada (0.1% ) $595,000 Clark County Nevada School District General Obligation Bonds (Series B) (FSA Insured) ! 2.340% 8/1/2008 $595,000 Total Nevada New Hampshire (0.1% ) 1,800,000 New Hampshire State Health and Education Facilities Authority Revenue Bonds 5.000 1/1/2036 1,470,240 Total New Hampshire New Jersey (1.7% ) 2,000,000 Hudson County, New Jersey Department of Finance and Administration Certificate of Participation (MBIA Insured) ! 6.250 12/1/2015 2,304,980 195,000 New Jersey State Educational Facilities Authority Revenue Bonds  1.880 8/1/2008 195,000 1,000,000 New Jersey State Highway Authority Revenue Bonds (Series L) 5.250 7/15/2018 1,106,030 745,000 New Jersey State Turnpike Authority Revenue Bonds (Series C) (AMBAC-TCRS Insured) ! 6.500 1/1/2016 849,099 3,695,000 New Jersey State Turnpike Authority Revenue Bonds (Series C) (AMBAC-TCRS Insured) ÷! 6.500 1/1/2016 4,227,560 260,000 New Jersey State Turnpike Authority Revenue Bonds (Series C) (AMBAC-TCRS Insured) ÷! 6.500 1/1/2016 297,474 5,000,000 New Jersey Transportation Trust Fund Authority Revenue Bonds (Transportation System) (Series A) (FSA Insured) ! 5.500 12/15/2016 5,596,150 3,180,000 Ocean County, New Jersey Utilities Authority Wastewater Revenue Bonds 5.250 1/1/2025 3,419,931 2,595,000 West New York, New Jersey Municipal Utilities Authority Revenue Bonds (FGIC Insured) ÷! Zero Coupon 12/15/2009 2,515,801 Total New Jersey New Mexico (1.0% ) 3,500,000 Jicarilla, New Mexico Apache Nation Revenue Bonds (Series A) 5.500 9/1/2023 3,594,220 160,000 New Mexico Mortgage Finance Authority Single Family Mortgage Capital Appreciation Revenue Bonds (Series D-2) (Subject to AMT) Zero Coupon 9/1/2019 150,722 500,000 New Mexico Mortgage Finance Authority Single Family Mortgage Revenue Bonds (Series C-2) (GNMA/FNMA Insured) (Subject to AMT) ! 6.950 9/1/2031 513,595 7,500,000 Sandoval County, New Mexico Incentive Payment Revenue Bonds 5.000 6/1/2020 7,739,925 Total New Mexico The accompanying Notes to Schedule of Investments are an integral part of this schedule. 117 Municipal Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.7%) Rate Date Value New York (8.3% ) $5,000,000 Metropolitan Transportation Authority, New York Transportation Facilities Revenue Bonds (Series A) 5.500% 7/1/2017 $5,541,250 4,225,000 Metropolitan Transportation Authority, New York Transportation Facilities Revenue Bonds (Series O) ÷ 5.750 7/1/2013 4,533,425 4,000,000 New York State Dormitory Authority Revenue Bonds (Series B) 5.250 5/15/2012 4,228,040 2,000,000 New York State Dormitory Authority Revenue Bonds (State University Educational Facilities) (Series A) 7.500 5/15/2013 2,348,060 5,000,000 New York State Dormitory Authority Revenue Bonds (State University Educational Facilities) (Series A) 5.875 5/15/2017 5,633,000 2,000,000 New York State Local Government Assistance Corporation Revenue Bonds (Series E) (MBIA/IBC Insured) ! 5.250 4/1/2016 2,192,160 845,000 New York State Mortgage Agency Revenue Bonds (Series 26) 5.350 10/1/2016 845,194 2,500,000 New York State Thruway Authority Revenue Bonds (Series B) (FSA Insured) ! 5.000 4/1/2015 2,730,125 20,000,000 New York State Urban Development Corporation Revenue Bonds (Correctional and Youth Facilities) (Series A) 5.000 1/1/2017 20,817,204 1,620,000 New York State Urban Development Corporation Revenue Bonds (Syracuse University Center) 6.000 1/1/2009 1,646,860 1,720,000 New York State Urban Development Corporation Revenue Bonds (Syracuse University Center) 6.000 1/1/2010 1,806,998 8,940,000 New York, New York City Municipal Transitional Finance Authority Revenue Bonds (Series A) > 5.500 11/1/2011 9,564,548 2,000,000 New York, New York City Municipal Water and Sewer System Revenue Bonds (Series A) (AMBAC Insured) ÷! 5.875 6/15/2012 2,221,180 735,000 New York, New York City Transitional Finance Authority Revenue Bonds ÷ 5.375 11/15/2021 771,088 1,805,000 New York, New York City Transitional Finance Authority Revenue Bonds ÷ 5.375 11/15/2021 1,988,767 13,000,000 New York, New York City Transitional Finance Authority Revenue Bonds (Future Tax Secured) (Series B) 5.250 2/1/2011 13,664,430 1,750,000 New York, New York General Obligation Bonds (Series A) 5.500 8/1/2022 1,825,828 12,000,000 New York, New York General Obligation Bonds (Series B) 5.250 8/1/2017 12,785,160 655,000 New York, New York General Obligation Bonds (Series H) (FSA/CR Insured) ÷! 5.250 3/15/2016 676,491 5,000,000 New York, New York General Obligation Bonds (Series I-1) 5.000 4/1/2023 5,121,050 325,000 Triborough, New York Bridge and Tunnel Authority Revenue Bonds (Series Q) ÷ 6.750 1/1/2009 331,906 Total New York North Carolina (2.4% ) 1,475,000 North Carolina Eastern Municipal Power Agency Power System Prerefunded Revenue Bonds (Series A) ÷ 6.000 1/1/2026 1,728,390 4,000,000 North Carolina Eastern Municipal Power Agency Power System Revenue Bonds 5.375 1/1/2017 4,085,400 2,375,000 North Carolina Eastern Municipal Power Agency Power System Revenue Bonds (Series B) 5.500 1/1/2021 2,343,555 5,000,000 North Carolina Eastern Municipal Power Agency Power System Revenue Bonds (Series D) 5.500 1/1/2014 5,264,300 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 118 Municipal Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.7%) Rate Date Value North Carolina  continued $2,000,000 North Carolina Eastern Municipal Power Agency Power System Revenue Bonds (Series D) 6.750% 1/1/2026 $2,061,340 7,170,000 North Carolina Eastern Municipal Power Agency System Revenue Bonds 5.250 1/1/2020 7,157,452 250,000 North Carolina Municipal Power Agency #1 Catawba Electric Revenue Bonds (Series B) 6.500 1/1/2009 254,132 610,000 North Carolina Municipal Power Agency #1 Catawba Electric Revenue Bonds (Series B) 6.375 1/1/2013 638,688 4,000,000 North Carolina Municipal Power Agency #1 Catawba Electric Revenue Bonds (Series B) (MBIA Insured) ! 6.000 1/1/2011 4,266,760 1,000,000 Wake County, North Carolina Industrial, Facilities, and Pollution Control Revenue Bonds (Carolina Power and Light Company Project) 5.375 2/1/2017 1,031,290 Total North Carolina North Dakota (0.8% ) 3,500,000 Grand Forks, North Dakota Health Care System Revenue Bonds (Altru Health Systems Group) ÷ 7.125 8/15/2024 3,845,520 2,945,000 South Central Regional Water District, North Dakota Utility System Revenue Bonds (Northern Burleigh County) (Series A) 5.650 10/1/2029 2,987,496 3,250,000 Ward County, North Dakota Health Care Facilities Revenue Bonds (Trinity Medical Center) (Series B) 6.250 7/1/2021 3,267,615 Total North Dakota Ohio (3.1% ) 875,000 Akron, Ohio Economic Development Revenue Bonds (MBIA Insured) ! 6.000 12/1/2012 951,571 4,850,000 Buckeye Tobacco Settlement Financing Authority Revenue Bonds (Series A-2) 5.125 6/1/2024 4,313,396 1,700,000 Cincinnati, Ohio General Obligation Bonds ±÷ 5.375 12/1/2019 1,817,487 2,000,000 Lorain County, Ohio Hospital Revenue Bonds (Catholic Healthcare Partners) 5.400 10/1/2021 2,042,200 2,000,000 Lucas County, Ohio Health Care Facilities Revenue Bonds (Sunset Retirement) (Series A) 6.550 8/15/2024 2,044,400 2,000,000 Montgomery County, Ohio Hospital Revenue Bonds (Kettering Medical Center) ÷ 6.750 4/1/2018 2,166,360 2,500,000 Montgomery County, Ohio Hospital Revenue Bonds (Kettering Medical Center) ÷ 6.750 4/1/2022 2,707,950 2,000,000 Ohio State Higher Education Faculty Revenue Bonds (Case Western Reserve University) 6.500 10/1/2020 2,328,320 10,000,000 Ohio State Turnpike Commission Turnpike Revenue Bonds 5.500 2/15/2026 10,823,100 2,000,000 Ohio State Turnpike Commission Turnpike Revenue Bonds (Series A) (FGIC Insured) ! 5.500 2/15/2024 2,207,140 1,750,000 Port of Greater Cincinnati Development Authority Revenue Bonds 5.000 10/1/2025 1,693,685 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 119 Municipal Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.7%) Rate Date Value Ohio  continued $1,610,000 Reynoldsburg, Ohio City School District General Obligation Bonds (FSA Insured) ! 5.000% 12/1/2028 $1,644,873 2,545,000 University of Cincinnati, Ohio General Receipts Revenue Bonds (Series D) (AMBAC Insured) ! 5.000 6/1/2016 2,694,850 Total Ohio Oklahoma (0.6% ) 730,000 Bass, Oklahoma Memorial Baptist Hospital Authority Hospital Revenue Bonds (Bass Memorial Hospital Project) ÷ 8.350 5/1/2009 742,673 1,040,000 Oklahoma Development Finance Authority Hospital Revenue Bonds (Unity Health Center Project) 5.000 10/1/2011 1,073,914 130,000 Oklahoma Housing Finance Agency Single Family Mortgage Revenue Bonds (Series C-2) (Subject to AMT) 7.550 9/1/2028 135,499 160,000 Oklahoma Housing Finance Agency Single Family Mortgage Revenue Bonds (Series D-2) (GNMA/FNMA Insured) (Subject to AMT) ! 7.100 9/1/2028 160,000 1,500,000 Oklahoma State Municipal Power Authority Revenue Bonds (Series B) (MBIA Insured) ! 5.875 1/1/2012 1,588,770 2,900,000 Payne County, Oklahoma Economic Development Authority Student Housing Revenue Bonds (Collegiate Housing Foundation) (Series A) ÷ 6.375 6/1/2030 3,174,340 Total Oklahoma Pennsylvania (2.9% ) 715,000 Allegheny County, Pennsylvania Redevelopment Authority Tax Increment Tax Allocation Revenue Bonds (Waterfront Project) (Series B) 6.000 12/15/2010 755,133 1,940,000 Allegheny County, Pennsylvania Redevelopment Authority Tax Increment Tax Allocation Revenue Bonds (Waterfront Project) (Series C) ÷ 6.550 12/15/2017 2,058,030 3,000,000 Allegheny County, University of Pittsburgh Medical Center Hospital Development Authority Revenue Bonds (Series B) ± 5.000 6/15/2018 3,108,570 1,670,000 Carbon County, Pennsylvania Industrial Development Authority Revenue Bonds (Panther Creek Partners Project) (Subject to AMT) 6.650 5/1/2010 1,705,471 2,000,000 Cornwall Lebanon, Pennsylvania School District Capital Appreciation General Obligation Bonds (FSA Insured) ! Zero Coupon 3/15/2016 1,458,680 1,520,000 Cornwall Lebanon, Pennsylvania School District Capital Appreciation General Obligation Bonds (FSA Insured) ! Zero Coupon 3/15/2017 1,050,198 2,750,000 Cumberland County, Pennsylvania Municipal Authority Revenue Bonds (Diakon Lutheran Ministries) 5.000 1/1/2027 2,454,348 2,000,000 Cumberland County, Pennsylvania Municipal Authority Revenue Bonds (Diakon Lutheran Ministries) 5.000 1/1/2036 1,680,800 10,400,000 Delaware County, Pennsylvania Industrial Development Authority Revenue Bonds  2.250 8/1/2008 10,400,000 2,000,000 Lancaster County, Pennsylvania Hospital Authority Revenue Bonds ÷ 5.500 3/15/2026 2,213,240 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 120 Municipal Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.7%) Rate Date Value Pennsylvania  continued $3,170,000 Millcreek Township, Pennsylvania School District General Obligation Bonds (FGIC Insured) ÷! Zero Coupon 8/15/2009 $3,109,928 435,000 Montgomery County, Pennsylvania Higher Education and Health Authority Revenue Bonds (Foulkeways at Gwynedd Project) ÷ 6.750% 11/15/2024 465,794 1,880,000 Montgomery County, Pennsylvania Higher Education and Health Authority Revenue Bonds (Foulkeways at Gwynedd Project) ÷ 6.750 11/15/2030 2,013,085 2,000,000 Philadelphia, Pennsylvania Authority for Industrial Development Revenue Bonds (Please Touch Museum Project) 5.250 9/1/2026 1,831,660 1,000,000 York County, Pennsylvania Solid Waste & Refuse Authority Solid Waste System Revenue Bonds (FGIC Insured) ! 5.500 12/1/2012 1,091,260 Total Pennsylvania Puerto Rico (0.6% ) 6,655,000 Puerto Rico Industrial Tourist Educational Medical and Environmental Central Facilities Revenue Bonds (AES Cogen Facilities Project) (Subject to AMT) 6.625 6/1/2026 6,895,445 Total Puerto Rico South Carolina (1.5% ) 1,000,000 Greenwood County, South Carolina Hospital Revenue Bonds (Self Memorial Hospital) 5.500 10/1/2026 1,006,530 4,000,000 Piedmont, South Carolina Municipal Power Agency Electric Revenue Bonds (FGIC Insured) ! 6.250 1/1/2021 4,289,280 5,000,000 Piedmont, South Carolina Municipal Power Agency Electric Revenue Bonds (FGIC Insured) ! 5.000 1/1/2022 4,880,500 605,000 South Carolina Jobs Economic Development Authority Hospital Facilities Prerefunded Revenue Bonds (Palmetto Health Alliance) (Series C) ÷ 6.875 8/1/2027 701,625 4,895,000 South Carolina Jobs Economic Development Authority Hospital Facilities Prerefunded Revenue Bonds (Palmetto Health Alliance) (Series C) ÷ 6.875 8/1/2027 5,676,780 2,000,000 Spartanburg, South Carolina Waterworks Revenue Bonds (FGIC Insured) ÷! 5.250 6/1/2028 2,210,540 Total South Carolina South Dakota (1.0% ) 5,000,000 South Dakota Educational Enhancement Funding Corporation Tobacco Settlement Revenue Bonds (Series B) 6.500 6/1/2032 4,874,950 5,000,000 South Dakota State Health and Educational Facilities Authority Revenue Bonds 5.000 11/1/2040 4,401,400 1,170,000 South Dakota State Health and Educational Facilities Authority Revenue Bonds (Prairie Lakes Health Care System, Inc.) 5.625 4/1/2032 1,124,826 1,770,000 South Dakota State Health and Educational Facilities Authority Revenue Bonds (Prairie Lakes Health Care System, Inc.) (ACA/CBI Insured) ! 5.650 4/1/2022 1,751,610 Total South Dakota The accompanying Notes to Schedule of Investments are an integral part of this schedule. 121 Municipal Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.7%) Rate Date Value Tennessee (1.3% ) $2,000,000 Memphis-Shelby County, Tennessee Airport Authority Special Facilities and Project Revenue Bonds (Federal Express Corporation) 5.350% 9/1/2012 $2,044,620 4,500,000 Memphis-Shelby County, Tennessee Airport Authority Special Facilities Revenue Bonds (Federal Express Corporation) 5.050 9/1/2012 4,550,940 4,155,000 Metropolitan Government, Nashville and Davidson County, Tennessee Industrial Development Board Revenue Bonds (Series A) (GNMA Insured) ! 6.625 3/20/2036 4,375,049 5,000,000 Shelby County, Tennessee Health Educational and Housing Facilities Board Revenue Bonds (St. Jude Childrens Research Project) ÷ 5.375 7/1/2024 5,257,200 Total Tennessee Texas (11.0% ) 10,000,000 Alliance Airport Authority, Texas Facilities Income Revenue Bonds 4.850 4/1/2021 8,686,500 2,000,000 Amarillo, Texas Health Facilities Corporation Revenue Bonds (Baptist St. Anthonys Hospital Corporation) (FSA Insured) ! 5.500 1/1/2017 2,192,840 2,165,000 Arlington, Texas Independent School District Capital Appreciation Refunding General Obligation Bonds (PSF/GTD Insured) ! Zero Coupon 2/15/2009 2,141,596 2,500,000 Austin, Texas Higher Education Authority, Inc. University Revenue Bonds (St. Edwards University Project) ±÷ 5.750 8/1/2031 2,665,225 2,250,000 Austin, Texas Utility System Revenue Bonds (FGIC Insured) ! 6.000 11/15/2013 2,451,712 7,000,000 Austin, Texas Utility System Revenue Capital Appreciation Refunding Bonds (Financial Services Department) (Series A) (MBIA Insured) ! Zero Coupon 11/15/2008 6,946,520 8,100,000 Austin, Texas Utility System Revenue Capital Appreciation Refunding Bonds (Financial Services Department) (Series A) (MBIA Insured) ! Zero Coupon 11/15/2009 7,835,049 1,930,000 Bexar County, Texas Housing Finance Corporation Multi- Family Housing Revenue Bonds (Dymaxion and Marrach Park Apartments) (Series A) (MBIA Insured) ! 6.000 8/1/2023 1,928,089 1,720,000 Bexar County, Texas Housing Finance Corporation Multi- Family Housing Revenue Bonds (Pan American Apartments) (Series A-1) (GNMA Insured) ! 7.000 3/20/2031 1,847,194 1,000,000 Bluebonnet Trails Community Mental Health and Mental Retardation Revenue Bonds 6.125 12/1/2016 1,032,720 500,000 Corpus Christi, Texas General Obligation Bonds (Series A) (FSA Insured) ! 5.000 3/1/2012 533,975 1,000,000 Dallas-Fort Worth, Texas International Airport Revenue Bonds (Series A) (MBIA Insured) (Subject to AMT) ! 5.500 11/1/2016 1,015,370 500,000 Dallas-Fort Worth, Texas International Airport Revenue Bonds (Series A) (Subject to AMT) 5.500 11/1/2017 505,220 9,750,000 Dallas-Fort Worth, Texas Regional Airport Revenue Bonds 6.125 11/1/2018 9,833,752 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 122 Municipal Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.7%) Rate Date Value Texas  continued $1,375,000 Deer Park, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) ! 5.000% 2/15/2013 $1,477,946 475,000 Denton, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) ! 6.250 2/15/2009 486,305 3,210,000 Denton, Texas Utility System Revenue Bonds (Series A) (FSA Insured) ! 5.250 12/1/2015 3,454,698 2,290,000 Gulf Coast Waste Disposal Authority, Texas Pollution Control Revenue Bonds  2.030 8/1/2008 2,290,000 600,000 Gulf Coast Waste Disposal Authority, Texas Pollution Control Revenue Bonds (Exxon Project) (GTY/AGMT Insured) ! 2.030 8/1/2008 600,000 800,000 Harris County Texas Industrial Development Corporation Pollution Control Revenue Bonds  2.030 8/1/2008 800,000 7,000,000 Harris County, Houston, Texas General Obligation Bonds (MBIA Insured) ! Zero Coupon 8/15/2024 3,064,810 6,500,000 Harris County, Houston, Texas General Obligation Bonds (MBIA Insured) §! 5.250 8/15/2047 6,435,910 2,000,000 Harris County, Texas Health Facilities Development Authority Hospital Revenue Bonds (Memorial Hermann Healthcare Project) (Series A) ÷ 6.375 6/1/2029 2,201,920 2,000,000 Houston, Texas Airport System Revenue Bonds (Series A) (FSA Insured) (Subject to AMT) 5.625 7/1/2030 2,006,140 5,000,000 Houston, Texas Water and Sewer System Revenue Bonds (Series A) (FSA Insured) ÷! 5.750 12/1/2032 5,639,650 5,315,000 Lewisville, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) ! Zero Coupon 8/15/2019 3,218,764 1,000,000 Lower Colorado River Authority, Texas Unrefunded Balance Revenue Bonds (Series A) 5.875 5/15/2015 1,032,760 5,000,000 North East Independent School District Texas Unlimited Tax Refunding Revenue Bonds 5.250 2/1/2028 5,302,350 2,600,000 North Texas Health Facilities Development Corporation Hospital Revenue Bonds (United Regional Healthcare System, Inc.) ÷ 6.000 9/1/2023 2,935,686 26,125,000 North Texas Tollway Authority Revenue Bonds (Series D) Zero Coupon 1/1/2034 5,718,501 1,000,000 North Texas Tollway Authority Revenue Bonds (Series A) 5.625 1/1/2033 997,970 5,000,000 North Texas Tollway Authority Revenue Bonds (Series D) Zero Coupon 1/1/2028 1,636,200 250,000 Nueces County, Texas Housing Finance Corporation Multi-Family Housing Revenue Bonds (Dolphins Landing Apartments Project) (Series A) ÷ 6.250 7/1/2010 260,332 1,000,000 Ridge Parc Development Corporation, Texas Multifamily Revenue Bonds (GNMA Insured) ! 6.100 6/20/2033 1,054,160 2,795,000 Ridge Parc Development Corporation, Texas Multifamily Revenue Bonds (GNMA Insured) ! 6.150 11/20/2041 2,862,471 425,000 San Antonio, Texas General Obligation Bonds (General Improvements) 5.250 2/1/2014 444,750 1,000,000 San Antonio, Texas Water Revenue Bonds (FSA Insured) ! 5.500 5/15/2018 1,078,960 1,000,000 San Antonio, Texas Water Revenue Bonds (FSA Insured) ! 5.500 5/15/2019 1,074,540 1,000,000 San Antonio, Texas Water Revenue Bonds (FSA Insured) ! 5.500 5/15/2020 1,067,220 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 123 Municipal Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.7%) Rate Date Value Texas  continued $1,160,000 San Leanna Education Facilities Corporation Higher Education Revenue Bonds (Saint Edwards University Project) (Series 2007) 5.125% 6/1/2024 $1,122,671 11,615,000 Southeast Texas Housing Finance Corporation Revenue Bonds (MBIA Insured) ÷! Zero Coupon 9/1/2017 7,867,769 1,410,000 Tarrant County, Texas College District General Obligation Bonds 5.375 2/15/2013 1,539,537 2,000,000 Tarrant County, Texas Cultural Educational Facilities Finance Corporation Revenue Bonds (Texas Health Resources) (Series A) 5.000 2/15/2023 1,987,720 4,315,000 Texas State Veterans Land Board General Obligation Bonds ÷ 0.050 7/1/2010 4,105,550 315,000 Westlake, Texas General Obligation Bonds 6.500 5/1/2013 349,814 350,000 Westlake, Texas General Obligation Bonds 6.500 5/1/2015 388,199 335,000 Westlake, Texas General Obligation Bonds ÷ 6.500 5/1/2017 389,659 1,650,000 Westlake, Texas General Obligation Bonds 5.750 5/1/2024 1,726,840 2,000,000 Westlake, Texas General Obligation Bonds ÷ 5.800 5/1/2032 2,253,780 430,000 Wylie, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) ! 6.875 8/15/2014 478,276 745,000 Wylie, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) ÷! 6.875 8/15/2014 833,454 3,280,000 Wylie, Texas Independent School District Unrefunded General Obligation Bonds (PSF/GTD Insured) ! 7.000 8/15/2024 3,616,954 Total Texas Virginia (0.8%) 2,500,000 Fairfax County, Virginia Industrial Development Authority Revenue Bonds (Inova Health Systems Project) 5.250 8/15/2019 2,726,925 3,625,000 Fairfax County, Virginia Water Authority Water Revenue Bonds 5.000 4/1/2021 3,962,270 3,240,000 Tobacco Settlement Authority, Virginia Tobacco Settlement Revenue Bonds ÷ 5.250 6/1/2019 3,413,275 Total Virginia Washington (4.6%) 1,000,000 Energy Northwest, Washington Electric Revenue Bonds (Columbia Generating) (Series A) (MBIA Insured) ! 5.750 7/1/2018 1,083,330 6,000,000 Franklin County, Washington School District Bonds (MBIA Insured) ! 5.250 12/1/2022 6,245,400 10,000,000 King County, Washington Sewer Revenue Bonds (Series B) (FSA Insured) ! 5.500 1/1/2013 10,776,400 7,935,000 Tobacco Settlement Authority, Washington Tobacco Settlement Revenue Bonds 6.500 6/1/2026 7,986,022 5,620,000 Washington State Economic Development Finance Authority Lease Revenue Bonds (MBIA Insured) ! 5.000 6/1/2030 5,488,267 2,955,000 Washington State General Obligation Bonds (Series 93A) 5.750 10/1/2012 3,141,667 45,000 Washington State General Obligation Bonds (Series 93A) ÷ 5.750 10/1/2012 47,904 955,000 Washington State General Obligation Bonds (Series A and AT-6) 6.250 2/1/2011 1,007,114 5,000,000 Washington State General Obligation Bonds (Series A) 6.750 2/1/2015 5,681,450 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 124 Municipal Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.7%) Rate Date Value Washington  continued $5,000,000 Washington State General Obligation Bonds (Series A) 5.000% 7/1/2021 $5,228,850 2,500,000 Washington State General Obligation Bonds (Series B and AT-7) 6.250 6/1/2010 2,677,000 2,000,000 Washington State General Obligation Bonds (Series B and AT-7) 6.000 6/1/2012 2,215,060 1,000,000 Washington State Health Care Facilities Authority Revenue Bonds (Series A) 5.000 12/1/2030 989,320 2,000,000 Washington State Health Care Facilities Authority Revenue Bonds (Swedish Health Services) (AMBAC Insured) ! 5.125 11/15/2018 2,026,340 1,000,000 Washington State Housing Finance Commission Nonprofit Housing Revenue Bonds (Crista Ministries Projects) (Series A) 5.350 7/1/2014 1,003,210 Total Washington West Virginia (0.3%) 3,465,000 West Virginia State Water Development Authority Revenue Bonds (Series B-II) (FGIC Insured) ! 5.000 11/1/2033 3,334,959 Total West Virginia Wisconsin (1.1%) 1,500,000 Wisconsin State Health and Educational Facilities Authority Revenue Bonds (Aurora Health Care) (Series B) 5.500 2/15/2015 1,507,380 1,000,000 Wisconsin State Health and Educational Facilities Authority Revenue Bonds (Eagle River Memorial Hospital, Inc. Project) 5.750 8/15/2020 1,025,070 2,000,000 Wisconsin State Health and Educational Facilities Authority Revenue Bonds (Marshfield Clinic) (Series B) 6.000 2/15/2025 2,016,360 2,000,000 Wisconsin State Health and Educational Facilities Authority Revenue Bonds (Watertown Memorial Hospital, Inc.) 5.500 8/15/2029 2,003,540 6,000,000 Wisconsin State Health and Educational Facilities Authority Revenue Bonds (Wheaton Franciscan Services) ÷ 5.750 8/15/2025 6,610,860 Total Wisconsin The accompanying Notes to Schedule of Investments are an integral part of this schedule. 125 Municipal Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.7%) Rate Date Value Wyoming (1.0%) $1,215,000 Kemmerer, Wyoming Pollution Control Term Revenue Bonds  2.030% 8/1/2008 $1,215,000 1,250,000 Lincoln County, Wyoming Pollution Control RevenueBonds  2.030 8/1/2008 1,250,000 3,270,000 Wyoming Municipal Power Agency Power Supply System Revenue Bonds 5.375 1/1/2042 3,173,600 5,825,000 Wyoming State Farm Loan Board Capital Facilities Revenue Bonds 5.750 10/1/2020 6,408,082 Total Wyoming Total Long-Term Fixed Income (cost $1,174,815,627) Total Investments (cost $1,174,815,627) 99.7% Other Assets and Liabilities, Net 0.3% Total Net Assets 100.0% + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. > Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades. ÷ Denotes securities that have been pre-refunded or escrowed to maturity. Under such an arrangement, money is deposited into an irrevocable escrow account and is used to purchase U.S. Treasury securities or government agency securities with maturing principals and interest earnings sufficient to pay all debt service requirements of the pre-refunded bonds. ! To reduce certain risks associated with securities issued by municipalities, which may include but are not limited to economic development in a specific industry or municipality, the principal and/or interest payments are guaranteed by the bond insurance company or Government agency identified. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $53,780,789 Gross unrealized depreciation (16,771,862) Net unrealized appreciation (depreciation) $37,008,927 Cost for federal income tax purposes $1,174,815,627 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 126 Income Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (102.5%) Rate Date Value Asset-Backed Securities (5.4%) $2,152,311 Bear Stearns Mortgage Funding Trust  2.601% 8/25/2008 $537,727 2,471,908 Capital Source Commercial Loan Trust ≤ 2.588 8/20/2008 2,160,479 3,665,506 Countrywide Asset-Backed Certificates « 5.549 4/25/2036 3,327,843 2,098,206 Credit Based Asset Servicing and Securitization, LLC  2.571 8/25/2008 2,062,308 5,000,000 Discover Card Master Trust  5.650 3/16/2020 4,665,885 3,000,000 First Franklin Mortgage Loan Asset-Backed Certificates  2.551 8/25/2008 2,932,470 1,825,064 First Horizon ABS Trust « 2.621 8/25/2008 996,717 5,000,000 Ford Credit Floor Plan Master Owner Trust  2.638 8/15/2008 4,896,305 6,178,250 GMAC Mortgage Corporation Loan Trust « 2.531 8/25/2008 4,303,516 878,391 GMAC Mortgage Corporation Loan Trust « 2.561 8/25/2008 848,813 5,534,338 GMAC Mortgage Corporation Loan Trust « 2.641 8/25/2008 2,973,960 3,872,779 IndyMac Seconds Asset-Backed Trust « 2.631 8/25/2008 2,091,754 7,250,000 Merna Re, Ltd. ≤ 4.551 9/30/2008 6,917,225 2,212,851 Residential Funding Mortgage Securities II « 2.591 8/25/2008 2,049,007 Total Asset-Backed Securities Basic Materials (1.6% ) 3,500,000 ArcelorMittal ≤ 6.125 6/1/2018 3,361,068 2,800,000 E.I. Du Pont de Nemours & Company 6.000 7/15/2018 2,833,468 1,000,000 Freeport-McMoRan Copper & Gold, Inc.  5.882 10/1/2008 1,004,820 2,000,000 Precision Castparts Corporation  5.600 12/15/2013 1,984,128 2,700,000 Rio Tinto Finance. Ltd. 6.500 7/15/2018 2,707,501 Total Basic Materials Capital Goods (3.0% ) 1,200,000 Caterpillar Financial Services Corporation  5.450 4/15/2018 1,181,290 1,600,000 CRH America, Inc.  6.000 9/30/2016 1,421,360 3,000,000 CRH America, Inc. 8.125 7/15/2018 3,029,427 3,800,000 Honeywell International, Inc.  5.300 3/1/2018 3,710,742 2,800,000 John Deere Capital Corporation ± 5.350 4/3/2018 2,738,478 1,170,000 Lockheed Martin Corporation ± 6.150 9/1/2036 1,123,207 3,250,000 Oakmont Asset Trust ≤ 4.514 12/22/2008 3,261,190 1,200,000 Owens Corning, Inc. ± 7.000 12/1/2036 951,127 2,299,348 Systems 2001 Asset Trust, LLC ≤ 6.664 9/15/2013 2,374,144 3,000,000 United Technologies Corporation 4.875 5/1/2015 2,990,037 Total Capital Goods Collateralized Mortgage Obligations (4.3% ) 5,977,686 Banc of America Mortgage Securities, Inc.  4.804 9/25/2035 5,647,359 1,250,427 Citigroup Mortgage Loan Trust, Inc.  5.536 3/25/2036 1,227,654 2,414,571 HomeBanc Mortgage Trust  5.987 4/25/2037 1,835,189 4,944,623 J.P. Morgan Mortgage Trust  5.005 7/25/2035 4,729,808 3,940,925 Merrill Lynch Mortgage Investors, Inc.  4.871 6/25/2035 3,704,907 3,378,029 Thornburg Mortgage Securities Trust  2.551 8/25/2008 3,353,153 3,416,892 Wachovia Mortgage Loan Trust, LLC 5.568 5/20/2036 3,162,524 4,415,326 Washington Mutual Alternative Loan Trust  3.829 8/1/2008 2,538,573 1,934,932 Washington Mutual Mortgage Pass-Through Certificates  2.751 8/25/2008 1,223,554 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 127 Income Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (102.5%) Rate Date Value Collateralized Mortgage Obligations  continued $2,841,076 Washington Mutual Mortgage Pass-Through Certificates 4.835% 9/25/2035 $2,646,678 2,350,630 Zuni Mortgage Loan Trust ± 2.591 8/25/2008 2,234,309 Total Collateralized Mortgage Obligations Commercial Mortgage-Backed Securities (11.6% ) 2,000,000 Banc of America Commercial Mortgage, Inc.  5.118 7/11/2043 1,968,732 4,000,000 Banc of America Large Loan Trust ≤ 2.568 8/15/2008 3,757,076 4,000,000 Banc of America Large Loan Trust ≤ 2.668 8/15/2008 3,773,040 3,000,000 Bear Stearns Commercial Mortgage Securities, Inc. ≤ 2.608 8/15/2008 2,817,951 3,000,000 Bear Stearns Commercial Mortgage Securities, Inc.  5.835 9/11/2042 2,637,417 7,500,000 Citigroup Commercial Mortgage Trust ≤ 2.598 8/15/2008 6,861,248 180,131 Commercial Mortgage Pass-Through Certificates ≤ 2.558 8/15/2008 174,477 4,000,000 Commercial Mortgage Pass-Through Certificates ≤ 2.588 8/15/2008 3,741,752 7,000,000 Commercial Mortgage Pass-Through Certificates ≤ 2.638 8/15/2008 6,455,386 4,000,000 Credit Suisse Mortgage Capital Certificates ≤ 2.628 8/15/2008 3,773,864 6,500,000 Crown Castle International Corporation ±≤ 5.245 11/15/2036 6,335,875 6,200,000 Greenwich Capital Commercial Funding Corporation  5.867 8/10/2017 5,471,463 2,750,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation  4.302 1/15/2038 2,664,128 5,902,699 J.P. Morgan Chase Commercial Mortgage Securities Corporation  5.284 5/15/2047 5,793,606 5,000,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation  6.007 6/15/2049 4,673,685 6,500,000 Merrill Lynch Mortgage Trust  4.747 5/12/2043 6,007,859 5,500,000 Merrill Lynch Mortgage Trust ± 5.442 1/12/2044 5,087,104 10,000,000 Wachovia Bank Commercial Mortgage Trust ≤ 2.578 8/15/2008 9,233,410 6,000,000 Wachovia Bank Commercial Mortgage Trust  5.765 7/15/2045 5,700,042 1,143,062 Washington Mutual Asset Securities Corporation ≤ 3.830 1/25/2035 1,120,413 Total Commercial Mortgage-Backed Securities Communications Services (8.7% ) 2,475,000 AT&T, Inc.  5.500 2/1/2018 2,415,917 1,225,000 AT&T, Inc.  6.500 9/1/2037 1,177,710 1,000,000 AT&T, Inc. 6.400 5/15/2038 952,007 1,925,000 British Telecom plc  9.125 12/15/2030 2,283,608 3,690,000 Citizens Communications Company ± 6.250 1/15/2013 3,505,500 3,520,000 Comcast Corporation ± 6.500 1/15/2015 3,569,460 2,700,000 Comcast Corporation  5.900 3/15/2016 2,638,297 3,000,000 Comcast Corporation 5.700 5/15/2018 2,846,472 1,300,000 Comcast Corporation ± 6.400 5/15/2038 1,182,358 4,000,000 Cox Communications, Inc.  4.625 6/1/2013 3,801,204 770,000 Cox Communications, Inc.  5.450 12/15/2014 744,668 3,150,000 Intelsat Subsidiary Holding Company, Ltd. ≤ 8.875 1/15/2015 3,102,750 765,000 New Cingular Wireless Services, Inc. ± 8.750 3/1/2031 890,917 1,350,000 News America, Inc. 6.400 12/15/2035 1,250,783 1,225,000 News America, Inc. 6.650 11/15/2037 1,163,439 2,960,000 Rogers Cable, Inc.  5.500 3/15/2014 2,855,926 700,000 Rogers Cable, Inc. ± 6.750 3/15/2015 712,938 320,000 Rogers Cable, Inc. 8.750 5/1/2032 360,652 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 128 Income Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (102.5%) Rate Date Value Communications Services continued $2,250,000 Rogers Communications, Inc. § 6.800% 8/15/2018 $2,253,015 2,000,000 Rogers Wireless Communications, Inc.  6.375 3/1/2014 2,006,742 1,800,000 Rogers Wireless Communications, Inc.  7.500 3/15/2015 1,907,087 2,900,000 Sprint Capital Corporation 6.900 5/1/2019 2,472,250 3,550,000 Telecom Italia Capital SA ± 5.250 11/15/2013 3,350,550 1,750,000 Telecom Italia Capital SA 5.250 10/1/2015 1,595,272 2,600,000 Telefonica Emisones SAU 6.221 7/3/2017 2,589,296 2,500,000 Thomson Reuters Corporation 6.500 7/15/2018 2,503,315 2,000,000 Time Warner Cable, Inc.  5.850 5/1/2017 1,906,316 1,950,000 Time Warner Cable, Inc. 6.750 7/1/2018 1,966,491 1,150,000 Time Warner Entertainment Company, LP 8.375 3/15/2023 1,227,050 3,000,000 Verizon Communications, Inc. ± 5.550 2/15/2016 2,917,176 1,165,000 Verizon Communications, Inc. 5.500 4/1/2017 1,117,595 1,500,000 Verizon Communications, Inc. 5.500 2/15/2018 1,434,508 1,000,000 Verizon Communications, Inc. * 6.900 4/15/2038 991,625 Total Communications Services Consumer Cyclical (2.8% ) 3,500,000 D.R. Horton, Inc.  5.375 6/15/2012 2,940,000 4,250,000 Ford Motor Credit Company 7.375 10/28/2009 3,871,176 700,000 JC Penney & Company, Inc. 7.950 4/1/2017 698,588 2,600,000 Macys Retail Holdings, Inc. 7.875 7/15/2015 2,584,730 2,300,000 McDonalds Corporation 5.800 10/15/2017 2,335,793 1,400,000 McDonalds Corporation ± 6.300 3/1/2038 1,375,962 2,650,000 Nissan Motor Acceptance Corporation ≤ 5.625 3/14/2011 2,637,858 1,413,426 SLM Private Credit Student Loan Trust  2.786 9/15/2008 1,383,526 1,800,000 Walmart Stores, Inc. 4.250 4/15/2013 1,790,386 1,930,000 Walmart Stores, Inc. 5.875 4/5/2027 1,859,603 Total Consumer Cyclical Consumer Non-Cyclical (5.1% ) 3,200,000 Abbott Laboratories  5.150 11/30/2012 3,281,882 2,000,000 AmerisourceBergen Corporation  5.875 9/15/2015 1,931,648 1,315,000 Archer-Daniels-Midland Company  6.450 1/15/2038 1,250,301 2,700,000 AstraZeneca plc  5.400 9/15/2012 2,776,572 2,215,000 Baxter International, Inc. ± 5.900 9/1/2016 2,267,675 1,000,000 Baxter International, Inc. 5.375 6/1/2018 983,069 3,800,000 Bunge Limited Finance Corporation  5.350 4/15/2014 3,500,655 3,500,000 Cargill, Inc. ≤ 5.600 9/15/2012 3,516,320 2,400,000 Community Health Systems, Inc.  8.875 7/15/2015 2,418,000 1,000,000 General Mills, Inc.  5.650 9/10/2012 1,017,464 2,400,000 General Mills, Inc. 5.200 3/17/2015 2,361,653 1,850,000 HCA, Inc. 9.250 11/15/2016 1,905,500 2,200,000 Johnson & Johnson Company  5.950 8/15/2037 2,246,026 3,400,000 Kellogg Company  4.250 3/6/2013 3,314,164 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 129 Income Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (102.5%) Rate Date Value Consumer Non-Cyclical  continued $1,500,000 Kroger Company  6.400% 8/15/2017 $1,532,936 875,000 Kroger Company  6.150 1/15/2020 865,772 900,000 Safeway, Inc. ± 6.350 8/15/2017 916,671 2,000,000 Schering-Plough Corporation 6.000 9/15/2017 1,974,910 910,000 Wyeth ± 5.950 4/1/2037 861,000 Total Consumer Non-Cyclical Energy (7.5% ) 2,200,000 Apache Corporation  5.250 4/15/2013 2,230,857 3,650,000 CenterPoint Energy Resources Corporation  6.125 11/1/2017 3,555,345 1,100,000 Consolidated Natural Gas Company  5.000 12/1/2014 1,043,787 3,350,000 Energy Transfer Partners, LP  6.700 7/1/2018 3,378,642 3,100,000 Enterprise Products Operating, LP  5.600 10/15/2014 3,029,590 2,250,000 Enterprise Products Operating, LP  6.300 9/15/2017 2,237,515 1,500,000 EOG Resources, Inc.  5.875 9/15/2017 1,499,262 1,800,000 Magellan Midstream Partners, LP ± 6.450 6/1/2014 1,826,766 1,600,000 Marathon Oil Corporation ± 6.000 10/1/2017 1,579,934 735,000 Nexen, Inc.  5.650 5/15/2017 711,198 1,925,000 Nexen, Inc. ± 6.400 5/15/2037 1,783,412 1,750,000 Oneok Partners, LP 6.850 10/15/2037 1,684,526 1,850,000 Plains All American Pipeline, LP/PAA Finance Corporation ≤ 6.500 5/1/2018 1,828,749 1,500,000 Premcor Refining Group, Inc. 6.125 5/1/2011 1,511,664 1,850,000 Premcor Refining Group, Inc. 6.750 5/1/2014 1,882,869 2,200,000 Quicksilver Resources, Inc. 7.750 8/1/2015 2,139,500 2,550,000 Ras Laffan Liquefied Natural Gas Company, Ltd. II ≤ 5.298 9/30/2020 2,381,062 900,000 Ras Laffan Liquefied Natural Gas Company, Ltd. III ≤ 5.832 9/30/2016 877,230 2,000,000 Southern Natural Gas Company ≤ 5.900 4/1/2017 1,923,734 2,400,000 Southern Star Central Corporation 6.750 3/1/2016 2,256,000 2,000,000 Transcontinental Gas Pipe Corporation  8.875 7/15/2012 2,190,000 600,000 Transcontinental Gas Pipe Corporation ± 6.400 4/15/2016 606,750 3,100,000 Transocean, Inc.  6.000 3/15/2018 3,142,470 2,500,000 Weatherford International, Ltd. 5.150 3/15/2013 2,477,670 1,350,000 Weatherford International, Ltd. 6.000 3/15/2018 1,332,495 4,600,000 Western Oil Sands, Inc.  8.375 5/1/2012 5,003,544 1,900,000 XTO Energy, Inc. 5.300 6/30/2015 1,837,460 600,000 XTO Energy, Inc. 6.375 6/15/2038 556,042 Total Energy Financials (24.0% ) 775,000 Ace INA Holdings, Inc. ± 5.800 3/15/2018 743,132 1,250,000 American Express Bank FSB/Salt Lake City, UT  6.000 9/13/2017 1,156,682 1,450,000 American Express Centurion Bank  5.550 10/17/2012 1,411,194 1,800,000 American Express Company  7.000 3/19/2018 1,790,131 2,275,000 American International Group, Inc. ≤ 8.175 5/15/2038 2,038,216 3,300,000 Australia & New Zealand Banking Group, Ltd. ≤ 6.200 7/19/2013 3,300,848 2,600,000 AXA SA ±≤ 6.463 12/14/2018 2,089,152 500,000 Bank of America Corporation  6.000 9/1/2017 481,310 3,850,000 Bank of America Corporation ± 5.650 5/1/2018 3,593,790 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 130 Income Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (102.5%) Rate Date Value Financials  continued $1,475,000 Bank of America Corporation ± 8.125% 5/15/2018 $1,372,060 4,600,000 Bear Stearns Companies, Inc.  6.950 8/10/2012 4,741,698 2,200,000 Bear Stearns Companies, Inc. ± 6.400 10/2/2017 2,154,561 2,100,000 BNP Paribas SA ≤ 5.186 6/29/2015 1,802,989 3,500,000 Capmark Financial Group, Inc.  6.300 5/10/2017 2,055,246 1,750,000 Chubb Corporation ± 5.750 5/15/2018 1,683,244 2,250,000 CIGNA Corporation  6.350 3/15/2018 2,231,716 3,600,000 CIT Group, Inc.  7.625 11/30/2012 3,057,419 1,100,000 Citigroup Capital XXI  8.300 12/21/2037 1,004,385 1,900,000 Citigroup, Inc. 5.000 9/15/2014 1,723,308 2,200,000 Citigroup, Inc.  6.000 8/15/2017 2,080,652 1,850,000 Citigroup, Inc. 8.400 4/30/2018 1,584,044 1,500,000 Citigroup, Inc. ± 6.125 5/15/2018 1,435,671 1,000,000 Corestates Capital Trust I ≤ 8.000 12/15/2026 944,404 4,900,000 Countrywide Financial Corporation, Convertible ≤ Zero Coupon 10/15/2008 4,737,712 2,250,000 Countrywide Home Loans, Inc. 4.125 9/15/2009 2,186,901 1,200,000 Coventry Health Care, Inc.  5.875 1/15/2012 1,163,156 1,000,000 Coventry Health Care, Inc.  6.125 1/15/2015 924,276 1,000,000 Coventry Health Care, Inc.  5.950 3/15/2017 874,624 2,400,000 Credit Agricole SA 6.637 5/31/2017 1,850,179 2,500,000 Credit Suisse/New York, NY  6.000 2/15/2018 2,393,712 4,000,000 Deutsche Bank AG 4.875 5/20/2013 3,925,884 2,800,000 Endurance Specialty Holdings, Ltd.  6.150 10/15/2015 2,592,741 1,500,000 ERP Operating, LP  5.125 3/15/2016 1,326,650 1,630,000 General Electric Capital Corporation  5.625 9/15/2017 1,586,900 2,500,000 General Electric Capital Corporation ± 6.375 11/15/2017 2,309,162 700,000 General Electric Capital Corporation  6.150 8/7/2037 661,247 350,000 General Electric Capital Corporation 5.875 1/14/2038 314,311 4,550,000 General Motors Acceptance Corporation, LLC 6.000 12/15/2011 2,849,856 3,500,000 Goldman Sachs Group, Inc.  6.600 1/15/2012 3,627,141 3,500,000 Goldman Sachs Group, Inc. ± 5.125 1/15/2015 3,299,418 1,400,000 Goldman Sachs Group, Inc. 6.150 4/1/2018 1,348,623 700,000 Goldman Sachs Group, Inc.  6.750 10/1/2037 618,694 2,500,000 HSBC Capital Funding, LP/Jersey Channel Islands ±≤ 9.547 6/30/2010 2,601,842 815,000 HSBC Holdings plc  6.500 5/2/2036 743,163 1,300,000 HSBC Holdings plc ± 6.800 6/1/2038 1,219,758 2,095,000 International Lease Finance Corporation  5.750 6/15/2011 1,910,793 1,700,000 J.P. Morgan Chase & Company  5.750 1/2/2013 1,706,829 900,000 J.P. Morgan Chase & Company 7.900 4/30/2018 832,518 1,750,000 Keybank National Association  5.500 9/17/2012 1,582,056 1,700,000 Lehman Brothers Holdings, Inc. 7.500 5/11/2038 1,515,145 3,500,000 Lehman Brothers Holdings, Inc.  5.625 1/24/2013 3,272,066 1,600,000 Lehman Brothers Holdings, Inc. 6.875 7/17/2037 1,325,947 1,830,000 Liberty Property, LP  5.500 12/15/2016 1,588,131 2,220,000 Lincoln National Corporation  7.000 5/17/2016 1,948,829 2,750,000 Merrill Lynch & Company, Inc. ± 5.450 2/5/2013 2,551,013 3,000,000 Merrill Lynch & Company, Inc. 6.875 4/25/2018 2,808,303 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 131 Income Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (102.5%) Rate Date Value Financials  continued $850,000 Merrill Lynch & Company, Inc. ± 6.110% 1/29/2037 $632,591 2,200,000 MetLife Capital Trust X ≤ 9.250 4/8/2038 2,231,797 4,420,000 Mitsubishi UFG Capital Finance, Ltd. ± 6.346 7/25/2016 3,789,133 3,300,000 Morgan Stanley 6.625 4/1/2018 3,054,615 2,280,000 Morgan Stanley ± 6.250 8/9/2026 1,950,554 3,850,000 Nationwide Health Properties, Inc.  6.250 2/1/2013 3,796,131 3,266,815 Preferred Term Securities XXIII, Ltd. ≤ 2.976 9/22/2008 2,613,452 2,050,000 ProLogis  5.500 4/1/2012 2,007,952 1,400,000 ProLogis ± 5.625 11/15/2015 1,308,660 1,000,000 ProLogis 6.625 5/15/2018 928,880 1,600,000 Prudential Financial, Inc. 6.000 12/1/2017 1,526,266 725,000 Prudential Financial, Inc. ± 5.900 3/17/2036 602,866 725,000 Prudential Financial, Inc. ± 5.700 12/14/2036 582,463 1,600,000 QBE Capital Funding II, LP ≤ 6.797 6/1/2017 1,317,573 2,250,000 RBS Capital Trust I ± 5.512 9/30/2014 1,877,715 1,500,000 Regency Centers, LP 5.875 6/15/2017 1,381,906 3,100,000 Reinsurance Group of America, Inc.  5.625 3/15/2017 2,495,491 4,000,000 Resona Bank, Ltd. ≤ 5.850 4/15/2016 3,276,064 1,400,000 Simon Property Group, LP 5.375 6/1/2011 1,382,958 1,485,000 Simon Property Group, LP 5.750 12/1/2015 1,447,355 2,875,000 SLM Corporation 5.400 10/25/2011 2,581,457 1,400,000 SLM Corporation 8.450 6/15/2018 1,321,326 2,340,000 SMFG Preferred Capital GBP 1, Ltd. ≤ 6.078 1/25/2017 1,908,083 2,600,000 Swiss RE Capital I, LP ≤ 6.854 5/25/2016 2,229,014 550,000 Travelers Companies, Inc. ± 6.250 6/15/2037 506,085 2,000,000 Travelers Property Casualty Corporation  5.000 3/15/2013 1,956,074 1,500,000 United Health Group 6.500 6/15/2037 1,307,931 2,200,000 UnitedHealth Group, Inc. 6.000 11/15/2017 2,082,973 2,420,000 Wachovia Bank NA 4.875 2/1/2015 2,058,123 2,225,000 Wachovia Capital Trust III 5.800 3/15/2011 1,257,125 700,000 Wachovia Corporation 7.980 3/15/2018 537,915 1,030,000 Washington Mutual Bank FA 5.125 1/15/2015 669,500 800,000 Washington Mutual Preferred Funding *≤ 6.665 12/1/2020 260,000 4,600,000 Washington Mutual Preferred Funding II ≤ 6.895 6/15/2012 1,426,000 3,075,000 WEA Finance, LLC ≤ 7.125 4/15/2018 2,959,116 4,000,000 WellPoint, Inc.  5.000 12/15/2014 3,724,672 2,700,000 Wells Fargo & Company 5.625 12/11/2017 2,573,278 3,500,000 Wells Fargo Capital XIII 7.700 3/26/2013 3,316,176 2,940,000 Willis North America, Inc.  6.200 3/28/2017 2,738,525 Total Financials Foreign (0.2% ) 1,900,000 United Mexican States 6.050 1/11/2040 1,824,000 Total Foreign The accompanying Notes to Schedule of Investments are an integral part of this schedule. 132 Income Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (102.5%) Rate Date Value Mortgage-Backed Securities (9.4% ) $20,500,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 6.000% 8/1/2038 $20,589,688 40,000,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 5.500 8/1/2038 39,137,519 11,000,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 6.500 8/1/2038 11,292,182 Total Mortgage-Backed Securities Technology (0.5% ) 2,100,000 Hewlett-Packard Company ± 4.500 3/1/2013 2,081,132 1,500,000 Hewlett-Packard Company  5.500 3/1/2018 1,473,698 Total Technology Transportation (4.3% ) 1,800,000 Burlington Northern Santa Fe Corporation  7.000 12/15/2025 1,841,693 383,541 Continental Airlines, Inc.  7.875 7/2/2018 260,808 2,250,000 Continental Airlines, Inc.  5.983 4/19/2022 1,811,250 4,500,000 Delta Air Lines, Inc.  7.111 9/18/2011 4,027,500 4,251,785 FedEx Corporation  6.720 1/15/2022 4,476,375 3,650,000 Kansas City Southern de Mexico SA de CV 7.375 6/1/2014 3,513,125 6,800,000 Northwest Airlines, Inc.  6.841 4/1/2011 6,154,000 2,919,235 Piper Jaffray Equipment Trust Securities ≤ 6.750 4/1/2011 2,568,927 6,500,000 Union Pacific Corporation  5.450 1/31/2013 6,521,736 1,400,000 Union Pacific Corporation 5.700 8/15/2018 1,352,645 Total Transportation U.S. Government (8.3% ) 8,000,000 Federal Home Loan Bank Discount Notes * 4.625 10/10/2012 8,209,072 3,250,000 Federal Home Loan Mortgage Corporation  5.000 12/14/2018 2,924,808 7,000,000 Federal National Mortgage Association 5.250 8/1/2012 6,866,636 1,020,000 U.S. Treasury Bonds  7.625 2/15/2025 1,383,295 175,000 U.S. Treasury Bonds 4.750 2/15/2037 178,664 720,000 U.S. Treasury Bonds * 5.000 5/15/2037 764,944 790,000 U.S. Treasury Notes * 2.125 4/30/2010 786,667 2,900,000 U.S. Treasury Notes * 4.625 8/31/2011 3,049,077 650,000 U.S. Treasury Notes 3.625 12/31/2012 662,594 2,800,000 U.S. Treasury Notes * 2.750 2/28/2013 2,745,968 2,200,000 U.S. Treasury Notes * 3.875 5/15/2018 2,181,093 23,553,475 U.S. Treasury Notes, TIPS * 2.000 7/15/2014 24,541,614 17,000,000 U.S. Treasury Principal Strips  Zero Coupon 11/15/2022 8,631,750 Total U.S. Government The accompanying Notes to Schedule of Investments are an integral part of this schedule. 133 Income Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (102.5%) Rate Date Value U.S. Municipals (0.1% ) $945,000 California Infrastructure & Economic Bank Revenue Bonds ÷ 5.000% 7/1/2036 $994,376 Total U.S. Municipals Utilities (5.7% ) 3,700,000 AES Corporation ±≤ 8.000 6/1/2020 3,561,250 1,065,000 Cleveland Electric Illuminating Company  5.700 4/1/2017 1,007,080 1,600,000 Columbus Southern Power Company 6.050 5/1/2018 1,590,419 1,885,000 Commonwealth Edison Company  5.400 12/15/2011 1,894,457 2,170,000 Commonwealth Edison Company  7.500 7/1/2013 2,303,268 1,000,000 Commonwealth Edison Company  6.150 9/15/2017 997,784 1,500,000 DTE Energy Company  6.375 4/15/2033 1,373,007 2,000,000 Exelon Corporation  4.900 6/15/2015 1,832,114 1,000,000 Florida Power Corporation 6.400 6/15/2038 1,005,754 2,000,000 Illinois Power Company 6.125 11/15/2017 1,903,884 2,000,000 ITC Holdings Corporation ≤ 5.875 9/30/2016 1,930,096 2,500,000 ITC Holdings Corporation ≤ 6.050 1/31/2018 2,424,495 1,600,000 MidAmerican Energy Holdings Company  6.125 4/1/2036 1,502,637 2,200,000 MidAmerican Energy Holdings Company  6.500 9/15/2037 2,169,820 1,700,000 Nevada Power Company  6.750 7/1/2037 1,656,480 1,700,000 Nisource Finance Corporation ± 6.400 3/15/2018 1,625,203 1,500,000 NRG Energy, Inc. 7.250 2/1/2014 1,462,500 1,000,000 NRG Energy, Inc. ± 7.375 2/1/2016 970,000 950,000 Ohio Edison Company ± 6.875 7/15/2036 896,074 898,038 Power Contract Financing, LLC ≤ 6.256 2/1/2010 908,778 1,583,714 Power Receivables Finance, LLC ≤ 6.290 1/1/2012 1,621,216 725,000 Progress Energy, Inc. 7.000 10/30/2031 741,196 3,200,000 PSEG Power, LLC  5.000 4/1/2014 3,036,272 1,730,000 Southwestern Public Service Company 6.000 10/1/2036 1,546,186 750,000 TXU Corporation 5.550 11/15/2014 593,099 1,600,000 Union Electric Company ± 6.400 6/15/2017 1,585,901 700,000 Virginia Electric and Power Company 5.950 9/15/2017 704,789 700,000 Virginia Electric and Power Company 6.350 11/30/2037 681,241 Total Utilities Total Long-Term Fixed Income (cost $827,064,051) Shares Preferred Stock (0.5%) Value 238,000 Federal National Mortgage Association * $3,996,020 Total Preferred Stock (cost $4,475,429) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 134 Income Fund Schedule of Investments as of July 31, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (6.4%) Rate (+) Date Value 48,615,938 Thrivent Financial Securities Lending Trust 2.540% N/A $48,615,938 Total Collateral Held for Securities Loaned (cost $48,615,938) Shares or Principal Interest Maturity Amount Short-Term Investments (5.7%) Rate (+) Date Value $10,000,000 Chariot Funding, LLC ± 2.750% 8/11/2008 $9,993,111 9,180,000 Deutsche Financial Bank, LLC 2.200 8/1/2008 9,180,000 3,600,000 Federal Home Loan Bank Discount Notes 2.183 8/13/2008 3,597,420 750,000 Federal National Mortgage Association  2.210 9/17/2008 747,873 19,770,427 Thrivent Money Market Fund 2.440 N/A 19,770,427 Total Short-Term Investments (at amortized cost) Total Investments (cost $923,444,249) 115.1% Other Assets and Liabilities, Net (15.1%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) 2-Yr. U.S. Treasury Bond Futures 5 September 2008 $1,057,203 $1,060,000 $2,797 5-Yr. U.S. Treasury Bond Futures (480) September 2008 (53,434,817) (53,441,251) (6,434) 10-Yr. U.S. Treasury Bond Futures (665) September 2008 (75,946,456) (76,360,706) (414,250) 20-Yr. U.S. Treasury Bond Futures 315 September 2008 36,651,545 36,382,500 (269,045) EURO Foreign Exchange Currency Futures (32) September 2008 (6,229,440) (6,222,800) 6,640 Total Futures The accompanying Notes to Schedule of Investments are an integral part of this schedule. 135 Income Fund Schedule of Investments as of July 31, 2008 (unaudited) Notional Buy/Sell Termination Principal Unrealized Swaps and Counterparty Protection Date Amount Value Gain/(Loss) Credit Default Swaps CDS WB, 5 Year, at 1.954% Buy June 2013 $3,800,000 $81,833 $81,833 Bank of America CDX IG, 5 Year, Buy June 2013 5,500,000 (56,707) 56,093 Series 10, at 1.55%; Bank of America CDX IG Hvol, 5 Year, Buy June 2013 3,700,000 (20,806) 109,617 Series 10, at 3.50%; J.P. Morgan Chase and Co. LCDX North America, 5 Year, Sell December 2012 9,000,000 (398,270) (190,318) Series 9, at 2.43%; J.P. Morgan Chase and Co. Total Swaps * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades.  At July 31, 2008, $1,916,838 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $326,278,302 and $27,458,132 of investments were earmarked as collateral to cover open financial futures contracts and swap contracts, respectively. ÷ Denotes securities that have been pre-refunded or escrowed to maturity. Under such an arrangement, money is deposited into an irrevocable escrow account and is used to purchase U.S. Treasury securities or government agency securities with maturing principals and interest earnings sufficient to pay all debt service requirements of the pre-refunded bonds. ≤ Denotes securities sold under Rule 144A of the Securities Act of 1933, which exempts them from registration. These securities have been determined to be liquid under the guidelines established by the Funds Board of Trustees and may be resold to other dealers in the program or to other qualified institutional buyers. As of July 31, 2008, the value of these investments was $131,137,324 or 17.3% of total net assets. « All or a portion of the security is insured or guaranteed.  Denotes restricted securities. Restricted securities are investment securities which cannot be offered for public sale without first being registered under the Securities Act of 1933. The following table indicates the acquisition date and cost of restricted securities Income Fund owned as of July 31, 2008. Acquisition Security Date Cost Capital Source Commercial Loan Trust 4/5/2007 $2,740,013 Definitions: TIPS  Treasury Inflation Protected Security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $4,144,203 Gross unrealized depreciation (54,635,561) Net unrealized appreciation (depreciation) ($50,491,358) Cost for federal income tax purposes $923,444,249 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 136 Core Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (111.0%) Rate Date Value Asset-Backed Securities (13.3%) $4,614,618 Americredit Automobile Receivables Trust « 2.543% 8/6/2008 $4,438,275 1,214,989 Associates Manufactured Housing Contract Pass-Through Certificates  7.900 3/15/2027 1,230,572 2,152,311 Bear Stearns Mortgage Funding Trust  2.601 8/25/2008 537,727 3,000,000 Citibank Credit Card Issuance Trust ± 5.650 9/20/2019 2,939,535 2,565,854 Countrywide Asset-Backed Certificates ~« 5.549 4/25/2036 2,329,490 2,797,608 Credit Based Asset Servicing and Securitization, LLC  2.571 8/25/2008 2,749,743 2,298,232 Credit Based Asset Servicing and Securitization, LLC  5.501 12/25/2036 2,235,635 3,500,000 Discover Card Master Trust ± 5.650 3/16/2020 3,266,120 2,500,000 First Franklin Mortgage Loan Asset-Backed Certificates  2.551 8/25/2008 2,443,725 2,906,496 First Horizon ABS Trust ±« 2.591 8/25/2008 2,130,604 2,433,419 First Horizon ABS Trust « 2.621 8/25/2008 1,328,956 3,802,000 GMAC Mortgage Corporation Loan Trust « 2.641 8/25/2008 2,648,317 527,035 GMAC Mortgage Corporation Loan Trust « 2.561 8/25/2008 509,288 4,611,949 GMAC Mortgage Corporation Loan Trust « 2.641 8/25/2008 2,478,300 900,736 Green Tree Financial Corporation ± 7.650 10/15/2027 931,930 2,300,000 Merna Re, Ltd. ≤ 4.551 9/30/2008 2,194,430 317,489 National Collegiate Student Loan Trust  2.521 8/25/2008 317,181 368,656 PG&E Energy Recovery Funding, LLC  3.870 6/25/2011 369,743 562,140 Popular ABS Mortgage Pass-Through Trust ± 4.000 12/25/2034 553,559 5,000,000 Renaissance Home Equity Loan Trust ± 5.608 5/25/2036 4,897,340 320,531 Residential Asset Securities Corporation ± 4.160 7/25/2030 315,813 1,770,281 Residential Funding Mortgage Securities II « 2.591 8/25/2008 1,639,206 736,195 SLM Student Loan Trust ~ 2.810 10/27/2008 734,733 3,410,758 Wachovia Asset Securitization, Inc. ~≤« 2.601 8/25/2008 2,130,786 Total Asset-Backed Securities Basic Materials (0.9% ) 1,000,000 ArcelorMittal ≤ 6.125 6/1/2018 960,305 2,000,000 Precision Castparts Corporation ± 5.600 12/15/2013 1,984,128 Total Basic Materials Capital Goods (1.9% ) 365,000 Caterpillar Financial Services Corporation ± 5.850 9/1/2017 372,841 775,000 Honeywell International, Inc. ± 5.300 3/1/2018 756,796 1,500,000 John Deere Capital Corporation  5.350 1/17/2012 1,526,589 2,750,000 Oakmont Asset Trust ±≤ 4.514 12/22/2008 2,759,468 1,150,000 United Technologies Corporation  4.875 5/1/2015 1,146,181 Total Capital Goods Collateralized Mortgage Obligations (6.0% ) 3,736,053 Banc of America Mortgage Securities, Inc. ± 4.804 9/25/2035 3,529,599 2,414,571 HomeBanc Mortgage Trust ±~ 5.987 4/25/2037 1,835,189 3,415,302 J.P. Morgan Alternative Loan Trust ± 5.771 3/25/2036 2,525,015 3,284,104 Merrill Lynch Mortgage Investors, Inc. ± 4.871 6/25/2035 3,087,423 2,702,423 Thornburg Mortgage Securities Trust  2.551 8/25/2008 2,682,522 2,590,542 Thornburg Mortgage Securities Trust ± 2.571 8/25/2008 2,479,270 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 137 Core Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (111.0%) Rate Date Value Collateralized Mortgage Obligations  continued $2,841,076 Washington Mutual Mortgage Pass-Through Certificates  4.835% 9/25/2035 $2,646,678 1,567,087 Zuni Mortgage Loan Trust  2.591 8/25/2008 1,489,539 Total Collateralized Mortgage Obligations Commercial Mortgage-Backed Securities (13.2% ) 5,000,000 Bear Stearns Commercial Mortgage Securities, Inc. ~≤ 2.608 8/15/2008 4,696,585 1,750,000 Bear Stearns Commercial Mortgage Securities, Inc. ± 5.835 9/11/2042 1,538,493 99,367 Citigroup Commercial Mortgage Trust ≤ 2.528 8/15/2008 95,722 150,109 Commercial Mortgage Pass-Through Certificates ≤ 2.558 8/15/2008 145,398 4,000,000 Commercial Mortgage Pass-Through Certificates ±≤ 2.588 8/15/2008 3,741,752 4,000,000 Credit Suisse Mortgage Capital Certificates ~≤ 2.628 8/15/2008 3,773,864 2,000,000 Crown Castle International Corporation ≤ 5.245 11/15/2036 1,949,500 3,500,000 Greenwich Capital Commercial Funding Corporation ± 5.867 8/10/2017 3,088,729 3,000,000 GS Mortgage Securities Corporation II ±≤ 2.590 8/6/2008 2,760,378 4,700,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation ~ 5.198 12/15/2044 4,677,449 3,639,998 J.P. Morgan Chase Commercial Mortgage Securities Corporation ± 5.284 5/15/2047 3,572,724 2,500,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation  6.007 6/15/2049 2,336,842 3,500,000 Merrill Lynch Mortgage Trust  4.747 5/12/2043 3,235,001 3,250,000 Merrill Lynch Mortgage Trust ± 5.442 1/12/2044 3,006,016 3,500,000 TIAA Real Estate CDO, Ltd. ± 5.815 8/15/2039 3,439,516 3,125,000 Wachovia Bank Commercial Mortgage Trust ~ 5.765 7/15/2045 2,968,772 Total Commercial Mortgage-Backed Securities Communications Services (2.8% ) 300,000 AT&T, Inc. ± 6.500 9/1/2037 288,419 500,000 British Telecom plc ± 9.125 12/15/2030 593,145 850,000 Citizens Communications Company ~ 6.250 1/15/2013 807,500 1,300,000 Comcast Corporation ± 6.500 1/15/2015 1,318,266 520,000 New Cingular Wireless Services, Inc.  8.750 3/1/2031 605,590 510,000 News America, Inc. ± 6.400 12/15/2035 472,518 705,000 Rogers Cable, Inc.  5.500 3/15/2014 680,212 975,000 Rogers Cable, Inc. ± 6.750 3/15/2015 993,021 130,000 Rogers Cable, Inc. ± 8.750 5/1/2032 146,515 775,000 Sprint Capital Corporation  6.900 5/1/2019 660,688 1,175,000 Telecom Italia Capital SA  5.250 10/1/2015 1,071,111 750,000 Time Warner Cable, Inc.  6.750 7/1/2018 756,343 990,000 Verizon Communications, Inc. ± 5.550 2/15/2016 962,668 Total Communications Services Consumer Cyclical (1.3% ) 1,500,000 Ford Motor Credit Company  7.375 10/28/2009 1,366,298 525,000 McDonalds Corporation ± 6.300 3/1/2038 515,986 750,000 Nissan Motor Acceptance Corporation ~≤ 4.625 3/8/2010 750,724 1,110,000 Nissan Motor Acceptance Corporation ≤ 5.625 3/14/2011 1,104,914 800,000 Walmart Stores, Inc.  5.875 4/5/2027 770,820 Total Consumer Cyclical The accompanying Notes to Schedule of Investments are an integral part of this schedule. 138 Core Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (111.0%) Rate Date Value Consumer Non-Cyclical (2.4% ) $1,500,000 Abbott Laboratories ± 5.150% 11/30/2012 $1,538,382 575,000 Archer-Daniels-Midland Company  6.450 1/15/2038 546,709 765,000 Baxter International, Inc. ± 5.900 9/1/2016 783,192 850,000 HCA, Inc.  9.250 11/15/2016 875,500 750,000 Johnson & Johnson Company  5.950 8/15/2037 765,691 800,000 Kroger Company  6.400 8/15/2017 817,566 1,375,000 PepsiCo, Inc. ± 4.650 2/15/2013 1,396,273 1,200,000 Schering-Plough Corporation ± 6.000 9/15/2017 1,184,946 340,000 Wyeth  5.950 4/1/2037 321,692 Total Consumer Non-Cyclical Energy (2.5% ) 1,400,000 Apache Corporation ~ 5.250 4/15/2013 1,419,636 1,150,000 CenterPoint Energy Resources Corporation  6.125 11/1/2017 1,120,177 1,000,000 EOG Resources, Inc.  5.875 9/15/2017 999,508 1,000,000 Forest Oil Corporation ≤ 7.250 6/15/2019 940,000 900,000 Nexen, Inc. ± 5.650 5/15/2017 870,854 1,200,000 Ras Laffan Liquefied Natural Gas Company, Ltd. II ≤ 5.298 9/30/2020 1,120,500 375,000 Ras Laffan Liquefied Natural Gas Company, Ltd. III ≤ 5.832 9/30/2016 365,512 770,000 Transocean, Inc.  6.000 3/15/2018 780,549 800,000 XTO Energy, Inc.  5.500 6/15/2018 748,986 200,000 XTO Energy, Inc.  6.375 6/15/2038 185,347 Total Energy Financials (12.9% ) 775,000 Ace INA Holdings, Inc.  5.800 3/15/2018 743,132 500,000 American Express Bank FSB/Salt Lake City, UT ±~ 6.000 9/13/2017 462,673 400,000 American Express Company  7.000 3/19/2018 397,807 1,000,000 Australia & New Zealand Banking Group, Ltd. ≤ 6.200 7/19/2013 1,000,257 900,000 Bank of America Corporation ± 6.000 9/1/2017 866,359 125,000 Bank of America Corporation  5.650 5/1/2018 116,682 200,000 Bank of America Corporation ~ 8.125 5/15/2018 186,042 775,000 Bear Stearns Companies, Inc.  6.950 8/10/2012 798,873 800,000 Bear Stearns Companies, Inc. ~ 6.400 10/2/2017 783,477 1,150,000 Capmark Financial Group, Inc. ± 5.875 5/10/2012 732,880 400,000 Capmark Financial Group, Inc.  6.300 5/10/2017 234,885 1,175,000 CIT Group, Inc. ~ 7.625 11/30/2012 997,908 775,000 Citigroup, Inc. ± 5.000 9/15/2014 702,928 750,000 Citigroup, Inc. ± 6.125 5/15/2018 717,836 1,250,000 Corestates Capital Trust I ~≤ 8.000 12/15/2026 1,180,505 1,200,000 Countrywide Financial Corporation, Convertible ±≤ Zero Coupon 10/15/2008 1,160,256 1,800,000 Countrywide Financial Corporation, Convertible  Zero Coupon 10/15/2008 1,740,384 450,000 General Electric Capital Corporation ~ 5.625 9/15/2017 438,101 1,000,000 General Motors Acceptance Corporation, LLC ± 6.000 12/15/2011 626,342 1,500,000 Goldman Sachs Group, Inc. ± 5.125 1/15/2015 1,414,036 550,000 Goldman Sachs Group, Inc. ± 6.750 10/1/2037 486,116 2,000,000 Goldman Sachs Group, Inc., Convertible ~ 1.000 1/31/2015 1,857,460 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 139 Core Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (111.0%) Rate Date Value Financials  continued $1,850,000 Goldman Sachs Group, Inc., Convertible  1.000% 5/7/2015 $1,706,107 575,000 HSBC Holdings plc ± 6.500 5/2/2036 524,318 765,000 International Lease Finance Corporation  5.750 6/15/2011 697,736 1,500,000 Lehman Brothers Holdings, Inc. ~ 5.250 2/6/2012 1,408,922 380,000 Lehman Brothers Holdings, Inc.  6.875 7/17/2037 314,912 630,000 Liberty Property, LP ± 5.500 12/15/2016 546,734 850,000 Lincoln National Corporation ± 7.000 5/17/2016 746,173 1,125,000 Merrill Lynch & Company, Inc.  5.450 2/5/2013 1,043,596 675,000 Merrill Lynch & Company, Inc.  6.875 4/25/2018 631,868 1,595,000 Mitsubishi UFG Capital Finance, Ltd.  6.346 7/25/2016 1,367,346 720,000 Morgan Stanley ± 6.250 8/9/2026 615,964 2,000,000 Morgan Stanley, Convertible ±≤ 1.000 1/28/2015 1,870,520 1,375,000 Nationwide Health Properties, Inc. ±~ 6.250 2/1/2013 1,355,761 2,000,000 ProLogis ± 5.500 4/1/2012 1,958,978 775,000 Prudential Financial, Inc.  6.100 6/15/2017 769,514 390,000 Prudential Financial, Inc. ± 5.700 12/14/2036 313,325 950,000 Reinsurance Group of America, Inc.  5.625 3/15/2017 764,747 1,325,000 Royal Bank of Scotland Group plc ±≤ 6.990 10/5/2017 1,104,405 1,240,000 Simon Property Group, LP ± 5.375 6/1/2011 1,224,905 1,200,000 State Street Capitol Trust II  8.250 3/15/2011 1,209,288 850,000 Swiss RE Capital I, LP ±≤ 6.854 5/25/2016 728,716 350,000 Travelers Companies, Inc.  6.250 6/15/2037 322,054 550,000 United Health Group  6.500 6/15/2037 479,575 770,000 Wachovia Bank NA  4.875 2/1/2015 654,857 1,895,000 Wachovia Capital Trust III ~ 5.800 3/15/2011 1,070,675 205,000 Washington Mutual Preferred Funding ±≤ 6.665 12/1/2020 66,625 1,900,000 Washington Mutual Preferred Funding II ≤ 6.895 6/15/2012 589,000 775,000 WEA Finance, LLC ≤ 7.125 4/15/2018 745,793 775,000 Wells Fargo & Company  4.375 1/31/2013 737,314 300,000 Wells Fargo & Company  5.625 12/11/2017 285,920 760,000 Willis North America, Inc.  6.200 3/28/2017 707,918 Total Financials Foreign (0.6% ) 2,000,000 Corporacion Andina de Fomento  5.750 1/12/2017 1,906,028 Total Foreign Mortgage-Backed Securities (32.1% ) 20,700,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 6.000 8/1/2038 20,790,562 62,000,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 5.500 8/1/2038 60,663,161 27,250,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 6.500 8/1/2038 27,973,814 Total Mortgage-Backed Securities The accompanying Notes to Schedule of Investments are an integral part of this schedule. 140 Core Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (111.0%) Rate Date Value Technology (0.3% ) $1,000,000 Oracle Corporation ± 5.750% 4/15/2018 $997,689 Total Technology Transportation (2.2% ) 575,000 Burlington Northern Santa Fe Corporation ± 7.000 12/15/2025 588,319 1,150,000 Continental Airlines, Inc. ~ 5.983 4/19/2022 925,750 1,550,000 Delta Air Lines, Inc.  7.111 9/18/2011 1,387,250 1,128,470 FedEx Corporation ~ 6.720 1/15/2022 1,188,079 1,842,520 Southwest Airlines Company ± 6.150 8/1/2022 1,746,875 1,550,000 Union Pacific Corporation ~ 6.125 1/15/2012 1,601,355 Total Transportation U.S. Government (13.8% ) 5,000,000 Federal Home Loan Bank  5.330 3/6/2012 5,071,880 2,000,000 Federal Home Loan Bank Discount Notes ± 4.625 10/10/2012 2,052,268 2,000,000 Federal Home Loan Mortgage Corporation ~ 5.000 12/14/2018 1,799,882 4,000,000 Federal National Mortgage Association ± 4.625 5/1/2013 3,795,412 400,000 U.S. Treasury Bonds * 4.750 2/15/2037 408,375 725,000 U.S. Treasury Bonds * 5.000 5/15/2037 770,256 1,000,000 U.S. Treasury Notes ~ 2.125 4/30/2010 995,781 75,000 U.S. Treasury Notes ± 4.625 8/31/2011 78,855 600,000 U.S. Treasury Notes * 2.750 2/28/2013 588,422 1,325,000 U.S. Treasury Notes * 2.500 3/31/2013 1,284,837 800,000 U.S. Treasury Notes * 3.125 4/30/2013 796,438 6,550,000 U.S. Treasury Notes * 4.000 2/15/2015 6,761,342 4,070,000 U.S. Treasury Notes  4.125 5/15/2015 4,224,534 4,775,000 U.S. Treasury Notes * 3.875 5/15/2018 4,733,964 13,212,925 U.S. Treasury Notes, TIPS ± 2.000 7/15/2014 13,767,247 Total U.S. Government U.S. Municipals (2.7% ) 3,000,000 California Infrastructure & Economic Bank Revenue Bonds ~÷ 5.000 7/1/2036 3,156,750 3,000,000 Little Rock, Arkansas Sewer Revenue Bonds  5.000 10/1/2037 3,023,940 3,000,000 Missouri Joint Municipal Electric Utility Commission Revenue Bonds (Power Project)  5.000 1/1/2032 2,808,930 Total U.S. Municipals Utilities (2.1% ) 825,000 Cleveland Electric Illuminating Company  5.700 4/1/2017 780,132 965,000 Commonwealth Edison Company  5.400 12/15/2011 969,841 1,500,000 Exelon Corporation ~ 6.750 5/1/2011 1,540,276 775,000 ITC Holdings Corporation ~≤ 6.050 1/31/2018 751,593 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 141 Core Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (111.0%) Rate Date Value Utilities  continued $775,000 MidAmerican Energy Holdings Company ± 6.500% 9/15/2037 $764,369 791,857 Power Receivables Finance, LLC ≤ 6.290 1/1/2012 810,608 1,150,000 Union Electric Company  6.400 6/15/2017 1,139,866 515,000 Virginia Electric & Power Company ± 6.000 1/15/2036 479,971 Total Utilities Total Long-Term Fixed Income (cost $400,245,349) Shares Preferred Stock/Equity-Linked Securities (1.0%) Value 20,100 Allegro Investment Corporation SA TGT, Convertible ±¿≤ $904,134 68,717 Credit Suisse New York, NY  1,469,857 56,005 Federal National Mortgage Association ± 940,324 Total Preferred Stock/Equity-Linked Securities (cost $3,543,672) Strike Expiration Contracts Options Purchased (0.1%) Price Date Value 510 Call on U.S. Treasury Bond Futures $115 9/26/2008 $406,409 Total Options Purchased (cost $328,251) Interest Maturity Shares Collateral Held for Securities Loaned (4.6%) Rate (+) Date Value 15,732,985 Thrivent Financial Securities Lending Trust 2.540% N/A $15,732,985 Total Collateral Held for Securities Loaned (cost $15,732,985) Shares or Principal Interest Maturity Amount Short-Term Investments (20.1%) Rate (+) Date Value $10,000,000 Chariot Funding, LLC ±~ 2.750% 8/11/2008 $9,993,111 10,000,000 Federal Home Loan Bank Discount Notes ± 2.224 8/14/2008 9,992,092 7,500,000 Jupiter Securitization Corporation Company, LLC  2.450 8/7/2008 7,496,938 7,955,000 Park Avenue Receivables Corporation 2.250 8/1/2008 7,955,000 9,000,000 Three Pillars Funding, Inc.  2.500 8/6/2008 8,996,875 16,944,503 Thrivent Money Market Fund 2.440 N/A 16,944,503 7,000,000 Victory Receivables Corporation ± 2.500 8/7/2008 6,997,083 Total Short-Term Investments (at amortized cost) Total Investments (cost $488,225,859) 136.8% Other Assets and Liabilities, Net (36.8%) Total Net Assets 100.0% The accompanying Notes to Schedule of Investments are an integral part of this schedule. 142 Core Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) 2-Yr. U.S. Treasury Bond Futures (105) September 2008 ($22,035,462) ($22,260,000) ($224,538) 5-Yr. U.S. Treasury Bond Futures (155) September 2008 (17,228,746) (17,257,071) (28,325) 10-Yr. U.S. Treasury Bond Futures (530) September 2008 (60,020,884) (60,858,909) (838,025) 20-Yr. U.S. Treasury Bond Futures 115 September 2008 13,380,723 13,282,500 (98,223) EURO Foreign Exchange Currency (10) September 2008 (1,946,700) (1,944,625) 2,075 Futures Total Futures Notional Buy/Sell Termination Principal Unrealized Swaps and Counterparty Protection Date Amount Value Gain/(Loss) Credit Default Swaps CDS WB, 5 Year, at 1.954%; Buy June 2013 $2,350,000 $50,607 $50,607 Bank of America CDX, Series 10, Sell June 2013 4,000,000 (263,085) (6,394) 5 Year, at 5.00%; Bank of America Total Swaps * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades.  At July 31, 2008, $2,075,938 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $116,605,678 and $6,481,975 of investments were earmarked as collateral to cover open financial futures contracts and swap contracts, respectively. ~ All or a portion of the security was earmarked as collateral to cover options. ¿ These securities are Equity-Linked Structured Securities. ≤ Denotes securities sold under Rule 144A of the Securities Act of 1933, which exempts them from registration. These securities have been determined to be liquid under the guidelines established by the Funds Board of Trustees and may be resold to other dealers in the program or to other qualified institutional buyers. As of July 31, 2008, the value of these investments was $40,402,252 or 11.9% of total net assets. « All or a portion of the security is insured or guaranteed. ÷ Denotes securities that have been pre-refunded or escrowed to maturity. Under such an arrangement, money is deposited into an irrevocable escrow account and is used to purchase U.S. Treasury securities or government agency securities with maturing principals and interest earnings sufficient to pay all debt service requirements of the pre-refunded bonds. Definitions: TIPS  Treasury Inflation Protected Security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $2,169,474 Gross unrealized depreciation (24,427,816) Net unrealized appreciation (depreciation) ($22,258,342) Cost for federal income tax purposes $488,225,859 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 143 Limited Maturity Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (100.0%) Rate Date Value Asset-Backed Securities (24.6%) $1,384,386 Americredit Automobile Receivables Trust ±« 2.543% 8/6/2008 $1,331,483 2,399,634 Americredit Automobile Receivables Trust « 3.430 7/6/2011 2,330,707 4,500,000 Bank of America Credit Card Trust § 4.070 7/16/2012 4,499,967 4,000,000 BMW Vehicle Lease Trust  4.590 8/15/2013 4,049,180 4,500,000 Cabelas Master Credit Card Trust ~≤ 4.310 12/16/2013 4,421,322 3,000,000 Capital Auto Receivables Asset Trust ~ 5.380 7/15/2010 3,042,189 3,750,000 Carmax Auto Owner Trust ± 2.858 8/15/2008 3,734,959 3,750,000 Chase Funding Issuance Trust  4.960 9/17/2012 3,799,489 3,475,000 Citibank Credit Card Issuance Trust 4.850 2/10/2011 3,503,088 3,000,000 CNH Equipment Trust  3.058 8/15/2008 2,979,432 3,500,000 CNH Equipment Trust  4.400 5/16/2011 3,515,544 1,466,202 Countrywide Asset-Backed Certificates « 5.549 4/25/2036 1,331,137 2,269,000 Countrywide Asset-Backed Certificates 5.683 10/25/2036 2,233,685 2,000,000 Countrywide Home Loans Asset-Backed Securities « 6.085 6/25/2021 1,125,734 1,203,238 CPL Transition Funding, LLC ~ 5.560 1/15/2012 1,233,554 1,829,317 Credit Acceptance Auto Dealer Loan Trust ≤« 5.320 10/15/2012 1,786,855 1,838,585 Credit Based Asset Servicing and Securitization, LLC ± 5.501 12/25/2036 1,788,508 1,328,758 DaimlerChrysler Auto Trust ~ 5.330 8/8/2010 1,341,449 3,000,000 DaimlerChrysler Auto Trust ~ 5.000 2/8/2012 3,044,019 4,500,000 Discover Card Master Trust  5.100 10/15/2013 4,480,083 1,081,070 Drive Auto Receivables Trust ~≤« 5.300 7/15/2011 1,076,578 2,172,076 Federal Home Loan Mortgage Corporation ± 2.501 8/25/2008 2,099,447 86,028 First Franklin Mortgage Loan Asset-Backed Certificates ≤ 5.500 3/25/2036 9 657,625 First Horizon ABS Trust « 2.591 8/25/2008 532,305 1,500,000 Ford Credit Auto Owner Trust  5.150 11/15/2011 1,527,555 44,447 GE Commercial Loan Trust ≤ 2.846 10/20/2008 44,112 95,443 GE Equipment Small Ticket, LLC ≤ 4.380 7/22/2009 95,606 2,851,500 GMAC Mortgage Corporation Loan Trust « 2.641 8/25/2008 1,986,238 439,196 GMAC Mortgage Corporation Loan Trust « 2.561 8/25/2008 424,407 1,383,585 GMAC Mortgage Corporation Loan Trust « 2.641 8/25/2008 743,490 2,500,000 GMAC Mortgage Corporation Loan Trust « 5.750 10/25/2036 1,829,412 3,500,000 Harley Davidson Motorcycle Trust ± 2.808 8/15/2008 3,488,401 1,058,266 Harley Davidson Motorcycle Trust ± 5.240 1/15/2012 1,065,916 462,138 Harley Davidson Motorcycle Trust 3.200 5/15/2012 461,922 2,000,000 Honda Auto Receivables Owner Trust ~ 4.470 1/18/2012 2,008,044 3,500,000 Household Home Equity Loan Trust ~ 5.320 3/20/2036 3,367,872 2,000,000 Household Home Equity Loan Trust  5.660 3/20/2036 1,964,242 3,500,000 Merna Re, Ltd. ≤ 4.551 9/30/2008 3,339,350 4,000,000 Merrill Auto Trust Securitization ~ 5.500 3/15/2012 4,001,536 2,959,466 Mortgage Equity Conversion Asset Trust ≤ 2.580 8/25/2008 2,841,087 2,944,380 Mortgage Equity Conversion Asset Trust ≤ 2.560 8/25/2008 2,826,604 271,016 Nissan Auto Receivables Owner Trust 4.740 9/15/2009 272,062 3,000,000 Nissan Auto Receivables Owner Trust 5.030 5/16/2011 3,053,697 3,500,000 Nissan Auto Receivables Owner Trust 4.280 7/15/2013 3,452,785 111,296 Nomura Asset Acceptance Corporation ≤ 2.601 8/25/2008 104,510 409,618 PG&E Energy Recovery Funding, LLC  3.870 6/25/2011 410,826 140,535 Popular ABS Mortgage Pass-Through Trust 4.000 12/25/2034 138,390 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 144 Limited Maturity Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (100.0%) Rate Date Value Asset-Backed Securities  continued $2,000,000 Renaissance Home Equity Loan Trust 5.608% 5/25/2036 $1,958,936 539,464 Residential Asset Securities Corporation 5.010 4/25/2033 384,095 2,977,394 Residential Funding Mortgage Securities 4.470 7/25/2018 2,813,244 3,000,000 Santander Drive Auto Receivables Trust « 5.050 9/15/2011 2,952,186 220,858 SLM Student Loan Trust  2.810 10/27/2008 220,420 324,031 USAA Auto Owner Trust  4.830 4/15/2010 324,831 4,000,000 USAA Auto Owner Trust  4.500 10/15/2013 3,971,632 1,279,034 Wachovia Asset Securitization, Inc. ≤« 2.601 8/25/2008 799,045 2,503,509 Wachovia Auto Loan Owner Trust ≤ 5.230 8/22/2011 2,521,799 4,500,000 Wachovia Auto Owner Trust 4.810 9/20/2012 4,521,591 4,000,000 Washington Mutual Master Note Trust ≤ 2.488 8/15/2008 3,693,368 Total Asset-Backed Securities Basic Materials (0.9% ) 1,000,000 ArcelorMittal ±≤ 5.375 6/1/2013 981,310 1,000,000 Lubrizol Corporation 4.625 10/1/2009 994,463 1,300,000 Nucor Corporation 5.000 6/1/2013 1,307,099 1,000,000 Rio Tinto Finance, Ltd. 5.875 7/15/2013 1,011,566 Total Basic Materials Capital Goods (1.1% ) 500,000 Caterpillar Financial Services Corporation 4.850 12/7/2012 505,159 1,000,000 John Deere Capital Corporation ± 4.400 7/15/2009 1,008,748 800,000 John Deere Capital Corporation 5.350 1/17/2012 814,181 1,250,000 Lockheed Martin Corporation ~ 4.121 3/14/2013 1,209,476 1,000,000 Oakmont Asset Trust ≤ 4.514 12/22/2008 1,003,443 1,100,000 Textron Financial Corporation 5.125 2/3/2011 1,098,516 Total Capital Goods Collateralized Mortgage Obligations (6.6% ) 1,120,816 Banc of America Mortgage Securities, Inc.  4.804 9/25/2035 1,058,880 1,467,424 Bear Stearns Adjustable Rate Mortgage Trust 4.625 8/25/2010 1,363,111 1,676,522 Chase Mortgage Finance Corporation 4.572 2/25/2037 1,516,966 833,618 Citigroup Mortgage Loan Trust, Inc. 5.536 3/25/2036 818,436 1,586,753 Countrywide Home Loans, Inc.  5.345 3/20/2036 1,151,439 1,702,105 Countrywide Home Loans, Inc. 5.822 9/20/2036 1,221,909 2,562,628 Deutsche Alt-A Securities, Inc.  3.231 8/1/2008 1,643,585 1,379,755 HomeBanc Mortgage Trust ± 5.987 4/25/2037 1,048,680 498,988 Impac CMB Trust ± 2.781 8/25/2008 289,233 2,558,061 J.P. Morgan Alternative Loan Trust 5.771 3/25/2036 1,891,236 2,472,311 J.P. Morgan Mortgage Trust ± 5.005 7/25/2035 2,364,904 2,337,626 Merrill Lynch Mortgage Investors, Inc. 4.871 6/25/2035 2,197,627 1,287,153 Residential Accredit Loans, Inc. 5.599 9/25/2035 1,024,364 971,453 Thornburg Mortgage Securities Trust  2.571 8/25/2008 929,726 1,301,673 Wachovia Mortgage Loan Trust, LLC  5.568 5/20/2036 1,204,771 2,914,115 Washington Mutual Alternative Loan Trust  4.041 8/1/2008 1,675,458 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 145 Limited Maturity Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (100.0%) Rate Date Value Collateralized Mortgage Obligations  continued $2,036,583 Washington Mutual Alternative Loan Trust  4.209% 8/1/2008 $1,173,270 2,112,642 Washington Mutual Mortgage Pass-Through Certificates  4.171 8/1/2008 1,263,556 879,515 Washington Mutual Mortgage Pass-Through Certificates  2.751 8/25/2008 556,161 852,323 Washington Mutual Mortgage Pass-Through Certificates  4.835 9/25/2035 794,003 2,462,555 Washington Mutual, Inc.  4.031 8/1/2008 1,453,821 2,526,964 Washington Mutual, Inc.  4.111 8/1/2008 1,569,984 3,500,000 Wells Fargo Mortgage Backed Securities Trust  3.542 9/25/2034 3,442,348 558,536 Wells Fargo Mortgage Backed Securities Trust 4.950 3/25/2036 511,489 687,989 Wells Fargo Mortgage Backed Securities Trust 5.092 3/25/2036 637,809 Total Collateralized Mortgage Obligations Commercial Mortgage-Backed Securities (13.5% ) 2,084,822 American Home Mortgage Assets  4.211 8/1/2008 1,283,935 2,600,000 Banc of America Commercial Mortgage, Inc.  5.001 9/10/2010 2,583,464 547,492 Banc of America Commercial Mortgage, Inc. ± 4.037 11/10/2039 544,823 3,000,000 Banc of America Large Loan Trust ≤ 2.568 8/15/2008 2,817,807 3,000,000 Banc of America Large Loan Trust ≤ 2.668 8/15/2008 2,829,780 2,000,000 Bear Stearns Commercial Mortgage Securities, Inc. ≤ 2.608 8/15/2008 1,878,634 4,490,000 Bear Stearns Commercial Mortgage Securities, Inc.  3.869 2/11/2041 4,470,958 3,565,480 Bear Stearns Commercial Mortgage Securities, Inc. 5.422 9/11/2042 3,503,933 45,033 Commercial Mortgage Pass-Through Certificates ≤ 2.558 8/15/2008 43,619 1,000,000 Commercial Mortgage Pass-Through Certificates ≤ 2.588 8/15/2008 935,438 3,000,000 Commercial Mortgage Pass-Through Certificates ≤ 2.638 8/15/2008 2,766,594 3,000,000 Credit Suisse First Boston Mortgage Securities Corporation 4.609 2/15/2038 2,980,161 4,000,000 Credit Suisse First Boston Mortgage Securities Corporation ~ 3.382 5/15/2038 3,906,008 1,500,000 Credit Suisse Mortgage Capital Certificates ≤ 2.628 8/15/2008 1,415,199 2,620,000 Crown Castle International Corporation ≤ 5.245 11/15/2036 2,553,845 988,407 General Electric Commercial Mortgage Corporation  4.591 7/10/2045 985,123 1,500,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation ~ 4.302 1/15/2038 1,453,161 572,655 J.P. Morgan Chase Commercial Mortgage Securities Corporation 2.790 1/12/2039 567,008 4,000,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation 5.198 12/15/2044 3,980,808 12,196 LB-UBS Commercial Mortgage Trust ± 3.323 3/15/2027 12,152 4,000,000 LB-UBS Commercial Mortgage Trust 4.207 11/15/2027 3,991,024 3,486,501 LB-UBS Commercial Mortgage Trust 4.567 6/15/2029 3,483,115 4,500,000 LB-UBS Commercial Mortgage Trust 4.187 8/15/2029 4,479,062 796,824 LB-UBS Commercial Mortgage Trust 4.741 9/15/2040 797,114 1,075,705 Nationslink Funding Corporation 6.316 1/20/2031 1,075,316 4,000,000 TIAA Real Estate CDO, Ltd.  5.815 8/15/2039 3,930,876 3,750,000 Wachovia Bank Commercial Mortgage Trust  3.894 11/15/2035 3,739,766 2,750,000 Wachovia Bank Commercial Mortgage Trust  3.958 12/15/2035 2,742,262 1,851,761 Washington Mutual Asset Securities Corporation ≤ 3.830 1/25/2035 1,815,068 Total Commercial Mortgage-Backed Securities The accompanying Notes to Schedule of Investments are an integral part of this schedule. 146 Limited Maturity Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (100.0%) Rate Date Value Communications Services (3.7% ) $1,200,000 Ameritech Capital Funding Corporation 6.250% 5/18/2009 $1,217,300 750,000 AT&T, Inc.  4.950 1/15/2013 750,185 1,000,000 British Telecom plc  8.625 12/15/2010 1,074,156 1,400,000 Comcast Cable Communications, Inc. 6.200 11/15/2008 1,403,987 900,000 Comcast Cable Communications, Inc.  6.875 6/15/2009 922,399 750,000 Cox Communications, Inc. 7.875 8/15/2009 766,449 600,000 Cox Communications, Inc. 4.625 1/15/2010 595,939 1,050,000 GTE Corporation  7.510 4/1/2009 1,075,115 845,000 News America Holdings, Inc. 7.375 10/17/2008 851,437 500,000 Qwest Corporation  5.625 11/15/2008 497,500 1,120,000 Rogers Cable, Inc. 7.875 5/1/2012 1,201,893 1,000,000 SBC Communications, Inc. 4.125 9/15/2009 1,003,037 1,000,000 Telecom Italia Capital SA  4.000 11/15/2008 999,930 600,000 Telecom Italia Capital SA  6.200 7/18/2011 614,726 500,000 Telefonos de Mexico SA de CV  4.500 11/19/2008 501,036 1,000,000 Thomson Reuters Corporation 5.950 7/15/2013 1,010,472 1,100,000 Time Warner Cable, Inc.  5.400 7/2/2012 1,093,337 1,000,000 Time Warner Cable, Inc. 6.200 7/1/2013 1,021,370 1,000,000 Time Warner Entertainment Company, LP  7.250 9/1/2008 1,001,655 650,000 Verizon Communications, Inc.  4.350 2/15/2013 627,370 Total Communications Services Consumer Cyclical (2.8% ) 1,300,000 CVS Caremark Corporation  2.982 9/2/2008 1,272,452 1,200,000 CVS Corporation ~ 4.000 9/15/2009 1,192,118 900,000 D.R. Horton, Inc. ± 8.000 2/1/2009 895,500 1,000,000 DaimlerChrysler North American Holdings Corporation  3.403 8/1/2008 998,873 2,000,000 Ford Motor Credit Company 7.375 10/28/2009 1,821,730 900,000 May Department Stores Company 4.800 7/15/2009 886,697 1,275,000 McDonalds Corporation 4.300 3/1/2013 1,260,986 1,200,000 Nissan Motor Acceptance Corporation ≤ 4.625 3/8/2010 1,201,159 942,284 SLM Private Credit Student Loan Trust  2.786 9/15/2008 922,351 700,000 Walmart Stores, Inc. 4.250 4/15/2013 696,261 2,600,000 Walt Disney Company ~ 2.861 10/16/2008 2,589,652 Total Consumer Cyclical Consumer Non-Cyclical (2.3% ) 700,000 Abbott Laboratories ± 5.150 11/30/2012 717,912 625,000 AstraZeneca plc  5.400 9/15/2012 642,725 1,600,000 Bunge Limited Finance Corporation ± 4.375 12/15/2008 1,601,853 1,500,000 Cadbury Schweppes plc ±≤ 3.875 10/1/2008 1,499,270 1,000,000 Cargill, Inc. ≤ 5.200 1/22/2013 989,410 890,000 Fortune Brands, Inc. ± 5.125 1/15/2011 887,197 1,500,000 General Mills, Inc.  6.378 10/15/2008 1,506,740 1,250,000 Kellogg Company ~ 5.125 12/3/2012 1,263,675 1,200,000 Miller Brewing Company ≤ 4.250 8/15/2008 1,194,212 650,000 PepsiCo, Inc. 4.650 2/15/2013 660,056 400,000 Safeway, Inc.  6.500 11/15/2008 402,228 Total Consumer Non-Cyclical The accompanying Notes to Schedule of Investments are an integral part of this schedule. 147 Limited Maturity Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (100.0%) Rate Date Value Energy (1.4% ) $1,000,000 Energy Transfer Partners, LP ~ 6.000% 7/1/2013 $1,009,641 500,000 Enterprise Products Operating, LP 4.625 10/15/2009 497,542 900,000 Premcor Refining Group, Inc. 6.125 5/1/2011 906,998 625,000 Ras Laffan Liquefied Natural Gas Company, Ltd. III ≤ 5.832 9/30/2016 609,188 1,600,000 Sempra Energy  7.950 3/1/2010 1,681,808 650,000 Transocean, Inc.  5.250 3/15/2013 655,438 1,000,000 Weatherford International, Ltd. 5.150 3/15/2013 991,068 650,000 Western Oil Sands, Inc. 8.375 5/1/2012 707,023 Total Energy Financials (13.5% ) 1,000,000 Allstate Life Global Funding Trust  5.375 4/30/2013 1,000,540 1,000,000 American Express Centurion Bank ± 5.200 11/26/2010 998,509 1,650,000 American Express Company  5.875 5/2/2013 1,620,056 1,650,000 Australia & New Zealand Banking Group, Ltd. ±≤ 6.200 7/19/2013 1,650,424 1,600,000 Bank of New York Mellon Corporation ± 4.950 11/1/2012 1,587,357 1,000,000 Bear Stearns Companies, Inc. ± 4.550 6/23/2010 991,075 650,000 Berkshire Hathaway Finance Corporation § ≤ 5.000 8/15/2013 651,382 850,000 Capmark Financial Group, Inc. 5.875 5/10/2012 541,694 1,100,000 CIT Group, Inc. ± 5.200 11/3/2010 912,594 500,000 CIT Group, Inc.  7.625 11/30/2012 424,642 1,600,000 Citigroup, Inc. ± 5.125 2/14/2011 1,589,181 1,000,000 Citigroup, Inc. 5.500 4/11/2013 976,815 300,000 Corestates Capital Trust I ≤ 8.000 12/15/2026 283,321 1,550,000 Countrywide Financial Corporation, Convertible * Zero Coupon 10/15/2008 1,498,664 1,750,000 Countrywide Financial Corporation, Convertible ≤ Zero Coupon 10/15/2008 1,692,040 900,000 Credit Suisse First Boston USA, Inc.  2.807 9/9/2008 898,463 1,000,000 Credit Suisse New York, NY 5.000 5/15/2013 972,201 1,300,000 Deutsche Bank AG ~ 4.875 5/20/2013 1,275,912 600,000 Developers Diversified Realty Corporation 4.625 8/1/2010 577,811 675,000 Fifth Third Bancorp 6.250 5/1/2013 582,750 900,000 General Electric Capital Corporation  5.200 2/1/2011 920,773 1,000,000 General Electric Capital Corporation *± 4.800 5/1/2013 984,941 1,200,000 General Motors Acceptance Corporation, LLC  6.875 8/28/2012 753,119 3,500,000 Goldman Sachs Group, Inc. ~ 2.881 9/23/2008 3,439,586 900,000 Goldman Sachs Group, Inc. 6.875 1/15/2011 934,446 2,500,000 Goldman Sachs Group, Inc., Convertible 1.000 1/31/2015 2,321,825 1,250,000 Goldman Sachs Group, Inc., Convertible 1.000 5/7/2015 1,152,775 900,000 Hartford Financial Services Group, Inc. ± 5.550 8/16/2008 900,000 950,000 International Lease Finance Corporation ± 5.750 6/15/2011 866,469 750,000 iSTAR Financial, Inc. ± 4.875 1/15/2009 712,500 600,000 iSTAR Financial, Inc. ± 5.125 4/1/2011 459,000 1,650,000 J.P. Morgan Chase & Company ~ 6.750 2/1/2011 1,712,000 705,000 J.P. Morgan Chase & Company 5.600 6/1/2011 720,349 900,000 John Hancock Global Funding II ≤ 3.750 9/30/2008 901,084 1,500,000 Lehman Brothers Holdings E-Capital Trust I ± 3.499 8/19/2008 1,053,129 1,000,000 Lehman Brothers Holdings, Inc. 3.500 8/7/2008 999,848 800,000 Lehman Brothers Holdings, Inc. 5.250 2/6/2012 751,425 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 148 Limited Maturity Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (100.0%) Rate Date Value Financials  continued $550,000 Lincoln National Corporation 5.650% 8/27/2012 $546,283 3,500,000 Merrill Lynch & Company, Inc.  3.004 8/5/2008 3,315,238 1,000,000 Merrill Lynch & Company, Inc. 6.150 4/25/2013 953,661 1,320,000 Metropolitan Life Global Funding ≤ 5.125 4/10/2013 1,301,557 670,000 Monumental Global Funding, Ltd. ≤ 5.500 4/22/2013 672,060 3,500,000 Morgan Stanley  3.071 10/15/2008 3,397,292 650,000 Morgan Stanley 5.250 11/2/2012 625,372 600,000 Morgan Stanley Dean Witter & Company 6.750 4/15/2011 609,820 2,500,000 Morgan Stanley, Convertible ≤ 1.000 1/28/2015 2,338,150 2,700,000 Nations Bank Capital Trust IV 8.250 4/15/2027 2,673,189 1,000,000 Protective Life Secured Trust 4.000 10/7/2009 989,481 1,700,000 Simon Property Group, LP 4.600 6/15/2010 1,676,220 1,000,000 SLM Corporation  4.000 1/15/2009 989,438 1,000,000 State Street Capitol Trust II  8.250 3/15/2011 1,007,740 1,000,000 UnitedHealth Group, Inc.  5.500 11/15/2012 982,016 300,000 Wachovia Capital Trust III  5.800 3/15/2011 169,500 700,000 Wachovia Corporation  6.150 3/15/2009 693,883 1,000,000 Wachovia Corporation 5.500 5/1/2013 923,294 600,000 Washington Mutual Preferred Funding II ≤ 6.895 6/15/2012 186,000 1,000,000 Washington Mutual, Inc. 4.000 1/15/2009 847,500 1,000,000 Wells Fargo & Company  2.876 9/15/2008 999,205 325,000 Wells Fargo & Company 4.375 1/31/2013 309,196 1,000,000 Wells Fargo Capital XIII 7.700 3/26/2013 947,479 Total Financials Foreign (0.5% ) 2,500,000 Corporacion Andina de Fomento 5.750 1/12/2017 2,382,535 Total Foreign Mortgage-Backed Securities (5.2% ) 3,572,404 Federal National Mortgage Association 6.000 8/1/2024 3,627,691 2,000,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 6.000 8/1/2038 2,008,750 20,000,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 6.500 8/1/2038 20,531,235 Total Mortgage-Backed Securities Technology (0.7% ) 1,300,000 Hewlett-Packard Company  4.500 3/1/2013 1,288,320 1,000,000 International Business Machines Corporation ± 4.950 3/22/2011 1,029,199 300,000 Sun Microsystems, Inc.  7.650 8/15/2009 307,474 900,000 Xerox Corporation 5.500 5/15/2012 884,215 Total Technology The accompanying Notes to Schedule of Investments are an integral part of this schedule. 149 Limited Maturity Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (100.0%) Rate Date Value Transportation (0.9% ) $625,000 Delta Air Lines, Inc.  7.111% 9/18/2011 $559,375 700,000 FedEx Corporation  3.500 4/1/2009 698,222 1,400,000 Norfolk Southern Corporation 6.200 4/15/2009 1,419,200 1,085,000 Northwest Airlines, Inc. 6.841 4/1/2011 981,925 500,000 Union Pacific Corporation  6.125 1/15/2012 516,566 400,000 Union Pacific Corporation  5.450 1/31/2013 401,338 Total Transportation U.S. Government (20.3% ) 4,000,000 Federal Farm Credit Bank  5.375 7/18/2011 4,272,479 5,000,000 Federal Farm Credit Bank 3.875 8/25/2011 5,036,095 9,650,000 Federal Home Loan Bank 4.250 11/20/2009 9,803,242 5,000,000 Federal Home Loan Bank 3.500 7/16/2010 5,028,700 5,000,000 Federal Home Loan Bank 3.375 8/13/2010 5,014,880 2,500,000 Federal Home Loan Bank 3.625 7/1/2011 2,504,552 4,000,000 Federal Home Loan Bank Discount Notes * 4.625 10/10/2012 4,104,536 2,000,000 Federal Home Loan Mortgage Corporation  4.750 11/3/2009 2,043,184 8,500,000 Federal Home Loan Mortgage Corporation * 4.125 11/30/2009 8,624,270 5,000,000 Federal Home Loan Mortgage Corporation  2.375 5/28/2010 4,933,760 7,500,000 Federal National Mortgage Association * 3.875 12/10/2009 7,582,725 2,500,000 Federal National Mortgage Association  5.125 4/15/2011 2,605,710 5,000,000 Federal National Mortgage Association 4.625 5/1/2013 4,744,265 17,500,000 U.S. Treasury Notes * 2.125 1/31/2010 17,452,155 725,000 U.S. Treasury Notes * 2.750 2/28/2013 711,010 6,300,000 U.S. Treasury Notes * 3.125 4/30/2013 6,271,946 10,340,550 U.S. Treasury Notes, TIPS * 2.000 7/15/2014 10,774,367 Total U.S. Government U.S. Municipals (0.8% ) 2,500,000 Denver, Colorado City & County Airport Revenue Bonds ~ 5.250 11/15/2032 2,545,200 650,000 Houston, Texas Utility System Revenue Bonds 5.000 5/15/2011 676,084 650,000 South Carolina State Public Service Authority Revenue Bonds ÷ 5.750 1/1/2014 688,987 Total U.S. Municipals Utilities (1.2% ) 1,300,000 Carolina Power & Light, Inc. ± 5.950 3/1/2009 1,317,774 235,000 Cleveland Electric Illuminating Company 7.430 11/1/2009 242,466 1,350,000 National Rural Utilities Cooperative Finance Corporation 5.500 7/1/2013 1,372,345 900,000 Niagara Mohawk Power Corporation 7.750 10/1/2008 904,940 500,000 Pacific Gas & Electric Company 3.600 3/1/2009 499,878 263,952 Power Receivables Finance, LLC ≤ 6.290 1/1/2012 270,203 1,000,000 Virginia Electric & Power Company  4.500 12/15/2010 1,007,525 640,000 Virginia Electric & Power Company  5.100 11/30/2012 639,388 Total Utilities Total Long-Term Fixed Income (cost $517,880,424) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 150 Limited Maturity Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Shares Preferred Stock/Equity-Linked Securities (0.7%) Value 25,125 Allegro Investment Corporation SA TGT, Convertible ¿≤ $1,130,168 46,750 Credit Suisse New York, NY 999,982 72,400 Federal National Mortgage Association 1,215,596 Total Preferred Stock/Equity-Linked Securities (cost $3,920,193) Strike Expiration Contracts Options Purchased (0.1%) Price Date Value 410 Call on U.S. Treasury Bond Futures $115 9/26/2008 $326,721 Total Options Purchased (cost $263,888) Interest Maturity Shares Collateral Held for Securities Loaned (10.3%) Rate (+) Date Value 51,211,788 Thrivent Financial Securities Lending Trust 2.540% N/A $51,211,788 Total Collateral Held for Securities Loaned (cost $51,211,788) Shares or Principal Interest Maturity Amount Short-Term Investments (4.1%) Rate (+) Date Value $700,000 Federal National Mortgage Association  2.148% 9/17/2008 $698,071 5,000,000 Three Pillars Funding, Inc. 2.500 8/6/2008 4,998,264 14,864,173 Thrivent Money Market Fund 2.440 N/A 14,864,173 Total Short-Term Investments (at amortized cost) Total Investments (cost $593,836,801) 115.2% Other Assets and Liabilities, Net (15.2%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) 2-Yr. U.S. Treasury Bond Futures (20) September 2008 ($4,190,565) ($4,240,000) ($49,435) 5-Yr. U.S. Treasury Bond Futures (405) September 2008 (45,017,046) (45,091,056) (74,010) 10-Yr. U.S. Treasury Bond Futures (310) September 2008 (35,106,554) (35,596,720) (490,166) 20-Yr. U.S. Treasury Bond Futures 35 September 2008 4,072,394 4,042,500 (29,894) EURO Foreign Exchange Currency (6) September 2008 (1,168,020) (1,166,775) 1,245 Futures Total Futures The accompanying Notes to Schedule of Investments are an integral part of this schedule. 151 Limited Maturity Bond Fund Schedule of Investments as of July 31, 2008 (unaudited) Notional Fund Fund Buy/Sell Termination Principal Unrealized Swaps and Counterparty Receives Pays Protection Date Amount Value Gain/(Loss) Credit Default Swaps CDS WB, 5 Year, at 1.954%; N/A N/A Buy June 2013 $360,000 $7,753 $7,753 Bank of America LCDX, N.A. Index Series 8, N/A N/A Sell June 2012 1,632,000 (105,451) (114,809) 5 Year, at 1.20%; Bank of America LCDX, N.A. Index Series 8, N/A N/A Sell June 2012 1,632,000 (105,450) (113,639) 5 Year, at 1.20%; J.P. Morgan Chase and Co. Interest Rate Swaps Bank of America, N.A., 2 Year 5.275% 3 Month LIBOR N/A May 2009 11,000,000 206,527 206,527 Bank of America, N.A., 2 Year 5.306 3 Month LIBOR N/A June 2009 15,000,000 310,394 310,394 Total Swaps * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades.  At July 31, 2008, $804,883 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $102,782,263 and $33,470,111 of investments were earmarked as collateral to cover open financial futures contracts and swap contracts. ~ All or a portion of the security was earmarked as collateral to cover options. ÷ Denotes securities that have been pre-refunded or escrowed to maturity. Under such an arrangement, money is deposited into an irrevocable escrow account and is used to purchase U.S. Treasury securities or government agency securities with maturing principals and interest earnings sufficient to pay all debt service requirements of the pre-refunded bonds. ¿ These securities are Equity-Linked Structured Securities. « All or a portion of the security is insured or guaranteed. Defaulted security.  Denotes restricted securities. Restricted securities are investment securities which cannot be offered for public sale without first being registered under the Securities Act of 1933. The following table indicates the acquisition date and cost of restricted securities Limited Maturity Bond Fund owned as of July 31, 2008. Acquisition Security Date Cost First Franklin Mortgage Loan Asset-Backed Certificates 4/19/2006 $85,895 ≤ Denotes securities sold under Rule 144A of the Securities Act of 1933, which exempts them from registration. These securities have been determined to be liquid under the guidelines established by the Funds Board of Trustees and may be resold to other dealers in the program or to other qualified institutional buyers. As of July 31, 2008, the value of these investments was $59,160,609 or 11.9% of total net assets. Definitions: TIPS  Treasury Inflation Protected Security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $3,481,786 Gross unrealized depreciation (22,519,069) Net unrealized appreciation (depreciation) ($19,037,283) Cost for federal income tax purposes $593,836,801 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 152 Money Market Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Certificates of Deposit (1.1%) Rate (+) Date Value $16,900,000 Bank of Scotland NY 2.710% 9/22/2008 $16,900,000 Total Certificates of Deposit Principal Interest Maturity Amount Commercial Paper (65.4%) Rate (+) Date Value Asset-Backed Commercial Paper (4.2%) $13,510,000 GOVCO, Inc. « 2.720% 9/24/2008 $13,454,879 16,855,000 GOVCO, Inc. « 2.710 10/7/2008 16,769,990 7,500,000 GOVCO, Inc. « 2.730 10/20/2008 7,454,500 10,165,000 GOVCO, Inc. « 2.770 10/21/2008 10,101,647 13,510,000 GOVCO, Inc. « 3.050 12/10/2008 13,360,058 6,750,000 GOVCO, Inc. « 3.020 12/18/2008 6,671,291 Total Asset-Backed Commercial Paper Banking  Domestic (10.9% ) 12,135,000 Bank of America Corporation 2.780 8/26/2008 12,112,319 16,900,000 Bank of America Corporation 2.555 9/15/2008 16,846,026 13,520,000 Bank of America Corporation 2.575 9/26/2008 13,465,845 16,900,000 Barclays US Funding Corporation 2.780 9/29/2008 16,823,002 13,530,000 Dexia Finance, LLC 2.620 8/18/2008 13,513,260 10,140,000 Dexia Finance, LLC 2.780 10/10/2008 10,085,188 4,102,000 Dexia Finance, LLC 2.800 10/14/2008 4,078,391 13,500,000 Greenwich Capital Holdings, Inc. « 2.880 10/14/2008 13,420,080 20,270,000 J.P. Morgan Chase & Company 2.500 9/30/2008 20,185,542 3,400,000 Societe Generale North American 2.750 8/8/2008 3,398,182 10,140,000 Societe Generale North American 2.980 8/18/2008 10,125,731 10,140,000 Societe Generale North American 2.920 8/27/2008 10,118,616 7,770,000 Societe Generale North American 2.800 9/12/2008 7,744,618 6,750,000 Societe Generale North American 2.770 9/17/2008 6,725,589 17,000,000 Sociate Generale North American 2.800 10/22/2008 16,891,578 Total Banking  Domestic Banking  Foreign (3.9% ) 16,900,000 Bank of Ireland 2.730 8/12/2008 16,885,902 16,180,000 Bank of Scotland plc 2.670 8/4/2008 16,176,400 13,035,000 Bank of Scotland plc 2.900 9/17/2008 12,985,648 16,960,000 DnB NORBank ASA 2.680 10/30/2008 16,846,368 Total Banking  Foreign Brokerage (2.1% ) 16,890,000 Citigroup Funding, Inc. 2.850 9/22/2008 16,820,470 16,900,000 Morgan Stanley 2.700 8/20/2008 16,875,918 Total Brokerage Consumer Cyclical (1.1% ) 16,890,000 Toyota Credit Puerto Rico 2.620 8/19/2008 16,867,874 Total Consumer Cyclical The accompanying Notes to Schedule of Investments are an integral part of this schedule. 153 Money Market Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Commercial Paper (65.4%) Rate (+) Date Value Education (0.6% ) $10,200,000 Yale University 2.570% 9/18/2008 $10,165,048 Total Education Finance (36.1% ) 16,870,000 Amsterdam Funding Corporation « 2.780 10/23/2008 16,761,873 16,955,000 Amsterdam Funding Corporation « 2.780 10/31/2008 16,835,853 6,070,000 Barton Capital, LLC « 2.750 10/8/2008 6,038,470 13,530,000 Bryant Illinois Park Fund « 2.800 9/17/2008 13,480,540 12,170,000 Bryant Illinois Park Fund « 2.830 9/29/2008 12,113,555 16,900,000 Ciesco, LP « 2.620 8/27/2008 16,868,021 16,900,000 Enterprise Funding Corporation « 2.750 8/13/2008 16,884,508 2,600,000 Enterprise Funding Corporation « 2.750 8/19/2008 2,596,425 16,875,000 Enterprise Funding Corporation « 2.620 9/11/2008 16,824,647 13,500,000 Enterprise Funding Corporation « 2.850 9/19/2008 13,447,631 6,855,000 Enterprise Funding Corporation « 2.760 10/22/2008 6,811,905 10,140,000 General Electric Capital Corporation 2.790 8/18/2008 10,126,641 20,270,000 General Electric Capital Corporation 2.690 8/27/2008 20,230,620 20,270,000 General Electric Capital Corporation 2.680 8/29/2008 20,227,748 2,900,000 ING US Funding, LLC 2.750 9/17/2008 2,889,588 16,900,000 ING US Funding, LLC 2.655 9/23/2008 16,833,942 6,752,000 ING US Funding, LLC 2.520 9/29/2008 6,724,114 16,900,000 ING US Funding, LLC 2.810 10/14/2008 16,802,384 16,950,000 ING US Funding, LLC 2.705 10/29/2008 16,836,649 20,230,000 NATC California, LLC « 2.800 10/10/2008 20,119,857 13,530,000 Old Line Funding Corporation « 2.710 8/12/2008 13,518,797 20,275,000 Old Line Funding Corporation « 2.680 9/18/2008 20,202,551 13,510,000 Old Line Funding Corporation « 2.750 9/22/2008 13,456,335 13,515,000 Old Line Funding Corporation « 2.850 10/10/2008 13,440,104 16,900,000 Park Avenue Receivables Corporation « 2.570 9/9/2008 16,852,947 16,900,000 Ranger Funding Company « 2.620 9/10/2008 16,850,802 13,510,000 Ranger Funding Company « 2.850 9/16/2008 13,461,664 10,130,000 Ranger Funding Company « 2.820 10/14/2008 10,071,280 6,300,000 Sheffield Receivables Corporation « 2.570 8/21/2008 6,291,005 10,140,000 Sheffield Receivables Corporation « 2.700 8/29/2008 10,118,706 16,890,000 Sheffield Receivables Corporation « 2.750 9/9/2008 16,839,682 11,083,000 Thunder Bay Funding, Inc. « 2.620 8/29/2008 11,060,416 20,280,000 Thunder Bay Funding, Inc. « 2.680 9/18/2008 20,207,533 16,860,000 Thunder Bay Funding, Inc. « 2.670 9/26/2008 16,789,975 16,940,000 Thunder Bay Funding, Inc. « 2.800 10/20/2008 16,834,596 20,270,000 Windmill Funding Corporation « 2.730 9/17/2008 20,197,754 20,240,000 Windmill Funding Corporation « 2.760 10/20/2008 20,115,861 20,290,000 Yorktown Capital, LLC « 2.650 8/14/2008 20,270,584 16,880,000 Yorktown Capital, LLC « 2.730 8/20/2008 16,855,679 16,900,000 Yorktown Capital, LLC « 2.620 9/10/2008 16,850,802 Total Finance The accompanying Notes to Schedule of Investments are an integral part of this schedule. 154 Money Market Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Commercial Paper (65.4%) Rate (+) Date Value Insurance (3.1% ) $13,510,000 AIG Funding, Inc. 2.810% 9/23/2008 $13,454,110 16,920,000 Swiss Reinsurance Company 2.840 8/11/2008 16,906,652 20,230,000 Swiss Reinsurance Company 2.710 10/15/2008 20,115,785 Total Insurance U.S. Government (1.1% ) 16,940,000 Federal Home Loan Bank Discount Notes 2.714 10/15/2008 16,846,124 Total U.S. Government U.S. Municipal (2.3% ) 20,310,000 State of California Regional Authority General Obligation Bonds 2.850 10/14/2008 20,310,000 16,400,000 State of Michigan Regional Authority General Obligation Bonds 4.125 10/28/2008 16,400,000 Total U.S. Municipal Total Commercial Paper Interest Maturity Shares Other (2.6%) Rate (+) Date Value 16,000 Barclays Prime Money Market Fund 2.540% N/A $16,000 4,240,042 Merrill Lynch Institutional Money Market Fund 2.490 N/A 4,240,042 37,633,000 Primary Fund Institutional Class 2.740 N/A 37,633,000 Total Other Principal Interest Maturity Amount Variable Rate Notes (31.5%)  Rate (+) Date Value Banking  Domestic (8.7% ) $10,000,000 Bank of America Corporation § 2.984% 11/6/2008 $10,000,000 10,140,000 Bank of America NA ≤ 2.988 10/3/2008 10,140,000 9,250,000 Bank of New York Company, Inc. ≤ 2.469 8/11/2008 9,250,000 13,530,000 Deutsche Bank NY 3.011 9/22/2008 13,530,000 18,500,000 Fifth Third Bancorp ≤ 2.471 8/25/2008 18,500,000 8,830,000 HSBC USA, Inc. 2.468 8/15/2008 8,830,000 6,760,000 J.P. Morgan Chase & Company 2.851 9/22/2008 6,762,314 13,690,000 Rabobank Nederland NV/NY ≤ 2.656 8/15/2008 13,690,000 9,300,000 Royal Bank of Canada NY ≤ 2.471 8/1/2008 9,300,000 10,150,000 Royal Bank of Canada NY ≤ 3.233 8/15/2008 10,150,000 10,130,000 Wachovia Bank 3.001 10/6/2008 10,130,000 19,225,000 Wells Fargo & Company ≤ 2.608 8/15/2008 19,225,000 Total Banking  Domestic The accompanying Notes to Schedule of Investments are an integral part of this schedule. 155 Money Market Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Variable Rate Notes (31.5%)  Rate (+) Date Value Banking  Foreign (8.9% ) $9,600,000 Bank of Ireland ≤ 2.468% 8/20/2008 $9,600,000 17,190,000 BNP Paribas SA 2.760 8/7/2008 17,190,000 10,950,000 BNP Paribas SA ≤ 2.460 8/25/2008 10,950,000 9,000,000 DNB NOR ASA ≤ 2.471 8/22/2008 9,000,000 20,480,000 HBOS Treasury Services plc ≤ 2.450 8/7/2008 20,480,000 13,520,000 ING Bank NV ≤ 3.059 9/26/2008 13,520,000 6,860,000 Royal Bank of Canada ≤ 2.450 8/6/2008 6,860,000 11,500,000 Royal Bank of Scotland plc ≤ 2.488 8/21/2008 11,500,000 13,680,000 Svenska Handelsbanken AB ≤ 2.446 8/13/2008 13,680,000 13,800,000 Svenska Handelsbanken AB ≤ 2.448 8/21/2008 13,800,000 16,900,000 Svenska Handelsbanken AB ≤ 3.150 10/27/2008 16,900,000 Total Banking  Foreign Basic Industry (1.3% ) 20,620,000 BASF Finance Europe NV ≤ 2.796 10/20/2008 20,620,000 Total Basic Industry Brokerage (2.8% ) 19,000,000 Goldman Sachs Group, Inc. ≤ 2.800 8/22/2008 19,000,000 19,100,000 Merrill Lynch & Company, Inc. 2.638 8/22/2008 19,100,000 6,000,000 Merrill Lynch & Company, Inc. 2.602 8/26/2008 6,000,000 Total Brokerage Consumer Cyclical (2.5% ) 10,150,000 American Honda Finance Corporation ≤ 2.914 8/5/2008 10,150,000 4,760,000 American Honda Finance Corporation ≤ 2.737 9/9/2008 4,761,450 18,230,000 American Honda Finance Corporation ≤ 2.919 10/8/2008 18,230,000 6,760,000 American Honda Finance Corporation ≤ 2.918 10/14/2008 6,760,000 Total Consumer Cyclical Finance (4.6% ) 5,670,000 Kordsa, Inc. ≤« 2.850 8/7/2008 5,670,000 13,530,000 Procter & Gamble International Funding SCA 2.789 8/19/2008 13,530,000 10,200,000 The Bear Stearns Companies, Inc. « 2.891 9/30/2008 10,164,180 16,900,000 Union Hamilton Special Funding, LLC ≤« 3.301 9/22/2008 16,900,000 27,025,000 Union Hamilton Special Funding, LLC ≤« 3.301 9/29/2008 27,025,000 Total Finance Insurance (2.3% ) 16,900,000 Allstate Life Global Funding Trust ± 3.058 9/22/2008 16,900,000 20,560,000 ING Verzekeringen NV ≤ 2.450 8/4/2008 20,560,000 Total Insurance The accompanying Notes to Schedule of Investments are an integral part of this schedule. 156 Money Market Fund Schedule of Investments as of July 31, 2008 (unaudited) Principal Interest Maturity Amount Variable Rate Notes (31.5%)  Rate (+) Date Value U.S. Government (0.4% ) $6,900,000 Federal Home Loan Bank 2.621% 10/5/2008 $6,898,879 Total U.S. Government Total Variable Rate Notes Total Investments (at amortized cost) 100.6% Other Assets and Liabilities, Net (0.6%) Total Net Assets 100.0% + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades. ≤ Denotes securities sold under Rule 144A of the Securities Act of 1933, which exempts them from registration. These securities have been determined to be liquid under the guidelines established by the Funds Board of Trustees and may be resold to other dealers in the program or to other qualified institutional buyers. As of July 31, 2008, the value of these investments was $366,221,450 or 22.8% of total net assets. « Denotes investments that benefit from credit enhancements or liquidity support provided by a third party bank or institution. Cost for federal income tax purposes is $1,614,790,540. The accompanying Notes to Schedule of Investments are an integral part of this schedule. 157 This page intentionally left blank. 158 Trivent Mutual Funds Notes To Schedule Of Investments July 31, 2008 (unaudited) SIGNIFICANT ACCOUNTING POLICIES Valuation of Investments  Securities traded on U.S. or foreign securities exchanges or included in a national market system are valued at the official closing price at the close of each business day unless otherwise stated below. Over-the-counter securities and listed securities for which no price is readily available are valued at the current bid price considered best to represent the value at that time. Security prices are based on quotes that are obtained from an independent pricing service approved by the Board of Trustees. The pricing service, in determining values of fixed-income securities, takes into consideration such factors as current quotations by broker/dealers, coupon, maturity, quality, type of issue, trading characteristics, and other yield and risk factors it deems relevant in determining valuations. Securities which cannot be valued by the approved pricing service are valued using valuations obtained from dealers that make markets in the securities. Exchange listed options and futures contracts are valued at the last quoted sales price. Swaps are valued using pricing sources approved by the Board of Trustees and the change in value, if any, is recorded as unrealized gains or losses. Mutual funds are valued at the net asset value at the close of each business day. For all Funds, other than Money Market Fund, short-term securities with maturities of 60 days or less are valued at amortized cost. Securities held by Money Market Fund are valued on the basis of amortized cost (which approximates market value), whereby a portfolio security is valued at its cost initially and thereafter valued to reflect a constant amortization to maturity of any discount or premium. The market values of the securities held in Money Market Fund are determined once per week using prices supplied by the Funds independent pricing service. Money Market Fund and the Funds investment adviser follow procedures necessary to maintain a constant net asset value of $1.00 per share. All securities for which market values are not readily available or deemed unreliable are appraised at fair value as determined in good faith under the direction of the Board of Trustees. Fair Valuation of International Securities  Because many foreign markets close before the U.S. markets, events may occur between the close of the foreign market and the close of the U.S. markets that could have a material impact on the valuation of foreign securities. The Funds, under the supervision of the Board of Trustees, evaluates the impacts of these events and may adjust the valuation of foreign securities to reflect the fair value as of the close of the U.S. markets. The Board of Trustees has authorized the investment adviser to make fair valuation determinations pursuant to policies approved by the Board of Trustees. Additional information for the Funds policy regarding valuation of investments and other significant accounting policies can be obtained by referring to the Funds most recent annual or semiannual shareholder report. INVESTMENTS IN AFFILIATES Affiliated issuers, as defined under the Investment Company Act of 1940, include those in which the Funds holdings of an issuer represent 5% or more of the outstanding voting securities of an issuer, or any affiliated mutual fund. A summary of transactions for the nine months ended July 31, 2008, in Money Market Fund, is as follows: Gross Gross Balance of Dividend Income Value Purchases and Sales and Shares Held at Value Period Ended Fund October 31, 2007 Additions Reductions July 31, 2008 July 31, 2008 July 31, 2008 Aggressive Allocation $ 5,177,999 $ 9,923,392 $ 13,689,318 1,412,073 $ 1,412,073 $ 43,468 Moderately Aggressive Allocation 34,776,744 9,791,439 42,629,882 1,938,301 1,938,301 134,425 Moderate Allocation 67,606,196 17,013,843 77,270,041 7,349,998 7,349,998 777,157 Moderately Conservative Allocation 32,162,304 14,175,312 34,330,055 12,007,561 12,007,561 535,689 Technology 1,246,466 22,310,593 22,652,514 904,545 904,545 50,389 Partner Small Cap Growth 1,200,706 39,609,159 34,829,953 5,979,912 5,979,912 62,261 Partner Small Cap Value 4,123,694 28,637,303 24,853,786 7,907,211 7,907,211 136,435 Small Cap Stock 34,676,065 158,880,406 181,884,005 11,672,466 11,672,466 540,907 Small Cap Index 254,837 7,379,011 6,646,436 987,412 987,412 24,896 Mid Cap Growth 19,343,238 66,481,085 68,423,243 17,401,080 17,401,080 522,861 Partner Mid Cap Value 2,336,105 24,308,592 21,899,295 4,745,402 4,745,402 68,441 Mid Cap Stock 18,634,670 106,589,164 112,486,521 12,737,313 12,737,313 523,293 159 Trivent Mutual Funds Notes To Schedule Of Investments July 31, 2008 (unaudited) INVESTMENTS IN AFFILIATES  continued Gross Gross Balance of Dividend Income Value Purchases and Sales and Shares Held at Value Period Ended Fund October 31, 2007 Additions Reductions July 31, 2008 July 31, 2008 July 31, 2008 Mid Cap Index $ 792,453 $ 8,676,034 $ 8,895,658 572,829 $ 572,829 $ 25,057 Mid Cap Index-I 803,792 4,689,660 4,385,287 1,108,165 1,108,165 12,563 Partner Worldwide Allocation  19,785,308 14,393,885 5,391,423 5,391,423 45,359 Partner International Stock 3,750,651 117,278,044 105,817,764 15,210,931 15,210,931 204,906 Large Cap Growth 23,750,652 112,403,915 134,624,366 1,530,201 1,530,201 367,362 Large Cap Value 27,288,103 97,851,834 120,627,098 4,512,839 4,512,839 360,657 Large Cap Stock 4,615,730 225,076,960 207,129,388 22,563,302 22,563,302 402,576 Large Cap Index 2,178,690 7,565,639 8,407,787 1,336,542 1,336,542 25,333 Large Cap Index-I 840,619 6,008,156 5,373,412 1,475,363 1,475,363 25,265 Balanced 14,248,100 41,787,050 37,450,442 18,584,708 18,584,708 436,213 High Yield 10,283,074 123,959,810 115,915,808 18,327,076 18,327,076 476,721 Income 17,265,511 136,392,440 133,887,524 19,770,427 19,770,427 514,171 Core Bond 32,927,528 69,029,447 85,012,472 16,944,503 16,944,503 688,050 Limited Maturity Bond 28,229,455 119,442,587 132,807,869 14,864,173 14,864,173 646,044 Total A summary of transactions for the nine months ended July 31, 2008, in Thrivent Financial Securities Lending Trust, is as follows: Gross Gross Value Purchases and Sales and Balance of Shares Value Fund October 31, 2007 Additions Reductions July 31, 2008 July 31, 2008 Technology $3,005,900 $37,152,223 $34,141,178 6,016,945 $6,016,945 Partner Small Cap Growth 25,651,383 65,500,488 63,297,973 27,853,898 27,853,898 Partner Small Cap Value 38,943,138 94,766,855 78,338,723 55,371,270 55,371,270 Small Cap Stock 158,510,727 289,659,608 305,577,840 142,592,495 142,592,495 Small Cap Index 7,664,789 13,577,728 14,114,383 7,128,134 7,128,134 Mid Cap Growth 89,916,284 194,939,571 174,766,259 110,089,596 110,089,596 Partner Mid Cap Value 4,022,546 34,097,475 29,365,320 8,754,701 8,754,701 Mid Cap Stock 263,325,754 668,797,411 783,312,303 148,810,862 148,810,862 Mid Cap Index 5,297,773 16,477,040 14,294,466 7,480,347 7,480,347 Mid Cap Index-I 323,882 2,879,315 2,175,670 1,027,527 1,027,527 Partner International Stock 27,736,142 237,919,400 238,426,230 27,229,312 27,229,312 Large Cap Growth 43,016,898 368,807,966 347,586,433 64,238,431 64,238,431 Large Cap Value 75,833,378 541,645,431 514,602,093 102,876,716 102,876,716 Large Cap Stock 417,436,171 2,575,298,817 2,527,744,599 464,990,389 464,990,389 Large Cap Index 4,630,568 17,047,159 17,832,800 3,844,927 3,844,927 Large Cap Index-I 911,167 2,849,151 3,127,954 632,364 632,364 Balanced 39,692,963 87,740,457 89,592,604 37,840,816 37,840,816 High Yield 69,283,020 162,946,226 165,573,717 66,655,529 66,655,529 Income 58,963,653 94,866,426 105,214,141 48,615,938 48,615,938 Core Bond 28,870,709 40,366,291 53,504,015 15,732,985 15,732,985 Limited Maturity Bond 14,722,625 118,767,857 82,278,694 51,211,788 51,211,788 Total Value 160 Trivent Mutual Funds Notes To Schedule Of Investments July 31, 2008 (unaudited) A summary of transactions for the Thrivent Allocation Funds for the nine months ended July 31, 2008, in the following Thrivent Funds, is as follows: Gross Gross Balance of Dividend Income Value Purchases and Sales and Shares Held at Value November 1, 2007  Fund October 31, 2007 Additions Reductions July 31, 2008 July 31, 2008 July 31, 2008 Aggressive Allocation Real Estate Securities $  $7,612,997 $ 1,548,050 592,869 $ 6,136,189 $ 80,178 Partner Small Cap Growth 23,656,063 12,811,969 81,271 2,867,565 31,543,212  Partner Small Cap Value 16,387,607 6,127,228 5,097,308 991,560 14,784,161 120,257 Small Cap Stock 28,805,358 15,761,841 101,588 2,371,458 36,283,311  Mid Cap Growth 14,357,962 8,899,254 678,964 1,190,136 18,911,257  Partner Mid Cap Value 12,785,858 6,760,534 473,673 1,527,983 16,502,219 136,808 Mid Cap Stock 28,154,410 20,965,162 273,049 2,859,429 38,745,266 151,483 Partner Worldwide Allocation  1,606,701  165,514 1,557,484  Partner International Stock 83,475,862 15,614,383 6,829,312 5,838,199 69,299,424 1,768,520 Large Cap Growth 83,941,207 14,888,615 10,653,102 12,712,135 68,899,773 337,633 Large Cap Value 26,603,332 17,216,412 563,911 2,552,395 36,320,586 487,995 Large Cap Stock 37,033,043 9,233,712 3,531,463 1,371,390 31,939,664 503,305 Equity Income Plus  4,130,220  426,901 3,940,293 28,550 High Yield 6,146,398 3,416,004 73,112 1,909,158 8,743,944 488,627 Income 20,745,356 4,537,548 10,698,112 1,699,951 13,531,608 716,323 Limited Maturity Bond 3,638,056 9,683,634 4,627,770 697,130 8,393,445 243,190 Money Market 5,177,999 9,923,392 13,689,318 1,412,073 1,412,073 43,468 Total Value and Dividend Income $ 5,106,337 Moderately Aggressive Allocation Real Estate Securities 26,888,622 15,603,202 1,971,297 3,390,472 35,091,387 975,654 Partner Small Cap Growth 28,021,999 9,225,174 11,700 2,821,432 31,035,757  Partner Small Cap Value 17,345,977 10,421,179 1,527,226 1,592,289 23,741,029 136,546 Small Cap Stock 36,342,259 29,662,674 15,600 3,674,383 56,218,064  Mid Cap Growth 14,516,628 19,433,810 6,825 1,854,395 29,466,343  Partner Mid Cap Value 12,943,571 22,093,148 449,677 2,911,918 31,448,709 130,844 Mid Cap Stock 35,768,035 57,328,696 332,511 5,834,402 79,056,146 193,330 Partner Worldwide Allocation  23,891,051  2,416,793 22,742,025  Partner International Stock 131,867,007 33,250,111 11,401,935 9,890,578 117,401,167 2,748,887 Large Cap Growth 156,316,355 29,282,206 25,887,847 22,712,393 123,101,168 634,733 Large Cap Value 126,079,605 34,478,778 13,861,541 8,168,994 116,244,779 2,258,236 Large Cap Stock 134,579,715 33,595,964 51,317,233 3,336,750 77,712,910 1,838,298 Equity Income Plus  9,869,370  1,019,765 9,412,433 68,643 High Yield 17,443,177 47,459,892 56,863 13,286,286 60,851,189 2,892,457 Income 120,427,429 25,842,037 26,417,621 14,131,033 112,483,024 4,799,522 Limited Maturity Bond 35,165,854 22,911,384 13,557,669 3,565,341 42,926,703 1,395,034 Money Market 34,776,744 9,791,439 42,629,882 1,938,301 1,938,301 134,425 Total Value and Dividend Income 161 Trivent Mutual Funds Notes To Schedule Of Investments July 31, 2008 (unaudited) INVESTMENTS IN AFFILIATES  continued Gross Gross Balance of Dividend Income Value Purchases and Sales and Shares Held at Value November 1, 2007  Fund October 31, 2007 Additions Reductions July 31, 2008 July 31, 2008 July 31, 2008 Moderate Allocation Real Estate Securities $ 26,888,622 $15,059,544 $ 1,684,070 3,421,226 $ 35,409,692 $ 1,008,677 Partner Small Cap Growth 28,021,999 9,498,265 8,939 1,761,201 19,373,212  Partner Small Cap Value 17,345,977 18,553,922 7,449 1,727,627 25,758,920 72,510 Small Cap Stock 36,342,259 18,594,901 289,711 1,866,649 28,559,737  Mid Cap Growth 14,516,628 3,471,171 312,266 629,066 9,995,853  Partner Mid Cap Value 12,943,571 18,911,749 402,381 2,304,060 24,883,849 104,578 Mid Cap Stock 35,768,035 37,307,012 325,810 3,916,212 53,064,678 138,473 Partner Worldwide Allocation  17,458,966  1,781,203 16,761,116  Partner International Stock 131,867,007 26,489,170 10,113,188 6,834,579 81,126,453 1,816,065 Large Cap Growth 156,316,355 28,838,685 25,465,241 18,245,237 98,889,183 514,304 Large Cap Value 126,079,605 44,568,286 900,984 7,515,311 106,942,882 1,561,742 Large Cap Stock 134,579,715 31,063,951 53,806,094 2,110,672 49,157,558 1,422,711 Equity Income Plus  9,644,619  997,403 9,206,028 66,747 High Yield 17,443,177 45,627,538 63,580 12,806,829 58,655,278 2,789,516 Income 120,427,429 38,700,790 17,847,249 21,945,298 174,684,572 7,102,513 Limited Maturity Bond 35,165,854 41,157,840 211,932 12,533,397 150,902,105 4,770,967 Money Market 34,776,744 17,013,843 77,270,041 7,349,998 7,349,998 777,157 Total Value and Dividend Income Moderately Conservative Real Estate Securities 17,345,977 6,758,385 685,833 1,354,024 14,014,144 389,629 Partner Small Cap Value 36,342,259 7,321,290  518,714 7,734,022  Small Cap Stock 14,516,628 5,160,437 9,537 765,448 11,711,358  Partner Mid Cap Value 12,943,571 4,611,793  429,904 4,642,955  Mid Cap Stock 35,768,035 12,196,706 125,998 1,151,497 15,602,790 38,714 Partner Worldwide Allocation  5,377,257  544,124 5,120,209  Partner International Stock 131,867,007 9,221,521 3,823,121 1,652,853 19,619,363 374,929 Large Cap Growth 156,316,355 9,715,282 9,283,607 4,414,368 23,925,876 129,943 Large Cap Value 126,079,605 20,677,076 350,428 2,444,671 34,787,666 387,726 Large Cap Stock 134,579,715 9,813,985 18,750,446 355,415 8,277,608 349,430 Equity Income Plus  3,842,065  397,004 3,664,350 26,669 High Yield 17,443,177 13,753,984 149,697 4,111,133 18,828,987 878,194 Income 120,427,429 14,590,167 6,161,237 6,515,386 51,862,481 2,109,633 Limited Maturity Bond 35,165,854 44,144,152 5,164,289 11,869,846 142,912,957 4,490,838 Money Market 34,776,744 14,175,312 34,330,055 12,007,561 12,007,561 535,689 Total Value and Dividend Income 162 Item 2. Controls and Procedures (a)(i) Registrants President and Treasurer have concluded that registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective, based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (a)(ii) Registrants President and Treasurer are aware of no change in registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during registrants most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, registrants internal control over financial reporting. Item 3. Exhibits Separate certifications pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: September 26, 2008 THRIVENT MUTUAL FUNDS By: /s/ Pamela J. Moret Pamela J. Moret President Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date: September 26, 2008 By: /s/ Pamela J. Moret Pamela J. Moret President Date: September 26, 2008 By: /s/ Gerard V. Vaillancourt Gerard V. Vaillancourt Treasurer
